Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.303 Page 1 of 301
             Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.304 Page 2 of 301
                       Extraction            Report
                       Cellebrite UFED Reports




Tags (2169)
  #      Type              Name         Description                                 Tags                                           Created             Modified
  1     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:53 AM        11:32:53 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 8/6/2015    Body:
Todd_Courser * * *                                    5:51:22 PM(UTC-4)      Planned Parenthood VP Says Fetuses May Come Out Intact, Agrees
             Todd Courser                                                    Payments Specific to the Specimen http://t.co/ZEGjzu2a3T
             ***

  2     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:47 AM        11:32:47 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 8/6/2015    Body:
Todd_Courser * * *                                    2:21:31 PM(UTC-4)      Today I had the privilege to give a tribute to Charles Rickman, a great
             Todd Courser                                                    young man who is going to do great things... http://t.co/gP17sUbb9o
             ***

  3     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:43 AM        11:32:43 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 8/6/2015    Body:
Todd_Courser * * *                                    8:10:32 AM(UTC-4)      A good summary of the different congressional seats - I don't agree
             Todd Courser                                                    with all of it but it provides a bit of... http://t.co/aA56JtT3kk
             ***

  4     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:39 AM        11:32:39 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 7/30/2015   Body:
Todd_Courser * * *                                    11:15:48 PM(UTC-4)     There is a special place in hell for these people! This is barbarism at its
             Todd Courser                                                    finest! Babies born alive, then... http://t.co/Sw1USg5Yk8
             ***

  5     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:35 AM        11:32:35 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 7/29/2015   Body:
Todd_Courser * * *                                    12:13:16 PM(UTC-4)     Just one of many of the annual "registrations/fees/taxes/regulatory
             Todd Courser                                                    costs where government takes away our rights...
             ***                                                             http://t.co/MBABVWzGdp


  6     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:28 AM        11:32:28 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 7/24/2015   Body:
Todd_Courser * * *                                    12:01:08 PM(UTC-4)     Worth remembering... http://t.co/Yr9rrjXjXx
             Todd Courser
             ***

  7     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:24 AM        11:32:24 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 7/5/2015    Body:
Todd_Courser * * *                                    2:46:32 AM(UTC-4)      http://t.co/iGs42G8jSd
             Todd Courser
             ***

  8     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:20 AM        11:32:20 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted

Twitter:     Todd_Courser                             Timestamp: 7/5/2015    Body:
Todd_Courser * * *                                    12:37:03 AM(UTC-4)     http://t.co/DBkJahM5nT
             Todd Courser
             ***

  9     Instant                                                                    Responsive                                     3/20/2018          3/20/2018
        Messages                                                                                                                  11:32:17 AM        11:32:17 AM
Source App      From              To                  All timestamps         Content                                                                        Deleted


                                                                                                                                                                      1
Twitter:     Case 1:18-cv-00874-GJQ-PJG
             Todd_Courser
Todd_Courser * * *
                                            ECF7/1/2015
                                      Timestamp:  No. 17-1
                                      3:22:04 PM(UTC-4)
                                                        Body:filed 12/28/18 PageID.305 Page 3 of 301
                                                        It's time to privatize marriage! http://t.co/LdoFlKQ99X
             Todd Courser
             ***

  10    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:32:13 AM      11:32:13 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 7/1/2015    Body:
Todd_Courser * * *                          1:13:51 PM(UTC-4)      No more marriages at Midland County court after Supreme Court ruling
             Todd Courser                                          http://t.co/dmfViED7vU
             ***

  11    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:32:09 AM      11:32:09 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 6/30/2015   Body:
Todd_Courser * * *                          9:34:12 PM(UTC-4)      Alabama Senate Approves Bill to Abolish Marriage Licensing
             Todd Courser                                          http://t.co/0Ah3QLalm8
             ***

  12    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:32:00 AM      11:32:00 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 4/1/2015    Body:
Todd_Courser * * *                          4:38:04 PM(UTC-4)      Our Constitution grants us freedom of association; progressives are
             Todd Courser                                          intolerant of religious freedom seeking... http://t.co/EhVklVa4PH
             ***

  13    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:56 AM      11:31:56 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 4/1/2015    Body:
Todd_Courser * * *                          4:32:56 PM(UTC-4)      The left is filled w/ draconian intolerance for religious freedom in
             Todd Courser                                          America....
             ***

  14    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:53 AM      11:31:53 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/31/2015   Body:
Todd_Courser * * *                          9:36:00 PM(UTC-4)      http://t.co/7XOzRHKz4s
             Todd Courser
             ***

  15    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:49 AM      11:31:49 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/26/2015   Body:
Todd_Courser * * *                          3:47:43 PM(UTC-4)      The truth about the future of education is not pretty...public education
             Todd Courser                                          has devolved from its original form at... http://t.co/oau2z11omD
             ***

  16    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:45 AM      11:31:45 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/25/2015   Body:
Todd_Courser * * *                          3:41:14 PM(UTC-4)      I voted YES on HB 4295. This is a technical bill that amends the
             Todd Courser                                          sentencing code to reflect the amendment to... http://t.co/gE1vWsbK3H
             ***

  17    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:41 AM      11:31:41 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/25/2015   Body:
Todd_Courser * * *                          3:39:53 PM(UTC-4)      I voted YES on HB 4015. This bill allows Michigan citizens to resell
             Todd Courser                                          tickets they have purchased to entertainment... http://t.co/CpfRsepku9
             ***

  18    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:31 AM      11:31:31 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/5/2015    Body:
Todd_Courser * * *                          9:22:12 AM(UTC-5)      @jonathanoosting "lawmakers Todd Courser, and Cindy Gamrat, held
             Todd Courser                                          up the legislation based on some privacy concerns."
             ***                                                   http://t.co/jlG49j5SZr


  19    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:28 AM      11:31:28 AM
Source App      From          To             All timestamps        Content                                                                      Deleted

Twitter:     Todd_Courser                   Timestamp: 3/4/2015    Body:
Todd_Courser * * *                          12:02:59 PM(UTC-5)     Another illustration the necessity of a warrant requirement on HB4006
             Todd Courser                                          http://t.co/qnQo5v75I0 via
             ***

  20    Instant                                                          Responsive                                      3/20/2018        3/20/2018
        Messages                                                                                                         11:31:23 AM      11:31:23 AM
                                                                                                                                                          2
Source App   Case
               From1:18-cv-00874-GJQ-PJG
                             To               ECF No. 17-1
                                       All timestamps      filed 12/28/18 PageID.306 Page 4 of 301
                                                         Content                                                                        Deleted

Twitter:     Todd_Courser               Timestamp: 1/25/2015   Body:
Todd_Courser * * *                      3:26:03 PM(UTC-5)      The other day I spoke to the New York Times about the May 5th ballot
             Todd Courser                                      proposal being supported by our #migop Gov. http://t.co/4DNYlfhzOG
             ***

  21      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:31:19 AM     11:31:19 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:     Todd_Courser               Timestamp: 1/20/2015   Body:
Todd_Courser * * *                      8:01:07 PM(UTC-5)      Liberty response to the #MISOTS15 http://t.co/Dn6Am9jxvj #tcot
             Todd Courser                                      #migop
             ***

  22      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:31:15 AM     11:31:15 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:     Todd_Courser               Timestamp: 1/12/2015   Body:
Todd_Courser * * *                      5:20:22 PM(UTC-5)      @cindygamrat The Contract for Liberty Project...why can’t we as a
             Todd Courser                                      nation try freedom? Why is the answer always gov intrusion / tyranny?
             ***

  23      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:31:10 AM     11:31:10 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:       Ben_Graham               Timestamp: 1/10/2015   Body:
Ben_Graham     ***                      11:31:32 AM(UTC-5)     @Todd_Courser lobbyist said to me "We have a term for Reps who sit
               Ben Graham                                      around and don't do anything... furniture." Prolly not TC lol
               ***                                             #mipowwow


  24      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:30:41 AM     11:30:41 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:       Ben_Graham               Timestamp: 1/10/2015   Body:
Ben_Graham     ***                      11:24:14 AM(UTC-5)     @Todd_Courser "People ask, How is it being elected? I say almost as
               Ben Graham                                      hard as not being elected." Plenty of chuckles in the room at
               ***                                             #mipowwow


  25      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:28:49 AM     11:28:49 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:       Ben_Graham               Timestamp: 1/9/2015    Body:
Ben_Graham     ***                      7:40:10 PM(UTC-5)      @strategic "Proud to have supported @CindyGamrat,
               Ben Graham                                      @Todd_Courser, Lee Chatfield, and Gary Glenn during this primary
               ***                                             cycle."


  26      Instant                                                    Responsive                                   3/20/2018       3/20/2018
          Messages                                                                                                11:28:39 AM     11:28:39 AM
Source App         From      To         All timestamps         Content                                                                  Deleted

Twitter:       Ben_Graham               Timestamp: 1/9/2015    Body:
Ben_Graham     ***                      7:25:29 PM(UTC-5)      At #mipowow in Mt. Pleasant listening to @Todd_Courser speak.
               Ben Graham
               ***

  27      Emails                                                     Responsive                                   3/20/2018       3/20/2018
                                                                                                                  11:35:59 AM     11:35:59 AM
Parties                     Content                                                                       Other                         Deleted




                                                                                                                                                  3
Timestamp:
8/20/2015
             Case 1:18-cv-00874-GJQ-PJG               ECF
                           Subject: RE: Audio Recordings
                           Body:
                                                                No. to17-1
                                                         - Invitation  view filed 12/28/18 PageID.307
                                                                                                   Status:Page
                                                                                                          Read 5 of 301
                                                                                                   Account:
11:48:07 AM(UTC-4)            Yes, sir. Thank you!
From:                         From:Ben Graham [mailto:                                    [mailto:               ]              Snippet:
                              Sent:Thursday, August 20, 2015 11:42 AM                                                           MD5:
Tim Bowlin                    To:Tim Bowlin <                                     [mailto:                 >                    77f0ac2eb3af8262aee086e
                              Subject:RE: Audio Recordings - Invitation to view                                                 e5b7a033a
To:                           Not a problem. Of course all the usual confidentiality rules apply even though it is an
                              "offsite email"
Ben Graham                    On Aug 20, 2015 11:24 AM, "Tim Bowlin" <
Direction:                    [mailto:                                   > wrote:
Incoming                      Ben,
                              Can you resend this. I can’t open it here. I just got a gmail account and you can send it to
                              –                               [mailto:
                              Thanks.
                              Tim
                              -----------------------------------------
                              From:Ben Graham (via Google Drive)
                               [mailto:                               [mailto:                     ]
                              Sent:Thursday, August 20, 2015 10:26 AM
                              To:Tim Bowlin <                                     [mailto:                 >
                              Subject:Audio Recordings - Invitation to view
                              Ben Graham [mailto:
                              Item was truncated due to length
                              Attachments:




                               image002.jpg                                   image003.jpg
                              Body file: mes-1.eml

  28      Emails                                                                       Responsive                                       3/20/2018     3/20/2018
                                                                                                                                        11:36:08 AM   11:36:08 AM
Parties                       Content                                                                                           Other                       Deleted

Timestamp:                    Subject: RE: Audio Recordings - Invitation to view                                                Status: Sent
8/20/2015                     Body:                                                                                             Account:
11:42:00 AM(UTC-4)            Not a problem. Of course all the usual confidentiality rules apply even though it is an
From:                         "offsite email"                                                                                   Snippet:
                              On Aug 20, 2015 11:24 AM, "Tim Bowlin" <                                                          MD5:
Ben Graham                    [mailto:                                  > wrote:                                                4c0ff3bb527bd0e2a73938b
                              Ben,                                                                                              e33a6b2f9
To:                           Can you resend this. I can’t open it here. I just got a gmail account and you can send it to
                              –                               [mailto:
Tim Bowlin                    Thanks.
Direction:                    Tim
Outgoing                      -----------------------------------------
                              From:Ben Graham (via Google Drive) [mailto:
                              [mailto:                                ]
                              Sent:Thursday, August 20, 2015 10:26 AM
                              To:Tim Bowlin <                                    [mailto:                          >
                              Subject:Audio Recordings - Invitation to view
                              Ben Graham [mailto:                                  has invited you toviewthe following shared
                              folder:
                              Audio
                               Recordings
                              [https://drive.google.com/folderview?id=0BxojwbZXFtncfnBDYjBIRlNPWkc5M2FWTEpRe
                              mp0eERfdDBpVGhoaGU4MnFtdXloSjJ5eVE&amp;usp=sharing_eid&amp;invite=CNP620
                              4]
                              Greetings
                               Tim, conta
                              Item was truncated due to length
                              Attachments:




                               ~WRD000.jpg                                    image001.jpg
                              Body file: mes-2.eml

  29      Emails                                                                       Responsive                                       3/20/2018     3/20/2018
                                                                                                                                        11:36:17 AM   11:36:17 AM
Parties                       Content                                                                                           Other                       Deleted




                                                                                                                                                                      4
Timestamp:
8/20/2015
             Case 1:18-cv-00874-GJQ-PJG               ECF
                           Subject: RE: Audio Recordings
                           Body:
                                                                No. to17-1
                                                         - Invitation  view filed 12/28/18 PageID.308
                                                                                                   Status:Page
                                                                                                          Read 6 of 301
                                                                                                   Account:
11:23:59 AM(UTC-4)            Ben,
From:                         Can you resend this. I can’t open it here. I just got a gmail account and you can send it to   Snippet:
                              –                               [mailto:                                                       MD5:
Tim Bowlin                    Thanks.                                                                                        f9657ab803c3c52d072c5f5
                              Tim                                                                                            4e73d4d47
To:                           -----------------------------------------
                              From:Ben Graham (via Google Drive) [mailto:
Ben Graham                    [mailto:                                ]
Direction:                    Sent:Thursday, August 20, 2015 10:26 AM
Incoming                      To:Tim Bowlin <                            [mailto:                           >
                              Subject:Audio Recordings - Invitation to view
                              Ben Graham [mailto:                           has invited you toviewthe following shared
                              folder:
                              Audio
                               Recordings
                              [https://drive.google.com/folderview?id=0BxojwbZXFtncfnBDYjBIRlNPWkc5M2FWTEpRe
                              mp0eERfdDBpVGhoaGU4MnFtdXloSjJ5eVE&amp;usp=sharing_eid&amp;invite=CNP620
                              4]
                              Greetings
                               Tim, contained in this Google Drive folder is the four recordings we discussed and a
                              screenshot from my phone that shows the date they were recorded. The first recording
                              has a May 20th date which I assume happened because
                              Item was truncated due to length
                              Attachments:




                               ~WRD000.jpg                                  image001.jpg
                              Body file: mes-3.eml

  30      Emails                                                                     Responsive                                      3/20/2018     3/20/2018
                                                                                                                                     11:36:26 AM   11:36:26 AM
Parties                       Content                                                                                        Other                       Deleted

Timestamp:                    Subject: RE: Audio Recordings - Invitation to view                                             Status: Read
8/20/2015                     Body:                                                                                          Account:
10:39:54 AM(UTC-4)            Thank you.
From:                         -----------------------------------------                                                      Snippet:
                              From:Ben Graham (via Google Drive) [mailto:                                                    MD5:
Tim Bowlin                    [mailto:                                ]                                                      c4dad29d52a7c8e7b058f8b
                              Sent:Thursday, August 20, 2015 10:26 AM                                                        01c061670
To:                           To:Tim Bowlin <                            [mailto:                           >
                              Subject:Audio Recordings - Invitation to view
Ben Graham                    Ben Graham [mailto:                           has invited you toviewthe following shared
Direction:                    folder:
Incoming                      Audio
                               Recordings
                              [https://drive.google.com/folderview?id=0BxojwbZXFtncfnBDYjBIRlNPWkc5M2FWTEpRe
                              mp0eERfdDBpVGhoaGU4MnFtdXloSjJ5eVE&amp;usp=sharing_eid&amp;invite=CNP620
                              4]
                              Greetings
                               Tim, contained in this Google Drive folder is the four recordings we discussed and a
                              screenshot from my phone that shows the date they were recorded. The first recording
                              has a May 20th date which I assume happened because I arrived at Todd's office shortly
                               after 1030pm on the 19th and the recording lasted until just after 12am on the 20th.
                              Open [https://drive.google.com/folderview?id
                              Item was truncated due to length
                              Attachments:




                               ~WRD000.jpg                                  image001.jpg
                              Body file: mes-4.eml

  31      Emails                                                                     Responsive                                      3/20/2018     3/20/2018
                                                                                                                                     12:42:46 PM   12:42:46 PM
Parties                       Content                                                                                        Other                       Deleted

Timestamp:                    Subject: Fwd: [Talkwalker Alerts] Alert for "Todd Courser"                                     Status: Unsent
8/9/2015                      Body:                                                                                          Account:
9:51:22 PM(UTC-4)             Lot's
From:                         ---------- Forwarded message ----------                                                        Snippet:
                              From:<                           [mailto:                      >                               MD5:
Ben Graham                    Date: Sun, Aug 9, 2015 at 2:29 AM                                                              42bb0ec4081314ca103566
                              Subject: [Talkwalker Alerts] Alert for "Todd Courser"                                          dae77cc0cb
To:                           To:                         [mailto:
                               [http://www.talkwalker.com/alerts] Latest News fromour blog
Joshua Cline                  [http://blog.talkwalker.com/en/] :#GOPDebate ? How It Went Down On Social Media
                              [http://blog.talkwalker.com/en/gop-debate-round-up-social-media/] If you like our Alerts,
Keith Allard                  please help us keep this service free byliking [https://www.facebook.com/talkwalker]
                              andfollowing [https://twitter.com/talkwalker] !News50 new results
                              [http://www.shatangju.org/wen/ku/%E7%94%B7%E8%AE%AE%E5%91%98%E6%8A%B
                              9%E9%BB%91%E8%87%AA%E5%B7%B1] ..._
                              , ·(ToddCourser) , ,...
                               ... -
                              , ·(ToddCourser) , ,...
                              h...08/09/15 02:21 | China |shatan
                              Item was truncated due to length
                              Body file: mes-5.eml

  32      Emails                                                                     Responsive                                      3/20/2018     3/20/2018
                                                                                                                                     12:42:55 PM   12:42:55 PM
Parties                       Content                                                                                        Other                       Deleted


                                                                                                                                                                   5
Timestamp:
8/9/2015
             Case 1:18-cv-00874-GJQ-PJG                  ECF
                           Subject: [Talkwalker Alerts] Alert
                           Body:
                                                                   No. Courser"
                                                              for "Todd 17-1 filed 12/28/18 PageID.309
                                                                                                    Status:Page
                                                                                                           Read 7 of 301
                                                                                                    Account:
4:29:18 AM(UTC-4)               [http://www.talkwalker.com/alerts] Latest News fromour blog
From:                          [http://blog.talkwalker.com/en/] :#GOPDebate ? How It Went Down On Social Media             Snippet:
                               [http://blog.talkwalker.com/en/gop-debate-round-up-social-media/] If you like our Alerts,   MD5:
To:                            please help us keep this service free byliking [https://www.facebook.com/talkwalker]        b37f7dec3038089831a3eef
                               andfollowing [https://twitter.com/talkwalker] !News50 new results                           8db11cac7
Ben Graham                     [http://www.shatangju.org/wen/ku/%E7%94%B7%E8%AE%AE%E5%91%98%E6%8A%B
                               9%E9%BB%91%E8%87%AA%E5%B7%B1] ..._
Direction:                     , ·(ToddCourser) , ,...
Incoming                        ... -
                               , ·(ToddCourser) , ,...
                               h...08/09/15 02:21 | China |shatangju.org [http://www.shatangju.org/] Tweet
                               [http://twitter.com/intent/tweet?url=http%3A%2F%2Fwww.shatangju.org%2Fwen%2Fku%
                               2F%25E7%2594%25B7%25E8%25AE%25AE%25E5%2591%2598%25E6%258A%25B9
                               %25E9%25BB%2591%25E8%2587%25AA%25E5%25B7%25B1&amp;text=%E7%94%B
                               7%E8%AE%
                               Item was truncated due to length
                               Body file: mes-6.eml

  33      Emails                                                                    Responsive                                     3/20/2018     3/20/2018
                                                                                                                                   12:43:22 PM   12:43:22 PM
Parties                        Content                                                                                     Other                       Deleted

Timestamp:                     Subject: Re: Edited by Karen Obamacare                                                      Status: Unsent
6/25/2015                      Body:                                                                                       Account:
12:36:37 PM(UTC-4)             On Jun 25, 2015 12:13 PM, "Todd Courser" <
From:                          [mailto:                             > wrote:                                               Snippet:
                               Please make sure it is up on my site as well. Thanks                                        MD5:
Ben Graham                     Sent from my iPhone                                                                         d8ee3e09b297f0f46df442c9
                               On Jun 25, 2015, at 10:58 AM, Keith Allard <                                                30f28caf
To:                            [mailto:                             > wrote:
                               Posting now.
Todd Courser                   On Thu, Jun 25, 2015 at 10:57 AM, Todd Courser<
                               [mailto:                             >wrote:
                               Keith I think we now have a decision on the Obamacare Exchange issue is it time to post
                               this? If so let's get it up on the site and fb and Twitter. Thanks!
                               Sent from my iPhone
                               Begin forwarded message:
                               From:Karen Hirzel <                                 [mailto:                    >
                               Date:June 10, 2015 at 12:28:03 PM EDT
                               To:"                             [mailto:                        "<
                               [mailto:                             >, "
                               [mailto:                                   "<
                               [mailto:                                   >
                               Subject:E
                               Item was truncated due to length
                               Body file: mes-7.eml

  34      Emails                                                                    Responsive                                     3/20/2018     3/20/2018
                                                                                                                                   12:43:30 PM   12:43:30 PM
Parties                        Content                                                                                     Other                       Deleted

Timestamp:                     Subject: Re: Edited by Karen Obamacare                                                      Status: Read
6/25/2015                      Body:                                                                                       Account:
12:13:55 PM(UTC-4)             Please make sure it is up on my site as well. Thanks
From:                          Sent from my iPhone                                                                         Snippet:
                               On Jun 25, 2015, at 10:58 AM, Keith Allard <                                                MD5:
Todd Courser                   [mailto:                             > wrote:                                               e0a582052ce882fa7cd3eba
                               Posting now.                                                                                014c01a43
To:                            On Thu, Jun 25, 2015 at 10:57 AM, Todd Courser<
                               [mailto:                             >wrote:
Keith Allard                   Keith I think we now have a decision on the Obamacare Exchange issue is it time to post
To:                            this? If so let's get it up on the site and fb and Twitter. Thanks!
                               Sent from my iPhone
&lt;                     gt;   Begin forwarded message:
                               From:Karen Hirzel <                                 [mailto:                    >
Direction:                     Date:June 10, 2015 at 12:28:03 PM EDT
Incoming                       To:"                             [mailto:                        "<
                               [mailto:                             >, "
                               [mailto:                                   "<
                               [mailto:                                   >
                               Subject:Edited by Karen Obamacare
                               Item was truncated due to length
                               Body file: mes-8.eml

  35      Emails                                                                    Responsive                                     3/20/2018     3/20/2018
                                                                                                                                   12:43:37 PM   12:43:37 PM
Parties                        Content                                                                                     Other                       Deleted

Timestamp:                     Subject: Re: Edited by Karen Obamacare                                                      Status: Read
6/25/2015                      Body:                                                                                       Account:
10:58:38 AM(UTC-4)             Posting now.
From:                          On Thu, Jun 25, 2015 at 10:57 AM, Todd Courser<                                             Snippet:
                               [mailto:                             >wrote:                                                MD5:
Keith Allard                   Keith I think we now have a decision on the Obamacare Exchange issue is it time to post     8c53b3abf7a2c77e742cd92
                               this? If so let's get it up on the site and fb and Twitter. Thanks!                         efc8d520c
To:                            Sent from my iPhone
                               Begin forwarded message:
Todd Courser                   From:Karen Hirzel <                                 [mailto:                    >
To:                            Date:June 10, 2015 at 12:28:03 PM EDT
                               To:"                             [mailto:                        "<
&lt;                     gt;   [mailto:                             >, "
                               [mailto:                                   "<
Direction:                     [mailto:                                   >
Incoming                       Subject:Edited by Karen Obamacare
                               Body file: mes-9.eml

  36      Emails                                                                    Responsive                                     3/20/2018     3/20/2018
                                                                                                                                   12:43:46 PM   12:43:46 PM
Parties                        Content                                                                                     Other                       Deleted


                                                                                                                                                                 6
Timestamp:
6/25/2015
             Case 1:18-cv-00874-GJQ-PJG                ECF
                           Subject: Fwd: Edited by Karen
                           Body:
                                                             No. 17-1 filed 12/28/18 PageID.310
                                                         Obamacare                           Status:Page
                                                                                                    Read 8 of 301
                                                                                             Account:
10:57:46 AM(UTC-4)             Keith I think we now have a decision on the Obamacare Exchange issue is it time to post
From:                          this? If so let's get it up on the site and fb and Twitter. Thanks!                               Snippet:
                               Sent from my iPhone                                                                               MD5:
Todd Courser                   Begin forwarded message:                                                                          40cfaf9d4ccafa456fae3d2f9
                               From:Karen Hirzel <                                 [mailto:                    >                 4c9feb7
To:                            Date:June 10, 2015 at 12:28:03 PM EDT
                               To:"                             [mailto:                        "<
&lt;                     gt;   [mailto:                             >, "
Direction:                     [mailto:                                   "<
Incoming                       [mailto:                                   >
                               Subject:Edited by Karen Obamacare
                               Attachments:




                               Obamacare.docx
                               Body file: mes-10.eml

  37      Emails                                                                        Responsive                                       3/20/2018     3/20/2018
                                                                                                                                         12:44:14 PM   12:44:14 PM
Parties                        Content                                                                                           Other                       Deleted

Timestamp:                     Subject: please consider my offer...                                                              Status: Unsent
6/12/2015                      Body:                                                                                             Account:
12:58:51 PM(UTC-4)             Look if u don't want to know where I am at then ok. And yes I intend to honor that request
From:                          but it will be easier said than done for me. U don't seem to appreciate me and my                 Snippet:
                               personality in how this works in me? But all that being said I mean to "help" from any way        MD5:
Ben Graham                     at a distance thru this. So take that however you want and refuse it where you need to.           80eb6b048a97c0851d2f645
                               Sent on the Sprint® Now Network from my BlackBerry®                                               e70c0deb3
                               -----Original Message-----
                               From:                              [mailto:
                               Date: Fri, 7 Jan 2011 17:03:37
                               To: Todd Courser<
                               [mailto:                                    >
                               Reply-To:                              [mailto:
                               Subject: Re: Please consider my offer...
                               Okay so you are fine with me taking a week out before doing anything? And you will honor
                               my request and not communicate with me for a week? And please don't tell me you want
                               to see me but can't. I can't deal with that. It just hurts.
                               Sent on the Sprint® Now Network from my BlackBerry®
                               ---
                               Item was truncated due to length
                               Body file: mes-11.eml

  38      Emails                                                                        Responsive                                       3/20/2018     3/20/2018
                                                                                                                                         12:44:56 PM   12:44:56 PM
Parties                        Content                                                                                           Other                       Deleted

Timestamp:                     Subject: Rep 80: Gamrat Daily Schedule 4/22/2015                                                  Status: Unsent
4/21/2015                      Body:                                                                                             Account:
5:48:03 PM(UTC-4)              --
From:                          Ben GrahamBellwether Strategies                                                                   Snippet:
                               Partner/ Director of Technology                                                                   MD5:
Ben Graham                     Certified Nationbuilder Expert                                                                    78b29b6bcd30a6adeb9f640
                                               [tel:%28810%29%20373-2152]                                                        fc19f8ea0
To:                                                        [mailto:
                               Body file: mes-12.eml


  39      Emails                                                                        Responsive                                       3/20/2018     3/20/2018
                                                                                                                                         12:45:22 PM   12:45:22 PM
Parties                        Content                                                                                           Other                       Deleted

Timestamp:                     Subject: [toddforrep] Jazmine Early left feedback on Contact                                      Status: Unread
4/3/2015                       Body:                                                                                             Account:
11:16:55 PM(UTC-4)              [http://www.nationbuilder.com] Jazmine Early
From:                          [http://toddforrep.nationbuilder.com/admin/signups/56949] left feedback onContact                 Snippet:
                               [http://www.toddcourser.com/contact] “Dear Mr. Courser.                                           MD5:
NationBuilder                  I was introduced to your website by a friend of mine who read your article "He is Risen! He       7e45ec32cc87154b1f01e23
                               is Risen from the Dead! And He is coming Again! The world hates Him but He loves you              c2e8e9b56
To:                            more than anyone.... " Thank you for sharing it. It is wonderful.
                               My name is Jazmine Early. I live in Sterling Heights.
Ben Graham                     Due to the fact that our city got too liberal, and our government is targeting Christians, last
Direction:                     year, my husband and I took the decision that I would get involved with government.
Incoming                       Today was a sad day after seeing how government is making it harder and harder for
                               people of faith to live in freedom. However, to be around Christians and reading where
                               true Christians stand, motivates me to continue the good fight.
                               I am a simple wife, mom and overall a Christian that wants to glorify God. I do not have
                               any experience
                               Item was truncated due to length
                               Body file: mes-13.eml

  40      Emails                                                                        Responsive                                       3/20/2018     3/20/2018
                                                                                                                                         12:45:49 PM   12:45:49 PM
Parties                        Content                                                                                           Other                       Deleted




                                                                                                                                                                       7
Timestamp:
4/3/2015
             Case 1:18-cv-00874-GJQ-PJG                  ECF
                           Subject: DNR officer kills family's
                           Body:
                                                               pet No.
                                                                   pig 17-1 filed 12/28/18 PageID.311
                                                                                                   Status:Page
                                                                                                          Read 9 of 301
                                                                                                   Account:
7:43:33 PM(UTC-4)             http://www.uppermichiganssource.com/m/news/story?id=1186897
From:                         Body file: mes-14.eml                                                                               Snippet:
                                                                                                                                  MD5:
Keith Allard                                                                                                                      969747202681ba3006a2ef1
                                                                                                                                  c5825d612
To:


Direction:
Incoming

    41    Emails                                                                        Responsive                                        3/20/2018     3/20/2018
                                                                                                                                          12:45:59 PM   12:45:59 PM
Parties                       Content                                                                                             Other                       Deleted

Timestamp:                    Subject: 82 - Texts from today...                                                                   Status: Read
4/3/2015                      Body:                                                                                               Account:
6:17:08 PM(UTC-4)             KBJ - Good morning; Happy Easter! please run the rest of the messaging protocols this
From:                         morning; today I would like to add both the official public and official private and our tenth      Snippet:
                              district admin email you created to use as the funnel or collection point; I want to add them       MD5:
Todd Courser                  to my phone today. If this is possible to do technically then please pass along the email           0a8b529b84abf56d5213023
                              addresses and the passwords so I can attempt to add them. I'll let you know if I have               5c3efd8e3
To:                           trouble; I assume I will. I will also need some passwords for the surface stuff I need to
                              access in a bit. Also it has been over a week since I received a daily update from Keith
<                             and josh apparently it's not a priority for me to know what is and has happened in the day
Direction:                    for staff and the district; i have received some intermittently from Ben. Ben I sent you
Incoming                      specifically some emails a week ago and haven't reviewed feedback on all; if you can
                              review these and look at giving me some feedback on the rest that would be helpful; a few
                              yes but still s
                              Item was truncated due to length
                              Body file: mes-15.eml

    42    Emails                                                                        Responsive                                        3/20/2018     3/20/2018
                                                                                                                                          12:46:10 PM   12:46:10 PM
Parties                       Content                                                                                             Other                       Deleted

Timestamp:                    Subject: Fwd: Rep 80/82: Report                                                                     Status: Read
4/3/2015                      Body:                                                                                               Account:
5:49:11 PM(UTC-4)             ---------- Forwarded message ----------
From:                         From: "Joshua Cline" <                                                                              Snippet:
                              [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                        39;);] >          MD5:
Joshua Cline                  Date: Apr 3, 2015 5:48 PM                                                                           6b3077271ce0af7c6391a4d
                              Subject: Rep 80/82: Report                                                                          e8c3b75dc
To:                           To: "Joshua Cline" <
                              [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                        39;);] >
                              Cc:
Direction:                    I recieved and paid for the 10 the District data today. I stopped to your office yesterday
Incoming                      and let Georgeann know what was up on that it would cost 1,200 right now and 1,200 next
                              year should Todd run for Congress.
                              I asked him for the CD 6 via email today and I will notify when I have a response back.
                              Tea Party is a no go since they sent the press release saying Pavlov is the speaker once
                              you said you were not interested.
                              As far as bills it was fairly quiet until today when I got a draft of the marriage bills. The
                              current format gave us three total bills which they did all at once and only counted as one
                              request. LSB sent a memo along say
                              Item was truncated due to length
                              Body file: mes-16.eml

    43    Emails                                                                        Responsive                                        3/20/2018     3/20/2018
                                                                                                                                          12:46:18 PM   12:46:18 PM
Parties                       Content                                                                                             Other                       Deleted

Timestamp:                    Subject: 82 - GoDaddy Account and Other Vendors being Reviewed                                      Status: Sent
4/3/2015                      Body:                                                                                               Account:
4:58:17 PM(UTC-4)             In order to do this I will need to be in the law office. I will try and get in there this weekend
From:                         but it will be tough with easter and watching Jr.                                                   Snippet:
                              On Fri, Mar 27, 2015 at 12:12 PM, Todd A. Courser<                                                  MD5:
Ben Graham                    [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                         39;);] >wrote:   166ee69bc96138fbcbb743d
                              G-ann/Tracy/Ben:                                                                                    5f451957d
To:                           Tracy on each of these vendors and the rest in the spreadsheets you gave me to review I
                              need to confirm which have statements coming to us electronically (I think they go best to
Todd Courser
To:                           [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                  39;);] and
                              which come by mail and which do you have to log into download? all should be set up to
Georgeann Courser             send to us via email if possible. If htey allow two then please add

                              [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                    39;);] email as
TRACY PAULUS                  well.
                              Ben when you are off official clock - much of the initial detail is probably you on which
Direction:                    vendors are which, and I assu
Outgoing                      Item was truncated due to length
                              Body file: mes-17.eml

    44    Emails                                                                        Responsive                                        3/20/2018     3/20/2018
                                                                                                                                          12:46:23 PM   12:46:23 PM
Parties                       Content                                                                                             Other                       Deleted




                                                                                                                                                                        8
Timestamp:
4/3/2015
             Case 1:18-cv-00874-GJQ-PJG             ECF
                           Subject: 82 - GoDaddy Account
                           Body:
                                                         andNo.
                                                            Other 17-1
                                                                  Vendorsfiled  12/28/18 PageID.312
                                                                          being Reviewed               Page
                                                                                                  Status:
                                                                                                  Account:
                                                                                                          Read 10 of 301

4:56:55 PM(UTC-4)                 Georgeann in RED
From:                             -----------------------------------------                                                            Snippet:
                                  From:Ben Graham [mailto:                                                                             MD5:
Georgeann                         [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                       39;);] ]            e55c7fe55dee4fe3c3bebbe
                                  Sent:Friday, April 03, 2015 4:58 PM                                                                  278b56242
To:                               To:Todd Courser
                                  Cc:Georgeann Courser; TRACY PAULUS
Ben Graham                        Subject:Re: 82 - GoDaddy Account and Other Vendors being Reviewed
                                  In order to do this I will need to be in the law office. I will try and get in there this weekend
Todd Courser                      but it will be tough with easter and watching Jr.
                                  On Fri, Mar 27, 2015 at 12:12 PM, Todd A. Courser <
To:                               [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                         39;);] > wrote:
                                  G-ann/Tracy/Ben:
TRACY PAULUS                      Tracy on each of these vendors and the rest in the spreadsheets you gave me to review I
                                  need to confirm which have statements coming to us electronically (I think they go best to
Direction:
Incoming                          [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                            39;);] and
                                  which come by mail and which do y
                                  Item was truncated due to length
                                  Body file: mes-18.eml

  45      Emails                                                                             Responsive                                        3/20/2018     3/20/2018
                                                                                                                                               12:46:34 PM   12:46:34 PM
Parties                           Content                                                                                              Other                       Deleted

Timestamp:                        Subject: 82 - GoDaddy Account and Other Vendors being Reviewed                                       Status: Read
4/3/2015                          Body:                                                                                                Account:
4:55:34 PM(UTC-4)                 ---------- Forwarded message ----------
From:                             From:Todd A. Courser<                                                                                Snippet:
                                  [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                39;);] >                   MD5:
Ben Graham                        Date: Fri, Mar 27, 2015 at 12:12 PM                                                                  508eeab4d2a0f3a76948dee
                                  Subject: 82 - GoDaddy Account and Other Vendors being Reviewed                                       5691697b6
To:                               To: Ben Graham <
                                  [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                               39;);] >,
Ben Graham                        Georgeann Courser <
Direction:                        [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                         39;);] >,
Incoming                          TRACY PAULUS <
                                  [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                  39;);] >
                                  G-ann/Tracy/Ben:
                                  Tracy on each of these vendors and the rest in the spreadsheets you gave me to review I
                                  need to confirm which have statements coming to us electronically (I think they go best to

                                  [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                  39;);] and
                                  which come by mail and which do you have to log into download? all should be set up
                                  Item was truncated due to length
                                  Body file: mes-19.eml

  46      Emails                                                                             Responsive                                        3/20/2018     3/20/2018
                                                                                                                                               12:47:24 PM   12:47:24 PM
Parties                           Content                                                                                              Other                       Deleted

Timestamp:                        Subject: Todd's texts                                                                                Status: Read
4/3/2015                          Body:                                                                                                Account:
4:16:10 PM(UTC-4)                 KBJ - Good morning; Happy Easter! please run the rest of the messaging protocols this
From:                             morning; today I would like to add both the official public and official private and our tenth       Snippet:
                                  district admin email you created to use as the funnel or collection point; I want to add them        MD5:
Keith Allard                      to my phone today. If this is possible to do technically then please pass along the email            c9117a438680a708d9cf202
                                  addresses and the passwords so I can attempt to add them. I'll let you know if I have                01b7efe18
To:                               trouble; I assume I will. I will also need some passwords for the surface stuff I need to
                                  access in a bit. Also it has been over a week since I received a daily update from Keith
Ben Graham                        and josh apparently it's not a priority for me to know what is and has happened in the day
                                  for staff and the district; i have received some intermittently from Ben. Ben I sent you
Joshua                            specifically some emails a week ago and haven't reviewed feedback on all; if you can
                                  review these and look at giving me some feedback on the rest that would be helpful; a few
Direction:                        yes but still s
Incoming                          Item was truncated due to length
                                  Body file: mes-20.eml

  47      Emails                                                                             Responsive                                        3/20/2018     3/20/2018
                                                                                                                                               12:47:51 PM   12:47:51 PM
Parties                           Content                                                                                              Other                       Deleted

Timestamp:                        Subject: FW: MI Economic Developers Association Takes Positions on Economic                          Status: Read
4/3/2015                          Development Legislation                                                                              Account:
3:19:30 PM(UTC-4)                 Body:
From:                             Looks like we made some friends at the Michigan Economic Developers Association. ;)                  Snippet:
                                  Ben                                                                                                  MD5:
Rep. Todd Courser (District 82)   -----------------------------------------                                                            ac4b51f12510b3aa4701d9c
                                  From:Cassandra Jorae [mailto:                                                                        e361d30a3
To:                               [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                          39;);] ]
                                  Sent:Thursday, April 2, 2015 3:09 PM
                                  To:Rep. Todd Courser (District 82)
Direction:                        Subject:MI Economic Developers Association Takes Positions on Economic Development
Incoming                          Legislation
                                  PRESS RELEASE
                                  April 2, 2015
                                  For Immediate Release
                                  Contact: John Avery
                                  Executive Director

                                  Michigan Economic Developers Association (MEDA) Takes Positions on Economic
                                  Development Legislation
                                  Lansing, MI -- Today the Michigan Economic Developers Association announced
                                  support/opposition to current legislation that would impact
                                   the State's economic growth.
                                  Over the next several weeks, MEDA will release a series of papers on state economic
                                  development funding, Downtown Development Authority/Tax Increment Financing,
                                  Item was truncated due to length
                                  Body file: mes-21.eml

  48      Emails                                                                             Responsive                                        3/20/2018     3/20/2018
                                                                                                                                               12:48:23 PM   12:48:23 PM
                                                                                                                                                                             9
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.313
                                                                             OtherPage 11 of 301                                                      Deleted

Timestamp:                Subject: No subject                                                                             Status: Unsent
4/3/2015                  Body:                                                                                           Account:
9:51:18 AM(UTC-4)         --
From:                     Ben GrahamBellwether Strategies                                                                 Snippet:
                          Partner/ Director of Technology                                                                 MD5:
Ben Graham                Certified Nationbuilder Expert                                                                  7c322275d0e507b08dc824
                                          [tel:%28810%29%20373-2152]                                                      0e07804803
To:                                                   [mailto:
                          Body file: mes-22.eml


  49      Emails                                                                  Responsive                                      3/20/2018     3/20/2018
                                                                                                                                  12:48:34 PM   12:48:34 PM
Parties                    Content                                                                                        Other                       Deleted

Timestamp:                Subject: Re: This is why Huffington Post was calling for Todd's comment on this random          Status: Unsent
3/31/2015                 bill                                                                                            Account:
9:27:13 PM(UTC-4)         Body:
From:                     Yeah I seem to remember that post. Idk who d                                                    Snippet:
                          On Mar 31, 2015 9:23 PM, "Keith Allard" <                                                       MD5:
Ben Graham                [mailto:                         > wrote:                                                       d353b0aa54f6da90ab3dcc5
                          http://linkis.com/www.politicususa.com/3IDaK                                                    4034deb9e
To:                       I never saw that crazed post. Who deleted it?
                          Body file: mes-23.eml
Keith Allard
To:

Joshua Cline

  50      Emails                                                                  Responsive                                      3/20/2018     3/20/2018
                                                                                                                                  12:48:39 PM   12:48:39 PM
Parties                    Content                                                                                        Other                       Deleted

Timestamp:                Subject: This is why Huffington Post was calling for Todd's comment on this random bill         Status: Read
3/31/2015                 Body:                                                                                           Account:
9:23:39 PM(UTC-4)         http://linkis.com/www.politicususa.com/3IDaK
From:                     I never saw that crazed post. Who deleted it?                                                   Snippet:
                          Body file: mes-24.eml                                                                           MD5:
Keith Allard                                                                                                              a4d52d0ba9d595f93398e80
                                                                                                                          f5e75cead
To:

Ben Graham

Joshua
Direction:
Incoming

  51      Emails                                                                  Responsive                                      3/20/2018     3/20/2018
                                                                                                                                  12:48:51 PM   12:48:51 PM
Parties                    Content                                                                                        Other                       Deleted

Timestamp:                Subject: 82 - GoDaddy Account and Other Vendors being Reviewed                                  Status: Read
3/27/2015                 Body:                                                                                           Account:
12:12:37 PM(UTC-4)        G-ann/Tracy/Ben:
From:                     Tracy on each of these vendors and the rest in the spreadsheets you gave me to review I         Snippet:
                          need to confirm which have statements coming to us electronically (I think they go best to      MD5:
Todd A. Courser                                                                                                           b0110ce475f07fadb636862
                          [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                  39;);] and          9a97c4956
To:                       which come by mail and which do you have to log into download? all should be set up to
                          send to us via email if possible. If htey allow two then please add
Ben Graham
                          [javascript:_e(%7B%7D,&#39;cvml&#39;,&#39;                                    39;);] email as
Georgeann Courser         well.
                          Ben when you are off official clock - much of the initial detail is probably you on which
                          vendors are which, and I assume some of these probably are a mishmash of political and
TRACY PAULUS              business vendors, but please confirm the vendors I have sent emails on this morning for
                          the following info and also for the vendors in this email.
Direction:                1. the log in info is correct
Incoming                  2. and that access is still available
                          3. that the log in inf
                          Item was truncated due to length
                          Body file: mes-25.eml

  52      Emails                                                                  Responsive                                      3/20/2018     3/20/2018
                                                                                                                                  12:49:22 PM   12:49:22 PM
Parties                    Content                                                                                        Other                       Deleted

Timestamp:                Subject: Re: Prop 15-1 Town Hall                                                                Status: Read
3/25/2015                 Body:                                                                                           Account:
9:59:25 AM(UTC-4)         That's what you told me yesterday afternoon...
From:                     On Wednesday, March 25, 2015, Ben Graham <                                                      Snippet:
                          [mailto:                         > wrote:                                                       MD5:
Keith Allard              Crap crap crap! I'm really beginning to hate Nationbuilder. Ok never ever forward anything      21bac51540e0e515061dbc
                          from Nationbuilder again.                                                                       3ca42fcede
To:                       On Mar 25, 2015 9:56 AM, "Keith Allard" <                                 wrote:
                          Please explain to me why, after talking about this several times including yesterday at
Ben Graham                5pm, WE ARE STILL CARBON COPYING PEOPLE OUTSIDE OUR OFFICE ON
To:                       INTERNAL EMAILS? This email was sent 5 hours AFTER we had another talk about this
                          problem.
Joshua Cline              I don't want to go full Courser on this, but this is ridiculous! this is how people shoot
                          themselves in the foot, and we are really lucky that this far these mistakes have been
Direction:                fairly innocuous. It still makes us look like rubes though. This would be a fire able offense
Incoming                  in many offices but I love you Ben. in many cases the details are just as important as the
                          overall substance and they need to be given the same c
                          Item was truncated due to length
                          Body file: mes-26.eml

                                                                                                                                                                10
  53         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          Emails                                           12/28/18 PageID.314 Page
                                                        Responsive                      12 of 301
                                                                                3/20/2018
                                                                                12:49:28 PM
                                                                                              3/20/2018
                                                                                              12:49:28 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Re: Prop 15-1 Town Hall                                                                Status: Sent
3/25/2015                  Body:                                                                                           Account:
9:58:03 AM(UTC-4)          Crap crap crap! I'm really beginning to hate Nationbuilder. Ok never ever forward anything
From:                      from Nationbuilder again.                                                                       Snippet:
                           On Mar 25, 2015 9:56 AM, "Keith Allard" <                                                       MD5:
Ben Graham                 [mailto:                           > wrote:                                                     79fc519607af4571e8299a9
                           Please explain to me why, after talking about this several times including yesterday at         b66f7c3cb
To:                        5pm, WE ARE STILL CARBON COPYING PEOPLE OUTSIDE OUR OFFICE ON
                           INTERNAL EMAILS? This email was sent 5 hours AFTER we had another talk about this
Keith Allard               problem.
To:                        I don't want to go full Courser on this, but this is ridiculous! this is how people shoot
                           themselves in the foot, and we are really lucky that this far these mistakes have been
Joshua Cline               fairly innocuous. It still makes us look like rubes though. This would be a fire able offense
                           in many offices but I love you Ben. in many cases the details are just as important as the
Direction:                 overall substance and they need to be given the same care and attention.
Outgoing                   On Tuesday, March 24, 2015, <
                           [mailto:                             > wrote:
                           Item was truncated due to length
                           Body file: mes-27.eml

  54      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:49:34 PM   12:49:34 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Fwd: Re: Prop 15-1 Town Hall                                                           Status: Unsent
3/25/2015                  Body:                                                                                           Account:
9:57:42 AM(UTC-4)          ---------- Forwarded message ----------
From:                      From: "Keith Allard" <                            [mailto:                          >           Snippet:
                           Date: Mar 25, 2015 9:56 AM                                                                      MD5:
Ben Graham                 Subject: Re: Prop 15-1 Town Hall                                                                1b913af1c80fefc6e66aa0c6
                           To: "Ben Graham" <                             [mailto:                        >, "Joshua"      d6c0621e
                           <                             [mailto:                             >
                           Cc:
                           Please explain to me why, after talking about this several times including yesterday at
                           5pm, WE ARE STILL CARBON COPYING PEOPLE OUTSIDE OUR OFFICE ON
                           INTERNAL EMAILS? This email was sent 5 hours AFTER we had another talk about this
                           problem.
                           I don't want to go full Courser on this, but this is ridiculous! this is how people shoot
                           themselves in the foot, and we are really lucky that this far these mistakes have been
                           fairly innocuous. It still makes us look like rubes though. This would be a fire able offense
                           in many offices but I love you Ben. in many cases the details are just as important as the
                           overall substance and they need to be given the same care and attenti
                           Item was truncated due to length
                           Body file: mes-28.eml

  55      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:49:39 PM   12:49:39 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Re: Prop 15-1 Town Hall                                                                Status: Read
3/25/2015                  Body:                                                                                           Account:
9:56:09 AM(UTC-4)          Please explain to me why, after talking about this several times including yesterday at
From:                      5pm, WE ARE STILL CARBON COPYING PEOPLE OUTSIDE OUR OFFICE ON                                   Snippet:
                           INTERNAL EMAILS? This email was sent 5 hours AFTER we had another talk about this               MD5:
Keith Allard               problem.                                                                                        6a82d047cac87b4e6643d9
                           I don't want to go full Courser on this, but this is ridiculous! this is how people shoot       af2d23cd33
To:                        themselves in the foot, and we are really lucky that this far these mistakes have been
                           fairly innocuous. It still makes us look like rubes though. This would be a fire able offense
Ben Graham                 in many offices but I love you Ben. in many cases the details are just as important as the
                           overall substance and they need to be given the same care and attention.
Joshua                     On Tuesday, March 24, 2015, <
                           [mailto:                             > wrote:
Direction:                 We wanna email on this?
Incoming                   Ben
                           ---------- Forwarded Message ----------
                           From: Gene Clem <
                           Date: 2015-03-16T18:38:26-04:00
                           Subject: Prop 15-1 Town Hall
                           To: Cindy Duran <                                  Cindy
                           Item was truncated due to length
                           Body file: mes-29.eml

  56      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:49:50 PM   12:49:50 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Lincoln Day Ad                                                                         Status: Unsent
3/24/2015                  Body:                                                                                           Account:
2:28:58 PM(UTC-4)          Attached.
From:                      Please Proof.                                                                                   Snippet:
                           --                                                                                              MD5:
Ben Graham                 Ben GrahamBellwether Strategies                                                                 394ee5c7d1921e89f222c45
                           Partner/ Director of Technology                                                                 37bea8716
To:                        Certified Nationbuilder Expert
                                           [tel:%28810%29%20373-2152]
Keith Allard                                           [mailto:
                           Attachments:
Joshua Cline




                            Todd Lincoln Day Ad 2015.png
                            (Empty File)
                           Body file: mes-30.eml

  57      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:50:01 PM   12:50:01 PM
                                                                                                                                                                 11
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.315
                                                                             OtherPage 13 of 301                                                   Deleted

Timestamp:                Subject: Re: Meeting with Scott Ellis tomorrow                                               Status: Unsent
3/23/2015                 Body:                                                                                        Account:
10:33:28 AM(UTC-4)        He also spoke with Todd ll
From:                     On Mar 23, 2015 10:30 AM, "Keith Allard" <                                                   Snippet:
                          [mailto:                        > wrote:                                                     MD5:
Ben Graham                They just called an appropriations caucus for tomorrow at 4:30pm which conflicts with the    389ec7482002b99a2cbacec
                          Scott Ellis meeting. Did he request the meeting with Cindy or with Todd?                     df2a4e50a
To:                       Body file: mes-31.eml
Keith Allard
To:

Joshua Cline

  58      Emails                                                                Responsive                                     3/20/2018     3/20/2018
                                                                                                                               12:50:12 PM   12:50:12 PM
Parties                    Content                                                                                     Other                       Deleted

Timestamp:                Subject: Re: Meeting with Scott Ellis tomorrow                                               Status: Sent
3/23/2015                 Body:                                                                                        Account:
10:32:28 AM(UTC-4)        Its in the description. Lol
From:                     On Mar 23, 2015 10:32 AM, "Ben Graham" <                                                     Snippet:
                          [mailto:                       > wrote:                                                      MD5:
Ben Graham                Cindy. Scott spoke with Cindy in passing at the capitol and wants clto chat on the budget.   119172769753893ae71668
                          On Mar 23, 2015 10:30 AM, "Keith Allard" <                                                   b07c7551b1
To:                       [mailto:                        > wrote:
                          They just called an appropriations caucus for tomorrow at 4:30pm which conflicts with the
Keith Allard              Scott Ellis meeting. Did he request the meeting with Cindy or with Todd?
To:                       Body file: mes-32.eml

Joshua Cline
Direction:
Outgoing

  59      Emails                                                                Responsive                                     3/20/2018     3/20/2018
                                                                                                                               12:50:15 PM   12:50:15 PM
Parties                    Content                                                                                     Other                       Deleted

Timestamp:                Subject: Re: Meeting with Scott Ellis tomorrow                                               Status: Sent
3/23/2015                 Body:                                                                                        Account:
10:32:19 AM(UTC-4)        Cindy. Scott spoke with Cindy in passing at the capitol and wants clto chat on the budget.
From:                     On Mar 23, 2015 10:30 AM, "Keith Allard" <                                                   Snippet:
                          [mailto:                        > wrote:                                                     MD5:
Ben Graham                They just called an appropriations caucus for tomorrow at 4:30pm which conflicts with the    f4c89ecf52063c14560a3b5c
                          Scott Ellis meeting. Did he request the meeting with Cindy or with Todd?                     d093b563
To:                       Body file: mes-33.eml
Keith Allard
To:

Joshua Cline
Direction:
Outgoing

  60      Emails                                                                Responsive                                     3/20/2018     3/20/2018
                                                                                                                               12:50:19 PM   12:50:19 PM
Parties                    Content                                                                                     Other                       Deleted

Timestamp:                Subject: Meeting with Scott Ellis tomorrow                                                   Status: Read
3/23/2015                 Body:                                                                                        Account:
10:30:57 AM(UTC-4)        They just called an appropriations caucus for tomorrow at 4:30pm which conflicts with the
From:                     Scott Ellis meeting. Did he request the meeting with Cindy or with Todd?                     Snippet:
                          Body file: mes-34.eml                                                                        MD5:
Keith Allard                                                                                                           44e83f9179d455b9f72095d
                                                                                                                       0c02f8c5b
To:

Ben Graham

Joshua
Direction:
Incoming

  61      Emails                                                                Responsive                                     3/20/2018     3/20/2018
                                                                                                                               12:52:05 PM   12:52:05 PM
Parties                    Content                                                                                     Other                       Deleted




                                                                                                                                                             12
Timestamp:
1/30/2015
             Case 1:18-cv-00874-GJQ-PJG                ECF
                           Subject: Action Items from 1/30
                           Body:
                                                              No. 17-1 filed 12/28/18 PageID.316
                                                           Meeting                                  Page
                                                                                               Status:
                                                                                               Account:
                                                                                                       Unsent 14 of 301

9:08:03 AM(UTC-5)             1/29/15 Staff Meeting Notes
From:                         ·Research 527 or 501c3 and the advantages or                                                     Snippet:
                              disadvantages of that- Keith                                                                     MD5:
Ben Graham                    ·Print out CAFA- Josh                                                                            5112c0050edb6feebf59bdb
                              ·Call Josiah and see if he will meet with Cindy                                                  4c2b944f8
To:                           or just we can meet with him.
                              ·Standing meeting to discuss district and
                              constituent stuff
                              ·Get details for Cindy on the skiing weekend-
                              Josh
                              ·Draft Cindy freedom from location surveillance
                              bill- Keith
                              ·Draft Cindy prohibition on support to federal
                              data collection- Keith
                              ·Draft Cindy drone protection bill- Keith
                              ·List of most egregious appropriations to
                              liberty. – Josh/Keith
                              ·Put on the agenda for Tuesday to talk about life
                              at conception.- Keith
                              ·Write Todd invocation for Tuesday.- Josh
                              ·Blueback MEDC bill- Josh
                              ·Press release on MEDC- Josh
                              ·Blueback three tier bill- Josh
                              ·
                              --
                              Ben GrahamBellwether Strategies
                              Partner/ Director of Technology
                              Certified Nationbuilder Expert
                                                [tel:%28810%29%20373-2152]
                                                            [mailto:
                              Item was truncated due to length
                              Body file: mes-35.eml

  62      Emails                                                                      Responsive                                       3/20/2018     3/20/2018
                                                                                                                                       12:52:15 PM   12:52:15 PM
Parties                        Content                                                                                         Other                       Deleted

Timestamp:                    Subject: Re: Seatgate...I need this prepped to send out tonight...                               Status: Unsent
1/26/2015                     Body:                                                                                            Account:
1:01:46 PM(UTC-5)             I know you really didn't ask for input but as your friend I have to strongly advise against
From:                         taking action on this issue.                                                                     Snippet:
                              There are a few reasons:                                                                         MD5:
Ben Graham                    1. This email violates the rules and spirit of trust that is expected in caucus gatherings. I    92e0ca223a8ed80a7c4fc6a
                              know this isn't something you want to hear necessarily but it should be said. If you violate     b6e0e4d66
To:                           the trust of the others within the caucus you risk not only any relationship with the speaker
                              you also risk any relationships with other members because they won't be able to trust
Todd Courser                  you. By doing this you also give the speaker a legitimate reason to kick you out of caucus
To:                           which not only will mean you won't be included in caucus meetings but could also lead to
                              losing office allotment, central policy staff, etc... Why give them an opening to take you out
                              if you can avoid it? I can guaranteeCotter wants you to do this,because it causes many
                              more problems for you than it does him. Why give him that opening?
                              2. While it is a breach of public trust they hav
                              Item was truncated due to length
                              Body file: mes-36.eml

  63      Emails                                                                      Responsive                                       3/20/2018     3/20/2018
                                                                                                                                       12:52:22 PM   12:52:22 PM
Parties                        Content                                                                                         Other                       Deleted

Timestamp:                    Subject: Seatgate...I need this prepped to send out tonight...                                   Status: Read
1/26/2015                     Body:                                                                                            Account:
12:01:28 PM(UTC-5)            Lunch time reading...K/B/J - if you can take some time and go thru this I would appreciate
From:                         it; I want it before the end of the day...                                                       Snippet:
                              It's hard at times to know what should and should not be shared with people about the            MD5:
Todd A. Courser               mechanical processes of official government, nor what is even worth sharing, and how it          773e36b45435c68521139d
                              affects them. As a representative my first duty is of course to God, then to my family, then     22e7a0fefd
To:                           my home district, and finally to the great people of our state that truly want a voice that is
                              uncompromising in its advocacy for the cause of freedom and liberty. All of this should be
                              done with a sense of decorum and civility that is due the respect of the office with which I
Direction:                    have been entrusted.
Incoming                      This issue I need to bring to light today is that of the seat selection process in the House
                              of Representatives. While the seat one sits in may seem trivial, there are much deeper
                              issues going on at the root of what really happens. According to state law, [insert actual
                              wording of
                              Item was truncated due to length
                              Body file: mes-37.eml

  64      Emails                                                                      Responsive                                       3/20/2018     3/20/2018
                                                                                                                                       12:52:31 PM   12:52:31 PM
Parties                        Content                                                                                         Other                       Deleted

Timestamp:                    Subject: Re: Rep 82/80 - seating situation                                                       Status: Read
1/15/2015                     Body:                                                                                            Account:
1:55:04 PM(UTC-5)             One other thing I notice - the law says that the child picking out the balls for the lottery
From:                         must be blindfolded - that was not the case yesterday.                                           Snippet:
                              4.61House                                                                                        MD5:
Keith Allard                  [http://www.legislature.mi.gov/(S(52rdmzv2g1j1szicpf4ml445))/mileg.aspx?page=getObjec            02655c152881f3741bff9871
                              t&amp;objectName=mcl-4-61&amp;highlight=house%20AND%20seating#3] of                              a882cb58
To:                           representatives; selection of seats by lot, procedure; absent members.
                              Sec. 1.
Cindy Rep                     As a part of the organization of thehouse
To:                           [http://www.legislature.mi.gov/(S(52rdmzv2g1j1szicpf4ml445))/mileg.aspx?page=getObjec
                              t&amp;objectName=mcl-4-61&amp;highlight=house%20AND%20seating#4] of
                              representatives upon the first day of the first regular session of each legislature, the seats
                              in the hall of thehouse
                              [http://www.legislature.mi.gov/(S(52rdmzv2g1j1szicpf4ml445))/mileg.aspx?page=getObjec
Georgeann Courser             t&amp;objectName=mcl-4-61&amp;highlight=house%20AND%20seating#5] shall be
                              selected by the members in a manner as follows: The clerk shall call the names of the
Direction:                    members having the greatest total length of
Incoming                      Item was truncated due to length
                              Body file: mes-38.eml

                                                                                                                                                                     13
  65         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          Emails                                           12/28/18 PageID.317 Page
                                                        Responsive                      15 of 301
                                                                                3/20/2018
                                                                                12:52:36 PM
                                                                                              3/20/2018
                                                                                              12:52:36 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Re: Rep 82/80 - seating situation                                                      Status: Read
1/15/2015                  Body:                                                                                           Account:
10:56:53 AM(UTC-5)         Here's a draft:
From:                      FIRSTNAME,                                                                                      Snippet:
                           Yesterday, I took my seat on the floor of the State House of Representatives for the first      MD5:
Keith Allard               time in an official session. I wish I could report that it was a joyous occasion, but           71ae65f01297022a3544ffbd
                           unfortunately, it was colored by an abdication of our State’s laws that will forever cast a     d6b0ce85
To:                        shadow over what should have been a wonderful experience.
                           As you can see in the law attached below, in 1893, previous elected Representatives had
Cindy Rep                  laid out in the fabric of our laws a clear system for picking the seats of Representatives on
To:                        the floor of the House chamber. My district has entrusted me to make good decisions and
                           use personal discernment on important matters of law and public policy; surely, this trust
                           would also extend to the ability to choose my own seat on the floor of the house, as
                           proscribed by a law written over one hundred years ago!
                           However, this was not the case yesterday. The elected leadership of the House, in some
Georgeann Courser          of their very first actions, unj
                           Item was truncated due to length
Direction:                 Body file: mes-39.eml
Incoming

  66      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:52:48 PM   12:52:48 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Fwd: Rep 82/80 - seating situation                                                     Status: Sent
1/15/2015                  Body:                                                                                           Account:
8:15:42 AM(UTC-5)          ---------- Forwarded message ----------
From:                      From: "Cindy Rep" <                                 [mailto:                             >      Snippet:
                           Date: Jan 15, 2015 7:30 AM                                                                      MD5:
Ben Graham                 Subject: Rep 82/80 - seating situation                                                          a6a165429d70e22b4bc76b
                           To: <                              [mailto:                         >, "Georgeann Courser"      2b592ce12e
To:                        <                                   [mailto:                                >
                           Cc:
Joshua Cline               Please draft an email with the law regarding the seating attached and have the body of
Direction:                 the letter B about the spirit of the law prevents the seating selection of state
Outgoing                   representatives to be used as political chips by the speaker of the house and those in
                           power.
                           Include that it is not right and was offensive to request that the state representatives go
                           along with a charade that violates the spirit of the law.
                           Each state representative has been entrusted by their districts to make good decisions
                           and use their personal discernment in their decision-making process. In this case, that
                           opportunity was removed and taken away from each state representative a
                           Item was truncated due to length
                           Body file: mes-40.eml

  67      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:52:42 PM   12:52:42 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Re: Rep 82/80 - seating situation                                                      Status: Unsent
1/15/2015                  Body:                                                                                           Account:
8:15:42 AM(UTC-5)          On Jan 15, 2015 7:30 AM, "Cindy Rep" <
From:                      [mailto:                                > wrote:                                                Snippet:
                           Please draft an email with the law regarding the seating attached and have the body of          MD5:
Ben Graham                 the letter B about the spirit of the law prevents the seating selection of state                8c3dd9affabe9dc4a5a784c
                           representatives to be used as political chips by the speaker of the house and those in          9fb8a5ecb
To:                        power.
                           Include that it is not right and was offensive to request that the state representatives go
Cindy Rep                  along with a charade that violates the spirit of the law.
To:                        Each state representative has been entrusted by their districts to make good decisions
                           and use their personal discernment in their decision-making process. In this case, that
                           opportunity was removed and taken away from each state representative and instead
                           taken by the power givengiven to those in leadership to determine who a state
                           representative sits next to and where the state representative sits on the house floor. The
Georgeann                  motives, ambitions, desires, and accountability are di
                           Item was truncated due to length
                           Body file: mes-41.eml

  68      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:52:52 PM   12:52:52 PM
Parties                     Content                                                                                        Other                       Deleted

Timestamp:                 Subject: Rep 82/80 - seating situation                                                          Status: Read
1/15/2015                  Body:                                                                                           Account:
7:29:59 AM(UTC-5)          Please draft an email with the law regarding the seating attached and have the body of
From:                      the letter B about the spirit of the law prevents the seating selection of state                Snippet:
                           representatives to be used as political chips by the speaker of the house and those in          MD5:
Cindy Rep                  power.                                                                                          b000749d3e864bc4bcf7216
                           Include that it is not right and was offensive to request that the state representatives go     d81727d18
To:                        along with a charade that violates the spirit of the law.
                           Each state representative has been entrusted by their districts to make good decisions
                           and use their personal discernment in their decision-making process. In this case, that
                           opportunity was removed and taken away from each state representative and instead
Georgeann Courser          taken by the power givengiven to those in leadership to determine who a state
                           representative sits next to and where the state representative sits on the house floor. The
Direction:                 motives, ambitions, desires, and accountability are different between a state
Incoming                   representative and leadership in the house. The spirit of the law allows all thes
                           Item was truncated due to length
                           Body file: mes-42.eml

  69      Emails                                                                   Responsive                                      3/20/2018     3/20/2018
                                                                                                                                   12:53:10 PM   12:53:10 PM
Parties                     Content                                                                                        Other                       Deleted




                                                                                                                                                                 14
Timestamp:
1/8/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: Daily Report 1/8/15ECF No. 17-1 filed 12/28/18 PageID.318
                           Body:
                                                                                                 Page
                                                                                            Status:
                                                                                            Account:
                                                                                                    Unsent 16 of 301

1:51:33 PM(UTC-5)             Done
From:                         *Office email processing                                                                  Snippet:
                              *Followups in NB                                                                          MD5:
Ben Graham                    *Sorted through stack of stuff from Todd                                                  16975aea708750df7b09f60
                              *Emailed GAnn on TOdd parking information                                                 eae95a47b
To:                           *Drafted Daley Tribute with form language from the house
                              *Called to talk to Todd at law office on invocation- Phones on forward
Ben Graham                    *Emailed Todd on giving invocation
                              *Called Constituent Eric Greenlawn (Sp?) on Unemployment issue. All logged and printed.
                              *Logged Tristan Tomlinson Constituent contact for Cindy
                              *Talked to Keith on Agenda for today and PowWow
                              *Logged MEA Contact
                              *Add Constit NB log in information to Cindy PW SS
                              *Email Julia to add Constit NB log in information to Todd PW SS
                              *Printed forms for Cindy and Todd to get digital letterhead and signatures.
                              *Phone messages checked
                              *Printed new House NB Database
                              *Printed Out to lunch sign
                              *HR Paperwork done
                              *
                              To Do
                              *
                              Put together printed binder of processes for Cindy
                              *
                              Add update to processes
                              *
                              Update process for printing all constituent casework files
                              *
                              List
                              Item was truncated due to length
                              Body file: mes-43.eml

  70      Emails                                                                    Responsive                                  3/20/2018     3/20/2018
                                                                                                                                12:53:28 PM   12:53:28 PM
Parties                       Content                                                                                   Other                       Deleted

Timestamp:                    Subject: Rep 80/82 RESPONSE NEEDED                                                        Status: Unsent
1/7/2015                      Body:                                                                                     Account:
9:18:26 AM(UTC-5)             Yesterday Keith, Josh, and I picked up your tickets for the swearing in ceremony on the
From:                         14th.                                                                                     Snippet:
                              You each have 2 floor tickets, 2 balcony tickets                                          MD5:
Ben Graham                    --                                                                                        f6fafc4028146d26e5c9e606
                              Ben GrahamBellwether Strategies                                                           ec59304f
To:                           Partner/ Director of Technology
                              Certified Nationbuilder Expert
                                              [tel:%28810%29%20373-2152]
                                                          [mailto:
                              Body file: mes-44.eml

  71      MMS Messages                                                              Responsive                                  3/21/2018     3/21/2018
                                                                                                                                6:51:41 PM    6:51:41 PM
Parties                       Content                                                                                   Other                       Deleted

Timestamp:                    Subject: No subject                                                                       Status: Read
9/11/2015                     Body:
7:56:29 PM(UTC-4)             Attachments:
From:

Matt Sowash
To:

Ben Graham                    123_1.smil                                   image/png
Direction:
Incoming

  72      MMS Messages                                                              Responsive                                  3/21/2018     3/21/2018
                                                                                                                                6:51:30 PM    6:51:30 PM
Parties                       Content                                                                                   Other                       Deleted

Timestamp:                    Subject: No subject                                                                       Status: Unknown
9/11/2015                     Body:
7:54:02 PM(UTC-4)             Attachments:
To:

Matt Sowash
Direction:
Outgoing
                              Screenshot_2015-09-11-19-52-40.jpeg          Screenshot_2015-09-11-19-52-36.jpeg




                              Screenshot_2015-09-11-19-52-30.jpeg          Screenshot_2015-09-11-19-52-27.jpeg




                              smil.xml

  73      MMS Messages                                                              Responsive                                  3/21/2018     3/21/2018
                                                                                                                                6:50:59 PM    6:50:59 PM
Parties                       Content                                                                                   Other                       Deleted


                                                                                                                                                              15
Timestamp:
9/11/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.319    Page
                                                                                    Status: Read 17 of 301

7:59:06 AM(UTC-4)           My goes off to you two - you helped bring down 2 state reps!!!! Josh now we need to turn
From:                       your power onto stu Sandler
                            Attachments:
Adam Raezler
To:

Ben Graham

Joshua Cline                 application/smil                            text/plain

Direction:
Incoming

  74      MMS Messages                                                            Responsive                                   3/21/2018    3/21/2018
                                                                                                                               6:51:55 PM   6:51:55 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
9/10/2015                   Body:
7:11:45 PM(UTC-4)           Attachments:
From:

Matt Sowash
To:

Ben Graham                   123_1.smil                                  image/png
Direction:
Incoming

  75      MMS Messages                                                            Responsive                                   3/21/2018    3/21/2018
                                                                                                                               6:51:51 PM   6:51:51 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
9/9/2015                    Body:
10:35:53 PM(UTC-4)          Attachments:
From:

Matt Sowash
To:

Ben Graham                   123_1.smil                                  image/png
Direction:
Incoming

  76      MMS Messages                                                            Responsive                                   3/21/2018    3/21/2018
                                                                                                                               6:48:37 PM   6:48:37 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Unknown
9/1/2015                    Body:
9:11:47 AM(UTC-4)           Lol they brought in two ladies a few weeks before we were fired
To:                         Attachments:

Joshua Cline

David Forsmark
Direction:
Outgoing                     smil.xml                                    text_0.txt

  77      MMS Messages                                                            Responsive                                   3/21/2018    3/21/2018
                                                                                                                               6:48:31 PM   6:48:31 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
9/1/2015                    Body:
9:11:04 AM(UTC-4)           WHAT "female staff"
From:                       Attachments:

David Forsmark
To:

Ben Graham
                             text_01.txt                                 smil.smil
Joshua Cline
Direction:
Incoming

  78      MMS Messages                                                            Responsive                                   3/21/2018    3/21/2018
                                                                                                                               6:48:18 PM   6:48:18 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Unknown
9/1/2015                    Body:
9:09:15 AM(UTC-4)           Lolol
To:                         Attachments:

Joshua Cline

David Forsmark
Direction:
Outgoing                     smil.xml                                    text_0.txt
                                                                                                                                                            16
  79         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.320 Page
                                                        Responsive                      18 of 301
                                                                                3/21/2018     3/21/2018
                                                                                                                                  6:47:56 PM   6:47:56 PM
Parties                     Content                                                                                       Other                      Deleted

Timestamp:                 Subject: No subject                                                                            Status: Read
9/1/2015                   Body:
9:08:39 AM(UTC-4)          Why waste your time reading it....I will summarize...I have a heart condition in which I did
From:                      not disclose and it caused me to get tucked in with a pillow and a blanket. While I am
                           snuggled in so nice and tight dreaming about my liberty blonde my staff sucks ass.
Joshua Cline               Attachments:
To:

Ben Graham

David Forsmark
                            text_01.txt                                   smil.smil
Direction:
Incoming

  80      MMS Messages                                                             Responsive                                     3/21/2018    3/21/2018
                                                                                                                                  6:48:11 PM   6:48:11 PM
Parties                     Content                                                                                       Other                      Deleted

Timestamp:                 Subject: No subject                                                                            Status: Unknown
9/1/2015                   Body:
8:50:18 AM(UTC-4)          Yeah its pretty crazy
To:                        Attachments:

Joshua Cline

David Forsmark
Direction:
Outgoing                    smil.xml                                      text_0.txt

  81      MMS Messages                                                             Responsive                                     3/21/2018    3/21/2018
                                                                                                                                  6:46:00 PM   6:46:00 PM
Parties                     Content                                                                                       Other                      Deleted

Timestamp:                 Subject: No subject                                                                            Status: Unknown
8/19/2015                  Body:
9:24:58 PM(UTC-4)          Attachments:
To:

Jeff Phillips
Direction:
Outgoing
                            Screenshot_2015-08-19-21-24-35.jpeg           smil.xml

  82      MMS Messages                                                             Responsive                                     3/21/2018    3/21/2018
                                                                                                                                  6:45:20 PM   6:45:20 PM
Parties                     Content                                                                                       Other                      Deleted

Timestamp:                 Subject: No subject                                                                            Status: Read
8/18/2015                  Body:
12:50:58 PM(UTC-4)         I'll ask Dale to send me one and forward it to you
From:                      Attachments:

Chad Livengood
To:

Ben Graham
                            123_1.smil                                    text/plain
Keith Allard
Direction:
Incoming

  83      MMS Messages                                                             Responsive                                     3/21/2018    3/21/2018
                                                                                                                                  6:45:12 PM   6:45:12 PM
Parties                     Content                                                                                       Other                      Deleted

Timestamp:                 Subject: No subject                                                                            Status: Unknown
8/18/2015                  Body:
12:44:43 PM(UTC-4)         Chad I hear there are other people with Todd other than his parents? You have a good
To:                        pic? I can probably identify them. I know basically everyone he knows
                           Attachments:
Keith Allard

Chad Livengood
Direction:
Outgoing
                            text_0.txt                                    smil.xml

  84      MMS Messages                                                             Responsive                                     3/21/2018    3/21/2018
                                                                                                                                  6:45:01 PM   6:45:01 PM
Parties                     Content                                                                                       Other                      Deleted




                                                                                                                                                               17
Timestamp:
8/17/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.321    Page
                                                                                    Status:      19 of 301
                                                                                            Unknown

10:19:05 PM(UTC-4)          That's Todd!? Crazy. Love the gold chain... nice touch.
To:                         Attachments:

Keith Allard

Chad Livengood
Direction:
Outgoing                     text_0.txt                                   smil.xml

  85      MMS Messages                                                             Responsive           3/21/2018    3/21/2018
                                                                                                        6:44:58 PM   6:44:58 PM
Parties                      Content                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                 Status: Read
8/17/2015                   Body:
10:17:18 PM(UTC-4)          Wow, his neck IS huge
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Chad Livengood
Direction:
Incoming

  86      MMS Messages                                                             Responsive           3/21/2018    3/21/2018
                                                                                                        6:44:54 PM   6:44:54 PM
Parties                      Content                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                 Status: Read
8/17/2015                   Body:
10:16:51 PM(UTC-4)          Attachments:
From:

Chad Livengood
To:

Ben Graham                   123_1.smil                                   image/jpeg

Keith Allard
Direction:
Incoming

                             image/jpeg

  87      MMS Messages                                                             Responsive           3/21/2018    3/21/2018
                                                                                                        6:44:35 PM   6:44:35 PM
Parties                      Content                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                 Status: Unknown
8/15/2015                   Body:
10:26:26 AM(UTC-4)          Lol that is a good one.
To:                         Attachments:

Keith Allard

Chad Livengood
Direction:
Outgoing                     text_0.txt                                   smil.xml

  88      MMS Messages                                                             Responsive           3/21/2018    3/21/2018
                                                                                                        6:44:28 PM   6:44:28 PM
Parties                      Content                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                 Status: Read
8/15/2015                   Body:
10:18:29 AM(UTC-4)          Haha. That's great.
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Chad Livengood
Direction:
Incoming

  89      MMS Messages                                                             Responsive           3/21/2018    3/21/2018
                                                                                                        6:44:19 PM   6:44:19 PM
Parties                      Content                                                            Other                      Deleted




                                                                                                                                     18
Timestamp:
8/15/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.322    Page
                                                                                    Status: Read 20 of 301

9:06:42 AM(UTC-4)           Reaction from a top GOP establishment consultant....
From:                       Attachments:

Chad Livengood
To:
                                                                            image/png
Ben Graham
                             123_1.smil
Keith Allard
Direction:
Incoming


                             text/plain

  90      MMS Messages                                                               Responsive                                      3/21/2018    3/21/2018
                                                                                                                                     6:44:04 PM   6:44:04 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
8/14/2015                   Body:
11:08:36 PM(UTC-4)          Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                     image/png
Direction:
Incoming

  91      MMS Messages                                                               Responsive                                      3/21/2018    3/21/2018
                                                                                                                                     6:43:44 PM   6:43:44 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
8/14/2015                   Body:
1:52:16 PM(UTC-4)           She and him and can kiss my ass. I have to do what is best for me and my family right
From:                       now and that is what I am going to do.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                      text_01.txt

Direction:
Incoming

  92      MMS Messages                                                               Responsive                                      3/21/2018    3/21/2018
                                                                                                                                     6:43:54 PM   6:43:54 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Unknown
8/14/2015                   Body:
1:50:32 PM(UTC-4)           Good for you buddy. Tell Jace.... DIPPER! :)
To:                         Attachments:

Keith Allard

Joshua Cline
Direction:
Outgoing                     text_0.txt                                     smil.xml

  93      MMS Messages                                                               Responsive                                      3/21/2018    3/21/2018
                                                                                                                                     6:43:49 PM   6:43:49 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
8/14/2015                   Body:
1:49:30 PM(UTC-4)           I am not going to listen or watch it. I just need to unplug. I can't even go to the donut shop
From:                       without getting asked about. I am watching the Cars with Jace who I have not seen in a
                            week.
Joshua Cline                Attachments:
To:

Ben Graham

Keith Allard
                             smil.smil                                      text_01.txt
Direction:
Incoming

  94      MMS Messages                                                               Responsive                                      3/21/2018    3/21/2018
                                                                                                                                     6:43:25 PM   6:43:25 PM
Parties                      Content                                                                                         Other                      Deleted




                                                                                                                                                                  19
Timestamp:
8/13/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.323    Page
                                                                                    Status:      21 of 301
                                                                                            Unknown

5:47:20 PM(UTC-4)           My response
To:                         Attachments:

Keith Allard

Joshua Cline
Direction:
Outgoing                     Screenshot_2015-08-13-15-44-52.jpeg          text_0.txt




                             smil.xml

  95      MMS Messages                                                             Responsive                                    3/21/2018    3/21/2018
                                                                                                                                 6:43:01 PM   6:43:01 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Unknown
8/13/2015                   Body:
5:46:06 PM(UTC-4)           Jeff relaying a conversation he just had with Todd. What a disgusting hypocrite
To:                         Attachments:

Keith Allard

Joshua Cline
Direction:
Outgoing                     Screenshot_2015-08-13-15-43-29.jpeg          text_0.txt




                             smil.xml

  96      MMS Messages                                                             Responsive                                    3/21/2018    3/21/2018
                                                                                                                                 6:41:29 PM   6:41:29 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
8/10/2015                   Body:
9:12:46 AM(UTC-4)           Pick your attorney carefully. If you need to bounce things off my dad, please do so. I can
From:                       give him a heads up. Over half his tirade was bashing you two.
                            They need to vote him out now. Special session and special vote.
David Leduc                 Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                   text/plain
Direction:
Incoming

  97      MMS Messages                                                             Responsive                                    3/21/2018    3/21/2018
                                                                                                                                 6:41:10 PM   6:41:10 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
8/10/2015                   Body:
8:57:31 AM(UTC-4)           You have to be fucking kidding me. You need to get a lawyer and sue the hell out of him.
From:                       What an ass hole.
                            At will employee is bull shit. You have a case.
David Leduc                 I'm sure you could get representation without a retainer.
                            So pissed off as i continue to listen to this
To:                         Attachments:
Ben Graham

Joshua Cline
Direction:
Incoming                     123_1.smil                                   text/plain

  98      MMS Messages                                                             Responsive                                    3/21/2018    3/21/2018
                                                                                                                                 6:40:37 PM   6:40:37 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Unknown
8/10/2015                   Body:
4:36:28 AM(UTC-4)           http://www.toddcourser.com/todd_courser_responds_to_detroit_news_hit_piece_1
To:                         Attachments:

Keith Allard

Joshua Cline
Direction:
Outgoing                     smil.xml                                     text_0.txt

  99      MMS Messages                                                             Responsive                                    3/21/2018    3/21/2018
                                                                                                                                 6:39:53 PM   6:39:53 PM
                                                                                                                                                              20
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.324
                                                                             OtherPage 22 of 301                                                Deleted

Timestamp:                Subject: No subject                                                                        Status: Read
8/9/2015                  Body:
12:01:03 PM(UTC-4)        Attachments:
From:

Chad Livengood
To:

Ben Graham                 image/png                                     image/png

Joshua Cline

Keith Allard
Direction:
Incoming                   image/png                                     123_1.smil

  100     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:39:16 PM   6:39:16 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: No subject                                                                        Status: Read
8/9/2015                  Body:
11:55:14 AM(UTC-4)        Attachments:
From:

Chad Livengood
To:

Ben Graham                 image/png                                     123_1.smil

Keith Allard
14173793176
Direction:
Incoming

  101     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:38:41 PM   6:38:41 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: Fwd:                                                                              Status: Read
8/8/2015                  Body:
2:35:10 PM(UTC-4)         Would never do such a thing but the notion is halarious and would be so easy to pull off
From:                     Attachments:

Jeff Phillips
To:

Ben Graham
Direction:                 text/plain                                    image/jpeg
Incoming




                           application/smil

  102     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:38:33 PM   6:38:33 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: Fwd:                                                                              Status: Read
8/8/2015                  Body:
2:32:47 PM(UTC-4)         Steven says in pun that I should go to the press posing as todd's pot smoking gay
From:                     prostitute. What do you think could I pull it off. Rofl I am laughing up a storm. Lmao
                          Attachments:
Jeff Phillips
To:

Ben Graham
Direction:
Incoming                   text/plain                                    image/jpeg




                           application/smil

  103     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:38:20 PM   6:38:20 PM
Parties                    Content                                                                                   Other                      Deleted




                                                                                                                                                          21
Timestamp:
8/8/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.325    Page
                                                                                    Status: Read 23 of 301

2:09:41 PM(UTC-4)           How Todd would respond to your text:
From:
                            Ummm no hostility here, but bullshit. You need to get it done now. We have a process for
Joshua Cline                that and we need to follow the process; right now we are just coming across to these guys
                            like monkeys fucking a football; i can't stand around and wait for you to get your shit
To:                         together. You say you can get it done, but repeatedly do things they way you want; I can't
                            keep repeatedly ask and ask, and ask, to get it done; when I hand something off I should
Ben Graham                  not have to come back an administrate you. When I handed off to Michelle, Miranda,
Direction:                  Melissa or Karen I did not have to come back around and ask and ask and check up; you
Incoming                    have to administrate yourself and I can't have you not following through. When I say it and
                            want it and mean it and I want it and I mean it; so get it done. We have to get this done in
                            a way that reflects well on my leadership in the movement and for the cause of liberty.
                            What you do reflects on me and when you do it and say it shows that we don't have our
                            shit together. So follow the process and let's move on this.
                            Attachments:




                             text_01.txt                                   smil.smil

  104     MMS Messages                                                              Responsive                                     3/21/2018    3/21/2018
                                                                                                                                   6:37:25 PM   6:37:25 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
8/7/2015                    Body:
11:48:14 AM(UTC-4)          Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                    image/png

Joshua Cline
Direction:
Incoming

  105     MMS Messages                                                              Responsive                                     3/21/2018    3/21/2018
                                                                                                                                   6:37:04 PM   6:37:04 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
8/7/2015                    Body:
10:20:42 AM(UTC-4)          You guys are rock stars!!!! Bringing down Courser and Gamrat!!!!!
From:                       Attachments:

Adam Raezler
To:

Ben Graham
                             application/smil                              text/plain
Joshua Cline
Direction:
Incoming

  106     MMS Messages                                                              Responsive                                     3/21/2018    3/21/2018
                                                                                                                                   6:36:52 PM   6:36:52 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
8/7/2015                    Body:
9:32:38 AM(UTC-4)           Or maybe because Cindy asked her to give her volunteers to her
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline
Direction:
Incoming

  107     MMS Messages                                                              Responsive                                     3/21/2018    3/21/2018
                                                                                                                                   6:36:43 PM   6:36:43 PM
Parties                      Content                                                                                       Other                      Deleted




                                                                                                                                                                22
Timestamp:
8/7/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.326    Page
                                                                                    Status: Read 24 of 301

9:31:45 AM(UTC-4)           What does Rigas mean when she said "faith to manuiplate" & "victim last summer"? Ben,
From:                       remember the rumors that Todd took Angela back to her hotel when she was drunk?
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                 Screenshot_2015-08-07-09-26-481.png

Direction:
Incoming



                             text_01.txt

  108     MMS Messages                                                         Responsive                                   3/21/2018    3/21/2018
                                                                                                                            6:36:28 PM   6:36:28 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
8/7/2015                    Body:
8:47:21 AM(UTC-4)           Is Karen Paulus related to Todd?
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                image/jpeg
Joshua Cline
Direction:
Incoming


                             text/plain

  109     MMS Messages                                                         Responsive                                   3/21/2018    3/21/2018
                                                                                                                            6:36:20 PM   6:36:20 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
8/7/2015                    Body:
8:37:49 AM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                image/png

Joshua Cline
Direction:
Incoming

  110     MMS Messages                                                         Responsive                                   3/21/2018    3/21/2018
                                                                                                                            6:36:07 PM   6:36:07 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
8/7/2015                    Body:
7:28:34 AM(UTC-4)           Why did not do this before?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                 Screenshot_2015-08-07-07-23-521.png
Keith Allard
Direction:
Incoming


                             text_01.txt

  111     MMS Messages                                                         Responsive                                   3/21/2018    3/21/2018
                                                                                                                            6:35:07 PM   6:35:07 PM
Parties                      Content                                                                                Other                      Deleted




                                                                                                                                                         23
Timestamp:
8/6/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.327    Page
                                                                                    Status: Read 25 of 301

11:19:40 PM(UTC-4)              Come on Todd!!!!
From:                           Attachments:

Keith Allard
To:

Ben Graham
                                text/plain                                   image/png
Joshua Cline
Direction:
Incoming


                                123_1.smil

  112     MMS Messages                                                               Responsive                                  3/21/2018    3/21/2018
                                                                                                                                 6:34:57 PM   6:34:57 PM
Parties                         Content                                                                                  Other                      Deleted

Timestamp:                      Subject: No subject                                                                      Status: Unknown
8/6/2015                        Body:
11:17:26 PM(UTC-4)              Attachments:
To:

                     sprintpc
s.com
Direction:
Outgoing                        smil.xml                                     received_10100567790122928.jpeg

  113     MMS Messages                                                               Responsive                                  3/21/2018    3/21/2018
                                                                                                                                 6:34:31 PM   6:34:31 PM
Parties                         Content                                                                                  Other                      Deleted

Timestamp:                      Subject: No subject                                                                      Status: Read
8/6/2015                        Body:
9:38:45 PM(UTC-4)               But, who knows, politics make strange bedfellows.
From:                           Attachments:

Joshua Cline
To:

Ben Graham
                                smil.smil                                    text_01.txt
Keith Allard
Direction:
Incoming

  114     MMS Messages                                                               Responsive                                  3/21/2018    3/21/2018
                                                                                                                                 6:34:24 PM   6:34:24 PM
Parties                         Content                                                                                  Other                      Deleted

Timestamp:                      Subject: No subject                                                                      Status: Read
8/6/2015                        Body:
9:38:18 PM(UTC-4)               Did not sound like it. Her exact words were "we have been and are distancing ourselves
From:                           from them and the have done the same to us."
                                Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                    smil.smil                                    text_01.txt

Direction:
Incoming

  115     MMS Messages                                                               Responsive                                  3/21/2018    3/21/2018
                                                                                                                                 6:34:17 PM   6:34:17 PM
Parties                         Content                                                                                  Other                      Deleted

Timestamp:                      Subject: No subject                                                                      Status: Read
8/6/2015                        Body:
9:36:00 PM(UTC-4)               Are they gonna support these idiots??
From:                           Attachments:

Keith Allard
To:

Ben Graham
                                text/plain                                   123_1.smil
Joshua Cline
Direction:
Incoming

  116     MMS Messages                                                               Responsive                                  3/21/2018    3/21/2018
                                                                                                                                 6:34:11 PM   6:34:11 PM
Parties                         Content                                                                                  Other                      Deleted




                                                                                                                                                              24
Timestamp:
8/6/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.328    Page
                                                                                    Status: Read 26 of 301

9:35:46 PM(UTC-4)           Jesus. Don't tell her shit. The speaker is trying to kill this story and make it about me and
From:                       Ben.
                            Attachments:
Keith Allard
To:

Ben Graham

Joshua Cline                 123_1.smil                                     text/plain

Direction:
Incoming

  117     MMS Messages                                                               Responsive                                     3/21/2018    3/21/2018
                                                                                                                                    6:34:02 PM   6:34:02 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
8/6/2015                    Body:
9:32:46 PM(UTC-4)           JJ
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                      text_01.txt
Keith Allard
Direction:
Incoming

  118     MMS Messages                                                               Responsive                                     3/21/2018    3/21/2018
                                                                                                                                    6:33:56 PM   6:33:56 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
8/6/2015                    Body:
9:30:58 PM(UTC-4)           Who????
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                     123_1.smil
Joshua Cline
Direction:
Incoming

  119     MMS Messages                                                               Responsive                                     3/21/2018    3/21/2018
                                                                                                                                    6:33:51 PM   6:33:51 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
8/6/2015                    Body:
9:30:22 PM(UTC-4)           Because a member of the staff just told me about it.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                      text_01.txt
Keith Allard
Direction:
Incoming

  120     MMS Messages                                                               Responsive                                     3/21/2018    3/21/2018
                                                                                                                                    6:33:43 PM   6:33:43 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
8/6/2015                    Body:
9:28:23 PM(UTC-4)           How do you know??
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                     text/plain
Joshua Cline
Direction:
Incoming

  121     MMS Messages                                                               Responsive                                     3/21/2018    3/21/2018
                                                                                                                                    6:33:37 PM   6:33:37 PM
Parties                      Content                                                                                        Other                      Deleted



                                                                                                                                                                 25
Timestamp:
8/6/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.329    Page
                                                                                    Status: Read 27 of 301

9:23:09 PM(UTC-4)           The caucus has the police report on the raid at Courser's office!!
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                     text_01.txt
Keith Allard
Direction:
Incoming

  122     MMS Messages                                                              Responsive                                    3/21/2018    3/21/2018
                                                                                                                                  6:33:25 PM   6:33:25 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
8/6/2015                    Body:
8:34:09 PM(UTC-4)           Interesting. This is from tonight's Gongwer.
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline
Direction:
Incoming                     image/png

  123     MMS Messages                                                              Responsive                                    3/21/2018    3/21/2018
                                                                                                                                  6:32:55 PM   6:32:55 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
8/6/2015                    Body:
10:54:02 AM(UTC-4)          YUP
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline
Direction:
Incoming

  124     MMS Messages                                                              Responsive                                    3/21/2018    3/21/2018
                                                                                                                                  6:32:49 PM   6:32:49 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
8/6/2015                    Body:
10:53:00 AM(UTC-4)          He is a sick, psychotic, arrogant, fool. Maybe we should leave a copy of the DetNews on
From:                       his door step in the morning.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                     text_01.txt

Direction:
Incoming

  125     MMS Messages                                                              Responsive                                    3/21/2018    3/21/2018
                                                                                                                                  6:32:39 PM   6:32:39 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
8/6/2015                    Body:
10:51:13 AM(UTC-4)          Judging by Todds post... Is he still flirting with a congressional run??? What an asshole!!
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline
Direction:
Incoming

  126     MMS Messages                                                              Responsive                                    3/21/2018    3/21/2018
                                                                                                                                  6:32:27 PM   6:32:27 PM
Parties                      Content                                                                                      Other                      Deleted



                                                                                                                                                               26
Timestamp:
8/6/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.330    Page
                                                                                    Status: Read 28 of 301

12:13:09 AM(UTC-4)          I am posting this in the am....
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                     IMG_35451.jpg
Keith Allard
Direction:
Incoming


                             text_01.txt

  127     MMS Messages                                                              Responsive                                3/21/2018    3/21/2018
                                                                                                                              6:31:36 PM   6:31:36 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Unknown
8/5/2015                    Body:
3:53:49 PM(UTC-4)           It's irritating that they've given Todd time to come up with a "reasoned" response. (As
To:                         reasoned a response as we could expect from Todd anyway)
                            Attachments:
Keith Allard

Joshua Cline
Direction:
Outgoing
                             text_0.txt                                    smil.xml

  128     MMS Messages                                                              Responsive                                3/21/2018    3/21/2018
                                                                                                                              6:30:09 PM   6:30:09 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
7/19/2015                   Body:
11:31:08 PM(UTC-4)          Attachments:
From:

Keith Allard
To:                                                                        image/png

Ben Graham                   123_1.smil
Direction:
Incoming

  129     MMS Messages                                                              Responsive                                3/21/2018    3/21/2018
                                                                                                                              6:29:51 PM   6:29:51 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
7/19/2015                   Body:
10:55:00 PM(UTC-4)          Looks like a controlled burn
From:                       Attachments:

Keith Allard
To:

Ben Graham
Direction:                   123_1.smil                                    text/plain
Incoming




                             image/png

  130     MMS Messages                                                              Responsive                                3/21/2018    3/21/2018
                                                                                                                              6:28:48 PM   6:28:48 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
7/10/2015                   Body:
8:16:05 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                    image/png
Direction:
Incoming

  131     MMS Messages                                                              Responsive                                3/21/2018    3/21/2018
                                                                                                                              6:28:28 PM   6:28:28 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           27
Timestamp:
7/5/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.331    Page
                                                                                    Status: Read 29 of 301

7:57:26 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                      image/png
Direction:
Incoming

  132     MMS Messages                                                Responsive               3/21/2018    3/21/2018
                                                                                               6:27:24 PM   6:27:24 PM
Parties                      Content                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                       Status: Unknown
6/30/2015                   Body:
10:21:55 AM(UTC-4)          Yep!
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                      smil.xml

Direction:
Outgoing

  133     MMS Messages                                                Responsive               3/21/2018    3/21/2018
                                                                                               6:27:19 PM   6:27:19 PM
Parties                      Content                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                       Status: Read
6/30/2015                   Body:
10:14:20 AM(UTC-4)          Ben are you in Todd's office??
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                      text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  134     MMS Messages                                                Responsive               3/21/2018    3/21/2018
                                                                                               6:27:12 PM   6:27:12 PM
Parties                      Content                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                       Status: Read
6/29/2015                   Body:
11:59:06 AM(UTC-4)          Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                      image/png
Direction:
Incoming

  135     MMS Messages                                                Responsive               3/21/2018    3/21/2018
                                                                                               6:26:56 PM   6:26:56 PM
Parties                      Content                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                       Status: Read
6/29/2015                   Body:
8:39:16 AM(UTC-4)           Attachments:
From:

Keith Allard
To:                                                          image/png
Ben Graham                   123_1.smil
Direction:
Incoming

  136     MMS Messages                                                Responsive               3/21/2018    3/21/2018
                                                                                               6:26:08 PM   6:26:08 PM
Parties                      Content                                                   Other                      Deleted




                                                                                                                            28
Timestamp:
6/27/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.332    Page
                                                                                    Status: Read 30 of 301

7:01:37 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   image/png                                     123_1.smil
Direction:
Incoming

  137     MMS Messages                                                              Responsive                                  3/21/2018    3/21/2018
                                                                                                                                6:25:51 PM   6:25:51 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
6/27/2015                   Body:
6:58:05 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   image/png                                     123_1.smil
Direction:
Incoming

  138     MMS Messages                                                              Responsive                                  3/21/2018    3/21/2018
                                                                                                                                6:25:41 PM   6:25:41 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
6/27/2015                   Body:
6:49:30 PM(UTC-4)           Ok
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  139     MMS Messages                                                              Responsive                                  3/21/2018    3/21/2018
                                                                                                                                6:25:36 PM   6:25:36 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Unknown
6/27/2015                   Body:
6:47:23 PM(UTC-4)           Highly unlikely. You can only assign one email to a talkwalker account. If he wanted to
To:                         stay up to date he could just set one up for himself. Probably just some talkwalker error
                            Attachments:
Keith Allard

Todd Courser

Cindy Gamrat
                             smil.xml                                      text_0.txt
Direction:
Outgoing

  140     MMS Messages                                                              Responsive                                  3/21/2018    3/21/2018
                                                                                                                                6:25:27 PM   6:25:27 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
6/27/2015                   Body:
6:44:03 PM(UTC-4)           Do you think Joshua might have set one up for me as staff to help keep up and they are
From:                       being sent to him?
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  141     MMS Messages                                                              Responsive                                  3/21/2018    3/21/2018
                                                                                                                                6:25:15 PM   6:25:15 PM
Parties                      Content                                                                                    Other                      Deleted




                                                                                                                                                             29
Timestamp:
6/27/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.333    Page
                                                                                    Status: Read 31 of 301

6:43:23 PM(UTC-4)           I did that and it says it will send me my password but nothing gets sent to me. And I've
From:                       checked my spam and junk. I have emailed their support team. Thanks!
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  142     MMS Messages                                                              Responsive                                 3/21/2018    3/21/2018
                                                                                                                               6:25:07 PM   6:25:07 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Unknown
6/27/2015                   Body:
6:41:56 PM(UTC-4)           I don't think so but just click forgot password and see if you can reset the password.
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                    smil.xml

Direction:
Outgoing

  143     MMS Messages                                                              Responsive                                 3/21/2018    3/21/2018
                                                                                                                               6:24:55 PM   6:24:55 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
6/27/2015                   Body:
6:16:13 PM(UTC-4)           Ben do you have a talk walker registered for my email Address by any chance? It won't let
From:                       me start one and said the email address                            is already taken. Any
                            thoughts?
Cindy Gamrat                Attachments:
To:

Ben Graham

Todd Courser
                             123_1.smil                                    text/plain

Keith Allard
Direction:
Incoming

  144     MMS Messages                                                              Responsive                                 3/21/2018    3/21/2018
                                                                                                                               6:21:17 PM   6:21:17 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: Fwd:                                                                              Status: Unknown
6/25/2015                   Body:
5:32:43 PM(UTC-4)           Attachments:
To:

Joshua Cline
Direction:
Outgoing                                                                   IMG_00311.jpg
                             IMG_00321.jpg




                             smil.xml

  145     MMS Messages                                                              Responsive                                 3/21/2018    3/21/2018
                                                                                                                               6:21:10 PM   6:21:10 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
6/25/2015                   Body:
4:58:20 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                    image/jpeg
Direction:
Incoming


                             image/jpeg
                                                                                                                                                            30
  146        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.334 Page
                                                        Responsive                      32 of 301
                                                                                3/21/2018     3/21/2018
                                                                                                                             6:20:14 PM   6:20:14 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                 Subject: No subject                                                                       Status: Read
6/22/2015                  Body:
4:57:24 PM(UTC-4)          Attachments:
From:

Karen
To:
                                                                         image/jpeg
Ben Graham                  123_1.smil

Keith Allard

Todd Courser
Direction:
Incoming

  147     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:19:16 PM   6:19:16 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                 Subject: No subject                                                                       Status: Read
6/18/2015                  Body:
9:14:12 AM(UTC-4)          Thanks
From:                      Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  148     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:19:10 PM   6:19:10 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                 Subject: No subject                                                                       Status: Unknown
6/18/2015                  Body:
9:13:42 AM(UTC-4)          Weird. Yep just click on forgot password and you can reset it
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                   smil.xml

Direction:
Outgoing

  149     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:19:02 PM   6:19:02 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                 Subject: No subject                                                                       Status: Read
6/18/2015                  Body:
9:12:30 AM(UTC-4)          Ben, my NB won't let me in. I didn't think I changed the password on that though? Can I
From:                      reset my password?
                           Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  150     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:17:07 PM   6:17:07 PM
Parties                     Content                                                                                  Other                      Deleted




                                                                                                                                                          31
Timestamp:
6/1/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.335    Page
                                                                                    Status: Read 33 of 301

10:07:01 PM(UTC-4)          I'm telling you it would piss you off.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                     text/plain
Keith Allard

Joshua Cline
Direction:
Incoming

  151     MMS Messages                                                               Responsive                                   3/21/2018    3/21/2018
                                                                                                                                  6:17:00 PM   6:17:00 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
6/1/2015                    Body:
10:06:08 PM(UTC-4)          I would love to see those texts...
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                      text_01.txt
Keith Allard

Joe Gamrat
Direction:
Incoming

  152     MMS Messages                                                               Responsive                                   3/21/2018    3/21/2018
                                                                                                                                  6:16:52 PM   6:16:52 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
6/1/2015                    Body:
10:04:39 PM(UTC-4)          Up until now, they are doing everything but being transparent or forthcoming with anyone.
From:                       You should have seen the back and forth texts that I had with asshole. He kept adding
                            Cindy into the conversation and I had to keep taking her back out. He even tried to tell me
Joe Gamrat                  that I needed to look at what actions or contributions I might have had that led to certain
                            events! I know why he did it, which just prove how much of a f-ing shithead he is.
To:                         Attachments:
Ben Graham

Keith Allard

Joshua Cline                 123_1.smil                                     text/plain
Direction:
Incoming

  153     MMS Messages                                                               Responsive                                   3/21/2018    3/21/2018
                                                                                                                                  6:16:37 PM   6:16:37 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
6/1/2015                    Body:
9:50:42 PM(UTC-4)           Well, they will have their answer if the real truth ever goes public.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                      text_01.txt
Keith Allard

Joe Gamrat
Direction:
Incoming

  154     MMS Messages                                                               Responsive                                   3/21/2018    3/21/2018
                                                                                                                                  6:16:26 PM   6:16:26 PM
Parties                      Content                                                                                      Other                      Deleted




                                                                                                                                                               32
Timestamp:
6/1/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.336    Page
                                                                                    Status: Read 34 of 301

9:41:47 PM(UTC-4)           Yikes
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                  text/plain
Keith Allard

Joshua Cline
Direction:
Incoming

  155     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:16:18 PM   6:16:18 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
6/1/2015                    Body:
9:24:53 PM(UTC-4)           Their replies...
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                   Screenshot_2015-06-01-21-21-131.png
Keith Allard

Joe Gamrat
Direction:
Incoming
                             Screenshot_2015-06-01-21-21-211.png         text_01.txt

  156     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:16:14 PM   6:16:14 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
6/1/2015                    Body:
9:24:22 PM(UTC-4)           Did you guys see this?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                   Screenshot_2015-06-01-21-21-041.png
Keith Allard

Joe Gamrat
Direction:
Incoming
                             text_01.txt

  157     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:15:00 PM   6:15:00 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
6/1/2015                    Body:
8:51:24 AM(UTC-4)           Already found it, please make sure there is a contact number on the calendar with each
From:                       scheduled event.
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                  text/plain


Keith Allard
Direction:
Incoming

  158     MMS Messages                                                            Responsive                                 3/21/2018    3/21/2018
                                                                                                                             6:14:50 PM   6:14:50 PM
Parties                      Content                                                                                 Other                      Deleted




                                                                                                                                                          33
Timestamp:
6/1/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.337    Page
                                                                                    Status:      35 of 301
                                                                                            Unknown

8:42:57 AM(UTC-4)           That's the one
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                     smil.xml

Direction:
Outgoing

  159     MMS Messages                                                               Responsive                                 3/21/2018    3/21/2018
                                                                                                                                6:14:43 PM   6:14:43 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
6/1/2015                    Body:
8:42:10 AM(UTC-4)           211 Lincoln Ave in Holland?
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                     text/plain
Cindy Gamrat

Todd Courser
Direction:                   image/jpeg
Incoming

  160     MMS Messages                                                               Responsive                                 3/21/2018    3/21/2018
                                                                                                                                6:14:19 PM   6:14:19 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Unknown
6/1/2015                    Body:
8:41:21 AM(UTC-4)           That is the correct address. It's the Lakeshore builders office.
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                     smil.xml

Direction:
Outgoing

  161     MMS Messages                                                               Responsive                                 3/21/2018    3/21/2018
                                                                                                                                6:14:06 PM   6:14:06 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
6/1/2015                    Body:
7:27:59 AM(UTC-4)           Ben the address for the legislative round table took me to the wrong spot and there is no
From:                       phone number for me to call. It starts in 3 minutes.
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 text/plain                                     123_1.smil


Keith Allard
Direction:
Incoming

  162     MMS Messages                                                               Responsive                                 3/21/2018    3/21/2018
                                                                                                                                6:13:49 PM   6:13:49 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/29/2015                   Body:
3:31:16 PM(UTC-4)           Never mind, it's okay.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             text/plain                                     123_1.smil
Todd Courser

Keith Allard
Direction:
Incoming

  163     MMS Messages                                                               Responsive                                 3/21/2018    3/21/2018
                                                                                                                                6:13:40 PM   6:13:40 PM      34
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.338
                                                                             OtherPage 36 of 301           Deleted

Timestamp:                Subject: No subject                                   Status: Unknown
5/29/2015                 Body:
3:01:20 PM(UTC-4)         You need something?
To:                       Attachments:

Keith Allard

Todd Courser

Cindy Gamrat               smil.xml                      text_0.txt

Direction:
Outgoing

  164     MMS Messages                                           Responsive             3/21/2018    3/21/2018
                                                                                        6:13:32 PM   6:13:32 PM
Parties                    Content                                              Other                      Deleted

Timestamp:                Subject: No subject                                   Status: Unknown
5/29/2015                 Body:
3:01:14 PM(UTC-4)         Yep!
To:                       Attachments:

Keith Allard

Todd Courser

Cindy Gamrat               smil.xml                      text_0.txt

Direction:
Outgoing

  165     MMS Messages                                           Responsive             3/21/2018    3/21/2018
                                                                                        6:13:26 PM   6:13:26 PM
Parties                    Content                                              Other                      Deleted

Timestamp:                Subject: No subject                                   Status: Read
5/29/2015                 Body:
2:50:29 PM(UTC-4)         Ben r u still at the office?
From:                     Attachments:

Cindy Gamrat
To:

Ben Graham
                           text/plain                    123_1.smil
Todd Courser

Keith Allard
Direction:
Incoming

  166     MMS Messages                                           Responsive             3/21/2018    3/21/2018
                                                                                        6:12:58 PM   6:12:58 PM
Parties                    Content                                              Other                      Deleted

Timestamp:                Subject: No subject                                   Status: Unknown
5/28/2015                 Body:
10:49:35 AM(UTC-4)        Attachments:
To:

Keith Allard
Direction:
Outgoing                                                 20150528_104802.jpeg
                           smil.xml




                           20150528_104819.jpeg          20150528_104750.jpeg

  167     MMS Messages                                           Responsive             3/21/2018    3/21/2018
                                                                                        6:11:37 PM   6:11:37 PM
Parties                    Content                                              Other                      Deleted

Timestamp:                Subject: No subject                                   Status: Unknown
5/26/2015
6:48:26 PM(UTC-4)
T                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat               text_0.txt                    smil.xml

Direction:
Outgoing

  168     MMS Messages                                           Responsive             3/21/2018    3/21/2018
                                                                                        6:11:23 PM   6:11:23 PM
Parties                    Content                                              Other                      Deleted
                                                                                                                     35
Timestamp:
5/26/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.339    Page
                                                                                    Status: Read 37 of 301

6:46:23 PM(UTC-4)           Ben what is Jims number?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                       text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  169     MMS Messages                                                                 Responsive                                        3/21/2018    3/21/2018
                                                                                                                                         6:11:01 PM   6:11:01 PM
Parties                      Content                                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                                  Status: Read
5/26/2015                   Body:
3:27:19 PM(UTC-4)           Let me look at my calendar.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                       text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  170     MMS Messages                                                                 Responsive                                        3/20/2018    3/20/2018
                                                                                                                                         1:55:53 PM   1:55:53 PM
Parties                      Content                                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Unknown
5/26/2015                   Body:
3:23:45 PM(UTC-4)           Hey Cindy did you want to do a public servants recognition service at lighthouse Baptist of
To:                         plainwell? June 7th am service. Their church is technically in Barry county but plainwell
                            address. Recognize you and give gift and you'll have a few moments to introduce yourself
Keith Allard                and say thank you.
                            Attachments:
Todd Courser

Cindy Gamrat
Direction:
Outgoing                     text_0.txt                                       smil.xml

  171     MMS Messages                                                                 Responsive                                        3/20/2018    3/20/2018
                                                                                                                                         1:54:58 PM   1:54:58 PM
Parties                      Content                                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                                  Status: Read
5/21/2015                   Body:
1:51:02 PM(UTC-4)           If you look up her email address (                                   in Google you get a link part
From:                       way down on page 1 that is called "Archive of Form Letter Senders Friday, April 08, 2011"
                            I don't think the email is valid. It is a ploy to get a rise out of you, me, Joey, whoever they
Joe Gamrat                  think is doing this.
                            Attachments:
To:

Ben Graham

Keith Allard
                             123_1.smil                                       text/plain
Joshua Cline
Direction:
Incoming

  172     MMS Messages                                                                 Responsive                                        3/20/2018    3/20/2018
                                                                                                                                         1:54:48 PM   1:54:48 PM
Parties                      Content                                                                                             Other                      Deleted




                                                                                                                                                                      36
Timestamp:
5/21/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.340    Page
                                                                                    Status: Read 38 of 301

1:44:05 PM(UTC-4)           I still don't think he sent it. Too convenient. And why would she reply or ask questions to
From:                       your personal emails. And only two staff members. Still confusing. I think it's a ploy to see
                            if any of you are spies/moles/informants and leaking information. It isn't breaking
Joe Gamrat                  anywhere so...
                            Attachments:
To:

Ben Graham

Keith Allard
                             123_1.smil                                     text/plain
Joshua Cline
Direction:
Incoming

  173     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:54:23 PM   1:54:23 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Unknown
5/21/2015                   Body:
7:30:17 AM(UTC-4)           The reporter who called checks out though. http://www.usaradionetwork.com/susan.htm
To:                         Attachments:

Keith Allard

Joshua Cline

Joe Gamrat                   text_0.txt                                     smil.xml

Direction:
Outgoing

  174     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:54:05 PM   1:54:05 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
5/21/2015                   Body:
6:37:46 AM(UTC-4)           I'm still sort of thinking that the email you guys got was a glimpse of the control burn. I'm
From:                       thinking that it maybe didn't go out and instead it is a ploy to determine which one of you
                            are releasing info to me and others. The hacking? It has been brought up that I have
Joe Gamrat                  hacked into his Nationbuilder, so planting the seed. Because this person emailed or
                            called and said I think he has been hacked, right? Thoughts?
To:                         Attachments:
Ben Graham

Keith Allard

Joshua Cline                 123_1.smil                                     text/plain
Direction:
Incoming

  175     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:53:56 PM   1:53:56 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
5/21/2015                   Body:
12:18:27 AM(UTC-4)          K. Thanks for taking that on.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                     text/plain
Keith Allard

Joshua Cline
Direction:
Incoming

  176     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:53:49 PM   1:53:49 PM
Parties                      Content                                                                                        Other                      Deleted




                                                                                                                                                                 37
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.341    Page
                                                                                    Status: Read 39 of 301

11:39:56 PM(UTC-4)          I do.not think they know what in the world they are going to do or what needs to be done.
From:                       Dan is going to call you.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                      text_01.txt


Joe Gamrat
Direction:
Incoming

  177     MMS Messages                                                               Responsive                                    3/20/2018    3/20/2018
                                                                                                                                   1:53:42 PM   1:53:42 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
5/20/2015                   Body:
11:39:03 PM(UTC-4)          They were not suprised at all. They are both pissed, but also in shock at how it could
From:                       come to.this.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                      text_01.txt


Joe Gamrat
Direction:
Incoming

  178     MMS Messages                                                               Responsive                                    3/20/2018    3/20/2018
                                                                                                                                   1:53:36 PM   1:53:36 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
5/20/2015                   Body:
11:28:42 PM(UTC-4)          How'd they handle it? Are they planning on doing anything or should I just not worry about
From:                       it for now?
                            Attachments:
Joe Gamrat
To:

Ben Graham

Keith Allard                 123_1.smil                                     text/plain


Joshua Cline
Direction:
Incoming

  179     MMS Messages                                                               Responsive                                    3/20/2018    3/20/2018
                                                                                                                                   1:53:30 PM   1:53:30 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
5/20/2015                   Body:
11:10:47 PM(UTC-4)          Met with Dan and Ray so they know. They were instructed that if they want confirmation
From:                       and details then they need to talk with Joe. I eluded a little bit of the operation with the
                            fake email from Todd.
Joshua Cline                Attachments:
To:

Ben Graham

Keith Allard
                             smil.smil                                      text_01.txt

Joe Gamrat
Direction:
Incoming

  180     MMS Messages                                                               Responsive                                    3/20/2018    3/20/2018
                                                                                                                                   1:53:15 PM   1:53:15 PM
Parties                      Content                                                                                       Other                      Deleted




                                                                                                                                                                38
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.342    Page
                                                                                    Status: Read 40 of 301

7:50:46 PM(UTC-4)           Okay. Thanks. I'll probably be driving in am from 7-10ish and 2-5ish.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  181     MMS Messages                                                             Responsive                                3/20/2018    3/20/2018
                                                                                                                             1:53:11 PM   1:53:11 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/20/2015                   Body:
7:49:34 PM(UTC-4)           Maybe we can set up a call sometime tomorrow. I will keep you posted.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                    text_01.txt
Keith Allard

Joe Gamrat
Direction:
Incoming

  182     MMS Messages                                                             Responsive                                3/20/2018    3/20/2018
                                                                                                                             1:52:58 PM   1:52:58 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/20/2015                   Body:
7:43:49 PM(UTC-4)           I'm with Meghan for the next hour or so and then home with the family including Cindy.
From:                       But if necessary I can figure something if needed.
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  183     MMS Messages                                                             Responsive                                3/20/2018    3/20/2018
                                                                                                                             1:52:52 PM   1:52:52 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/20/2015                   Body:
7:38:15 PM(UTC-4)           Sure.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  184     MMS Messages                                                             Responsive                                3/20/2018    3/20/2018
                                                                                                                             1:52:47 PM   1:52:47 PM
Parties                      Content                                                                                 Other                      Deleted




                                                                                                                                                          39
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.343    Page
                                                                                    Status: Read 41 of 301

7:32:56 PM(UTC-4)           If Dan or Ray were to call you would you take their call?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                     text_01.txt
Keith Allard

Joe Gamrat
Direction:
Incoming

  185     MMS Messages                                                              Responsive           3/20/2018    3/20/2018
                                                                                                         1:52:40 PM   1:52:40 PM
Parties                      Content                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                  Status: Read
5/20/2015                   Body:
7:30:43 PM(UTC-4)           K
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  186     MMS Messages                                                              Responsive           3/20/2018    3/20/2018
                                                                                                         1:52:35 PM   1:52:35 PM
Parties                      Content                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                  Status: Read
5/20/2015                   Body:
7:30:22 PM(UTC-4)           No clue? Ike? Himself?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                     text_01.txt
Keith Allard

Joe Gamrat
Direction:
Incoming

  187     MMS Messages                                                              Responsive           3/20/2018    3/20/2018
                                                                                                         1:52:30 PM   1:52:30 PM
Parties                      Content                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                  Status: Read
5/20/2015                   Body:
7:28:41 PM(UTC-4)           Who's sending it?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  188     MMS Messages                                                              Responsive           3/20/2018    3/20/2018
                                                                                                         1:52:25 PM   1:52:25 PM
Parties                      Content                                                             Other                      Deleted




                                                                                                                                      40
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.344    Page
                                                                                    Status:      42 of 301
                                                                                            Unknown

7:27:22 PM(UTC-4)           Probably confidential for now. It will take awhile to get all the emails out so you should get
To:                         it eventually or see media story on it
                            Attachments:
Keith Allard

Joshua Cline

Joe Gamrat
                             text_0.txt                                     smil.xml
Direction:
Outgoing

  189     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:52:17 PM   1:52:17 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
7:12:19 PM(UTC-4)           Should I say anything to Cindy about the email? Or is it confidential from me still?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                     text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  190     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:52:00 PM   1:52:00 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
5:02:55 PM(UTC-4)           Hmm. Interesting.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                     123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  191     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:55 PM   1:51:55 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
4:53:55 PM(UTC-4)           Not sure. The reporter from DC I think.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                    smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  192     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:49 PM   1:51:49 PM
Parties                      Content                                                                                         Other                      Deleted




                                                                                                                                                                  41
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.345    Page
                                                                                    Status: Read 43 of 301

4:52:44 PM(UTC-4)           Who is Susan Bradford?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                     123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  193     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:44 PM   1:51:44 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
4:38:57 PM(UTC-4)           I just forwarded you the email that Carra and Keith got.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                    smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  194     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:38 PM   1:51:38 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
4:32:58 PM(UTC-4)           I'm not seeing anything on the Internet or anywhere. Are we sure it was someone from dc
From:                       and that it did go out? Maybe he's checking to see if we'll go "out" with it or if information
                            from the office is shared?
Joe Gamrat                  Attachments:
To:

Ben Graham

Joshua Cline
                             text/plain                                     123_1.smil

Keith Allard
Direction:
Incoming

  195     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:30 PM   1:51:30 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
4:25:58 PM(UTC-4)           Hmmmm....good for him.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                    smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  196     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:51:19 PM   1:51:19 PM
Parties                      Content                                                                                         Other                      Deleted




                                                                                                                                                                  42
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.346    Page
                                                                                    Status: Read 44 of 301

4:06:38 PM(UTC-4)           Apparently he went to lansing today afterall? They just had a roll call vote and he was
From:                       green.
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 text/plain                                   123_1.smil


Keith Allard
Direction:
Incoming

  197     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:51:13 PM   1:51:13 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/20/2015                   Body:
3:56:20 PM(UTC-4)           He is a predator. Plain and simple.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  198     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:50:57 PM   1:50:57 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/20/2015                   Body:
3:56:01 PM(UTC-4)           So how does that change your meeting? He is sick and demented. What he is trying to do
From:                       is throw me under the bus for having access a couple of weeks ago to his
                            Nationbuilder...and apparently sending this out, probably. He has more problems than I
Joe Gamrat                  ever thought. Sick sick sick.
                            Attachments:
To:

Ben Graham

Joshua Cline
                             text/plain                                   123_1.smil
Keith Allard
Direction:
Incoming

  199     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:50:50 PM   1:50:50 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/20/2015                   Body:
3:36:33 PM(UTC-4)           You've got to be kidding me?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  200     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:50:43 PM   1:50:43 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           43
Timestamp:
5/20/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.347    Page
                                                                                    Status: Read 45 of 301

3:31:53 PM(UTC-4)           I have heard nothing else so far. I called that number I left in the email for Susan Bradford.
From:                       Heavy accent voicemail greeting. Perhaps Australian. (703) area code.
                            Attachments:
Steve Carra
To:

Ben Graham

Keith Allard                 text/plain                                     application/smil

Direction:
Incoming

  201     MMS Messages                                                              Responsive                                       3/20/2018    3/20/2018
                                                                                                                                     1:50:35 PM   1:50:35 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
3:29:20 PM(UTC-4)           Text me anything else you hear on this as it happens.
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                     123_1.smil
Steve Carra
Direction:
Incoming

  202     MMS Messages                                                              Responsive                                       3/20/2018    3/20/2018
                                                                                                                                     1:50:25 PM   1:50:25 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Unknown
5/20/2015                   Body:
3:18:03 PM(UTC-4)           Yeah I just talked to Keith. Some Washington DC reporter emailed it over.
To:                         Attachments:

Keith Allard

Joshua Cline

Joe Gamrat                   smil.xml                                       text_0.txt

Direction:
Outgoing

  203     MMS Messages                                                              Responsive                                       3/20/2018    3/20/2018
                                                                                                                                     1:50:19 PM   1:50:19 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
3:17:37 PM(UTC-4)           A reporter called Steve Carra at the office and asked if Todd wad hacked.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                    smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  204     MMS Messages                                                              Responsive                                       3/20/2018    3/20/2018
                                                                                                                                     1:50:11 PM   1:50:11 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
5/20/2015                   Body:
3:17:03 PM(UTC-4)           Joe and Ben the Controlled Burn email went out this morning.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                    smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  205     MMS Messages                                                              Responsive                                       3/20/2018    3/20/2018
                                                                                                                                     1:48:25 PM   1:48:25 PM

                                                                                                                                                                  44
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.348
                                                                             OtherPage 46 of 301                                               Deleted

Timestamp:                Subject: No subject                                                                       Status: Read
5/18/2015                 Body:
7:08:52 AM(UTC-4)         There were some emails sent this weekend, can you guys look today and see what was
From:                     sent this past week. Maybe a draft for proofing sent yesterday or others. I need to see
                          what was in there. Please...thanks.
Joe Gamrat                Attachments:
To:

Ben Graham

Joshua Cline
                           123_1.smil                                   text/plain

Keith Allard
Direction:
Incoming

  206     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:48:13 PM   1:48:13 PM
Parties                    Content                                                                                  Other                      Deleted

Timestamp:                Subject: No subject                                                                       Status: Read
5/15/2015                 Body:
6:38:05 PM(UTC-4)         I know you were supposed to send that email to Wendy today but I did not see it come
From:                     through. can you send me a copy of what you sent to her please. Thanks!
                          Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser               123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  207     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:47:49 PM   1:47:49 PM
Parties                    Content                                                                                  Other                      Deleted

Timestamp:                Subject: No subject                                                                       Status: Read
5/13/2015                 Body:
12:21:47 PM(UTC-4)        Good!
From:                     Attachments:

Cindy Gamrat
To:

Ben Graham
                           123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  208     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:47:42 PM   1:47:42 PM
Parties                    Content                                                                                  Other                      Deleted

Timestamp:                Subject: No subject                                                                       Status: Read
5/13/2015                 Body:
12:21:18 PM(UTC-4)        I've asked them to just meet you at session and they are better with that so no rush
From:                     Attachments:

Keith Allard
To:

Ben Graham
                           123_1.smil                                   text/plain
Cindy Gamrat

Todd Courser
Direction:
Incoming

  209     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:47:31 PM   1:47:31 PM
Parties                    Content                                                                                  Other                      Deleted




                                                                                                                                                         45
Timestamp:
5/13/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.349    Page
                                                                                    Status: Read 47 of 301

12:20:47 PM(UTC-4)          On my way
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  210     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:47:22 PM   1:47:22 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Unknown
5/13/2015                   Body:
12:16:26 PM(UTC-4)          Possibly? You have constituents here for a meeting... been keeping them busy for 20 min.
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                   smil.xml

Direction:
Outgoing

  211     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:47:17 PM   1:47:17 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/13/2015                   Body:
12:15:33 PM(UTC-4)          Ben do we have chips and salsa?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  212     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:46:58 PM   1:46:58 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/12/2015                   Body:
9:02:34 PM(UTC-4)           I'm sure the dynamic duo are ecstatic about this. Now instead of lying about why they
From:                       need to be in Lansing or meeting with each other, they can honestly say that they're in
                            Lansing because of this. It's all part of God's plan (insert sarcasm).
Joe Gamrat                  Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                   text/plain

Keith Allard
Direction:
Incoming

  213     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:46:40 PM   1:46:40 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           46
Timestamp:
5/12/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.350    Page
                                                                                    Status: Read 48 of 301

8:36:46 PM(UTC-4)           I'm sure the dynamic duo are ecstatic about this. Now instead of lying about why they
From:                       need to be in Lansing or meeting with each other, they can honestly say that they're in
                            Lansing because of this. It's all part of God's plan (insert sarcasm).
Joe Gamrat                  Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                   text/plain

Keith Allard
Direction:
Incoming

  214     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:46:26 PM   1:46:26 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/12/2015                   Body:
8:16:15 PM(UTC-4)           Keith and Ben, can you both come up with a short list of things that Wendy can help with?
From:                       That can also include doing some answering of phones and front desk too. I think we are
                            looking at a few months of her coming on while we get some others trained and in place,
Cindy Gamrat                to help cover the workload you guys have had piled on you. I do want to say thank you
                            and that you guys have done a really good job in juggling everything on your shoulders.
To:                         There is just too much work for two offices all on two people. Thank you!
                            Attachments:
Ben Graham

Todd Courser

Keith Allard
                             123_1.smil                                   text/plain
Direction:
Incoming

  215     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:46:52 PM   1:46:52 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/12/2015                   Body:
8:05:23 PM(UTC-4)           Bye, bye, summer break... http://www.mlive.com/lansing-
From:                       news/index.ssf/2015/05/michigan_senate_to_skip_summer.html
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                    text_01.txt


Joe Gamrat
Direction:
Incoming

  216     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:46:10 PM   1:46:10 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/12/2015                   Body:
1:55:16 PM(UTC-4)           Ben can you let me know when you move my truck? Also can you grab the surface out of
From:                       the back of it and bring it in to me? Thanks!
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  217     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:45:41 PM   1:45:41 PM
Parties                      Content                                                                                    Other                      Deleted




                                                                                                                                                             47
Timestamp:
5/10/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.351    Page
                                                                                    Status: Read 49 of 301

2:13:02 PM(UTC-4)           Haha
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  218     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:45:35 PM   1:45:35 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
5/10/2015                   Body:
2:10:47 PM(UTC-4)           Tell him Courser says hello. Or better yet tell him that Courser is going to send out an
From:                       email letting the world know of his bad choices in food...lol
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 smil.smil                                     text_01.txt


Joe Gamrat
Direction:
Incoming

  219     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:45:30 PM   1:45:30 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
5/10/2015                   Body:
2:08:59 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   123_1.smil                                    image/jpeg

Joshua Cline

Joe Gamrat
Direction:
Incoming

  220     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:45:26 PM   1:45:26 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
5/10/2015                   Body:
2:03:43 PM(UTC-4)           like literally right behind me
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Joe Gamrat
Direction:
Incoming

  221     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:45:22 PM   1:45:22 PM
Parties                      Content                                                                                   Other                      Deleted




                                                                                                                                                            48
Timestamp:
5/10/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.352    Page
                                                                                    Status: Read 50 of 301

2:03:38 PM(UTC-4)           Arlan Meekhof is sitting behind us at brunch
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Joe Gamrat
Direction:
Incoming

  222     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:44:37 PM   1:44:37 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
5/10/2015                   Body:
1:59:29 PM(UTC-4)           Shoots or shits his mouth?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                   smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  223     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:44:30 PM   1:44:30 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
5/10/2015                   Body:
1:40:41 PM(UTC-4)           Yeah, yours just shoots his mouth.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                    123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  224     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:44:24 PM   1:44:24 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
5/10/2015                   Body:
1:23:32 PM(UTC-4)           Article is worded oddly. Doesn't really say he shot at his GF. Just he shot a shotgun after
To:                         they fought
                            Attachments:
Keith Allard

Joshua Cline

Joe Gamrat
                             smil.xml                                      text_0.txt
Direction:
Outgoing

  225     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:44:15 PM   1:44:15 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
5/10/2015                   Body:
1:22:43 PM(UTC-4)           Ahaha! That's pretty funny.
To:                         Attachments:

Keith Allard

Joshua Cline

Joe Gamrat                   smil.xml                                      text_0.txt

Direction:
Outgoing

  226     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:44:10 PM   1:44:10 PM      49
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.353
                                                                             OtherPage 51 of 301                                                   Deleted

Timestamp:                Subject: No subject                                                                          Status: Read
5/10/2015                 Body:
1:20:59 PM(UTC-4)         At least our crazy politician only sends emails and dosen't try and shot ppl.
From:                     http://www.foxnews.com/us/2015/05/10/police-investigating-shooting-at-michigan-state-
                          senator-home/?intcmp=latestnews
Joshua Cline              Attachments:
To:

Ben Graham

Keith Allard
                           text_01.txt                                  smil.smil

Joe Gamrat
Direction:
Incoming

  227     MMS Messages                                                           Responsive                                     3/20/2018    3/20/2018
                                                                                                                                1:43:44 PM   1:43:44 PM
Parties                    Content                                                                                      Other                      Deleted

Timestamp:                Subject: No subject                                                                          Status: Read
5/9/2015                  Body:
3:46:43 PM(UTC-4)         Maybe. I do know that Julie backed Kathy. Whether that was before or after these issues
From:                     is hard to tell.
                          Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline               text/plain                                   123_1.smil


Keith Allard
Direction:
Incoming

  228     MMS Messages                                                           Responsive                                     3/20/2018    3/20/2018
                                                                                                                                1:43:36 PM   1:43:36 PM
Parties                    Content                                                                                      Other                      Deleted

Timestamp:                Subject: No subject                                                                          Status: Read
5/9/2015                  Body:
3:45:05 PM(UTC-4)         We could have gotten that establishment vote though. No doubt people like Julie Calley
From:                     and Ronna would have backed her (and vocally) if she had conducted herself differently
                          Attachments:
Keith Allard
To:

Ben Graham

Joshua Cline               text/plain                                   123_1.smil


Joe Gamrat
Direction:
Incoming

  229     MMS Messages                                                           Responsive                                     3/20/2018    3/20/2018
                                                                                                                                1:43:28 PM   1:43:28 PM
Parties                    Content                                                                                      Other                      Deleted

Timestamp:                Subject: No subject                                                                             Status: Unknown
5/9/2015                  Body:
3:43:03 PM(UTC-4)         You may be right keith but I still contend we don't have state committee. Nothing cindy or
To:                       the rest of us could have done about that. That is the brilliance of the run off second ballot.
                          It doesn't matter if establishment candidates split the vote... they'll always win in the end
Keith Allard              as long as they control state committee. Which they do.
                          Attachments:
Joshua Cline

Joe Gamrat
Direction:
Outgoing                   smil.xml                                     text_0.txt

  230     MMS Messages                                                           Responsive                                     3/20/2018    3/20/2018
                                                                                                                                1:43:21 PM   1:43:21 PM
Parties                    Content                                                                                      Other                      Deleted




                                                                                                                                                             50
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.354    Page
                                                                                    Status: Read 52 of 301

3:37:59 PM(UTC-4)           Their primaries next year are going to be very brutal, negative, and personal. Especially
From:                       after their last couple emails
                            Attachments:
Keith Allard
To:

Ben Graham

Joshua Cline                 text/plain                                   123_1.smil


Joe Gamrat
Direction:
Incoming

  231     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:43:14 PM   1:43:14 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/9/2015                    Body:
3:37:13 PM(UTC-4)           Now, we are the laughing stock of the political class with no chance to recover
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Joshua Cline

Joe Gamrat
Direction:
Incoming

  232     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:43:07 PM   1:43:07 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/9/2015                    Body:
3:36:17 PM(UTC-4)           I think I would agree with that.
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  233     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:43:02 PM   1:43:02 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
5/9/2015                    Body:
3:35:28 PM(UTC-4)           If she had gotten in right after Ronna resigned, made the phone calls diligently, and
From:                       maintained professional decorum in her day job (and put a muzzle on Todd) - no doubt
                            she would be on RNC now.
Keith Allard                Attachments:
To:

Ben Graham

Joshua Cline
                             text/plain                                   123_1.smil

Joe Gamrat
Direction:
Incoming

  234     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:42:49 PM   1:42:49 PM
Parties                      Content                                                                                    Other                      Deleted




                                                                                                                                                             51
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.355    Page
                                                                                    Status: Read 53 of 301

3:27:57 PM(UTC-4)           I doubt it. The loser of Cindy or Whiteford would have went for Kathy. No way that
From:                       Whitford voters were going for Cindy and vice versa.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 text_01.txt                                  smil.smil


Joe Gamrat
Direction:
Incoming

  235     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:42:39 PM   1:42:39 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/9/2015                    Body:
3:27:18 PM(UTC-4)           like make phone calls to these people instead of dick around and post crap on Facebook
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Joe Gamrat
Direction:
Incoming

  236     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:42:31 PM   1:42:31 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/9/2015                    Body:
3:26:26 PM(UTC-4)           If they had actually done this right she could have won
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Joe Gamrat
Direction:
Incoming

  237     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:42:22 PM   1:42:22 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
5/9/2015                    Body:
3:26:16 PM(UTC-4)           Wow. much closer than I expected. And a ton more for Whiteford
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Joe Gamrat
Direction:
Incoming

  238     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:42:15 PM   1:42:15 PM
Parties                      Content                                                                                 Other                      Deleted




                                                                                                                                                          52
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.356    Page
                                                                                    Status: Read 54 of 301

3:19:55 PM(UTC-4)           63 Berden - 42 Whiteford second ballot
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                  smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  239     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:42:09 PM   1:42:09 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
5/9/2015                    Body:
3:18:42 PM(UTC-4)           Yes. I'd be interested in what the second ballot was?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  240     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:42:02 PM   1:42:02 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
5/9/2015                    Body:
3:17:48 PM(UTC-4)           1st ballot... 39 Kathy. 35 Mary. 33 Cindy.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                  smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  241     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:41:51 PM   1:41:51 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
5/9/2015                    Body:
1:09:31 PM(UTC-4)           Okay. I guess I had greater expectations than that. Apparently that's what a law degree is
From:                       good for...
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 text/plain                                   123_1.smil


Keith Allard
Direction:
Incoming

  242     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:41:44 PM   1:41:44 PM
Parties                      Content                                                                                     Other                      Deleted




                                                                                                                                                              53
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.357    Page
                                                                                    Status: Read 55 of 301

1:08:20 PM(UTC-4)           We are screwing up so bad we look like a monkey screwing a football.
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             text_01.txt                                  smil.smil
Keith Allard

Joe Gamrat
Direction:
Incoming

  243     MMS Messages                                                            Responsive                                  3/20/2018    3/20/2018
                                                                                                                              1:41:36 PM   1:41:36 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/9/2015                    Body:
1:07:19 PM(UTC-4)           But what does it mean?
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             text/plain                                   123_1.smil
Joshua Cline

Keith Allard
Direction:
Incoming

  244     MMS Messages                                                            Responsive                                  3/20/2018    3/20/2018
                                                                                                                              1:41:31 PM   1:41:31 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/9/2015                    Body:
1:06:18 PM(UTC-4)           That was in the email that he sent me about my SBE race. He has said it in staff
From:                       meetings.
                            Attachments:
Joshua Cline
To:

Ben Graham

Keith Allard                 text_01.txt                                  smil.smil


Joe Gamrat
Direction:
Incoming

  245     MMS Messages                                                            Responsive                                  3/20/2018    3/20/2018
                                                                                                                              1:41:20 PM   1:41:20 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/9/2015                    Body:
1:04:36 PM(UTC-4)           What the hell is the monkey doing a football reference? I'm drawing blanks on what that
From:                       even means...
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 text/plain                                   123_1.smil


Keith Allard
Direction:
Incoming

  246     MMS Messages                                                            Responsive                                  3/20/2018    3/20/2018
                                                                                                                              1:41:12 PM   1:41:12 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           54
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.358    Page
                                                                                    Status: Read 56 of 301

1:04:04 PM(UTC-4)           :)
From:                       Attachments:

Joe Gamrat
To:

Ben Graham
                             123_1.smil                                     text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  247     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:41:02 PM   1:41:02 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
5/9/2015                    Body:
12:54:37 PM(UTC-4)          Just remember that it was "a reflection of him because of the way she ran because he
From:                       endorsed her: it shows her personal integrity ( or lack thereof), because of how she ran
                            it, said it, and did it." I can't belive she looked like a monkey doing a football; next time
Joshua Cline                there had better be a commitment to liberty and freedom because she obviously is not
                            committed because she didn't run or say it with the full force and fortitude that his grip
To:                         calls for.
                            Attachments:
Ben Graham

Keith Allard

Joe Gamrat
                             smil.smil                                      text_01.txt
Direction:
Incoming

  248     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:40:54 PM   1:40:54 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
5/9/2015                    Body:
12:26:14 PM(UTC-4)          I guess we see what happens when you become more like him and stop including your
From:                       family and the team. Oh well.
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                     text/plain


Keith Allard
Direction:
Incoming

  249     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:40:45 PM   1:40:45 PM
Parties                      Content                                                                                        Other                      Deleted

Timestamp:                  Subject: No subject                                                                             Status: Read
5/9/2015                    Body:
12:25:31 PM(UTC-4)          Quote of the year right there
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                     text/plain
Joshua Cline

Joe Gamrat
Direction:
Incoming

  250     MMS Messages                                                               Responsive                                     3/20/2018    3/20/2018
                                                                                                                                    1:40:39 PM   1:40:39 PM
Parties                      Content                                                                                        Other                      Deleted




                                                                                                                                                                 55
Timestamp:
5/9/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.359    Page
                                                                                    Status:      57 of 301
                                                                                            Unknown

12:25:01 PM(UTC-4)          Lol good one! I hadn't thought of that.
To:                         Attachments:

Keith Allard

Joshua Cline

Joe Gamrat                   text_0.txt                                    smil.xml

Direction:
Outgoing

  251     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:40:30 PM   1:40:30 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
5/9/2015                    Body:
12:24:43 PM(UTC-4)          LOLLLLLL
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Joe Gamrat
Direction:
Incoming

  252     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:40:23 PM   1:40:23 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
5/9/2015                    Body:
12:24:04 PM(UTC-4)          Does Cindy's 3rd place finish mean that Todd will be mad at her for ruining or staining his
From:                       credibility, you know since he endorsed her and all? Lol
                            Attachments:
Joe Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  253     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:40:04 PM   1:40:04 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
5/5/2015                    Body:
1:45:07 PM(UTC-4)           Makenna email:
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                    smil.xml

Direction:
Outgoing

  254     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:39:54 PM   1:39:54 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
5/5/2015                    Body:
7:58:17 AM(UTC-4)           Yep and Roger the NB follow ups. In addition session tomorrow will have no attendance
To:                         so the west siders can do the tulip fest stuff
                            Attachments:
Keith Allard

Todd Courser

Cindy Gamrat
                             text_0.txt                                    smil.xml
Direction:
Outgoing

  255     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:39:48 PM   1:39:48 PM
Parties                      Content                                                                                      Other                      Deleted

                                                                                                                                                               56
Timestamp:
5/5/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.360    Page
                                                                                    Status: Read 58 of 301

7:37:09 AM(UTC-4)           yes to both
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                 text/plain
Cindy Gamrat

Todd Courser
Direction:
Incoming

  256     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:39:44 PM   1:39:44 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
5/5/2015                    Body:
7:35:32 AM(UTC-4)           And Todd has caucus?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                 text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  257     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:39:38 PM   1:39:38 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
5/5/2015                    Body:
7:34:19 AM(UTC-4)           We still have session right?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                 text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  258     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:39:33 PM   1:39:33 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
5/5/2015                    Body:
7:24:43 AM(UTC-4)           Cindy you have no committees today, but there is a meeting at 11:00a on the schedule.
From:                       Todd, you have Criminal justice at 9am but it's just testimony
                            Attachments:
Keith Allard
To:

Ben Graham

Cindy Gamrat                 123_1.smil                                 text/plain


Todd Courser
Direction:
Incoming

  259     MMS Messages                                                           Responsive                                 3/20/2018    3/20/2018
                                                                                                                            1:39:26 PM   1:39:26 PM
Parties                      Content                                                                                Other                      Deleted




                                                                                                                                                         57
Timestamp:
5/4/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.361    Page
                                                                                    Status: Read 59 of 301

10:32:53 PM(UTC-4)          Ben Can you make sure to look at the emails that have come into NB. I am getting
From:                       comments that I don't read my emails and there are over 160 needs follow up and a lot
                            from a week ago from my inside scoop. Thanks!
Cindy Gamrat                Attachments:
To:

Ben Graham

Todd Courser
                             123_1.smil                                   text/plain

Keith Allard
Direction:
Incoming

  260     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:39:18 PM   1:39:18 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/4/2015                    Body:
7:33:50 PM(UTC-4)           Just got done leaving for Fennville now
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  261     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:39:11 PM   1:39:11 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
5/4/2015                    Body:
7:29:24 PM(UTC-4)           I get that but then we need to know and given prop 1 tomorrow I had asked for it to be
From:                       worked out with all three so that I could speak and we also advertised that.
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  262     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:39:01 PM   1:39:01 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Unknown
5/4/2015                    Body:
7:27:33 PM(UTC-4)           Yeah its pretty typical for public comments/ updates to go last so they may not of been
To:                         able to accommodate a early speaking request. We can work on that in the future though.
                            Attachments:
Keith Allard

Todd Courser

Cindy Gamrat
                             text_0.txt                                   smil.xml
Direction:
Outgoing

  263     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:38:53 PM   1:38:53 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           58
Timestamp:
5/4/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.362    Page
                                                                                    Status: Read 60 of 301

7:24:02 PM(UTC-4)           When we schedule these we need to ask if I am speaking at the beginning, end, middle or
From:                       what
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  264     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:38:46 PM   1:38:46 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
5/4/2015                    Body:
7:23:14 PM(UTC-4)           They are making me sit through all their local reductions, park updates, reports etc,
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  265     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:38:39 PM   1:38:39 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Unknown
5/4/2015                    Body:
7:21:52 PM(UTC-4)           Yeah I emailed them probably a month ago I think? I'll try and get ahold of Fennville
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                    smil.xml

Direction:
Outgoing

  266     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:38:33 PM   1:38:33 PM
Parties                      Content                                                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                                                          Status: Read
5/4/2015                    Body:
7:12:46 PM(UTC-4)           If not, do you have a way we can get in touch with the Fennville people to let them know I
From:                       won't be able to come?
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  267     MMS Messages                                                              Responsive                                   3/20/2018    3/20/2018
                                                                                                                                 1:38:26 PM   1:38:26 PM
Parties                      Content                                                                                     Other                      Deleted




                                                                                                                                                              59
Timestamp:
5/4/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.363    Page
                                                                                    Status: Read 61 of 301

7:12:03 PM(UTC-4)           Ben I am at the Otsego meeting but it seems they are going to have me go at the end,
From:                       which will mean I will miss the Fennville meeting because I am sitting through otsegos
                            budget. Did you talk to them about correlating the times so that I can make all three
Cindy Gamrat                meetings?
                            Attachments:
To:

Ben Graham

Todd Courser
                             123_1.smil                                    text/plain
Keith Allard
Direction:
Incoming

  268     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:38:20 PM   1:38:20 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
5/4/2015                    Body:
4:13:39 PM(UTC-4)           I sent an email to the team called in supper of Rich, please read it after hours and let me
From:                       know what you think.
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  269     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:36:55 PM   1:36:55 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
4/28/2015                   Body:
1:30:42 PM(UTC-4)           Okay
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  270     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:36:49 PM   1:36:49 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
4/28/2015                   Body:
1:29:58 PM(UTC-4)           Copies of amendments on your desk. When you get out ask sargent to distribute them
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 text_0.txt                                    smil.xml

Direction:
Outgoing

  271     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:36:44 PM   1:36:44 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
4/27/2015                   Body:
4:39:46 PM(UTC-4)           Hey Cindy that constituent who I tried to set a meeting with just called back. She was
To:                         wondering if we could find time for a meeting. I said this week is crazy busy and she
                            asked if you had a few min to speak with her on the phone regarding no fault. When is a
Keith Allard                good time to put that on your calendar?
                            Attachments:
Todd Courser

Cindy Gamrat
Direction:
Outgoing                     text_0.txt                                    smil.xml


                                                                                                                                                               60
  272        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.364 Page
                                                        Responsive                      62 of 301
                                                                                3/20/2018
                                                                                1:36:34 PM
                                                                                              3/20/2018
                                                                                              1:36:34 PM
Parties                     Content                                                        Other                      Deleted

Timestamp:                 Subject: No subject                                             Status: Unknown
4/27/2015                  Body:
3:39:36 PM(UTC-4)          Yep just did
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                              smil.xml

Direction:
Outgoing

  273     MMS Messages                                                        Responsive           3/20/2018    3/20/2018
                                                                                                   1:36:28 PM   1:36:28 PM
Parties                     Content                                                        Other                      Deleted

Timestamp:                 Subject: No subject                                             Status: Read
4/27/2015                  Body:
3:33:11 PM(UTC-4)          Email him. Todd's not getting texts
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                              text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  274     MMS Messages                                                        Responsive           3/20/2018    3/20/2018
                                                                                                   1:36:21 PM   1:36:21 PM
Parties                     Content                                                        Other                      Deleted

Timestamp:                 Subject: No subject                                             Status: Unknown
4/27/2015                  Body:
3:23:42 PM(UTC-4)          Show*?
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                              smil.xml

Direction:
Outgoing

  275     MMS Messages                                                        Responsive           3/20/2018    3/20/2018
                                                                                                   1:36:15 PM   1:36:15 PM
Parties                     Content                                                        Other                      Deleted

Timestamp:                 Subject: No subject                                             Status: Unknown
4/27/2015                  Body:
3:23:34 PM(UTC-4)          Does Todd want to do Michael Patrick SHIELDS sho
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                              smil.xml

Direction:
Outgoing

  276     MMS Messages                                                        Responsive           3/20/2018    3/20/2018
                                                                                                   1:36:00 PM   1:36:00 PM
Parties                     Content                                                        Other                      Deleted

Timestamp:                 Subject: No subject                                             Status: Read
4/27/2015                  Body:
11:26:35 AM(UTC-4)         Ben can you tag me in Todds post.
From:                      Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                              text/plain
Todd Courser

Keith Allard
Direction:
Incoming

                                                                                                                                61
  277        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.365 Page
                                                        Responsive                      63 of 301
                                                                                3/20/2018
                                                                                1:35:52 PM
                                                                                              3/20/2018
                                                                                              1:35:52 PM
Parties                     Content                                                                                          Other                      Deleted

Timestamp:                 Subject: No subject                                                                               Status: Unknown
4/27/2015                  Body:
10:38:51 AM(UTC-4)         Michael Patrick Shields show wants to have Todd on at 630 tomorrow morning to discuss
To:                        caucus email
                           Attachments:
Keith Allard

Todd Courser

Cindy Gamrat
                            text_0.txt                                      smil.xml
Direction:
Outgoing

  278     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:35:46 PM   1:35:46 PM
Parties                     Content                                                                                          Other                      Deleted

Timestamp:                 Subject: No subject                                                                               Status: Unknown
4/27/2015                  Body:
9:21:23 AM(UTC-4)          Probably need to refresh your calendar app
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                      smil.xml

Direction:
Outgoing

  279     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:35:40 PM   1:35:40 PM
Parties                     Content                                                                                          Other                      Deleted

Timestamp:                 Subject: No subject                                                                               Status: Unknown
4/27/2015                  Body:
9:20:42 AM(UTC-4)          She never returned my call so we didn't set it up. I just blocked it in case. I removed it last
To:                        night so it shouldn't be on your calendar.
                           Attachments:
Keith Allard

Todd Courser

Cindy Gamrat
                            text_0.txt                                      smil.xml
Direction:
Outgoing

  280     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:35:32 PM   1:35:32 PM
Parties                     Content                                                                                          Other                      Deleted

Timestamp:                 Subject: No subject                                                                               Status: Read
4/27/2015                  Body:
9:19:12 AM(UTC-4)          Ben my calendar doesn't say where I meet my constituent at 9:30 not does it give me a
From:                      number to contact her
                           Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                123_1.smil                                      text/plain


Keith Allard
Direction:
Incoming

  281     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:35:24 PM   1:35:24 PM
Parties                     Content                                                                                          Other                      Deleted

Timestamp:                 Subject: No subject                                                                               Status: Read
4/26/2015                  Body:
8:58:48 PM(UTC-4)          Roger I've got it
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                      text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

                                                                                                                                                                  62
  282        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.366 Page
                                                        Responsive                      64 of 301
                                                                                3/20/2018
                                                                                1:35:16 PM
                                                                                              3/20/2018
                                                                                              1:35:16 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Unknown
4/26/2015                  Body:
8:39:34 PM(UTC-4)          I don't see an email from him?
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                   smil.xml

Direction:
Outgoing

  283     MMS Messages                                                            Responsive                               3/20/2018    3/20/2018
                                                                                                                           1:35:10 PM   1:35:10 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/26/2015                  Body:
8:38:42 PM(UTC-4)          Keith and Ben, Todd emailed a new final draft of the email at 7:40. Can you make sure
From:                      you have the final one to send out. Thanks! Roger when you get this.
                           Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                123_1.smil                                   text/plain


Keith Allard
Direction:
Incoming

  284     MMS Messages                                                            Responsive                               3/20/2018    3/20/2018
                                                                                                                           1:35:01 PM   1:35:01 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Unknown
4/25/2015                  Body:
9:30:25 PM(UTC-4)          Alright should be in there now. Left of how money was appropriated headline
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                   smil.xml

Direction:
Outgoing

  285     MMS Messages                                                            Responsive                               3/20/2018    3/20/2018
                                                                                                                           1:34:55 PM   1:34:55 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Unknown
4/25/2015                  Body:
9:28:47 PM(UTC-4)          No should be fine
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                   smil.xml

Direction:
Outgoing

  286     MMS Messages                                                            Responsive                               3/20/2018    3/20/2018
                                                                                                                           1:34:46 PM   1:34:46 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/25/2015                  Body:
9:28:35 PM(UTC-4)          I'll have him save and preview and get out while you do that
From:                      Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

                                                                                                                                                        63
  287        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.367 Page
                                                        Responsive                      65 of 301
                                                                                3/20/2018
                                                                                1:34:35 PM
                                                                                              3/20/2018
                                                                                              1:34:35 PM
Parties                     Content                                                                                           Other                      Deleted

Timestamp:                 Subject: No subject                                                                                Status: Read
4/25/2015                  Body:
9:28:14 PM(UTC-4)          Okay but Joe is in there right now so does he need to get out for a minute?
From:                      Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                      text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  288     MMS Messages                                                               Responsive                                       3/20/2018    3/20/2018
                                                                                                                                      1:34:29 PM   1:34:29 PM
Parties                     Content                                                                                           Other                      Deleted

Timestamp:                 Subject: No subject                                                                                Status: Unknown
4/25/2015                  Body:
9:26:35 PM(UTC-4)          In*
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                      smil.xml

Direction:
Outgoing

  289     MMS Messages                                                               Responsive                                       3/20/2018    3/20/2018
                                                                                                                                      1:34:23 PM   1:34:23 PM
Parties                     Content                                                                                           Other                      Deleted

Timestamp:                 Subject: No subject                                                                                Status: Unknown
4/25/2015                  Body:
9:26:27 PM(UTC-4)          Alright I'll get the picture I'm there now
To:                        Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                text_0.txt                                      smil.xml

Direction:
Outgoing

  290     MMS Messages                                                               Responsive                                       3/20/2018    3/20/2018
                                                                                                                                      1:34:16 PM   1:34:16 PM
Parties                     Content                                                                                           Other                      Deleted

Timestamp:                 Subject: No subject                                                                                Status: Read
4/25/2015                  Body:
9:25:36 PM(UTC-4)          I saw that and I am still editing and working on a final version so I will just resend the final
From:                      version and apologize for the premature draft that was sent out.
                           Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                123_1.smil                                      text/plain


Keith Allard
Direction:
Incoming

  291     MMS Messages                                                               Responsive                                       3/20/2018    3/20/2018
                                                                                                                                      1:34:09 PM   1:34:09 PM
Parties                     Content                                                                                           Other                      Deleted

Timestamp:                 Subject: No subject                                                                                Status: Unknown
4/25/2015                  Body:
9:18:44 PM(UTC-4)          Man I could've sworn it was there. Weird. So I was trying to get it fixed and Idk what
To:                        happened but it looks like it went out. I'm apologize Cindy I have no idea how that
                           happened. I didn't mean to send it must have been some glitch or something. I can still fix
Keith Allard               it for the prospects email but the supporters email already went out. Again, many
                           apologies.
                           Attachments:
Todd Courser

Cindy Gamrat
Direction:
Outgoing
                            text_0.txt                                      smil.xml
                                                                                                                                                                   64
  292        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.368 Page
                                                        Responsive                      66 of 301
                                                                                3/20/2018     3/20/2018
                                                                                                                           1:34:01 PM   1:34:01 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/25/2015                  Body:
8:40:42 PM(UTC-4)          Hmmm... Ben I am back in my computer and finishing my inside scoop number 7 but still
From:                      don't see the Approps picture in it?
                           Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                123_1.smil                                  text/plain


Keith Allard
Direction:
Incoming

  293     MMS Messages                                                           Responsive                                3/20/2018    3/20/2018
                                                                                                                           1:33:04 PM   1:33:04 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/25/2015                  Body:
2:17:11 PM(UTC-4)          Great thanks!
From:                      Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                  text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  294     MMS Messages                                                           Responsive                                3/20/2018    3/20/2018
                                                                                                                           1:32:58 PM   1:32:58 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/25/2015                  Body:
2:13:25 PM(UTC-4)          I asked her to contact me if she had any questions or needed any other info
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                  text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  295     MMS Messages                                                           Responsive                                3/20/2018    3/20/2018
                                                                                                                           1:32:37 PM   1:32:37 PM
Parties                     Content                                                                                Other                      Deleted

Timestamp:                 Subject: No subject                                                                     Status: Read
4/25/2015                  Body:
2:13:12 PM(UTC-4)          yep she has them
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                  text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  296     MMS Messages                                                           Responsive                                3/20/2018    3/20/2018
                                                                                                                           1:32:31 PM   1:32:31 PM
Parties                     Content                                                                                Other                      Deleted




                                                                                                                                                        65
Timestamp:
4/25/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.369    Page
                                                                                    Status: Read 67 of 301

2:12:18 PM(UTC-4)           Keith I just want to follow up, did those links to the MCL statutes regarding planned
From:                       parenthood get sent to Erin? I want her to have them to look at when I talk with her.
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                    text/plain


Keith Allard
Direction:
Incoming

  297     MMS Messages                                                              Responsive                              3/20/2018    3/20/2018
                                                                                                                            1:32:24 PM   1:32:24 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
4/25/2015                   Body:
2:08:03 PM(UTC-4)           Thanks
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             text/plain                                    123_1.smil
Todd Courser

Keith Allard
Direction:
Incoming

  298     MMS Messages                                                              Responsive                              3/20/2018    3/20/2018
                                                                                                                            1:32:18 PM   1:32:18 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Read
4/25/2015                   Body:
2:07:57 PM(UTC-4)           I
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             text/plain                                    123_1.smil
Todd Courser

Keith Allard
Direction:
Incoming

  299     MMS Messages                                                              Responsive                              3/20/2018    3/20/2018
                                                                                                                            1:32:09 PM   1:32:09 PM
Parties                      Content                                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                                     Status: Unknown
4/25/2015                   Body:
2:04:43 PM(UTC-4)           Yep I already did. Should be in there now
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 smil.xml                                      text_0.txt

Direction:
Outgoing

  300     MMS Messages                                                              Responsive                              3/20/2018    3/20/2018
                                                                                                                            1:32:02 PM   1:32:02 PM
Parties                      Content                                                                                Other                      Deleted




                                                                                                                                                         66
Timestamp:
4/25/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.370    Page
                                                                                    Status: Read 68 of 301

2:04:09 PM(UTC-4)           Ben it looks fine to me but after I insert it into the text it is blank. Can you insert it for me
From:                       about midway through where I start to talk about serving on appropriations?
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 text/plain                                        123_1.smil


Keith Allard
Direction:
Incoming

  301     MMS Messages                                                                  Responsive                                      3/20/2018    3/20/2018
                                                                                                                                        1:31:52 PM   1:31:52 PM
Parties                      Content                                                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                                                 Status: Read
4/25/2015                   Body:
2:03:25 PM(UTC-4)           Thanks bud
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             text/plain                                        123_1.smil
Todd Courser

Cindy Gamrat
Direction:
Incoming

  302     MMS Messages                                                                  Responsive                                      3/20/2018    3/20/2018
                                                                                                                                        1:31:46 PM   1:31:46 PM
Parties                      Content                                                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                                                 Status: Unknown
4/25/2015                   Body:
2:02:27 PM(UTC-4)           I didn't see it in there but I inserted it and it looks fine to me
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 smil.xml                                          text_0.txt

Direction:
Outgoing

  303     MMS Messages                                                                  Responsive                                      3/20/2018    3/20/2018
                                                                                                                                        1:31:41 PM   1:31:41 PM
Parties                      Content                                                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                                                 Status: Unknown
4/25/2015                   Body:
1:53:38 PM(UTC-4)           Hold on let me take a look
To:                         Attachments:

Keith Allard

Todd Courser

Cindy Gamrat                 smil.xml                                          text_0.txt

Direction:
Outgoing

  304     MMS Messages                                                                  Responsive                                      3/20/2018    3/20/2018
                                                                                                                                        1:31:34 PM   1:31:34 PM
Parties                      Content                                                                                            Other                      Deleted

Timestamp:                  Subject: No subject                                                                                 Status: Read
4/25/2015                   Body:
1:45:51 PM(UTC-4)           Ben - Cindy is writing an email blast and when she uploads the picture that was taken at
From:                       Approps into NB it comes up blank. I'd like to add it to my inside scoop but I can't figure
                            out what I need to do to make it so it isn't blank.
Keith Allard                Attachments:
To:

Ben Graham

Todd Courser
                             text/plain                                        123_1.smil

Cindy Gamrat
Direction:
Incoming

  305     MMS Messages                                                                  Responsive                                      3/20/2018    3/20/2018
                                                                                                                                        1:31:20 PM   1:31:20 PM      67
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.371
                                                                             OtherPage 69 of 301                                          Deleted

Timestamp:                Subject: No subject                                                                  Status: Read
4/24/2015                 Body:
4:05:12 PM(UTC-4)         Nope still being drafted
From:                     Attachments:

Keith Allard
To:

Ben Graham
                           123_1.smil                                   text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  306     MMS Messages                                                           Responsive                            3/20/2018    3/20/2018
                                                                                                                       1:31:11 PM   1:31:11 PM
Parties                    Content                                                                             Other                      Deleted

Timestamp:                Subject: No subject                                                                  Status: Read
4/24/2015                 Body:
3:49:24 PM(UTC-4)         Keith where is the con carry bill right now? Bluebacked?
From:                     Attachments:

Cindy Gamrat
To:

Ben Graham
                           123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  307     MMS Messages                                                           Responsive                            3/20/2018    3/20/2018
                                                                                                                       1:31:03 PM   1:31:03 PM
Parties                    Content                                                                             Other                      Deleted

Timestamp:                Subject: No subject                                                                  Status: Read
4/24/2015                 Body:
3:00:56 PM(UTC-4)         Thanks
From:                     Attachments:

Cindy Gamrat
To:

Ben Graham
                           123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  308     MMS Messages                                                           Responsive                            3/20/2018    3/20/2018
                                                                                                                       1:30:46 PM   1:30:46 PM
Parties                    Content                                                                             Other                      Deleted

Timestamp:                Subject: No subject                                                                  Status: Read
4/24/2015                 Body:
2:55:42 PM(UTC-4)         Ben if it helps the entire thing is on Adams site. Concerned Taxpayers of Michigan
From:                     Attachments:

Keith Allard
To:

Ben Graham
                           123_1.smil                                   text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  309     MMS Messages                                                           Responsive                            3/20/2018    3/20/2018
                                                                                                                       1:30:52 PM   1:30:52 PM
Parties                    Content                                                                             Other                      Deleted




                                                                                                                                                    68
Timestamp:
4/24/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.372    Page
                                                                                    Status: Read 70 of 301

2:54:40 PM(UTC-4)           Been a lady named Anna left a message on my nation builder wanting all the 44,000
From:                       words of prop 1. Can you send her links to the bills and statutes that are included in prop
                            one or at least let her know the bill numbers.thank you
Cindy Gamrat                Attachments:
To:

Ben Graham

Todd Courser
                             123_1.smil                                    text/plain

Keith Allard
Direction:
Incoming

  310     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:29:50 PM   1:29:50 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
4/23/2015                   Body:
4:07:21 PM(UTC-4)           Way
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  311     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:29:43 PM   1:29:43 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
4/23/2015                   Body:
4:07:18 PM(UTC-4)           On my wY
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  312     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:29:37 PM   1:29:37 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
4/23/2015                   Body:
4:02:33 PM(UTC-4)           Ok
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  313     MMS Messages                                                              Responsive                                    3/20/2018    3/20/2018
                                                                                                                                  1:29:30 PM   1:29:30 PM
Parties                      Content                                                                                      Other                      Deleted




                                                                                                                                                               69
Timestamp:
4/23/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.373    Page
                                                                                    Status: Read 71 of 301

3:50:55 PM(UTC-4)           Cindy I have a tribute and form I need you to sign before the end of day too
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  314     MMS Messages                                                             Responsive                      3/20/2018    3/20/2018
                                                                                                                   1:29:24 PM   1:29:24 PM
Parties                      Content                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                            Status: Read
4/23/2015                   Body:
3:50:40 PM(UTC-4)           sent a version back
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  315     MMS Messages                                                             Responsive                      3/20/2018    3/20/2018
                                                                                                                   1:29:18 PM   1:29:18 PM
Parties                      Content                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                            Status: Read
4/23/2015                   Body:
3:02:54 PM(UTC-4)           I'm adding some to mine too, then we can put them together.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  316     MMS Messages                                                             Responsive                      3/20/2018    3/20/2018
                                                                                                                   1:29:11 PM   1:29:11 PM
Parties                      Content                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                            Status: Read
4/23/2015                   Body:
3:01:01 PM(UTC-4)           working on it right now
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                   text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  317     MMS Messages                                                             Responsive                      3/20/2018    3/20/2018
                                                                                                                   1:28:59 PM   1:28:59 PM
Parties                      Content                                                                       Other                      Deleted




                                                                                                                                                70
Timestamp:
4/23/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.374    Page
                                                                                    Status: Read 72 of 301

2:53:32 PM(UTC-4)           Just emailed some thoughts on my vote that I'm thinking about posting. Would like your
From:                       feedback and enhancements?
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Todd Courser                 123_1.smil                                  text/plain


Keith Allard
Direction:
Incoming

  318     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:28:49 PM   1:28:49 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
4/23/2015                   Body:
11:47:11 AM(UTC-4)          We just got done
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                  text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  319     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:28:41 PM   1:28:41 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
4/23/2015                   Body:
11:47:07 AM(UTC-4)          In the Approps room
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                  text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  320     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:28:32 PM   1:28:32 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
4/23/2015                   Body:
11:46:38 AM(UTC-4)          where are you now Cindy?
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                  text/plain
Todd Courser

Cindy Gamrat
Direction:
Incoming

  321     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:27:28 PM   1:27:28 PM
Parties                      Content                                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
4/16/2015                   Body:
3:08:42 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   application/smil                            IMG_9560.png
Direction:
Incoming
                                                                                                                                                          71
  322        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.375 Page
                                                        Responsive                      73 of 301
                                                                                3/20/2018
                                                                                1:26:45 PM
                                                                                              3/20/2018
                                                                                              1:26:45 PM
Parties                     Content                                                             Other                      Deleted

Timestamp:                 Subject: No subject                                                  Status: Read
4/15/2015                  Body:
1:54:14 PM(UTC-4)          Attachments:
From:

Steve Carra
To:
                                                                          IMG_0538.jpg
Ben Graham                  application/smil
Direction:
Incoming

  323     MMS Messages                                                             Responsive           3/20/2018    3/20/2018
                                                                                                        1:24:34 PM   1:24:34 PM
Parties                     Content                                                             Other                      Deleted

Timestamp:                 Subject: No subject                                                  Status: Read
4/8/2015                   Body:
9:26:01 PM(UTC-4)          More than Cindy or Todd...
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                    text/plain
Joshua Cline

Joey Gamrat
Direction:
Incoming

  324     MMS Messages                                                             Responsive           3/20/2018    3/20/2018
                                                                                                        1:24:38 PM   1:24:38 PM
Parties                     Content                                                             Other                      Deleted

Timestamp:                 Subject: No subject                                                  Status: Read
4/8/2015                   Body:
9:25:53 PM(UTC-4)          that's the second time this year she's gotten quote of the day
From:                      Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                    text/plain
Joshua Cline

Joey Gamrat
Direction:
Incoming

  325     MMS Messages                                                             Responsive           3/20/2018    3/20/2018
                                                                                                        1:24:44 PM   1:24:44 PM
Parties                     Content                                                             Other                      Deleted

Timestamp:                 Subject: No subject                                                  Status: Read
4/8/2015                   Body:
9:25:02 PM(UTC-4)          Got to love the crazies
From:                      Attachments:

Joshua Cline
To:

Ben Graham
                            smil.smil                                     text_01.txt
Joey Gamrat

Keith Allard
Direction:
Incoming

  326     MMS Messages                                                             Responsive           3/20/2018    3/20/2018
                                                                                                        1:24:50 PM   1:24:50 PM
Parties                     Content                                                             Other                      Deleted




                                                                                                                                     72
Timestamp:
4/8/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.376    Page
                                                                                    Status:      74 of 301
                                                                                            Unknown

9:24:57 PM(UTC-4)           Lol she's some thing that's for sure
To:                         Attachments:

Keith Allard

Joshua Cline

Joey Gamrat                  text_0.txt                            smil.xml

Direction:
Outgoing

  327     MMS Messages                                                      Responsive           3/20/2018    3/20/2018
                                                                                                 1:24:54 PM   1:24:54 PM
Parties                      Content                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                          Status: Read
4/8/2015                    Body:
9:23:54 PM(UTC-4)           Attachments:
From:

Keith Allard
To:

Ben Graham                   application/smil                      IMG_8113.jpg

Joshua Cline

Joey Gamrat
Direction:
Incoming

  328     MMS Messages                                                      Responsive           3/20/2018    3/20/2018
                                                                                                 1:23:57 PM   1:23:57 PM
Parties                      Content                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                          Status: Unknown
4/7/2015                    Body:
4:05:19 PM(UTC-4)           No problem
To:                         Attachments:

Keith Allard

Joshua Cline

Joey Gamrat                  text_0.txt                            smil.xml

Direction:
Outgoing

  329     MMS Messages                                                      Responsive           3/20/2018    3/20/2018
                                                                                                 1:23:51 PM   1:23:51 PM
Parties                      Content                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                          Status: Read
4/7/2015                    Body:
4:04:37 PM(UTC-4)           Thank you!:)
From:                       Attachments:

Joey Gamrat
To:

Ben Graham
                             123_1.smil                            text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  330     MMS Messages                                                      Responsive           3/20/2018    3/20/2018
                                                                                                 1:23:45 PM   1:23:45 PM
Parties                      Content                                                     Other                      Deleted

Timestamp:                  Subject: No subject                                          Status: Unknown
4/7/2015                    Body:
3:54:12 PM(UTC-4)
To:                         toddcourser
                            Attachments:
Keith Allard

Joshua Cline

Joey Gamrat
                             text_0.txt                            smil.xml
Direction:
Outgoing

  331     MMS Messages                                                      Responsive           3/20/2018    3/20/2018
                                                                                                 1:23:41 PM   1:23:41 PM
Parties                      Content                                                     Other                      Deleted

                                                                                                                              73
Timestamp:
4/7/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.377    Page
                                                                                    Status: Read 75 of 301

3:53:31 PM(UTC-4)           Mirs password?
From:                       Attachments:

Joey Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Keith Allard
Direction:
Incoming

  332     MMS Messages                                                              Responsive                                  3/20/2018    3/20/2018
                                                                                                                                1:23:01 PM   1:23:01 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
3/31/2015                   Body:
9:49:57 PM(UTC-4)           Michigan Association of Counties legislative breakfast. It is another typical association
From:                       breakfast.
                            Attachments:
Joshua Cline
To:

Ben Graham

Todd Courser                 smil.smil                                     text_01.txt


Keith Allard

Cindy Gamrat
Direction:
Incoming

  333     MMS Messages                                                              Responsive                                  3/20/2018    3/20/2018
                                                                                                                                1:22:53 PM   1:22:53 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
3/31/2015                   Body:
9:46:32 PM(UTC-4)           Hey guys do we have someone attending the MAC legislative breakfast in the morning in
From:                       Lansing? Can you give me an idea of what it is? I have a county commissioner asking me
                            if I am going. Thanks
Cindy Gamrat                Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                    text/plain

Todd Courser

Keith Allard
Direction:
Incoming

  334     MMS Messages                                                              Responsive                                  3/20/2018    3/20/2018
                                                                                                                                1:22:38 PM   1:22:38 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
3/30/2015                   Body:
10:19:07 AM(UTC-4)          I'm set
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  335     MMS Messages                                                              Responsive                                  3/20/2018    3/20/2018
                                                                                                                                1:22:33 PM   1:22:33 PM
Parties                      Content                                                                                    Other                      Deleted




                                                                                                                                                             74
Timestamp:
3/30/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.378    Page
                                                                                    Status:      76 of 301
                                                                                            Unknown

10:17:10 AM(UTC-4)          Oh I'm not sure. 440 River st Allegan MI.
To:                         Attachments:

Keith Allard

Todd Courser

Joshua Cline                 text_0.txt                                    smil.xml


Cindy Gamrat
Direction:
Outgoing

  336     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:22:15 PM   1:22:15 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Read
3/30/2015                   Body:
10:15:31 AM(UTC-4)          Does she have the correct address no or do we need to get that for her right now?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                     text_01.txt
Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  337     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:22:22 PM   1:22:22 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Unknown
3/30/2015                   Body:
10:12:16 AM(UTC-4)          They said no problem and they'll see you soon
To:                         Attachments:

Keith Allard

Todd Courser

Joshua Cline                 text_0.txt                                    smil.xml


Cindy Gamrat
Direction:
Outgoing

  338     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:03:41 PM   1:03:41 PM
Parties                      Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                       Status: Unknown
3/30/2015                   Body:
10:10:06 AM(UTC-4)          Ahh darnit. Apparently google lies. I'll call and let them know you're a few min behind
To:                         Attachments:

Keith Allard

Todd Courser

Joshua Cline                 text_0.txt                                    smil.xml


Cindy Gamrat
Direction:
Outgoing

  339     MMS Messages                                                             Responsive                                 3/20/2018    3/20/2018
                                                                                                                              1:22:06 PM   1:22:06 PM
Parties                      Content                                                                                  Other                      Deleted




                                                                                                                                                           75
Timestamp:
3/30/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.379    Page
                                                                                    Status: Read 77 of 301

10:07:31 AM(UTC-4)          There is no contact information on my calendar for me to call and let them know.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                    text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  340     MMS Messages                                                              Responsive                                     3/20/2018    3/20/2018
                                                                                                                                   1:21:56 PM   1:21:56 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
3/30/2015                   Body:
10:07:22 AM(UTC-4)          Okay it seems that Ben put in the address to the administration office instead of the
From:                       school so I am now also going to be late to my second school today
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                    text/plain


Todd Courser

Keith Allard
Direction:
Incoming

  341     MMS Messages                                                              Responsive                                     3/20/2018    3/20/2018
                                                                                                                                   1:21:38 PM   1:21:38 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
3/28/2015                   Body:
3:45:01 PM(UTC-4)           Hey guys I sent an email out to the team regarding the RNC campaign. Any help that you
From:                       are willing to give on it is appreciated. please take a look at it and let me know your
                            thoughts. Ben and Josh hope you're having fun this weekend at all your Lincoln days :-)
Cindy Gamrat                Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                    text/plain

Todd Courser

Keith Allard
Direction:
Incoming

  342     MMS Messages                                                              Responsive                                     3/20/2018    3/20/2018
                                                                                                                                   1:21:26 PM   1:21:26 PM
Parties                      Content                                                                                       Other                      Deleted

Timestamp:                  Subject: No subject                                                                            Status: Read
3/28/2015                   Body:
12:58:41 PM(UTC-4)          I apologize if I seem all over the board on the RNC thing but after more thought and
From:                       prayer and lookjng at it all again last night and this morning I'm feeling more convicted to
                            maybe get in after all, so let's continue to hold off on the announcement either way.
Cindy Gamrat                Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                    text/plain

Todd Courser

Keith Allard
Direction:
Incoming

  343     MMS Messages                                                              Responsive                                     3/20/2018    3/20/2018
                                                                                                                                   1:20:24 PM   1:20:24 PM
Parties                      Content                                                                                       Other                      Deleted



                                                                                                                                                                76
Timestamp:
3/27/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.380    Page
                                                                                    Status: Read 78 of 301

3:13:09 PM(UTC-4)           I appreciate all your encouragement on the RNC position but I have decided not to run.
From:                       We have enough on our plates and I want to make sure I do what God has given me well
                            and think it's best to focus on the legislature for me. I'll put a statement together and post
Cindy Gamrat                it later today. Thanks!
                            Attachments:
To:

Ben Graham

Joshua Cline
                             123_1.smil                                     text/plain
Todd Courser

Keith Allard
Direction:
Incoming

  344     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:19:52 PM   1:19:52 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
3/26/2015                   Body:
11:20:19 AM(UTC-4)          Ben can you bring some trail mix down from Todds office?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                     text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  345     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:19:46 PM   1:19:46 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Unknown
3/25/2015                   Body:
11:18:10 AM(UTC-4)          No I will today
To:                         Attachments:

Joshua Cline

Georgeanne Courser
Direction:
Outgoing                     text_0.txt                                     smil.xml

  346     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:19:39 PM   1:19:39 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
3/25/2015                   Body:
11:05:51 AM(UTC-4)          Ben did you get your ticket?
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                      text_01.txt
Georgeanne Courser
Direction:
Incoming

  347     MMS Messages                                                               Responsive                                      3/20/2018    3/20/2018
                                                                                                                                     1:19:33 PM   1:19:33 PM
Parties                      Content                                                                                         Other                      Deleted

Timestamp:                  Subject: No subject                                                                              Status: Read
3/25/2015                   Body:
10:33:58 AM(UTC-4)          Ticket is purchased.
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                               text/plain
Ben Graham
Direction:
Incoming

                                                                                                                                                                  77
  348        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.381 Page
                                                        Responsive                      79 of 301
                                                                                3/20/2018
                                                                                1:19:27 PM
                                                                                              3/20/2018
                                                                                              1:19:27 PM
Parties                     Content                                                                                      Other                      Deleted

Timestamp:                 Subject: No subject                                                                           Status: Unknown
3/25/2015                  Body:
9:58:06 AM(UTC-4)          Yes 1/2 page.
To:                        Attachments:

Joshua Cline

Georgeanne Courser
Direction:
Outgoing                    text_0.txt                                   smil.xml

  349     MMS Messages                                                            Responsive                                     3/20/2018    3/20/2018
                                                                                                                                 1:19:16 PM   1:19:16 PM
Parties                     Content                                                                                      Other                      Deleted

Timestamp:                 Subject: No subject                                                                           Status: Read
3/25/2015                  Body:
9:53:39 AM(UTC-4)          Silent auction is kelly bales
From:                      Attachments:

Georgeanne Courser
To:

Joshua Cline
                            application/smil                             text/plain
Ben Graham
Direction:
Incoming

  350     MMS Messages                                                            Responsive                                     3/20/2018    3/20/2018
                                                                                                                                 1:19:11 PM   1:19:11 PM
Parties                     Content                                                                                      Other                      Deleted

Timestamp:                 Subject: No subject                                                                           Status: Read
3/25/2015                  Body:
9:52:03 AM(UTC-4)          Did we get 1/2 page?
From:                      Attachments:

Georgeanne Courser
To:

Joshua Cline
                            application/smil                             text/plain
Ben Graham
Direction:
Incoming

  351     MMS Messages                                                            Responsive                                     3/20/2018    3/20/2018
                                                                                                                                 1:19:04 PM   1:19:04 PM
Parties                     Content                                                                                      Other                      Deleted

Timestamp:                 Subject: No subject                                                                           Status: Read
3/25/2015                  Body:
9:31:45 AM(UTC-4)          4H Auction is all set. I contacted them we put up a lunch with Todd and time at the capitol
From:                      at a mutual agreed date.
                           Attachments:
Joshua Cline
To:

Ben Graham

Georgeanne Courser          smil.smil                                    text_01.txt

Direction:
Incoming

  352     MMS Messages                                                            Responsive                                     3/20/2018    3/20/2018
                                                                                                                                 1:18:58 PM   1:18:58 PM
Parties                     Content                                                                                      Other                      Deleted

Timestamp:                 Subject: No subject                                                                           Status: Unknown
3/25/2015                  Body:
9:30:30 AM(UTC-4)          Josh says 4H all taken care of
To:                        Attachments:

Joshua Cline

Georgeanne Courser
Direction:
Outgoing                    text_0.txt                                   smil.xml

  353     MMS Messages                                                            Responsive                                     3/20/2018    3/20/2018
                                                                                                                                 1:18:52 PM   1:18:52 PM
Parties                     Content                                                                                      Other                      Deleted




                                                                                                                                                              78
Timestamp:
3/25/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.382    Page
                                                                                    Status: Read 80 of 301

9:21:42 AM(UTC-4)           What about the 4H auction
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                                 text/plain
Ben Graham
Direction:
Incoming

  354     MMS Messages                                                                 Responsive                                 3/20/2018    3/20/2018
                                                                                                                                  1:18:45 PM   1:18:45 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
3/25/2015                   Body:
9:20:54 AM(UTC-4)           I think Jan but I don't know who is on that committee
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                                 text/plain
Ben Graham
Direction:
Incoming

  355     MMS Messages                                                                 Responsive                                 3/20/2018    3/20/2018
                                                                                                                                  1:18:39 PM   1:18:39 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Unknown
3/25/2015                   Body:
9:19:30 AM(UTC-4)           Oh sorry I sent the ad and emailed Walt yesterday. Just need to bring that form filled out
To:                         and a check Saturday. All taken care of. :) And Josh is getting flag for auction today. Who
                            should we notify about silent auction item?
Joshua Cline                Attachments:

Georgeanne Courser
Direction:
Outgoing
                             text_0.txt                                       smil.xml

  356     MMS Messages                                                                 Responsive                                 3/20/2018    3/20/2018
                                                                                                                                  1:18:26 PM   1:18:26 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
3/25/2015                   Body:
9:17:42 AM(UTC-4)           Get me the info on Lincoln dinner add or I'm going to be mad
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                                 text/plain
Ben Graham
Direction:
Incoming

  357     MMS Messages                                                                 Responsive                                 3/20/2018    3/20/2018
                                                                                                                                  1:18:11 PM   1:18:11 PM
Parties                      Content                                                                                      Other                      Deleted

Timestamp:                  Subject: No subject                                                                           Status: Read
3/23/2015                   Body:
4:38:07 PM(UTC-4)           It is not necessary to attend but it is an FYI.
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                       text/plain
Cindy Gamrat

Joshua Cline

Todd Courser
Direction:
Incoming

  358     MMS Messages                                                                 Responsive                                 3/20/2018    3/20/2018
                                                                                                                                  1:18:00 PM   1:18:00 PM

                                                                                                                                                               79
Parties      Case 1:18-cv-00874-GJQ-PJG
                           Content      ECF No. 17-1 filed 12/28/18 PageID.383
                                                                             OtherPage 81 of 301                                                Deleted

Timestamp:                Subject: No subject                                                                        Status: Read
3/23/2015                 Body:
4:37:39 PM(UTC-4)         Okay
From:                     Attachments:

Cindy Gamrat
To:

Ben Graham
                           123_1.smil                                  text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  359     MMS Messages                                                          Responsive                                   3/20/2018    3/20/2018
                                                                                                                             1:17:53 PM   1:17:53 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: No subject                                                                        Status: Unknown
3/23/2015                 Body:
4:10:34 PM(UTC-4)         Todd has constituents as well
To:                       Attachments:

Keith Allard

Todd Courser

Joshua Cline               text_0.txt                                  smil.xml


Cindy Gamrat
Direction:
Outgoing

  360     MMS Messages                                                          Responsive                                   3/20/2018    3/20/2018
                                                                                                                             1:17:42 PM   1:17:42 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: No subject                                                                          Status: Unknown
3/23/2015                 Body:
4:10:00 PM(UTC-4)         Cindy just as a reminder you have that 4H breakfast tomorrow morning. Several young
To:                       constituents will be there. They will also have a photographer there to take pics of you and
                          constituents.
Keith Allard              Attachments:

Todd Courser

Joshua Cline
                           text_0.txt                                  smil.xml
Cindy Gamrat
Direction:
Outgoing

  361     MMS Messages                                                          Responsive                                   3/20/2018    3/20/2018
                                                                                                                             1:17:13 PM   1:17:13 PM
Parties                    Content                                                                                   Other                      Deleted

Timestamp:                Subject: No subject                                                                        Status: Read
3/18/2015                 Body:
3:46:17 PM(UTC-4)         Ok. A few minutes late should be ok. He is coming over from Shirkey's office.
From:                     Attachments:

Joshua Cline
To:

Ben Graham
                           smil.smil                                   text_01.txt
Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  362     MMS Messages                                                          Responsive                                   3/20/2018    3/20/2018
                                                                                                                             1:17:04 PM   1:17:04 PM
Parties                    Content                                                                                   Other                      Deleted




                                                                                                                                                          80
Timestamp:
3/18/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.384    Page
                                                                                    Status: Read 82 of 301

3:45:24 PM(UTC-4)           I'm shooting for 4:00 but I'm guessing I'll be a tad later.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                      text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  363     MMS Messages                                                                Responsive           3/20/2018    3/20/2018
                                                                                                           1:16:56 PM   1:16:56 PM
Parties                      Content                                                               Other                      Deleted

Timestamp:                  Subject: No subject                                                    Status: Read
3/18/2015                   Body:
3:45:01 PM(UTC-4)           It's okay I'll just take it when I get back
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                      text/plain
Joshua Cline

Todd Courser

Keith Allard
Direction:
Incoming

  364     MMS Messages                                                                Responsive           3/20/2018    3/20/2018
                                                                                                           1:13:51 PM   1:13:51 PM
Parties                      Content                                                               Other                      Deleted

Timestamp:                  Subject: No subject                                                    Status: Read
3/10/2015                   Body:
5:52:59 PM(UTC-4)           Maybe Todd wrote it, but where are the ;
From:                       Attachments:

Joshua Cline
To:

Ben Graham
                             smil.smil                                       text_01.txt
Joey Gamrat

Keith Allard
Direction:
Incoming

  365     MMS Messages                                                                Responsive           3/20/2018    3/20/2018
                                                                                                           1:13:39 PM   1:13:39 PM
Parties                      Content                                                               Other                      Deleted

Timestamp:                  Subject: No subject                                                    Status: Read
3/10/2015                   Body:
4:40:28 PM(UTC-4)           Hey what about the young republicans thing?
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                                text/plain
Ben Graham
Direction:
Incoming

  366     MMS Messages                                                                Responsive           3/20/2018    3/20/2018
                                                                                                           1:13:29 PM   1:13:29 PM
Parties                      Content                                                               Other                      Deleted




                                                                                                                                        81
Timestamp:
3/10/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.385    Page
                                                                                    Status:      83 of 301
                                                                                            Unknown

4:00:20 PM(UTC-4)           On the legislative office/ political stuff? No biggie. We have to remind ourselves
To:                         sometimes too
                            Attachments:
Joshua Cline

Georgeanne Courser
Direction:
Outgoing
                             text_0.txt                                     smil.xml

  367     MMS Messages                                                               Responsive                          3/20/2018    3/20/2018
                                                                                                                         1:12:48 PM   1:12:48 PM
Parties                      Content                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                  Status: Unknown
3/6/2015                    Body:
4:14:24 PM(UTC-5)           Yeah he will need tickets for that too. Maybe get a table for all of us?
To:                         Attachments:

Joshua Cline

Georgeanne Courser
Direction:
Outgoing                     text_0.txt                                     smil.xml

  368     MMS Messages                                                               Responsive                          3/20/2018    3/20/2018
                                                                                                                         1:08:26 PM   1:08:26 PM
Parties                      Content                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                  Status: Read
3/6/2015                    Body:
3:10:48 PM(UTC-5)           What about lapeer?
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                               text/plain
Ben Graham
Direction:
Incoming

  369     MMS Messages                                                               Responsive                          3/20/2018    3/20/2018
                                                                                                                         1:08:17 PM   1:08:17 PM
Parties                      Content                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                  Status: Read
3/6/2015                    Body:
3:10:29 PM(UTC-5)           Yes on macomb VIP
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                               text/plain
Ben Graham
Direction:
Incoming

  370     MMS Messages                                                               Responsive                          3/20/2018    3/20/2018
                                                                                                                         1:07:43 PM   1:07:43 PM
Parties                      Content                                                                             Other                      Deleted

Timestamp:                  Subject: No subject                                                                  Status: Unknown
3/6/2015                    Body:
12:52:02 PM(UTC-5)          Okay thanks!
To:                         Attachments:

Joshua Cline

Georgeanne Courser
Direction:
Outgoing                     text_0.txt                                     smil.xml

  371     MMS Messages                                                               Responsive                          3/20/2018    3/20/2018
                                                                                                                         1:07:06 PM   1:07:06 PM
Parties                      Content                                                                             Other                      Deleted




                                                                                                                                                      82
Timestamp:
3/6/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.386    Page
                                                                                    Status: Read 84 of 301

12:49:07 PM(UTC-5)          And your w2 is still here but now it's in a tax file.
From:                       Attachments:

Georgeanne Courser
To:

Joshua Cline
                             application/smil                                  text/plain
Ben Graham
Direction:
Incoming

  372     MMS Messages                                                                  Responsive           3/20/2018    3/20/2018
                                                                                                             1:03:00 PM   1:03:00 PM
Parties                      Content                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                      Status: Read
1/23/2015                   Body:
9:05:29 PM(UTC-5)           What's up with this?
From:
                            People are still liking his senate site?
Georgeanne Courser          Attachments:
To:

Ben Graham
Direction:
Incoming
                             application/smil                                  text_0.txt




                             IMG_8396.png                                      text_2.txt

  373     MMS Messages                                                                  Responsive           3/20/2018    3/20/2018
                                                                                                             1:02:54 PM   1:02:54 PM
Parties                      Content                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                      Status: Unknown
1/22/2015                   Body:
11:46:38 AM(UTC-5)          Reminder. Session at 12 today
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                        smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  374     MMS Messages                                                                  Responsive           3/20/2018    3/20/2018
                                                                                                             1:02:44 PM   1:02:44 PM
Parties                      Content                                                                 Other                      Deleted

Timestamp:                  Subject: No subject                                                      Status: Unknown
1/22/2015                   Body:
8:17:48 AM(UTC-5)           I mean :)
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                        smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  375     MMS Messages                                                                  Responsive           3/20/2018    3/20/2018
                                                                                                             1:02:36 PM   1:02:36 PM
Parties                      Content                                                                 Other                      Deleted




                                                                                                                                          83
Timestamp:
1/22/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.387    Page
                                                                                    Status:      85 of 301
                                                                                            Unknown

8:17:42 AM(UTC-5)           For finding the best office heater :(
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                    smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  376     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:02:31 PM   1:02:31 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Unknown
1/22/2015                   Body:
8:16:48 AM(UTC-5)           http://co-op.kinja.com/five-best-space-heaters-1680887921
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                    smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  377     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:02:27 PM   1:02:27 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Unknown
1/22/2015                   Body:
7:14:25 AM(UTC-5)           Josh you could probably pick up the copy that is at the law office.
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                    smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  378     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:02:20 PM   1:02:20 PM
Parties                      Content                                                                                   Other                      Deleted

Timestamp:                  Subject: No subject                                                                        Status: Read
1/22/2015                   Body:
6:59:02 AM(UTC-5)           Ben or Josh could you pick me up a Lapeer paper that has the contract for Liberty in it?
From:                       Thanks!
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                    text/plain


Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  379     MMS Messages                                                              Responsive                                 3/20/2018    3/20/2018
                                                                                                                               1:09:49 PM   1:09:49 PM
Parties                      Content                                                                                   Other                      Deleted




                                                                                                                                                            84
Timestamp:
1/21/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.388    Page
                                                                                    Status: Read 86 of 301

6:16:03 PM(UTC-5)           Well I wouldn't call that more important; but happy to be of service. A great team!
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                             smil.smil                                    text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  380     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:02:15 PM   1:02:15 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
1/21/2015                   Body:
6:15:15 PM(UTC-5)           Thank you Wendy! And more importantly thank you for the care package and stopping
From:                       by!!!!!!
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Joshua Cline                 123_1.smil                                   text/plain


Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  381     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:09:43 PM   1:09:43 PM
Parties                      Content                                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                                         Status: Read
1/21/2015                   Body:
6:14:04 PM(UTC-5)           Btw word on the street is that your response to the SOTS getting out so fast and being of
From:                       great substance was very impressive! Great job
                            Attachments:
               vzwpix.com
To:

Ben Graham

Joshua Cline                 smil.smil                                    text_01.txt


Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  382     MMS Messages                                                             Responsive                                   3/20/2018    3/20/2018
                                                                                                                                1:02:11 PM   1:02:11 PM
Parties                      Content                                                                                    Other                      Deleted




                                                                                                                                                             85
Timestamp:
1/21/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.389    Page
                                                                                    Status: Read 87 of 301

1:49:44 PM(UTC-5)           Okay I'm on the floor.
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                 text/plain
Joshua Cline

Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  383     MMS Messages                                                           Responsive           3/20/2018    3/20/2018
                                                                                                      1:02:07 PM   1:02:07 PM
Parties                      Content                                                          Other                      Deleted

Timestamp:                  Subject: No subject                                               Status: Read
1/21/2015                   Body:
1:40:19 PM(UTC-5)           Wendy are you coming to staff meeting this afternoon?
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                 text/plain
Cindy Gamrat

Joshua Cline

Todd Courser

               vzwpix.com
Direction:
Incoming

  384     MMS Messages                                                           Responsive           3/20/2018    3/20/2018
                                                                                                      1:01:59 PM   1:01:59 PM
Parties                      Content                                                          Other                      Deleted

Timestamp:                  Subject: No subject                                               Status: Unknown
1/21/2015                   Body:
1:26:36 PM(UTC-5)           They don't have that drink. You have a second choice?
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                 text_0.txt                                 smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  385     MMS Messages                                                           Responsive           3/20/2018    3/20/2018
                                                                                                      1:01:55 PM   1:01:55 PM
Parties                      Content                                                          Other                      Deleted

Timestamp:                  Subject: No subject                                               Status: Read
1/21/2015                   Body:
1:20:01 PM(UTC-5)           You are a doll thank you :-)
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                 text/plain
Joshua Cline

Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

                                                                                                                                   86
  386        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.390 Page
                                                        Responsive                      88 of 301
                                                                                3/20/2018
                                                                                1:01:52 PM
                                                                                              3/20/2018
                                                                                              1:01:52 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
1/21/2015                   Body:
1:19:30 PM(UTC-5)           ok
From:                       Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                  text/plain
Cindy Gamrat

Joshua Cline

Todd Courser

               vzwpix.com
Direction:
Incoming

  387     MMS Messages                                                           Responsive                                  3/20/2018    3/20/2018
                                                                                                                             1:01:43 PM   1:01:43 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
1/21/2015                   Body:
1:13:32 PM(UTC-5)           Can you swing by Starbucks and grab 2 Carmel Apple spices for us and bring them to the
From:                       Capitol
                            Attachments:
Cindy Gamrat
To:

Ben Graham

Joshua Cline                123_1.smil                                  text/plain


Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  388     MMS Messages                                                           Responsive                                  3/20/2018    3/20/2018
                                                                                                                             1:01:38 PM   1:01:38 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
1/21/2015                   Body:
1:11:26 PM(UTC-5)           To session for us
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                  text/plain
Joshua Cline

Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  389     MMS Messages                                                           Responsive                                  3/20/2018    3/20/2018
                                                                                                                             1:01:26 PM   1:01:26 PM
Parties                     Content                                                                                  Other                      Deleted




                                                                                                                                                          87
Timestamp:
1/21/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.391    Page
                                                                                    Status: Read 89 of 301

1:08:18 PM(UTC-5)           Were just picking up lunch and heading back to the HOB. Be there in 5
From:                       Attachments:

Keith Allard
To:

Ben Graham
                             123_1.smil                                 text/plain
Cindy Gamrat

Joshua Cline

Todd Courser

               vzwpix.com
Direction:
Incoming

  390     MMS Messages                                                           Responsive                 3/20/2018    3/20/2018
                                                                                                            1:10:03 PM   1:10:03 PM
Parties                      Content                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                     Status: Read
1/21/2015                   Body:
1:06:37 PM(UTC-5)           You guys all together somewhere?
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                             smil.smil                                  text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  391     MMS Messages                                                           Responsive                 3/20/2018    3/20/2018
                                                                                                            1:01:20 PM   1:01:20 PM
Parties                      Content                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                     Status: Unknown
1/21/2015                   Body:
10:37:26 AM(UTC-5)          Perfect! Almost like we planned it!
To:                         Attachments:

Georgeanne Courser
Direction:
Outgoing

                             20150121_103628.jpeg                       text_0.txt




                             smil.xml

  392     MMS Messages                                                           Responsive                 3/20/2018    3/20/2018
                                                                                                            1:01:17 PM   1:01:17 PM
Parties                      Content                                                                Other                      Deleted

Timestamp:                  Subject: No subject                                                     Status: Read
1/21/2015                   Body:
10:07:43 AM(UTC-5)          Ok
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                 text/plain
Joshua Cline

Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming


                                                                                                                                         88
  393        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.392 Page
                                                        Responsive                      90 of 301
                                                                                3/20/2018
                                                                                1:01:08 PM
                                                                                              3/20/2018
                                                                                              1:01:08 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
1/21/2015                   Body:
10:05:01 AM(UTC-5)          We can do one after session. Session shouldn't last longer than 30 minutes
From:                       Attachments:

Keith Allard
To:

Ben Graham
                            123_1.smil                                   text/plain
Cindy Gamrat

Joshua Cline

Todd Courser

               vzwpix.com
Direction:
Incoming

  394     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:01:04 PM   1:01:04 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Read
1/21/2015                   Body:
10:02:12 AM(UTC-5)          R we doing a staff meeting this afternoon?
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                            123_1.smil                                   text/plain
Joshua Cline

Todd Courser

Keith Allard

               vzwpix.com
Direction:
Incoming

  395     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:00:58 PM   1:00:58 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Unknown
1/21/2015                   Body:
9:06:31 AM(UTC-5)           Actually 827
To:                         Attachments:

Todd Courser

Joshua Cline

Keith Allard                text_0.txt                                   smil.xml


               vzwpix.com

Cindy Gamrat
Direction:
Outgoing

  396     MMS Messages                                                            Responsive                                 3/20/2018    3/20/2018
                                                                                                                             1:00:49 PM   1:00:49 PM
Parties                     Content                                                                                  Other                      Deleted

Timestamp:                  Subject: No subject                                                                      Status: Unknown
1/21/2015                   Body:
9:06:16 AM(UTC-5)           Mike the photographer said you can go get your headshot done at thr same time as Todd.
To:                         1130 in HOB 826
                            Attachments:
Todd Courser

Joshua Cline

Keith Allard
                            text_0.txt                                   smil.xml

               vzwpix.com

Cindy Gamrat
Direction:
Outgoing
                                                                                                                                                          89
  397        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
          MMS Messages                                     12/28/18 PageID.393 Page
                                                        Responsive                      91 of 301
                                                                                3/20/2018
                                                                                1:10:11 PM
                                                                                              3/20/2018
                                                                                              1:10:11 PM
Parties                     Content                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                        Status: Read
1/18/2015                   Body:
6:14:40 PM(UTC-5)           Awesome! You are doing a great job.
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                            smil.smil                                    text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  398     MMS Messages                                                            Responsive                   3/20/2018    3/20/2018
                                                                                                               1:10:20 PM   1:10:20 PM
Parties                     Content                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                        Status: Read
1/18/2015                   Body:
6:08:11 PM(UTC-5)           Tom mcmillin had some good ideas about how best get things changed using
From:                       appropriations. He would be really good to talk to
                            Attachments:
               vzwpix.com
To:

Ben Graham

Joshua Cline                smil.smil                                    text_01.txt


Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  399     MMS Messages                                                            Responsive                   3/20/2018    3/20/2018
                                                                                                               1:10:26 PM   1:10:26 PM
Parties                     Content                                                                    Other                      Deleted

Timestamp:                  Subject: No subject                                                        Status: Read
1/18/2015                   Body:
5:31:29 PM(UTC-5)           Whew! I was looking and couldn't find it. Good job Ben!
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                            smil.smil                                    text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  400     MMS Messages                                                            Responsive                   3/20/2018    3/20/2018
                                                                                                               1:10:34 PM   1:10:34 PM
Parties                     Content                                                                    Other                      Deleted




                                                                                                                                            90
Timestamp:
1/18/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.394    Page
                                                                                    Status: Read 92 of 301

5:17:28 PM(UTC-5)           They have a chart outside the entrance to chambers.
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                             smil.smil                                    text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  401     MMS Messages                                                             Responsive                              3/20/2018     3/20/2018
                                                                                                                           1:10:41 PM    1:10:41 PM
Parties                      Content                                                                               Other                       Deleted

Timestamp:                  Subject: No subject                                                                    Status: Read
1/15/2015                   Body:
6:03:32 PM(UTC-5)           I saw yours on fb
From:                       Attachments:

               vzwpix.com
To:

Ben Graham
                             smil.smil                                    text_01.txt
Joshua Cline

Todd Courser

Keith Allard

Cindy Gamrat
Direction:
Incoming

  402     MMS Messages                                                             Responsive                              3/20/2018     3/20/2018
                                                                                                                           1:00:10 PM    1:00:10 PM
Parties                      Content                                                                               Other                       Deleted

Timestamp:                  Subject: No subject                                                                    Status: Read
1/14/2015                   Body:
11:37:18 AM(UTC-5)          Are they choosing seats right now?
From:                       Attachments:

Joey Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Cindy Gamrat

Keith Allard

Joshua Cline
Direction:
Incoming

  403     MMS Messages                                                             Responsive                              3/20/2018     3/20/2018
                                                                                                                           1:00:06 PM    1:00:06 PM
Parties                      Content                                                                               Other                       Deleted

Timestamp:                  Subject: No subject                                                                    Status: Unknown
1/14/2015                   Body:
11:36:29 AM(UTC-5)          Cindy you probably already talked to todd but he said if you're fine with not making
To:                         seating an issue hes fine
                            Attachments:
Keith Allard

Joshua Cline

Joey Gamrat
                             text_0.txt                                   smil.xml

Cindy Gamrat
Direction:
Outgoing

  404     MMS Messages                                                             Responsive                              3/20/2018     3/20/2018
                                                                                                                           12:59:47 PM   12:59:47 PM
Parties                      Content                                                                               Other                       Deleted

                                                                                                                                                         91
Timestamp:
1/14/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.395    Page
                                                                                    Status:      93 of 301
                                                                                            Unknown

10:28:20 AM(UTC-5)          Nevermind i just saw the email. Josh and Keith corrected me :)
To:                         Attachments:

Keith Allard

Joshua Cline

Joey Gamrat                  text_0.txt                                   smil.xml


Cindy Gamrat
Direction:
Outgoing

  405     MMS Messages                                                             Responsive                         3/20/2018     3/20/2018
                                                                                                                      12:59:52 PM   12:59:52 PM
Parties                      Content                                                                          Other                       Deleted

Timestamp:                  Subject: No subject                                                               Status: Unknown
1/14/2015                   Body:
10:22:57 AM(UTC-5)          Just the ceremonial stuff I believe.
To:                         Attachments:

Keith Allard

Joshua Cline

Joey Gamrat                  text_0.txt                                   smil.xml


Cindy Gamrat
Direction:
Outgoing

  406     MMS Messages                                                             Responsive                         3/20/2018     3/20/2018
                                                                                                                      12:59:42 PM   12:59:42 PM
Parties                      Content                                                                          Other                       Deleted

Timestamp:                  Subject: No subject                                                               Status: Unknown
1/14/2015                   Body:
10:22:41 AM(UTC-5)          Before session today or caucus tomorrow? I don't believe there is caucus today.
To:                         Attachments:

Keith Allard

Joshua Cline

Joey Gamrat                  text_0.txt                                   smil.xml


Cindy Gamrat
Direction:
Outgoing

  407     MMS Messages                                                             Responsive                         3/20/2018     3/20/2018
                                                                                                                      12:59:38 PM   12:59:38 PM
Parties                      Content                                                                          Other                       Deleted

Timestamp:                  Subject: No subject                                                               Status: Read
1/14/2015                   Body:
10:15:22 AM(UTC-5)          I need to make sure I get to talk to Todd before caucus
From:                       Attachments:

Cindy Gamrat
To:

Ben Graham
                             123_1.smil                                   text/plain
Joey Gamrat

Joshua Cline

Keith Allard
Direction:
Incoming

  408     MMS Messages                                                             Responsive                         3/20/2018     3/20/2018
                                                                                                                      12:59:32 PM   12:59:32 PM
Parties                      Content                                                                          Other                       Deleted




                                                                                                                                                    92
Timestamp:
1/14/2015
             Case 1:18-cv-00874-GJQ-PJG
                           Subject: No subject
                           Body:
                                               ECF No. 17-1 filed 12/28/18 PageID.396    Page
                                                                                    Status:      94 of 301
                                                                                            Unknown

8:35:44 AM(UTC-5)               Josh and I have to go over to the capital to help with Todds family but keith should be
To:                             here soon.
                                Attachments:
Keith Allard

Joshua Cline

Joey Gamrat
                                text_0.txt                                     smil.xml

Cindy Gamrat
Direction:
Outgoing

  409     MMS Messages                                                                 Responsive                                     3/20/2018        3/20/2018
                                                                                                                                      12:57:11 PM      12:57:11 PM
Parties                         Content                                                                                       Other                          Deleted

Timestamp:                      Subject: No subject                                                                           Status: Read
1/8/2015                        Body:
4:45:35 PM(UTC-5)               Attachments:
From:

Georgeanne Courser
To:
                                                                               IMG_5557.jpg
Ben Graham                      application/smil
Direction:
Incoming

  410     MMS Messages                                                                 Responsive                                     3/20/2018        3/20/2018
                                                                                                                                      12:57:05 PM      12:57:05 PM
Parties                         Content                                                                                       Other                          Deleted

Timestamp:                      Subject: No subject                                                                           Status: Read
1/2/2015                        Body:
1:14:31 AM(UTC-5)               Can one of you send cindy and todds NEW bio to Jenni for the program ASAP? If you
From:                           have anything for Glenn, his too.
12699325211                     Attachments:
Tony Sharkey
To:

Ben Graham

Joshua Cline                    smil.smil                                      text_01.txt

Direction:
Incoming

  411     SMS Messages                                                                 Responsive                                     3/22/2018        3/22/2018
                                                                                                                                      7:52:37 PM       7:52:37 PM
Folder           Party                        Time           All timestamps         Status    Message                                                        Deleted

Sent             To                    9/11/2015                                     Sent     Yeah of course you did. Everyone did. Unbelievable. Cant
                                       9:20:14 AM(UTC-                                        believe todd resigned and Cindy didnt
                 Joshua Cline          4)
                 Direction:
                 Outgoing

  412     SMS Messages                                                                 Responsive                                     3/22/2018        3/22/2018
                                                                                                                                      7:52:37 PM       7:52:37 PM
Folder           Party                        Time           All timestamps         Status    Message                                                        Deleted

Inbox            From                  9/11/2015             Network:               Read      I saw when I got up.
                                       9:19:05 AM(UTC-       9/11/2015
                 Joshua Cline          4)                    9:19:17 AM(UTC-
                                                             4)
                 Direction:
                 Incoming

  413     SMS Messages                                                                 Responsive                                     3/22/2018        3/22/2018
                                                                                                                                      7:52:37 PM       7:52:37 PM
Folder           Party                        Time           All timestamps         Status    Message                                                        Deleted

Sent             To                    9/11/2015                                     Sent     Well you missed some crazy shit!
                                       9:18:50 AM(UTC-
                 Joshua Cline          4)
                 Direction:
                 Outgoing

  414     SMS Messages                                                                 Responsive                                     3/22/2018        3/22/2018
                                                                                                                                      7:52:02 PM       7:52:02 PM
Folder           Party                        Time           All timestamps         Status    Message                                                        Deleted

Inbox            From                  9/11/2015             Network:               Read      Dick... I hope you loose less and less sleep over that
                                       3:55:03 AM(UTC-       9/11/2015                        worthless man
                 Heather               4)                    3:55:17 AM(UTC-
                                                             4)
                 Direction:
                 Incoming

  415     SMS Messages                                                                 Responsive                                     3/22/2018        3/22/2018
                                                                                                                                      7:52:02 PM       7:52:02 PM
Folder           Party                        Time           All timestamps         Status    Message                                                        Deleted
                                                                                                                                                                       93
Sent      CaseTo1:18-cv-00874-GJQ-PJG
                             9/11/2015
                             3:52:12 AM(UTC-
                                             ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                 Yeah today hasPageID.397
                                                                                been fucking insane.Page
                                                                                                       They were 95minutes
                                                                                                                      of 301
                                                                 away from voting him out after like 15 hours of trying and he
               Heather             4)                                            pussed out. I kind of feel cheated in a weird way
               Direction:
               Outgoing

  416    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:52:02 PM      7:52:02 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                9/11/2015          Network:          Read     I'm glad though, congrats?
                                   3:51:03 AM(UTC-    9/11/2015
               Heather             4)                 3:51:15 AM(UTC-
                                                      4)
               Direction:
               Incoming

  417    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:52:02 PM      7:52:02 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                9/11/2015          Network:          Read     Jesus... I was gonna call and see how that was going... Has
                                   3:50:42 AM(UTC-    9/11/2015                  he been crazy pants the last month or what
               Heather             4)                 3:50:57 AM(UTC-
                                                      4)
               Direction:
               Incoming

  418    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:52:02 PM      7:52:02 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  9/11/2015                            Sent     Todd just resigned
                                   3:49:20 AM(UTC-
               Heather             4)
               Direction:
               Outgoing

  419    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:52:02 PM      7:52:02 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                9/11/2015          Network:          Read     =-O
                                   3:49:10 AM(UTC-    9/11/2015
               Heather             4)                 3:49:22 AM(UTC-
                                                      4)
               Direction:
               Incoming

  420    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:52:02 PM      7:52:02 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                9/11/2015          Network:          Read     What was unexpected?
                                   3:49:00 AM(UTC-    9/11/2015
               Heather             4)                 3:49:11 AM(UTC-
                                                      4)
               Direction:
               Incoming

  421    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:51:10 PM      7:51:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  9/11/2015                            Sent     Ding dong the witch is dead!!!
                                   3:26:39 AM(UTC-
               Joshua Cline        4)
               Direction:
               Outgoing

  422    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:51:10 PM      7:51:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  9/10/2015                            Sent     Just saw joe in tv
                                   11:55:17 PM(UTC-
               Matt Sowash         4)
               Direction:
               Outgoing

  423    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:51:10 PM      7:51:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  9/10/2015                            Sent     Thought I saw him head that way but couldn't tel
                                   11:13:32 PM(UTC-
               Nick Wake           4)
               Direction:
               Outgoing

  424    SMS Messages                                                     Responsive                                    3/22/2018       3/22/2018
                                                                                                                        7:51:10 PM      7:51:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                         94
Inbox     CaseFrom
                1:18-cv-00874-GJQ-PJG
                             9/10/2015        ECF    No. 17-1 filed
                                              Network:
                             11:11:37 PM(UTC- 9/10/2015
                                                               Read 12/28/18
                                                                     Still here, didn'tPageID.398
                                                                                       see him go in Page 96 of 301
               Nick Wake        4)                 11:11:30
                                                   PM(UTC-4)
               Direction:
               Incoming

  425    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:51:10 PM        7:51:10 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Sent           To               9/10/2015                            Sent     Still there? Did Todd go into caucus?
                                10:50:48 PM(UTC-
               Nick Wake        4)
               Direction:
               Outgoing

  426    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Sent           To               9/10/2015                            Sent     Yep. Typical Todd
                                3:26:03 PM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  427    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Inbox          From             9/10/2015          Network:          Read     That's his MO
                                3:25:28 PM(UTC-    9/10/2015
               Matt Sowash      4)                 3:25:40 PM(UTC-
                                                   4)
               Direction:
               Incoming

  428    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Inbox          From             9/10/2015          Network:          Read     I totally knew he would.
                                3:25:20 PM(UTC-    9/10/2015
               Matt Sowash      4)                 3:25:32 PM(UTC-
                                                   4)
               Direction:
               Incoming

  429    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Sent           To               9/10/2015                            Sent     Keith and I joked about him trying to do that. Total insanity
                                3:24:55 PM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  430    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Inbox          From             9/10/2015          Network:          Read     Lol. Wow
                                3:24:22 PM(UTC-    9/10/2015
               Matt Sowash      4)                 3:24:34 PM(UTC-
                                                   4)
               Direction:
               Incoming

  431    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Sent           To               9/10/2015                            Sent     Holy shit! Leonard laid down the law! Wowowoowowwo
                                3:24:05 PM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  432    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted

Sent           To               9/10/2015                            Sent     Nope.
                                3:22:56 PM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  433    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      7:48:32 PM        7:48:32 PM
Folder         Party                  Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                        95
Inbox     CaseFrom
                1:18-cv-00874-GJQ-PJG
                             9/10/2015
                             3:22:25 PM(UTC-
                                             ECF    No. 17-1 filed
                                             Network:
                                             9/10/2015
                                                              Read 12/28/18        PageID.399
                                                                    He has no ability to think rationally. Page 97 of 301

               Matt Sowash        4)                 3:22:36 PM(UTC-
                                                     4)
               Direction:
               Incoming

  434    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:48:02 PM         7:48:02 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     Mcbroom killed it
                                  3:22:02 PM(UTC-
               Matt Sowash        4)
               Direction:
               Outgoing

  435    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:48:02 PM         7:48:02 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     Lol you think!?
                                  3:21:33 PM(UTC-
               Matt Sowash        4)
               Direction:
               Outgoing

  436    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:48:02 PM         7:48:02 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               9/10/2015          Network:          Read     "I think I have fallen short"
                                  3:21:29 PM(UTC-    9/10/2015
               Matt Sowash        4)                 3:21:21 PM(UTC-
                                                     4)
               Direction:
               Incoming

  437    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:47:51 PM         7:47:51 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     Mcbroom is killing it
                                  3:12:20 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

  438    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:47:45 PM         7:47:45 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     Bringing up todd expulsion resolution now. Mcbroom talking
                                  3:09:43 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

  439    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:47:38 PM         7:47:38 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     Todd says state police have warrant for blackmailer phone
                                  3:02:38 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

  440    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:46:25 PM         7:46:25 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     pull this link up
                                  2:05:48 PM(UTC-                               https://twitter.com/Ben_Graham/lists/courser-gamrat
               Joshua Cline       4)
               Direction:
               Outgoing

  441    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:47:18 PM         7:47:18 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 9/10/2015                            Sent     I was reluctant to testify because I really would prefer to
                                  11:36:17 AM(UTC-                              avoid the spotlight. Testifying in front of 15 tv cameras isn't
               Kyle Melinn        4)                                            my idea of a good time. I cooperated fully with the
                                                                                investigation and turned over relevant documentation. But
               Direction:                                                       yes, if leadership believed it was necessary for me to testify
               Outgoing                                                         I would have.

  442    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:47:18 PM         7:47:18 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                            96
Inbox     CaseFrom
                1:18-cv-00874-GJQ-PJG
                             9/10/2015        ECF    No. 17-1 filed
                                              Network:
                             11:25:10 AM(UTC- 9/10/2015
                                                               Read 12/28/18        PageID.400
                                                                     Were you willing
                                                                     asked?
                                                                                                              Page
                                                                                      to testify in front of the      98 ifof 301
                                                                                                                 committee

               Kyle Melinn         4)                 11:25:06
                                                      AM(UTC-4)
               Direction:
               Incoming

  443    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                9/10/2015          Network:         Read     I had forgotten that detail. Appreciate the clarification.
                                   11:24:13 AM(UTC-   9/10/2015
               Kyle Melinn         4)                 11:24:08
                                                      AM(UTC-4)
               Direction:
               Incoming

  444    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                9/10/2015          Network:         Read     I talked with a house member who wondered if someone
                                   11:23:42 AM(UTC-   9/10/2015                 from the speaker's office had asked you to do it.
               Kyle Melinn         4)                 11:23:38
                                                      AM(UTC-4)
               Direction:
               Incoming

  445    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  9/10/2015                            Sent    Did you need some clarification on that?
                                   11:22:49 AM(UTC-
               Kyle Melinn         4)
               Direction:
               Outgoing

  446    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  9/10/2015                            Sent    Sorry not trying to be difficult. Lol Here's what the News
                                   11:22:34 AM(UTC-                             article said. "Not knowing whether Courser would become
               Kyle Melinn         4)                                           volatile, Graham said he recorded the 90-minute
                                                                                conversation without his boss’ knowledge."
               Direction:
               Outgoing

  447    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  9/10/2015                            Sent    I think the first Detroit News story explained that pretty well.
                                   11:20:18 AM(UTC-
               Kyle Melinn         4)
               Direction:
               Outgoing

  448    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                9/10/2015          Network:         Read     Why did you make the audio recording?
                                   11:19:07 AM(UTC-   9/10/2015
               Kyle Melinn         4)                 11:18:58
                                                      AM(UTC-4)
               Direction:
               Incoming

  449    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  9/10/2015                            Sent    Hey Kyle. I guess it depends on the question. :)
                                   11:11:58 AM(UTC-
               Kyle Melinn         4)
               Direction:
               Outgoing

  450    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:47:18 PM          7:47:18 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                9/10/2015          Network:         Read     Hello, this is Kyle Melinn from MIRS. Would you mind
                                   11:11:40 AM(UTC-   9/10/2015                 answering a question I have?
               Kyle Melinn         4)                 11:09:10
                                                      AM(UTC-4)
               Direction:
               Incoming

  451    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         7:44:46 PM          7:44:46 PM
Folder          Party                    Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                             97
Sent      CaseTo1:18-cv-00874-GJQ-PJG
                             9/10/2015
                             10:35:50 AM(UTC-
                                              ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                  Both    PageID.401 Page 99 of 301
               Joshua Cline     4)
               Direction:
               Outgoing

  452    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:44:41 PM         7:44:41 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             9/10/2015          Network:         Read     For him or both?
                                10:35:37 AM(UTC-   9/10/2015
               Joshua Cline     4)                 10:35:34
                                                   AM(UTC-4)
               Direction:
               Incoming

  453    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:44:36 PM         7:44:36 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               9/10/2015                           Sent     Expulsion just voted out of committee
                                10:35:19 AM(UTC-
               Joshua Cline     4)
               Direction:
               Outgoing

  454    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:47 PM         7:43:47 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               9/9/2015                            Sent     Talking about suicide!? That's insane
                                11:59:13 AM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  455    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             9/9/2015           Network:         Read     Truly unbelievable.
                                11:58:49 AM(UTC-   9/9/2015
               Matt Sowash      4)                 11:58:40
                                                   AM(UTC-4)
               Direction:
               Incoming

  456    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               9/9/2015                            Sent     He's such a manipulative bastard.
                                11:56:27 AM(UTC-
               Matt Sowash      4)
               Direction:
               Outgoing

  457    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             9/9/2015           Network:         Read     This is priceless. He wants to to restore his relationship with
                                11:55:37 AM(UTC-   9/9/2015                  you
               Matt Sowash      4)                 11:55:29
                                                   AM(UTC-4)
               Direction:
               Incoming

  458    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Sent           To               9/9/2015                            Sent     Lol very true
                                11:45:10 AM(UTC-
               David Forsmark   4)
               Direction:
               Outgoing

  459    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted

Inbox          From             9/9/2015           Network:         Read     In would be funnier
                                11:35:42 AM(UTC-   9/9/2015
               David Forsmark   4)                 11:35:57
                                                   AM(UTC-4)
               Direction:
               Incoming

  460    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     7:43:25 PM         7:43:25 PM
Folder         Party                  Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         98
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/9/2015
                            11:12:19 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Lol okay then PageID.402 Page 100 of 301

               Scott Czack    4)
               Direction:
               Outgoing

  461    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           9/9/2015           Network:         Read     I guess...and it is a douce so big you can ride it down a river
                              11:12:05 AM(UTC-   9/9/2015                  with a paddle.
               Scott Czack    4)                 11:12:00
                                                 AM(UTC-4)
               Direction:
               Incoming

  462    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             9/9/2015                            Sent     Btw what is a doucecanoe? Lol
                              11:09:31 AM(UTC-
               Scott Czack    4)
               Direction:
               Outgoing

  463    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             9/9/2015                            Sent     Idk too close to see what was right if front of us I guess
                              11:08:54 AM(UTC-
               Scott Czack    4)
               Direction:
               Outgoing

  464    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           9/9/2015           Network:         Read     Well he always looks like shit...I seriously don't understand
                              11:06:28 AM(UTC-   9/9/2015                  how you guys never got how big of a doucecanoe he is.
               Scott Czack    4)                 11:06:21
                                                 AM(UTC-4)
               Direction:
               Incoming

  465    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             9/9/2015                            Sent     Yeah. I tried to keep a lot of this out. Earlier he talked about
                              10:48:21 AM(UTC-                             how screwed up his marriage is. Really messed up
               Matt Sowash    4)
               Direction:
               Outgoing

  466    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           9/9/2015           Network:         Read     Him talking about joe is bad.
                              10:46:44 AM(UTC-   9/9/2015
               Matt Sowash    4)                 10:46:36
                                                 AM(UTC-4)
               Direction:
               Incoming

  467    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             9/9/2015                            Sent     Yeah its fucked up
                              10:46:33 AM(UTC-
               Matt Sowash    4)
               Direction:
               Outgoing

  468    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           9/9/2015           Network:         Read     This audio is bad. Wow
                              10:46:19 AM(UTC-   9/9/2015
               Matt Sowash    4)                 10:46:13
                                                 AM(UTC-4)
               Direction:
               Incoming

  469    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    7:43:25 PM          7:43:25 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                        99
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/9/2015
                            10:45:59 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.403
                                                                   They struck his                     Page 101 of 301
                                                                                   testimony from the record

               Matt Sowash       4)
               Direction:
               Outgoing

  470    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                9/9/2015                            Sent     Nope. Norm Saari did. Didn't go so well for him. Dems hit
                                 10:45:14 AM(UTC-                             hard
               Matt Sowash       4)
               Direction:
               Outgoing

  471    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From              9/9/2015           Network:         Read     Has Todd talked yet?
                                 10:43:01 AM(UTC-   9/9/2015
               Matt Sowash       4)                 10:41:47
                                                    AM(UTC-4)
               Direction:
               Incoming

  472    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From              9/9/2015           Network:         Read     Just turned it on
                                 10:41:40 AM(UTC-   9/9/2015
               Matt Sowash       4)                 10:41:34
                                                    AM(UTC-4)
               Direction:
               Incoming

  473    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                9/9/2015                            Sent     Lol yes. The whole hour and twenty minutes
                                 10:41:15 AM(UTC-
               Matt Sowash       4)
               Direction:
               Outgoing

  474    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                9/9/2015                            Sent     Keeps talking to his lawyers
                                 10:41:03 AM(UTC-
               Scott Czack       4)
               Direction:
               Outgoing

  475    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Sent           To                9/9/2015                            Sent     Like shit.
                                 10:41:01 AM(UTC-
               Scott Czack       4)
               Direction:
               Outgoing

  476    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From              9/9/2015           Network:         Read     More than what you gave to the Detroit news?
                                 10:40:53 AM(UTC-   9/9/2015
               Matt Sowash       4)                 10:40:47
                                                    AM(UTC-4)
               Direction:
               Incoming

  477    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:38 PM        7:42:38 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted

Inbox          From              9/9/2015           Network:         Read     Nice...how does he look.
                                 10:40:35 AM(UTC-   9/9/2015
               Scott Czack       4)                 10:40:30
                                                    AM(UTC-4)
               Direction:
               Incoming

  478    SMS Messages                                                  Responsive                                   3/22/2018         3/22/2018
                                                                                                                    7:42:14 PM        7:42:14 PM
Folder         Party                   Time         All timestamps   Status   Message                                                       Deleted




                                                                                                                                                   100
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/9/2015
                            10:37:12 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.404
                                                                   They're playing                     Page 102 of 301
                                                                                   the whole tape in committee!

               Matt Sowash       4)
               Direction:
               Outgoing

  479    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:42:14 PM         7:42:14 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              9/9/2015           Network:         Read     I was in a meeting what happened
                                 10:30:41 AM(UTC-   9/9/2015
               Matt Sowash       4)                 10:30:34
                                                    AM(UTC-4)
               Direction:
               Incoming

  480    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:41:59 PM         7:41:59 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     Yeah... insane. Wood tv has their camera on him the whole
                                 10:26:47 AM(UTC-                             time
               Scott Czack       4)
               Direction:
               Outgoing

  481    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:41:34 PM         7:41:34 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     On todd*
                                 10:23:09 AM(UTC-
               David Forsmark    4)
               Direction:
               Outgoing

  482    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:41:27 PM         7:41:27 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     Yeah its crazy. Wood tv has their camera right in Todd
                                 10:23:06 AM(UTC-
               David Forsmark    4)
               Direction:
               Outgoing

  483    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:41:21 PM         7:41:21 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     Holy shit! They're playing the whole recording in committee
                                 10:22:48 AM(UTC-
               Scott Czack       4)
               Direction:
               Outgoing

  484    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:41:15 PM         7:41:15 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Inbox          From              9/9/2015           Network:         Read     That's not surprising...
                                 10:22:15 AM(UTC-   9/9/2015
               David Forsmark    4)                 10:22:12
                                                    AM(UTC-4)
               Direction:
               Incoming

  485    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:40:57 PM         7:40:57 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     Holy shit. They're playing my whole recording in committee
                                 10:19:48 AM(UTC-
               David Forsmark    4)
               Direction:
               Outgoing

  486    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:40:42 PM         7:40:42 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted

Sent           To                9/9/2015                            Sent     Holy crap...
                                 10:19:22 AM(UTC-
               Matt Sowash       4)
               Direction:
               Outgoing

  487    SMS Messages                                                  Responsive                                   3/22/2018          3/22/2018
                                                                                                                    7:40:28 PM         7:40:28 PM
Folder         Party                   Time         All timestamps   Status   Message                                                        Deleted




                                                                                                                                                    101
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/9/2015
                            8:08:33 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Hell if I know! PageID.405
                                                                                  It's still out there too!!! Page     103to of
                                                                                                              We told them
                                                                  down 10 hours ago and it's still there!!!!!!#
                                                                                                                             take301
                                                                                                                                  it

               Matt Sowash          4)
               Direction:
               Outgoing

  488    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:40:28 PM         7:40:28 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                 9/9/2015          Network:          Read     Do you have to get a new SSN now?
                                    8:07:45 AM(UTC-   9/9/2015
               Matt Sowash          4)                8:07:55 AM(UTC-
                                                      4)
               Direction:
               Incoming

  489    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:40:14 PM         7:40:14 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                   9/9/2015                             Sent    It's not funny dude! They spent all fucking week "redacting"
                                    8:06:58 AM(UTC-                              all the horrible stuff Todd said about his wife and then left
               Matt Sowash          4)                                           my fucking SSN in the report!
               Direction:
               Outgoing

  490    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:40:14 PM         7:40:14 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                 9/9/2015          Network:          Read     Lol
                                    8:01:05 AM(UTC-   9/9/2015
               Matt Sowash          4)                8:01:14 AM(UTC-
                                                      4)
               Direction:
               Incoming

  491    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:40:14 PM         7:40:14 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                   9/9/2015                             Sent    Hillarious... someone is going to pay for this. Heads will roll
                                    8:00:41 AM(UTC-
               Matt Sowash          4)
               Direction:
               Outgoing

  492    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:40:14 PM         7:40:14 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                 9/9/2015          Network:          Read     Going shopping today with a new credit card I opened
                                    7:59:44 AM(UTC-   9/9/2015                   under your SSN. Do you need anything. :-)
               Matt Sowash          4)                7:59:55 AM(UTC-
                                                      4)
               Direction:
               Incoming

  493    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:39:42 PM         7:39:42 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                 9/8/2015          Network:          Read     Yeah. What a dousch
                                    5:26:09 PM(UTC-   9/8/2015
               Matt Sowash          4)                5:26:00 PM(UTC-
                                                      4)
               Direction:
               Incoming

  494    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:39:26 PM         7:39:26 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                   9/8/2015                             Sent    The "apology letter" to the committee where he continues to
                                    4:39:37 PM(UTC-                              blame his bullshit on us? Yeah its crazy
               Matt Sowash          4)
               Direction:
               Outgoing

  495    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:39:05 PM         7:39:05 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                 9/8/2015          Network:          Read     Unreal*
                                    4:37:18 PM(UTC-   9/8/2015
               Matt Sowash          4)                4:37:11 PM(UTC-
                                                      4)
               Direction:
               Incoming

  496    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          7:39:05 PM         7:39:05 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                          102
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/8/2015
                            4:36:47 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Huh?   PageID.406 Page 104 of 301
               Matt Sowash   4)
               Direction:
               Outgoing

  497    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:39:05 PM       7:39:05 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Inbox          From          9/8/2015          Network:          Read     The letter he wrote its in real.
                             4:36:08 PM(UTC-   9/8/2015
               Matt Sowash   4)                4:35:50 PM(UTC-
                                               4)
               Direction:
               Incoming

  498    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:39:05 PM       7:39:05 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Sent           To            9/8/2015                            Sent     Yeah that's such crap. Answering one softball question and
                             4:35:12 PM(UTC-                              then hiding behind her lawyer is so annoying. Thing is
               Matt Sowash   4)                                           they're falling for Todd and Cindy's ploy. They've always
                                                                          planned for Todd to take rhe heat and Cindy to get off scott
               Direction:                                                 free
               Outgoing

  499    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:39:05 PM       7:39:05 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Inbox          From          9/8/2015          Network:          Read     I know. If you cry enough you'll get away with it.
                             4:20:03 PM(UTC-   9/8/2015
               Matt Sowash   4)                4:19:55 PM(UTC-
                                               4)
               Direction:
               Incoming

  500    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:39:05 PM       7:39:05 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Sent           To            9/8/2015                            Sent     Yeah looks like it. Kinda dumb because if anything she's
                             4:19:32 PM(UTC-                              lied more since it came out because she lied about knowing
               Matt Sowash   4)                                           about the email etc...
               Direction:
               Outgoing

  501    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:38:31 PM       7:38:31 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Inbox          From          9/8/2015          Network:          Read     She's going to survive. She's not going to get kicked out.
                             4:18:19 PM(UTC-   9/8/2015
               Matt Sowash   4)                4:18:13 PM(UTC-
                                               4)
               Direction:
               Incoming

  502    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:37:42 PM       7:37:42 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Sent           To            9/8/2015                            Sent     Cindy's trying really hard to save her own ass but not sure
                             4:17:32 PM(UTC-                              anyone is going to buy it. She obviously realized she was
               Matt Sowash   4)                                           totally screwed and made a deal to avoid expulsion and
                                                                          take Todd down.
               Direction:
               Outgoing

  503    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:38:10 PM       7:38:10 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Inbox          From          9/8/2015          Network:          Read     What do you think.
                             4:15:42 PM(UTC-   9/8/2015
               Matt Sowash   4)                4:15:35 PM(UTC-
                                               4)
               Direction:
               Incoming

  504    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:38:10 PM       7:38:10 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted

Sent           To            9/8/2015                            Sent     Nah just watched it online
                             4:15:09 PM(UTC-
               Matt Sowash   4)
               Direction:
               Outgoing

  505    SMS Messages                                              Responsive                                     3/22/2018        3/22/2018
                                                                                                                  7:38:17 PM       7:38:17 PM
Folder         Party               Time        All timestamps    Status   Message                                                        Deleted




                                                                                                                                                103
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           9/8/2015
                           4:14:50 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            9/8/2015
                                                             Read 12/28/18      PageID.407 Page 105 of 301
                                                                    Where you there

               Matt Sowash     4)                 4:14:48 PM(UTC-
                                                  4)
               Direction:
               Incoming

  506    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:38:22 PM   7:38:22 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Sent           To              9/8/2015                             Sent     Well that was.... interesting lol
                               4:14:21 PM(UTC-
               Matt Sowash     4)
               Direction:
               Outgoing

  507    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:43 PM   7:36:43 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Sent           To              9/8/2015                             Sent     Lol oh dear...
                               10:49:12 AM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  508    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:43 PM   7:36:43 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Inbox          From            9/8/2015           Network:          Read     Says he tried... but couldn't get it up.
                               10:47:11 AM(UTC-   9/8/2015
               Jeff Phillips   4)                 10:46:58
                                                  AM(UTC-4)
               Direction:
               Incoming

  509    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:43 PM   7:36:43 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Inbox          From            9/8/2015           Network:          Read     Amber?
                               10:47:06 AM(UTC-   9/8/2015
               Jeff Phillips   4)                 10:46:44
                                                  AM(UTC-4)
               Direction:
               Incoming

  510    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:51 PM   7:36:51 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Sent           To              9/8/2015                             Sent     I know basically everyone in Genesee. I was victory center
                               10:45:57 AM(UTC-                              director there
               Jeff Phillips   4)
               Direction:
               Outgoing

  511    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:56 PM   7:36:56 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Inbox          From            9/8/2015           Network:          Read     Hmm don't see u on her mutual friends list though
                               10:45:08 AM(UTC-   9/8/2015
               Jeff Phillips   4)                 10:45:18
                                                  AM(UTC-4)
               Direction:
               Incoming

  512    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:23 PM   7:36:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Inbox          From            9/8/2015           Network:          Read     Genesee county delegate
                               10:45:07 AM(UTC-   9/8/2015
               Jeff Phillips   4)                 10:44:24
                                                  AM(UTC-4)
               Direction:
               Incoming

  513    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:23 PM   7:36:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted

Sent           To              9/8/2015                             Sent     Well you gonna tell me who? Lol
                               10:44:14 AM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  514    SMS Messages                                                 Responsive                                        3/22/2018    3/22/2018
                                                                                                                        7:36:10 PM   7:36:10 PM
Folder         Party                 Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                  104
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           9/8/2015        ECF    No. 17-1 filed
                                            Network:
                           10:43:40 AM(UTC- 9/8/2015
                                                             Read 12/28/18
                                                                    I'm sure PageID.408 Page 106 of 301
               Jeff Phillips   4)                 10:43:49
                                                  AM(UTC-4)
               Direction:
               Incoming

  515    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:36:04 PM       7:36:04 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              9/8/2015                             Sent     Oh jeez... I probably known her.
                               10:43:00 AM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  516    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:48 PM       7:35:48 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            9/8/2015           Network:          Read     Omg I just was contacted by another woman todd tried to
                               10:40:21 AM(UTC-   9/8/2015                   have an affair with
               Jeff Phillips   4)                 10:40:32
                                                  AM(UTC-4)
               Direction:
               Incoming

  517    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:35 PM       7:35:35 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              9/7/2015                             Sent     Yeah it really is. He is such a great kid who could've had
                               7:43:10 PM(UTC-                               such a bright future in politics
               Jeff Phillips   4)
               Direction:
               Outgoing

  518    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:30 PM       7:35:30 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            9/7/2015           Network:          Read     I feel bad for him. That is a crappy deal
                               7:42:53 PM(UTC-    9/7/2015
               Jeff Phillips   4)                 7:42:50 PM(UTC-
                                                  4)
               Direction:
               Incoming

  519    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:23 PM       7:35:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            9/7/2015           Network:          Read     How sad
                               7:41:50 PM(UTC-    9/7/2015
               Jeff Phillips   4)                 7:41:40 PM(UTC-
                                                  4)
               Direction:
               Incoming

  520    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:17 PM       7:35:17 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              9/7/2015                             Sent     Oh yes he knew and it definitely affected his decision. I
                               7:40:59 PM(UTC-                               don't know this first hand but I would say his mom had A
               Jeff Phillips   4)                                            LOT to do with him dropping out.
               Direction:
               Outgoing

  521    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:09 PM       7:35:09 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            9/7/2015           Network:          Read     that decision or after? I'm just curious if it may have
                               7:39:49 PM(UTC-    9/7/2015                   impacted his decision
               Jeff Phillips   4)                 7:39:42 PM(UTC-
                                                  4)
               Direction:
               Incoming

  522    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:35:01 PM       7:35:01 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            9/7/2015           Network:          Read     Something just occurred to me. Joey got out of politics
                               7:39:44 PM(UTC-    9/7/2015                   some time before his mom & todds affair hit news but did
               Jeff Phillips   4)                 7:39:41 PM(UTC-            he already know about it before he made
                                                  4)
               Direction:
               Incoming

  523    SMS Messages                                                 Responsive                                      3/22/2018        3/22/2018
                                                                                                                      7:33:33 PM       7:33:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                    105
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/6/2015
                            10:46:34 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18       PageID.409
                                                                   Yeah they really                     Page
                                                                                    suck. If they get away with all107     ofgoing
                                                                                                                    this I'm
                                                                   to be soooooooo pissed. Should we offer to help lobby the
                                                                                                                               301
               Keith Allard        4)                                           committee or something?
               Direction:
               Outgoing

  524    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:33:22 PM         7:33:22 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                9/6/2015           Network:         Read     It's screwed up because they fucked up everything going
                                   10:44:03 PM(UTC-   9/6/2015                  back to Januray
               Keith Allard        4)                 10:44:13
                                                      PM(UTC-4)
               Direction:
               Incoming

  525    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:33:03 PM         7:33:03 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  9/6/2015                             Sent    Yeah it will be total bullshit. We gave him everything he
                                   10:42:25 PM(UTC-                             needs to get them and he's screwing it up. Yeah they better
               Keith Allard        4)
               Direction:
               Outgoing

  526    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:28 PM         7:32:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  9/6/2015                             Sent    Easier to work at bolstering a recall effort
                                   10:39:09 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  527    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:28 PM         7:32:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                9/6/2015           Network:         Read     maybe.
                                   10:38:15 PM(UTC-   9/6/2015
               Keith Allard        4)                 10:38:16
                                                      PM(UTC-4)
               Direction:
               Incoming

  528    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:28 PM         7:32:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  9/6/2015                             Sent    Lol I like the balls idea. How would that help? You think
                                   10:33:24 PM(UTC-                             they're gonna resign because of more and more tape?
               Keith Allard        4)                                           Unlikely
               Direction:
               Outgoing

  529    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:28 PM         7:32:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                9/6/2015           Network:         Read     But seriously... We could release 45 seconds of tape every
                                   10:31:56 PM(UTC-   9/6/2015                  week for the next year and a half n
               Keith Allard        4)                 10:31:54
                                                      PM(UTC-4)
               Direction:
               Incoming

  530    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:28 PM         7:32:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                9/6/2015           Network:         Read     Clank out balls together and let the shockwaves rock their
                                   10:31:51 PM(UTC-   9/6/2015                  boats
               Keith Allard        4)                 10:31:26
                                                      PM(UTC-4)
               Direction:
               Incoming

  531    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:32:01 PM         7:32:01 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  9/6/2015                             Sent    And how exactly are we going to do that?
                                   10:30:31 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  532    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:31:50 PM         7:31:50 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         106
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           9/6/2015        ECF    No. 17-1 filed
                                            Network:
                           10:29:50 PM(UTC- 9/6/2015
                                                             Read 12/28/18       PageID.410
                                                                    Get them out of office  Page 108 of 301
               Keith Allard   4)                 10:29:43
                                                 PM(UTC-4)
               Direction:
               Incoming

  533    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:31:50 PM    7:31:50 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Sent           To             9/6/2015                             Sent     Get what done?
                              10:28:29 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  534    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:31:31 PM    7:31:31 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Inbox          From           9/6/2015           Network:          Read     If the establishment can't get it done, we will.
                              10:27:05 PM(UTC-   9/6/2015
               Keith Allard   4)                 10:26:41
                                                 PM(UTC-4)
               Direction:
               Incoming

  535    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:30:24 PM    7:30:24 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Inbox          From           9/6/2015           Network:          Read     Cuz he's smart and good. Also he thinks Todd and Cindy
                              10:08:24 PM(UTC-   9/6/2015                   are going to get off with a censure.
               Keith Allard   4)                 10:08:20
                                                 PM(UTC-4)
               Direction:
               Incoming

  536    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:30:24 PM    7:30:24 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Sent           To             9/6/2015                             Sent     Ummmm how did he figure that out?!
                              10:07:45 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  537    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:30:24 PM    7:30:24 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Inbox          From           9/6/2015           Network:          Read     Just talked with Chad. He's figured out how ducked up the
                              10:07:16 PM(UTC-   9/6/2015                   speaker is on this shit
               Keith Allard   4)                 10:07:09
                                                 PM(UTC-4)
               Direction:
               Incoming

  538    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:29:15 PM    7:29:15 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Inbox          From           9/4/2015           Network:          Read     I only read the head line and the first paragraph.
                              6:50:33 PM(UTC-    9/4/2015
               Dad            4)                 6:50:32 PM(UTC-
                                                 4)
               Direction:
               Incoming

  539    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:29:15 PM    7:29:15 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Sent           To             9/4/2015                             Sent     Yeah. Crazy they printed all that crap
                              6:48:55 PM(UTC-
               Dad            4)
               Direction:
               Outgoing

  540    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:29:15 PM    7:29:15 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted

Inbox          From           9/4/2015           Network:          Read     It probably was from yesterday
                              6:48:30 PM(UTC-    9/4/2015
               Dad            4)                 6:48:20 PM(UTC-
                                                 4)
               Direction:
               Incoming

  541    SMS Messages                                                Responsive                                      3/22/2018     3/22/2018
                                                                                                                     7:29:15 PM    7:29:15 PM
Folder         Party                Time         All timestamps    Status   Message                                                      Deleted




                                                                                                                                                107
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            9/4/2015
                            6:47:10 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.411
                                                                  Today? I thought  it only came out in Page
                                                                                                        Thursday109   of 301
                                                                                                                and sunday?
                                                                  They printed the report on Todd and he's crazy response
               Dad                4)                                            right?
               Direction:
               Outgoing

  542    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:29:15 PM         7:29:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               9/4/2015           Network:          Read     Did you see the Lapeer county press today
                                  6:46:23 PM(UTC-    9/4/2015
               Dad                4)                 6:46:17 PM(UTC-
                                                     4)
               Direction:
               Incoming

  543    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:27:39 PM         7:27:39 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 9/1/2015                             Sent     It's dumb they say that email validates Todds statement that
                                  9:08:33 PM(UTC-                               we messed up the amendments.
               Joshua Cline       4)
               Direction:
               Outgoing

  544    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:27:21 PM         7:27:21 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               9/1/2015           Network:          Read     y to get the amendments. That was the day I was snarky
                                  8:55:28 PM(UTC-    9/1/2015                   back at Todd in an email.
               Joshua Cline       4)                 8:53:23 PM(UTC-
                                                     4)
               Direction:
               Incoming

  545    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:27:21 PM         7:27:21 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               9/1/2015           Network:          Read     Not that it really matters, but Keith must be really pissed at
                                  8:53:24 PM(UTC-    9/1/2015                   me or not remember to not state that I took most of the
               Joshua Cline       4)                 8:53:22 PM(UTC-            brunt of Todd for the work that da
                                                     4)
               Direction:
               Incoming

  546    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:26:15 PM         7:26:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               9/1/2015           Network:          Read     Awesome
                                  11:10:02 AM(UTC-   9/1/2015
               Jeff Phillips      4)                 11:09:56
                                                     AM(UTC-4)
               Direction:
               Incoming

  547    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:26:15 PM         7:26:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 9/1/2015                             Sent     Yeah well if they said we were fired improperly they would
                                  11:09:28 AM(UTC-                              be admitting damages etc... should we decide to sue for
               Jeff Phillips      4)                                            wrongful termination
               Direction:
               Outgoing

  548    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:26:15 PM         7:26:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               9/1/2015           Network:          Read     Oh. But todd put them up to it
                                  11:04:22 AM(UTC-   9/1/2015
               Jeff Phillips      4)                 11:04:12
                                                     AM(UTC-4)
               Direction:
               Incoming

  549    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:26:15 PM         7:26:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 9/1/2015                             Sent     Because Todd didn't just fire us. Actually the house fired us.
                                  11:03:41 AM(UTC-
               Jeff Phillips      4)
               Direction:
               Outgoing

  550    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:26:15 PM         7:26:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                        108
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           9/1/2015        ECF    No. 17-1 filed
                                            Network:
                           11:02:58 AM(UTC- 9/1/2015
                                                             Read 12/28/18
                                                                    What why PageID.412 Page 110 of 301
               Jeff Phillips   4)                 11:02:54
                                                  AM(UTC-4)
               Direction:
               Incoming

  551    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:26:15 PM           7:26:15 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              9/1/2015                             Sent     Yeah well he can't exactly say we were fired improperly.
                               11:02:22 AM(UTC-                              He'd look very bad
               Jeff Phillips   4)
               Direction:
               Outgoing

  552    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:26:15 PM           7:26:15 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            9/1/2015           Network:          Read     What's this about cotter saying your firing was legal and
                               9:45:37 AM(UTC-    9/1/2015                   appropriate?!
               Jeff Phillips   4)                 9:45:35 AM(UTC-
                                                  4)
               Direction:
               Incoming

  553    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:25:23 PM           7:25:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              8/31/2015                            Sent     Yeah they're the worst. Love that they lied during the
                               5:45:58 PM(UTC-                               investigation. Should he a interesting few weeks
               Matt Sowash     4)
               Direction:
               Outgoing

  554    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:25:23 PM           7:25:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            8/31/2015          Network:          Read     About what I expected. I don't think there is enough to expel
                               5:44:17 PM(UTC-    8/31/2015                  them. They are pretty shitty people though.
               Matt Sowash     4)                 5:29:39 PM(UTC-
                                                  4)
               Direction:
               Incoming

  555    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:25:23 PM           7:25:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              8/31/2015                            Sent     Disappointed?
                               5:02:09 PM(UTC-
               Matt Sowash     4)
               Direction:
               Outgoing

  556    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:23:57 PM           7:23:57 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            8/31/2015          Network:          Read     I know...I just asked my lawyers if we should hammer them
                               12:15:04 PM(UTC-   8/31/2015                  on it. Waiting to hear back.
               Joshua Cline    4)                 12:14:57
                                                  PM(UTC-4)
               Direction:
               Incoming

  557    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:23:57 PM           7:23:57 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              8/31/2015                            Sent     Yeah I guess so. A "summary". They really can't release all
                               12:13:29 PM(UTC-                              the evidence. Lots of confidential constituent and HR
               Joshua Cline    4)                                            information. Love to see them taking a beating on it though.
                                                                             More preasure is good for us.
               Direction:
               Outgoing

  558    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:23:57 PM           7:23:57 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            8/31/2015          Network:          Read     So they are going to release an outline of the report and not
                               12:12:03 PM(UTC-   8/31/2015                  the full report? Livengood requests for FOIA of full report
               Joshua Cline    4)                 12:12:01                   was denied.
                                                  PM(UTC-4)
               Direction:
               Incoming

  559    SMS Messages                                                 Responsive                                    3/22/2018            3/22/2018
                                                                                                                    7:21:30 PM           7:21:30 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                      109
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/27/2015
                            12:51:53 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18      PageID.413 Page 111 of 301
                                                                   Yeah kinda weird.

               Matt Sowash     4)
               Direction:
               Outgoing

  560    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:21:20 PM      7:21:20 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/27/2015          Network:          Read     Todd's been awful quiet. Kind of boring actually
                               12:45:59 PM(UTC-   8/27/2015
               Matt Sowash     4)                 12:46:07
                                                  PM(UTC-4)
               Direction:
               Incoming

  561    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:19:50 PM      7:19:50 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/27/2015          Network:          Read     Ass hole Hall's headline makes it seems like Livengood is
                               8:13:22 AM(UTC-    8/27/2015                  the blackmailer. No wonder TC wanted to "inoculate the
               Joshua Cline    4)                 8:13:33 AM(UTC-            heard" because people will buy anything
                                                  4)
               Direction:
               Incoming

  562    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:17:51 PM      7:17:51 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/26/2015          Network:          Read     I agree it's probably not him but yes he is that stupid
                               6:09:46 PM(UTC-    8/26/2015
               Joshua Cline    4)                 6:09:55 PM(UTC-
                                                  4)
               Direction:
               Incoming

  563    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:17:44 PM      7:17:44 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Sent           To              8/26/2015                            Sent     Lol yes. Hilllarious. Unlikely it's actually him though. Even
                               6:09:12 PM(UTC-                               he isn't that stupid
               Joshua Cline    4)
               Direction:
               Outgoing

  564    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:17:29 PM      7:17:29 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/26/2015          Network:          Read     And did u see this: http://www.mlive.com/lansing-
                               6:08:04 PM(UTC-    8/26/2015                  news/index.ssf/2015/08/todd_courser_text_messages_sex.
               Joshua Cline    4)                 6:07:59 PM(UTC-            html
                                                  4)
               Direction:
               Incoming

  565    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:15:45 PM      7:15:45 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/22/2015          Network:          Read     rd but might have to put silverwood "next on her list". Omg
                               1:38:35 AM(UTC-    8/21/2015
               Jeff Phillips   4)                 7:39:40 PM(UTC-
                                                  4)
               Direction:
               Incoming

  566    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:15:34 PM      7:15:34 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/22/2015          Network:          Read     Sue told me to txt todd and tell him he has her full support
                               1:38:34 AM(UTC-    8/21/2015                  and "everyone has needs". She says she's currently having
               Jeff Phillips   4)                 7:39:39 PM(UTC-            an affair with someone from cliffo
                                                  4)
               Direction:
               Incoming

  567    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:13:00 PM      7:13:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/20/2015          Network:          Read     I'm sure he'll text if anything comes up
                               12:48:52 PM(UTC-   8/20/2015
               Keith Allard    4)                 12:48:44
                                                  PM(UTC-4)
               Direction:
               Incoming

  568    SMS Messages                                                 Responsive                                        3/22/2018       3/22/2018
                                                                                                                        7:13:00 PM      7:13:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                     110
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/20/2015
                            12:47:48 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   On*    PageID.414 Page 112 of 301
               Keith Allard   4)
               Direction:
               Outgoing

  569    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Sent           To             8/20/2015                            Sent     Ahhh well find out!!!! Come one chad!
                              12:47:44 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  570    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Inbox          From           8/20/2015          Network:          Read     Sorry, working out right now. Says they parked in another
                              12:45:25 PM(UTC-   8/20/2015                  lot by the Capitol and nothing since then. Said Cindy might
               Keith Allard   4)                 12:45:36                   not be with him
                                                 PM(UTC-4)
               Direction:
               Incoming

  571    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Sent           To             8/20/2015                            Sent     Ahhh what's going on!? Is chad still following them? Where
                              12:41:10 PM(UTC-                              are they going? Did he get pictures? I'm freakin' out man!
               Keith Allard   4)
               Direction:
               Outgoing

  572    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Sent           To             8/20/2015                            Sent     Okey dokey
                              10:21:44 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  573    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Inbox          From           8/20/2015          Network:          Read     I got the folder
                              10:21:27 AM(UTC-   8/20/2015
               Keith Allard   4)                 10:21:35
                                                 AM(UTC-4)
               Direction:
               Incoming

  574    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Sent           To             8/20/2015                            Sent     Alrighty. Taking awhile to upload but should be done soon
                              9:48:04 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  575    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Inbox          From           8/20/2015          Network:          Read     Let me know once you've sent everything
                              9:43:23 AM(UTC-    8/20/2015
               Keith Allard   4)                 9:43:34 AM(UTC-
                                                 4)
               Direction:
               Incoming

  576    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted

Sent           To             8/20/2015                            Sent     Okay got it
                              8:59:26 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  577    SMS Messages                                                Responsive                                     3/22/2018       3/22/2018
                                                                                                                    7:13:00 PM      7:13:00 PM
Folder         Party                Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                 111
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/20/2015
                           8:59:05 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/20/2015
                                                             Read 12/28/18 PageID.415 Page 113 of 301

               Keith Allard   4)                8:59:17 AM(UTC-
                                                4)
               Direction:
               Incoming

  578    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Sent           To             8/20/2015                           Sent     Ehhh I'm not sure
                              8:55:49 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  579    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Inbox          From           8/20/2015         Network:          Read     What is Bowlins email address?
                              8:53:08 AM(UTC-   8/20/2015
               Keith Allard   4)                8:53:21 AM(UTC-
                                                4)
               Direction:
               Incoming

  580    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Sent           To             8/20/2015                           Sent     RNC emails, Karen job description, when todd asked me to
                              8:51:38 AM(UTC-                              train Karen on business fb advertising is what I remember.
               Keith Allard   4)                                           And then maybe whenever they mention NB followups?
               Direction:
               Outgoing

  581    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Inbox          From           8/20/2015         Network:          Read     What emails did they want?
                              8:49:38 AM(UTC-   8/20/2015
               Keith Allard   4)                8:49:51 AM(UTC-
                                                4)
               Direction:
               Incoming

  582    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Sent           To             8/20/2015                           Sent     Deal?
                              8:48:44 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  583    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Sent           To             8/20/2015                           Sent     ?
                              8:40:46 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  584    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Sent           To             8/20/2015                           Sent     Ohhhh riiiighhhht. I totally forgot about that. You get the
                              8:40:44 AM(UTC-                              emails I'll get the audio
               Keith Allard   4)
               Direction:
               Outgoing

  585    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted

Inbox          From           8/20/2015         Network:          Read     They called Rhett
                              8:39:10 AM(UTC-   8/20/2015
               Keith Allard   4)                8:39:19 AM(UTC-
                                                4)
               Direction:
               Incoming

  586    SMS Messages                                               Responsive                                     3/22/2018             3/22/2018
                                                                                                                   7:13:00 PM            7:13:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                      112
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/20/2015
                           8:39:04 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/20/2015
                                                             Read 12/28/18       PageID.416
                                                                    We've gotta get                       Page
                                                                                    all that shit the business
                                                                    them ASAP this morning
                                                                                                               office114
                                                                                                                      askedof
                                                                                                                            for 301
                                                                                                                                to

               Keith Allard        4)                 8:39:15 AM(UTC-
                                                      4)
               Direction:
               Incoming

  587    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/19/2015          Network:          Read     Yes, yes he is.
                                   10:01:07 PM(UTC-   8/19/2015
               Matt Sowash         4)                 10:01:04
                                                      PM(UTC-4)
               Direction:
               Incoming

  588    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/19/2015                            Sent     Couldn't believe Todd did so much media yesterday. Then I
                                   10:00:43 PM(UTC-                              realized he's actually loving all the media attention.
               Matt Sowash         4)
               Direction:
               Outgoing

  589    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/19/2015                            Sent     Yeah I suppose that makes sense
                                   10:00:18 PM(UTC-
               Matt Sowash         4)
               Direction:
               Outgoing

  590    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/19/2015          Network:          Read     I don't know. I would guess more preparation so a
                                   9:59:50 PM(UTC-    8/19/2015                  committee could meet ASAP if needed/necessary.
               Matt Sowash         4)                 9:59:47 PM(UTC-
                                                      4)
               Direction:
               Incoming

  591    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/19/2015                            Sent     Interesting. So does this mean they're going to expell or are
                                   9:58:46 PM(UTC-                               they just prepping in case? And don't feed me the talking
               Matt Sowash         4)                                            points lol
               Direction:
               Outgoing

  592    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/19/2015          Network:          Read     If there were, joe didn't say anything to me about it.
                                   9:57:48 PM(UTC-    8/19/2015
               Matt Sowash         4)                 9:57:43 PM(UTC-
                                                      4)
               Direction:
               Incoming

  593    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/19/2015                            Sent     Yeah I saw it. Any truth to the rumor there were cheers in
                                   9:57:13 PM(UTC-                               the caucus room 2 min before they came out and dropped
               Matt Sowash         4)                                            this? Lol
               Direction:
               Outgoing

  594    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:11:19 PM       7:11:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/19/2015          Network:          Read     In case someone hasn't sent this to you yet.
                                   9:56:31 PM(UTC-    8/19/2015
               Matt Sowash         4)                 9:56:26 PM(UTC-            http://www.legislature.mi.gov/documents/2015-
                                                      4)                         2016/resolutionintroduced/House/pdf/2015-HIR-0129.pdf
               Direction:
               Incoming

  595    SMS Messages                                                     Responsive                                     3/22/2018        3/22/2018
                                                                                                                         7:10:45 PM       7:10:45 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                       113
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/19/2015
                           9:27:49 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/19/2015
                                                             Read 12/28/18        PageID.417
                                                                    I'm confused. Todd asked me " Hey Page
                                                                                                       have you 115    of 301
                                                                                                                 heard the
                                                                    whole of the second audio? " what's he talking about
               Jeff Phillips      4)                 9:28:03 PM(UTC-
                                                     4)
               Direction:
               Incoming

  596    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:45 PM       7:10:45 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Inbox          From               8/19/2015          Network:          Read     Lol!
                                  9:26:21 PM(UTC-    8/19/2015
               Jeff Phillips      4)                 9:26:35 PM(UTC-
                                                     4)
               Direction:
               Incoming

  597    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:31 PM       7:10:31 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Inbox          From               8/19/2015          Network:          Read     No I'm totally lost. Link?
                                  9:24:00 PM(UTC-    8/19/2015
               Jeff Phillips      4)                 9:24:02 PM(UTC-
                                                     4)
               Direction:
               Incoming

  598    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:26 PM       7:10:26 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Sent           To                 8/19/2015                            Sent     You see what Todd said to Chad Livengood? Lol
                                  9:23:09 PM(UTC-
               Jeff Phillips      4)
               Direction:
               Outgoing

  599    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:16 PM       7:10:16 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Sent           To                 8/19/2015                            Sent     Well maybe he and Cindy should have listened to it before
                                  8:01:33 PM(UTC-                               they started lying! Lol
               Jeff Phillips      4)
               Direction:
               Outgoing

  600    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:11 PM       7:10:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Inbox          From               8/19/2015          Network:          Read     Apparently not? Lol!
                                  8:00:42 PM(UTC-    8/19/2015
               Jeff Phillips      4)                 8:00:56 PM(UTC-
                                                     4)
               Direction:
               Incoming

  601    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:10:05 PM       7:10:05 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Sent           To                 8/19/2015                            Sent     Lol okay then. Does he not believe it exists? Lol
                                  7:52:51 PM(UTC-
               Jeff Phillips      4)
               Direction:
               Outgoing

  602    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:09:56 PM       7:09:56 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Inbox          From               8/19/2015          Network:          Read     Todd just txt'd and asked me to send him a link to the audio
                                  7:51:50 PM(UTC-    8/19/2015                  of cindy's call and cindy & you in the news. Claims he
               Jeff Phillips      4)                 7:52:02 PM(UTC-            hadn't heard it yet. Lol!
                                                     4)
               Direction:
               Incoming

  603    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:08:58 PM       7:08:58 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted

Sent           To                 8/18/2015                            Sent     Nice text buddy. Yeah none of it makes sense. I'm not
                                  12:41:21 PM(UTC-                              worried about it. The truth will set me free.
               Jeff Phillips      4)
               Direction:
               Outgoing

  604    SMS Messages                                                    Responsive                                    3/22/2018        3/22/2018
                                                                                                                       7:08:51 PM       7:08:51 PM
Folder         Party                    Time         All timestamps    Status   Message                                                        Deleted




                                                                                                                                                     114
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/18/2015       ECF    No. 17-1 filed
                                            Network:
                           11:35:17 AM(UTC- 8/18/2015
                                                             Read 12/28/18          PageID.418
                                                                    up with this ridiculous                Page
                                                                                             stretch of some         116
                                                                                                              notion and hasof
                                                                    people falling for it, and you see it as an opportunity to
                                                                                                                                301
                                                                                                                              some

               Jeff Phillips       4)                 11:34:04                   deflect the heat."
                                                      AM(UTC-4)
               Direction:
               Incoming

  605    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:08:44 PM         7:08:44 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/18/2015          Network:          Read     n't karen have done it or even yourself all of the past
                                   11:35:15 AM(UTC-   8/18/2015                  month? You were waiting for cindy to cosign the letter...
               Jeff Phillips       4)                 11:34:03                   why didn't she? Now randy bishop comes
                                                      AM(UTC-4)
               Direction:
               Incoming

  606    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:08:37 PM         7:08:37 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/18/2015          Network:          Read     I just sent this msg to todd: "Due to staff issues at that
                                   11:34:07 AM(UTC-   8/18/2015                  moment" ... reallY? How many moments does it take to put
               Jeff Phillips       4)                 11:34:02                   a stamp on an envelope and why could
                                                      AM(UTC-4)
               Direction:
               Incoming

  607    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:08:29 PM         7:08:29 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/18/2015          Network:          Read     What a load.
                                   11:14:43 AM(UTC-   8/18/2015
               Jeff Phillips       4)                 11:13:35
                                                      AM(UTC-4)
               Direction:
               Incoming

  608    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:08:19 PM         7:08:19 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/18/2015          Network:          Read     July 2nd. "This is the letter that was suppose to be sent to
                                   11:13:29 AM(UTC-   8/18/2015                  the AG but didn't get sent due to staff issues @ that
               Jeff Phillips       4)                 11:13:22                   moment - todd"
                                                      AM(UTC-4)
               Direction:
               Incoming

  609    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:06:39 PM         7:06:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:          Read     He's even got delegates believeing this garbage
                                   3:48:08 PM(UTC-    8/17/2015
               Jeff Phillips       4)                 3:48:05 PM(UTC-
                                                      4)
               Direction:
               Incoming

  610    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:06:29 PM         7:06:29 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:          Read     http://settingrecordstraight.blogspot.com/2015/08/courser-
                                   3:29:57 PM(UTC-    8/17/2015                  gamrat-affair-known-for-months.html?m=1
               Jeff Phillips       4)                 3:29:55 PM(UTC-
                                                      4)
               Direction:
               Incoming

  611    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:06:07 PM         7:06:07 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:          Read     I had asked todd and cindy to send one of those letters to
                                   3:16:39 PM(UTC-    8/17/2015                  bill shuette too but they never did anything for my matter
               Jeff Phillips       4)                 3:16:33 PM(UTC-
                                                      4)
               Direction:
               Incoming

  612    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:05:41 PM         7:05:41 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  8/17/2015                            Sent     Lol that's silly. She seriously. Believes this is an
                                   2:52:51 PM(UTC-                               "accusation"?
               Jeff Phillips       4)
               Direction:
               Outgoing

  613    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          7:05:36 PM         7:05:36 PM
Folder          Party                     Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                          115
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/17/2015
                           2:51:57 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/17/2015
                                                             Read 12/28/18
                                                                    . even though PageID.419
                                                                                  he admitted it Page 117 of 301
               Jeff Phillips   4)                2:52:13 PM(UTC-
                                                 4)
               Direction:
               Incoming

  614    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:05:31 PM        7:05:31 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     accusations of him doing anything wrong. It was said
                               2:51:55 PM(UTC-   8/17/2015                  almost as if she is still in denial that the affair even
               Jeff Phillips   4)                2:52:12 PM(UTC-            happened vs being a mere false allegation..
                                                 4)
               Direction:
               Incoming

  615    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:05:25 PM        7:05:25 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     She says her son was stupid for not following her
                               2:51:54 PM(UTC-   8/17/2015                  instructions of always having someone with him and not
               Jeff Phillips   4)                2:52:11 PM(UTC-            being alone with anyone that someone could make
                                                 4)
               Direction:
               Incoming

  616    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:54 PM        7:04:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Sent           To              8/17/2015                           Sent     Well then why is she okay with destroying me then? Bs
                               2:31:25 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  617    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:47 PM        7:04:47 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     She did call her son "stupid stupid stupid STUPID STUPID"
                               2:30:12 PM(UTC-   8/17/2015                  just now
               Jeff Phillips   4)                2:30:23 PM(UTC-
                                                 4)
               Direction:
               Incoming

  618    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:38 PM        7:04:38 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     It is. :(
                               2:27:33 PM(UTC-   8/17/2015
               Jeff Phillips   4)                2:27:47 PM(UTC-
                                                 4)
               Direction:
               Incoming

  619    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:23 PM        7:04:23 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Sent           To              8/17/2015                           Sent     Yeah well... she apparently wants to burn me because of
                               2:23:10 PM(UTC-                              what her son has done. That's sad.... :(
               Jeff Phillips   4)
               Direction:
               Outgoing

  620    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:10 PM        7:04:10 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     Georgeanne is glad bishop is blaming you even though she
                               2:21:10 PM(UTC-   8/17/2015                  says his claim is ridiculous
               Jeff Phillips   4)                2:21:23 PM(UTC-
                                                 4)
               Direction:
               Incoming

  621    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:10 PM        7:04:10 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted

Inbox          From            8/17/2015         Network:          Read     tions without any investigation at all
                               2:12:27 PM(UTC-   8/17/2015
               Jeff Phillips   4)                2:12:38 PM(UTC-
                                                 4)
               Direction:
               Incoming

  622    SMS Messages                                                Responsive                                      3/22/2018         3/22/2018
                                                                                                                     7:04:10 PM        7:04:10 PM
Folder         Party                 Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                    116
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/17/2015
                           2:12:17 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/17/2015
                                                             Read 12/28/18       PageID.420
                                                                    On one hand he                      Page
                                                                                    calls for due process          118 of 301
                                                                                                          for the investigation
                                                                    to be completed for todd and cindy. On the other hand he
               Jeff Phillips       4)                 2:12:29 PM(UTC-            butchers you on the most flimsy of no
                                                      4)
               Direction:
               Incoming

  623    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:54 PM            7:03:54 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                8/17/2015          Network:          Read      senate office building deal and the ag letter "due to staff
                                   11:24:48 AM(UTC-   8/17/2015                  issues at that moment". Wow.
               Jeff Phillips       4)                 11:24:46
                                                      AM(UTC-4)
               Direction:
               Incoming

  624    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:25 PM            7:03:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                8/17/2015          Network:          Read     ointment to the strategic fund blah blah blah. But then turns
                                   11:24:46 AM(UTC-   8/17/2015                  around and dismisses todd and cindy's affair as being some
               Jeff Phillips       4)                 11:24:45                   irrevant side bar detail to this
                                                      AM(UTC-4)
               Direction:
               Incoming

  625    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:25 PM            7:03:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                8/17/2015          Network:          Read     He kept reminding his listeners earlier of how much heat he
                                   11:24:30 AM(UTC-   8/17/2015                  put on richardville over his own affair as some weird
               Jeff Phillips       4)                 11:24:44                   reference basis in establishing the app
                                                      AM(UTC-4)
               Direction:
               Incoming

  626    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:06 PM            7:03:06 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                  8/17/2015                            Sent     Like I said... too busy with their personal shit to actually
                                   11:21:04 AM(UTC-                              care about their jobs
               Jeff Phillips       4)
               Direction:
               Outgoing

  627    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:06 PM            7:03:06 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                8/17/2015          Network:          Read     Well what's taking her so long? Its been over a month
                                   11:20:05 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 11:20:15
                                                      AM(UTC-4)
               Direction:
               Incoming

  628    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:06 PM            7:03:06 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                  8/17/2015                            Sent     Idk? Randy said we're still waiting for Cindy to sign. It I
                                   11:19:16 AM(UTC-                              think?
               Jeff Phillips       4)
               Direction:
               Outgoing

  629    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:03:06 PM            7:03:06 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                8/17/2015          Network:          Read     So the letter was already sent to shuette?
                                   11:17:25 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 11:17:36
                                                      AM(UTC-4)
               Direction:
               Incoming

  630    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:02:49 PM            7:02:49 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                  8/17/2015                            Sent     Actually July 2nd I think. Or perhaps they were too busy
                                   11:16:32 AM(UTC-                              with their personal shit too care
               Jeff Phillips       4)
               Direction:
               Outgoing

  631    SMS Messages                                                     Responsive                                      3/22/2018             3/22/2018
                                                                                                                          7:02:42 PM            7:02:42 PM
Folder         Party                     Time         All timestamps    Status   Message                                                              Deleted




                                                                                                                                                             117
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/17/2015       ECF    No. 17-1 filed
                                            Network:
                           11:15:34 AM(UTC- 8/17/2015
                                                             Read 12/28/18
                                                                    Because todd PageID.421
                                                                                  and cindy had to wait Page
                                                                    news to stop them from doing so. Lol
                                                                                                        for you to119    of 301
                                                                                                                  go to the

               Jeff Phillips       4)                 11:15:31
                                                      AM(UTC-4)
               Direction:
               Incoming

  632    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:02:36 PM         7:02:36 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  8/17/2015                           Sent     Exactly. If they've had the letter since July 7th why hasn't it
                                   11:14:22 AM(UTC-                             been signed and sent in!?!??!?!?!?!?!??!?!??!?!??!!
               Jeff Phillips       4)
               Direction:
               Outgoing

  633    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:02:28 PM         7:02:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Resign before todd can sign the letter he already signed
                                   11:12:30 AM(UTC-   8/17/2015                 that I have a copy of.... what
               Jeff Phillips       4)                 11:12:24
                                                      AM(UTC-4)
               Direction:
               Incoming

  634    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:02:18 PM         7:02:18 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  8/17/2015                           Sent     Lol exactly!
                                   11:06:00 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  635    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:02:12 PM         7:02:12 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     a radio station
                                   11:03:53 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 11:03:47
                                                      AM(UTC-4)
               Direction:
               Incoming

  636    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:02:07 PM         7:02:07 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Oh cause he asked todd to send a letter to bill. By the same
                                   11:03:48 AM(UTC-   8/17/2015                 reasoning dhhs has you paid off cause I asked todd to
               Jeff Phillips       4)                 11:03:46                  sponsor the cps bill. That is if I had
                                                      AM(UTC-4)
               Direction:
               Incoming

  637    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:01:57 PM         7:01:57 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  8/17/2015                           Sent     Because this shit is his own personal boogie man lol
                                   11:02:02 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  638    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:01:49 PM         7:01:49 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     ent with todd's own bs about forsemark
                                   11:00:22 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 11:00:29
                                                      AM(UTC-4)
               Direction:
               Incoming

  639    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:01:49 PM         7:01:49 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Of all the scams in lansing how come he has picked just the
                                   11:00:16 AM(UTC-   8/17/2015                 senate building deal specifically as what you must be on the
               Jeff Phillips       4)                 11:00:28                  take from? It isn't even consist
                                                      AM(UTC-4)
               Direction:
               Incoming

  640    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         7:01:29 PM         7:01:29 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                         118
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/17/2015
                            10:53:54 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18       PageID.422
                                                                   Lol he knows we've been friends for Page      120 ofthink
                                                                                                       years. I seriously
                                                                   he has some type of cognitive disconnect in that he only
                                                                                                                            301
               Jeff Phillips       4)                                           remembers what is convenient to his crazy ass narative
               Direction:
               Outgoing

  641    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:01:29 PM         7:01:29 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     He doesn't seem to understand your relationship with todd
                                   10:51:45 AM(UTC-   8/17/2015                 going back many years. Or ... common sense
               Jeff Phillips       4)                 10:51:59
                                                      AM(UTC-4)
               Direction:
               Incoming

  642    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:01:29 PM         7:01:29 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Its amazing
                                   10:50:43 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 10:50:55
                                                      AM(UTC-4)
               Direction:
               Incoming

  643    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:01:00 PM         7:01:00 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  8/17/2015                           Sent     Lol I heard that. Listening now.
                                   10:50:11 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  644    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:54 PM         7:00:54 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     emove two sitting state representatives over it". Wow.
                                   10:49:47 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 10:49:49
                                                      AM(UTC-4)
               Direction:
               Incoming

  645    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:49 PM         7:00:49 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Randy bishop just said on the air "This senate building,
                                   10:49:46 AM(UTC-   8/17/2015                 there must be some really bad illegal things in that
               Jeff Phillips       4)                 10:49:48                  purchase deal in order for them to try to r
                                                      AM(UTC-4)
               Direction:
               Incoming

  646    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:40 PM         7:00:40 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     his stuff up.
                                   10:48:36 AM(UTC-   8/17/2015
               Jeff Phillips       4)                 10:48:26
                                                      AM(UTC-4)
               Direction:
               Incoming

  647    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:31 PM         7:00:31 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     ...right after saying the time frame was strategic to stop todd
                                   10:48:31 AM(UTC-   8/17/2015                 and cindy from asking bill shuette to investigate the building
               Jeff Phillips       4)                 10:48:25                  purchase. You can't make t
                                                      AM(UTC-4)
               Direction:
               Incoming

  648    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:31 PM         7:00:31 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                8/17/2015          Network:         Read     Oh now they are saying their mind is blown by why you
                                   10:47:13 AM(UTC-   8/17/2015                 waited so long to have the story break the detroit news...
               Jeff Phillips       4)                 10:47:26
                                                      AM(UTC-4)
               Direction:
               Incoming

  649    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        7:00:00 PM         7:00:00 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                        119
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/17/2015       ECF    No. 17-1 filed
                                            Network:
                           10:35:07 AM(UTC- 8/17/2015
                                                             Read 12/28/18         PageID.423
                                                                    at deal paid you                          Pageemail
                                                                                      off to take the gay prostitue    121scheme
                                                                                                                               of 301
                                                                    public. Lololololoollllllll that randy bishop guy is halarious
               Jeff Phillips        4)                 10:35:16
                                                       AM(UTC-4)
               Direction:
               Incoming

  650    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:59:40 PM         6:59:40 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/17/2015          Network:          Read     He thinks that because they were getting todd to send a
                                    10:35:02 AM(UTC-   8/17/2015                  letter to shuette to investigate the capitol view building deal
               Jeff Phillips        4)                 10:35:15                   that somebody on the take from th
                                                       AM(UTC-4)
               Direction:
               Incoming

  651    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:59:48 PM         6:59:48 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/17/2015          Network:          Read     Lolololol now randy bishop has blamed your detroit news
                                    10:31:02 AM(UTC-   8/17/2015                  release on the senate office building purchase deal.
               Jeff Phillips        4)                 10:30:58
                                                       AM(UTC-4)
               Direction:
               Incoming

  652    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:58:27 PM         6:58:27 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/15/2015          Network:          Read     When was that dc trip? I remember it but don't see it on
                                    6:16:41 PM(UTC-    8/15/2015                  either of their facebooks
               Jeff Phillips        4)                 6:16:37 PM(UTC-
                                                       4)
               Direction:
               Incoming

  653    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:57:15 PM         6:57:15 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   8/15/2015                            Sent     Yeah probably. Just to clarify I wasn't asked to stay to keep
                                    4:58:11 PM(UTC-                               track of Todd or surveil him or whatever as he crazily
               Jeff Phillips        4)                                            suggests
               Direction:
               Outgoing

  654    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:56:57 PM         6:56:57 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/15/2015          Network:          Read     ly progress worse and worse
                                    4:56:34 PM(UTC-    8/15/2015
               Jeff Phillips        4)                 4:56:17 PM(UTC-
                                                       4)
               Direction:
               Incoming

  655    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:56:48 PM         6:56:48 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/15/2015          Network:          Read     Regardless I do think its important that cindy and todd both
                                    4:56:19 PM(UTC-    8/15/2015                  be held accountable to their own actions. Absent of such an
               Jeff Phillips        4)                 4:56:16 PM(UTC-            intervention bad things would on
                                                       4)
               Direction:
               Incoming

  656    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:57:33 PM         6:57:33 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   8/15/2015                            Sent     I'll tell you someday :)
                                    4:55:29 PM(UTC-
               Jeff Phillips        4)
               Direction:
               Outgoing

  657    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:57:33 PM         6:57:33 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 8/15/2015          Network:          Read     Why's that? The things that make ya go hmmm
                                    4:54:43 PM(UTC-    8/15/2015
               Jeff Phillips        4)                 4:54:38 PM(UTC-
                                                       4)
               Direction:
               Incoming

  658    SMS Messages                                                      Responsive                                      3/22/2018          3/22/2018
                                                                                                                           6:57:33 PM         6:57:33 PM
Folder          Party                     Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                           120
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/15/2015
                            4:53:53 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18         PageID.424 Page 122 of 301
                                                                  Can't really say

               Jeff Phillips   4)
               Direction:
               Outgoing

  659    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/15/2015          Network:          Read     A peer? Or a leadership type?
                               4:53:20 PM(UTC-    8/15/2015
               Jeff Phillips   4)                 4:53:15 PM(UTC-
                                                  4)
               Direction:
               Incoming

  660    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Sent           To              8/15/2015                            Sent     Strongly suggested? Idk I can't really say more than that
                               4:51:37 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  661    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/15/2015          Network:          Read     Asked?
                               4:49:40 PM(UTC-    8/15/2015
               Jeff Phillips   4)                 4:49:33 PM(UTC-
                                                  4)
               Direction:
               Incoming

  662    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Sent           To              8/15/2015                            Sent     VERY close*
                               4:48:18 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  663    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Sent           To              8/15/2015                            Sent     Good question. It was tough because I just had a kid and
                               4:47:41 PM(UTC-                               bought a house so I couldn't afford to quit. I was VERY
               Jeff Phillips   4)                                            several times but someone at the house asked me to stay
               Direction:
               Outgoing

  664    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:57:33 PM         6:57:33 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/15/2015          Network:          Read     Your question earlier.. why do I think you went to the news..
                               4:45:29 PM(UTC-    8/15/2015                  I guess you got me wondering some. Why didn't you just
               Jeff Phillips   4)                 4:45:25 PM(UTC-            resign earlier on like josh did?
                                                  4)
               Direction:
               Incoming

  665    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:56:16 PM         6:56:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/15/2015          Network:          Read     that way
                               12:53:01 PM(UTC-   8/15/2015
               Jeff Phillips   4)                 12:52:55
                                                  PM(UTC-4)
               Direction:
               Incoming

  666    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:56:12 PM         6:56:12 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted

Inbox          From            8/15/2015          Network:          Read     Lol so I was the only one in that reference. Well I believe it
                               12:52:56 PM(UTC-   8/15/2015                  was humbling to him. I kind of threw some things in there
               Jeff Phillips   4)                 12:52:54                   for him to chew on intentionally
                                                  PM(UTC-4)
               Direction:
               Incoming

  667    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     6:56:00 PM         6:56:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                     121
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/15/2015
                            12:51:23 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.425
                                                                   I have to agree.                     Page
                                                                                    Also he tends to stretch       123
                                                                                                             the truth withof 301
                                                                   "soooo many people are contacting me." He did that with
               Jeff Phillips       4)                                            legislation too. Like we'd get 5 or 6 calls in a week and he'd
                                                                                 post saying " we got so many calls of support"
               Direction:
               Outgoing

  668    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:51 PM           6:55:51 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/15/2015          Network:          Read     He is but refers to a couple of people. So I guess there is
                                   12:48:04 PM(UTC-   8/15/2015                  one other
               Jeff Phillips       4)                 12:48:00
                                                      PM(UTC-4)
               Direction:
               Incoming

  669    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:43 PM           6:55:43 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/15/2015          Network:          Read     Keith thinks he's referring to me in this sermon indirectly
                                   12:45:20 PM(UTC-   8/15/2015
               Jeff Phillips       4)                 12:45:17
                                                      PM(UTC-4)
               Direction:
               Incoming

  670    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:38 PM           6:55:38 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/15/2015          Network:          Read     He's been doing that all week
                                   12:44:45 PM(UTC-   8/15/2015
               Jeff Phillips       4)                 12:44:40
                                                      PM(UTC-4)
               Direction:
               Incoming

  671    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:32 PM           6:55:32 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/15/2015                            Sent     He's already deleting comments like crazy
                                   12:44:01 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  672    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:25 PM           6:55:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/15/2015                            Sent     Dear lord... why can't he just shut up
                                   12:43:29 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  673    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:55:16 PM           6:55:16 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/15/2015          Network:          Read     Preach it Brother! Todd just posted this huge sermon which
                                   12:38:10 PM(UTC-   8/15/2015                  he ends with referencing his own mental condition.
               Jeff Phillips       4)                 12:37:55
                                                      PM(UTC-4)
               Direction:
               Incoming

  674    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:54:33 PM           6:54:33 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/14/2015          Network:          Read     e wrong issues perhaps
                                   9:03:50 PM(UTC-    8/14/2015
               Jeff Phillips       4)                 9:04:05 PM(UTC-
                                                      4)
               Direction:
               Incoming

  675    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:54:33 PM           6:54:33 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/14/2015          Network:          Read     Well maybe that will remove the christian conservative
                                   9:03:48 PM(UTC-    8/14/2015                  cause that strangles the libertarian movement and starts
               Jeff Phillips       4)                 9:04:04 PM(UTC-            wars with those across the isle on all th
                                                      4)
               Direction:
               Incoming

  676    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:54:20 PM           6:54:20 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            122
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/14/2015
                            9:01:05 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18         PageID.426
                                                                  A few other times                    Page
                                                                                      Todd says cindy knew about124
                                                                                                                 it andof  301
                                                                                                                       a few
                                                                  things I say in the second meeting about them breaking the
               Jeff Phillips      4)                                            cardinal rule of politics and they've done more harm them
                                                                                anyone to the Christian and conservative cause
               Direction:
               Outgoing

  677    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:53:31 PM          6:53:31 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/14/2015          Network:          Read     What did you make of my chat with todd yesterday? Have a
                                  8:01:22 PM(UTC-    8/14/2015                  chance to see it yet?
               Jeff Phillips      4)                 8:01:07 PM(UTC-
                                                     4)
               Direction:
               Incoming

  678    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:52:55 PM          6:52:55 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/14/2015          Network:          Read     Finally watching cindy's press conference... so she lied
                                  5:21:53 PM(UTC-    8/14/2015                  about having no knowledge of the email until a reporter
               Jeff Phillips      4)                 6:21:45 PM(UTC-            pointed it out to her. Lame.
                                                     4)
               Direction:
               Incoming

  679    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:52:28 PM          6:52:28 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/14/2015          Network:          Read     She's blaming Todd
                                  2:07:09 PM(UTC-    8/14/2015
               Keith Allard       4)                 3:07:00 PM(UTC-
                                                     4)
               Direction:
               Incoming

  680    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:51:11 PM          6:51:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/13/2015          Network:          Read     together. Nothing about you or josh. No speculation as to
                                  11:24:20 PM(UTC-   8/14/2015                  the sender.
               Jeff Phillips      4)                 12:24:08
                                                     AM(UTC-4)
               Direction:
               Incoming

  681    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:51:11 PM          6:51:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/13/2015          Network:          Read     of the ones that weren't sent to both of them and deems
                                  11:24:18 PM(UTC-   8/14/2015                  them to be real. And that todd and his wife are counseling
               Jeff Phillips      4)                 12:24:07                   and intend to work things out to stay
                                                     AM(UTC-4)
               Direction:
               Incoming

  682    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:51:11 PM          6:51:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/13/2015          Network:          Read     All he said was that he got txts too had questioned todd on
                                  11:24:16 PM(UTC-   8/14/2015                  them before revealing their contents enough to be
               Jeff Phillips      4)                 12:24:06                   convinced todd didn't have prior knowledge
                                                     AM(UTC-4)
               Direction:
               Incoming

  683    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:50:21 PM          6:50:21 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/13/2015          Network:          Read     ill never hear the end of it
                                  9:41:24 PM(UTC-    8/13/2015
               Jeff Phillips      4)                 10:33:50
                                                     PM(UTC-4)
               Direction:
               Incoming

  684    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:50:14 PM          6:50:14 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               8/13/2015          Network:          Read     Oh crap... my parents haven't heard the news yet... at all..
                                  9:34:05 PM(UTC-    8/13/2015                  all week. And have todd in line to do the family trust. Omg
               Jeff Phillips      4)                 10:33:49                   when they catch word of this I w
                                                     PM(UTC-4)
               Direction:
               Incoming

  685    SMS Messages                                                    Responsive                                    3/22/2018           3/22/2018
                                                                                                                       6:49:54 PM          6:49:54 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                        123
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/13/2015
                           9:23:47 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/13/2015
                                                             Read 12/28/18
                                                                    It was just too PageID.427
                                                                                    much       Page 125 of 301
               Jeff Phillips   4)                10:22:48
                                                 PM(UTC-4)
               Direction:
               Incoming

  686    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:49:54 PM            6:49:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     I just couldn't take any more of his I need to pray to turn
                               9:23:39 PM(UTC-   8/13/2015                  straight bs for one night.
               Jeff Phillips   4)                10:22:39
                                                 PM(UTC-4)
               Direction:
               Incoming

  687    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:49:54 PM            6:49:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     Nope but he's answering me when I contact him now pretty
                               9:22:20 PM(UTC-   8/13/2015                  freely which is more than most people are getting out of him
               Jeff Phillips   4)                10:22:12
                                                 PM(UTC-4)
               Direction:
               Incoming

  688    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:49:54 PM            6:49:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     Mlive has democrats saying he met with them to dicuss
                               9:21:26 PM(UTC-   8/13/2015                  bringing down snyder
               Jeff Phillips   4)                10:21:18
                                                 PM(UTC-4)
               Direction:
               Incoming

  689    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:49:54 PM            6:49:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Sent           To              8/13/2015                           Sent     Todd still messaging?
                               9:21:07 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  690    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:49:54 PM            6:49:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     Man it don't end
                               9:20:41 PM(UTC-   8/13/2015
               Jeff Phillips   4)                10:20:33
                                                 PM(UTC-4)
               Direction:
               Incoming

  691    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:48:58 PM            6:48:58 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     If my goal was to make fun of him id be making a todd
                               8:20:00 PM(UTC-   8/13/2015                  courser sound board on some website with 20 popular
               Jeff Phillips   4)                9:19:52 PM(UTC-            words/phrases he says
                                                 4)
               Direction:
               Incoming

  692    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:48:58 PM            6:48:58 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     I know he needs a significant change within his heart
                               8:17:28 PM(UTC-   8/13/2015
               Jeff Phillips   4)                9:17:19 PM(UTC-
                                                 4)
               Direction:
               Incoming

  693    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:48:58 PM            6:48:58 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            8/13/2015         Network:          Read     pon our whole country
                               8:14:04 PM(UTC-   8/13/2015
               Jeff Phillips   4)                9:13:45 PM(UTC-
                                                 4)
               Direction:
               Incoming

  694    SMS Messages                                                Responsive                                     3/22/2018             3/22/2018
                                                                                                                    6:48:58 PM            6:48:58 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                       124
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/13/2015
                           8:14:02 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/13/2015
                                                             Read 12/28/18
                                                                    I don't know if PageID.428
                                                                                    I want to participate inPage     126
                                                                                                            that though.    of 301
                                                                                                                         I don't
                                                                    want to make it worse. I feel sorry for him and the situation
               Jeff Phillips       4)                9:13:44 PM(UTC-            his weaknesses have imposed u
                                                     4)
               Direction:
               Incoming

  695    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:58 PM       6:48:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Inbox          From                8/13/2015         Network:          Read     Haha
                                   8:07:39 PM(UTC-   8/13/2015
               Jeff Phillips       4)                9:07:31 PM(UTC-
                                                     4)
               Direction:
               Incoming

  696    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:58 PM       6:48:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Sent           To                  8/13/2015                            Sent    Carry a sign too that would work really well lol
                                   8:07:19 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  697    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:58 PM       6:48:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Sent           To                  8/13/2015                            Sent    Lol that'd be pretty interesting
                                   8:07:09 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  698    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:58 PM       6:48:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Inbox          From                8/13/2015         Network:          Read     My friend jimmy is talking about wearing courser tshirts in
                                   8:01:00 PM(UTC-   8/13/2015                  lapeer and putting everyones reactions on youtube
               Jeff Phillips       4)                9:00:51 PM(UTC-
                                                     4)
               Direction:
               Incoming

  699    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:32 PM       6:48:32 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Inbox          From                8/13/2015         Network:          Read     Talking about me. But in a way he has to think about
                                   7:42:05 PM(UTC-   8/13/2015                  himself
               Jeff Phillips       4)                8:41:52 PM(UTC-
                                                     4)
               Direction:
               Incoming

  700    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:24 PM       6:48:24 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Inbox          From                8/13/2015         Network:          Read     I flipped a few things around for him to chew on.
                                   7:41:34 PM(UTC-   8/13/2015
               Jeff Phillips       4)                8:41:20 PM(UTC-
                                                     4)
               Direction:
               Incoming

  701    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:17 PM       6:48:17 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Inbox          From                8/13/2015         Network:          Read     Yeah its in the conversion I sent u.
                                   7:36:42 PM(UTC-   8/13/2015
               Jeff Phillips       4)                8:36:29 PM(UTC-
                                                     4)
               Direction:
               Incoming

  702    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:10 PM       6:48:10 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted

Sent           To                  8/13/2015                            Sent    He said that to you? Because he admitted on his tape that
                                   7:34:44 PM(UTC-                              one reason was to conceal as well
               Jeff Phillips       4)
               Direction:
               Outgoing

  703    SMS Messages                                                    Responsive                                     3/22/2018        3/22/2018
                                                                                                                        6:48:03 PM       6:48:03 PM
Folder         Party                     Time        All timestamps    Status   Message                                                        Deleted




                                                                                                                                                      125
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/13/2015
                           7:29:02 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/13/2015
                                                             Read 12/28/18          PageID.429
                                                                    He says the email                      Page
                                                                                         was just to catch you      127 of
                                                                                                               blackmailing    301
                                                                                                                            him...
                                                                    but he sent it to his supporter list anyway. Uhh.. does he
               Jeff Phillips       4)                8:28:46 PM(UTC-            actually think I would buy such a notion
                                                     4)
               Direction:
               Incoming

  704    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:39 PM        6:47:39 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/13/2015         Network:          Read     Let me know what you make of todd's advice
                                   7:16:13 PM(UTC-   8/13/2015
               Jeff Phillips       4)                8:16:05 PM(UTC-
                                                     4)
               Direction:
               Incoming

  705    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:47 PM        6:47:47 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/13/2015                            Sent    Yeah I saw that
                                   7:15:21 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  706    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/13/2015         Network:          Read     Channel 7 interviewed forsmark
                                   7:14:50 PM(UTC-   8/13/2015
               Jeff Phillips       4)                8:14:27 PM(UTC-
                                                     4)
               Direction:
               Incoming

  707    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/13/2015                            Sent    Yeah that's true. I guess I shouldn't prejudge but if he's
                                   7:13:41 PM(UTC-                              talking to the media it makes it hard for me to say anything
               Jeff Phillips       4)                                           to him and trust that the media won't get it... even
                                                                                accidentally
               Direction:
               Outgoing

  708    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/13/2015         Network:          Read     I guess we will have to see what he has to say on tv.
                                   7:12:34 PM(UTC-   8/13/2015
               Jeff Phillips       4)                8:12:25 PM(UTC-
                                                     4)
               Direction:
               Incoming

  709    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/13/2015                            Sent    He should, seeing as he started getting texts the day after
                                   7:11:49 PM(UTC-                              Joe spoke to him on his cell. Problem is I can't trust him
               Jeff Phillips       4)                                           now. :(
               Direction:
               Outgoing

  710    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/13/2015         Network:          Read     Wendy day said she got txts from that 313 number too and
                                   7:11:21 PM(UTC-   8/13/2015                  also believes it is joe
               Jeff Phillips       4)                8:11:07 PM(UTC-
                                                     4)
               Direction:
               Incoming

  711    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/13/2015         Network:          Read     I have a txt from dan confirming that even he things the txts
                                   7:10:36 PM(UTC-   8/13/2015                  were from joe
               Jeff Phillips       4)                8:10:28 PM(UTC-
                                                     4)
               Direction:
               Incoming

  712    SMS Messages                                                    Responsive                                    3/22/2018         3/22/2018
                                                                                                                       6:47:25 PM        6:47:25 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                      126
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/13/2015
                            7:09:30 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.430
                                                                  Yeah... no idea why he would defendPage     128heof
                                                                                                       Todd since
                                                                  Todds a arrogant asshole who just uses people but
                                                                                                                       301
                                                                                                                    knows

               Jeff Phillips     4)                                           whatever. Too bad... now I can't call him back and explain
                                                                              my side. :(
               Direction:
               Outgoing

  713    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:47:25 PM         6:47:25 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     Oh my
                                 7:08:24 PM(UTC-   8/13/2015
               Jeff Phillips     4)                8:08:15 PM(UTC-
                                                   4)
               Direction:
               Incoming

  714    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:47:25 PM         6:47:25 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                8/13/2015                           Sent     Dan is going to be on TV tonight. :(
                                 7:07:36 PM(UTC-
               Jeff Phillips     4)
               Direction:
               Outgoing

  715    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:41 PM         6:46:41 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     Check your gmail. He sent a bit more after that just now but
                                 6:36:22 PM(UTC-   8/13/2015                  I told him I had to go and would pick it up later
               Jeff Phillips     4)                7:36:13 PM(UTC-
                                                   4)
               Direction:
               Incoming

  716    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:31 PM         6:46:31 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     This is beyond profound
                                 5:49:37 PM(UTC-   8/13/2015
               Jeff Phillips     4)                5:48:16 PM(UTC-
                                                   4)
               Direction:
               Incoming

  717    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:23 PM         6:46:23 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     He's still typing
                                 5:49:35 PM(UTC-   8/13/2015
               Jeff Phillips     4)                5:48:03 PM(UTC-
                                                   4)
               Direction:
               Incoming

  718    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:01 PM         6:46:01 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                8/13/2015                           Sent     Screenshot it and email it to me?
                                 5:46:41 PM(UTC-
               Jeff Phillips     4)
               Direction:
               Outgoing

  719    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:01 PM         6:46:01 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     You are going to have to see that chat conversation for
                                 5:46:03 PM(UTC-   8/13/2015                  yourself
               Jeff Phillips     4)                5:44:45 PM(UTC-
                                                   4)
               Direction:
               Incoming

  720    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:01 PM         6:46:01 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              8/13/2015         Network:          Read     I don't even know what to say
                                 5:45:47 PM(UTC-   8/13/2015
               Jeff Phillips     4)                5:44:25 PM(UTC-
                                                   4)
               Direction:
               Incoming

  721    SMS Messages                                                  Responsive                                    3/22/2018          3/22/2018
                                                                                                                     6:46:01 PM         6:46:01 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                     127
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/13/2015
                            5:43:24 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.431
                                                                  The idea that he's referring you to a Page
                                                                                                        "recovery129
                                                                                                                 group"of
                                                                                                                        is 301
                                                                  disgusting considering he obviously has no intention of
               Jeff Phillips      4)                                           being truly repentant for the sins he's committed. What a
                                                                               piece of work
               Direction:
               Outgoing

  722    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 8/13/2015                           Sent     He's totally lost it
                                  5:37:46 PM(UTC-
               Jeff Phillips      4)
               Direction:
               Outgoing

  723    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     I don't even know what to say
                                  5:36:16 PM(UTC-   8/13/2015
               Jeff Phillips      4)                5:35:23 PM(UTC-
                                                    4)
               Direction:
               Incoming

  724    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     He just sent me an email referring me to a focus on the
                                  5:35:31 PM(UTC-   8/13/2015                  family "homosexual recovery" group
               Jeff Phillips      4)                5:35:04 PM(UTC-
                                                    4)
               Direction:
               Incoming

  725    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     He responded "dont your not; it was an over the top effort to
                                  5:27:56 PM(UTC-   8/13/2015                  try and deal with the blackmailer whom I wasn't sure was
               Jeff Phillips      4)                5:27:48 PM(UTC-            right there in front of me"
                                                    4)
               Direction:
               Incoming

  726    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     ally just sinking in now, but I feel it, and always have since I
                                  5:26:59 PM(UTC-   8/13/2015                  was 13. :( "
               Jeff Phillips      4)                5:26:50 PM(UTC-
                                                    4)
               Direction:
               Incoming

  727    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     I sent him a msg "...I umm... I could identify with you when
                                  5:26:57 PM(UTC-   8/13/2015                  you said you were a freak. Even before I knew what I was
               Jeff Phillips      4)                5:26:49 PM(UTC-            hearing. I guess part of that is re
                                                    4)
               Direction:
               Incoming

  728    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:46:01 PM         6:46:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 8/13/2015                           Sent     Oh dear... now what?
                                  5:20:13 PM(UTC-
               Jeff Phillips      4)
               Direction:
               Outgoing

  729    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:45:26 PM         6:45:26 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               8/13/2015         Network:          Read     He just now sent me a lie about it.
                                  5:19:56 PM(UTC-   8/13/2015
               Jeff Phillips      4)                5:19:47 PM(UTC-
                                                    4)
               Direction:
               Incoming

  730    SMS Messages                                                   Responsive                                      3/22/2018          3/22/2018
                                                                                                                        6:45:19 PM         6:45:19 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                        128
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/13/2015
                            5:19:13 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18          PageID.432
                                                                  Yeah it'll take awhile.                Page
                                                                                          Sometimes I forget   how 130
                                                                                                                   shockingofthis
                                                                                                                               301
                                                                  whole thing is since I lived it. Do any of then actually believe
               Jeff Phillips       4)                                           that? Lol Besides he publicly admitted he wrote the
                                                                                controlled burn
               Direction:
               Outgoing

  731    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:45:04 PM          6:45:04 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read     Idk
                                   5:18:29 PM(UTC-   8/13/2015
               Keith Allard        4)                5:18:21 PM(UTC-
                                                     4)
               Direction:
               Incoming

  732    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:44:57 PM          6:44:57 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Sent           To                  8/13/2015                            Sent    What ever happened to chad inquiring into the "raid" at
                                   5:18:22 PM(UTC-                              Todds law office?
               Keith Allard        4)
               Direction:
               Outgoing

  733    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:44:51 PM          6:44:51 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read      you could fake that tone of voice. I know that was may and
                                   4:59:32 PM(UTC-   8/13/2015                  this was august... I guess some of this is still sinking in for
               Jeff Phillips       4)                4:59:07 PM(UTC-            me.
                                                     4)
               Direction:
               Incoming

  734    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:44:42 PM          6:44:42 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read     The whole world could sense how torn up you were in that
                                   4:59:24 PM(UTC-   8/13/2015                  tape. He told his family you had edited pieces of things
               Jeff Phillips       4)                4:59:06 PM(UTC-            together to fake it but there is no way
                                                     4)
               Direction:
               Incoming

  735    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:43:46 PM          6:43:46 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Sent           To                  8/13/2015                            Sent    It's totally alright man. I know this is a really tough situation
                                   4:56:28 PM(UTC-                              for you. I know you and Todd had a close relationship and I
               Jeff Phillips       4)                                           can tell he was more accepting of you than most so this has
                                                                                to be a huge shock. I've spent months dealing with my
               Direction:                                                       feelings on this so I've moved past the remorse but I was
               Outgoing                                                         really torn up about it for a long time. I wrote a resignation
                                                                                letter once and cried for probably a hour.

  736    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:43:53 PM          6:43:53 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read     Sorry I shouldn't be unloading this on you. I don't know why
                                   4:49:17 PM(UTC-   8/13/2015                  I am
               Jeff Phillips       4)                4:49:08 PM(UTC-
                                                     4)
               Direction:
               Incoming

  737    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:43:29 PM          6:43:29 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read     That tape.. I could identify with him when he said he was a
                                   4:45:11 PM(UTC-   8/13/2015                  freak before I even could could comprehend what I was
               Jeff Phillips       4)                4:45:02 PM(UTC-            hearing. That still feels weird
                                                     4)
               Direction:
               Incoming

  738    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:44:02 PM          6:44:02 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                8/13/2015         Network:          Read     I mean he had everything I ever wish I could have wanted.
                                   4:32:27 PM(UTC-   8/13/2015                  If only I was normal.
               Jeff Phillips       4)                4:32:19 PM(UTC-
                                                     4)
               Direction:
               Incoming

  739    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         6:43:16 PM          6:43:16 PM
Folder         Party                     Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                          129
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/13/2015
                           4:29:47 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/13/2015
                                                             Read 12/28/18      PageID.433
                                                                    Was todd miserable? I wonder. Page 131 of 301
               Jeff Phillips   4)                4:29:39 PM(UTC-
                                                 4)
               Direction:
               Incoming

  740    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:44:10 PM          6:44:10 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            8/13/2015         Network:          Read     Yeah. I see that. Its hard to sallow. But I can't help but
                               4:28:51 PM(UTC-   8/13/2015                  think... why am I afraid, alone, and miserable?
               Jeff Phillips   4)                4:28:42 PM(UTC-
                                                 4)
               Direction:
               Incoming

  741    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:43:05 PM          6:43:05 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              8/13/2015                           Sent     I really don't know buddy. But don't let this idiot shake your
                               4:27:29 PM(UTC-                              faith. He's the poster child for hypocrisy and a sad excuse
               Jeff Phillips   4)                                           for a Christian or a man.
               Direction:
               Outgoing

  742    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:42:46 PM          6:42:46 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            8/13/2015         Network:          Read     ays throwing god into everything that comes out of his
                               4:20:36 PM(UTC-   8/13/2015                  mouth?!
               Jeff Phillips   4)                4:20:27 PM(UTC-
                                                 4)
               Direction:
               Incoming

  743    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:42:39 PM          6:42:39 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            8/13/2015         Network:          Read     I mean how many affair(s) has this guy had now? At least
                               4:20:34 PM(UTC-   8/13/2015                  two by 3 accounts I've heard so far. He couldn't sort it out
               Jeff Phillips   4)                4:20:26 PM(UTC-            after the first one? And yet is alw
                                                 4)
               Direction:
               Incoming

  744    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:42:10 PM          6:42:10 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              8/13/2015                           Sent     Yeah... same here buddy. :(
                               4:15:02 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  745    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:41:58 PM          6:41:58 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            8/13/2015         Network:          Read     I looked up to todd. I used to feel like I was the weak and
                               4:13:51 PM(UTC-   8/13/2015                  inferior one in so many ways. :(
               Jeff Phillips   4)                4:13:43 PM(UTC-
                                                 4)
               Direction:
               Incoming

  746    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:41:51 PM          6:41:51 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              8/13/2015                           Sent     Yeah well its pretty clear neither of them are above lying
                               4:12:40 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  747    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:41:45 PM          6:41:45 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            8/13/2015         Network:          Read     Well shed be lieing too
                               4:12:11 PM(UTC-   8/13/2015
               Jeff Phillips   4)                4:12:01 PM(UTC-
                                                 4)
               Direction:
               Incoming

  748    SMS Messages                                                Responsive                                      3/22/2018           3/22/2018
                                                                                                                     6:41:38 PM          6:41:38 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                      130
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/13/2015
                            4:10:58 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  She'll have to PageID.434            Page
                                                                                 call Todd a complete liar      132
                                                                                                           because
                                                                  said she knew and even helped come up with it.
                                                                                                                       of 301
                                                                                                                   he clearly

               Jeff Phillips      4)
               Direction:
               Outgoing

  749    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:41:32 PM         6:41:32 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015         Network:          Read     Oh I forgot that was public already.
                                  4:09:59 PM(UTC-   8/13/2015
               Jeff Phillips      4)                4:09:50 PM(UTC-
                                                    4)
               Direction:
               Incoming

  750    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:41:27 PM         6:41:27 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Sent           To                 8/13/2015                           Sent     Well the Detroit news already showed in the first story that
                                  4:07:46 PM(UTC-                              she knew so not sure she can get away with that. I probably
               Jeff Phillips      4)                                           won't have to do anything
               Direction:
               Outgoing

  751    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:41:18 PM         6:41:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015         Network:          Read     What r u gonna do if cindy denies having ever backed up
                                  4:06:51 PM(UTC-   8/13/2015                  todd in telling you to send the email? So disappointed in
               Jeff Phillips      4)                4:06:42 PM(UTC-            both of them
                                                    4)
               Direction:
               Incoming

  752    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:59 PM         6:40:59 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Sent           To                 8/13/2015                           Sent     Doesn't really matters what comes of the investigation.
                                  4:01:32 PM(UTC-                              They'll definitely been expelled if they don't resign
               Jeff Phillips      4)
               Direction:
               Outgoing

  753    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:59 PM         6:40:59 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015         Network:          Read     So what do you think will come out of the speaker's
                                  4:00:51 PM(UTC-   8/13/2015                  investigation?
               Jeff Phillips      4)                3:59:42 PM(UTC-
                                                    4)
               Direction:
               Incoming

  754    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:48 PM         6:40:48 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015         Network:          Read     Crazy
                                  4:00:49 PM(UTC-   8/13/2015
               Jeff Phillips      4)                3:58:46 PM(UTC-
                                                    4)
               Direction:
               Incoming

  755    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:43 PM         6:40:43 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015         Network:          Read     I'm blown away that the coursers released txts about prior
                                  4:00:20 PM(UTC-   8/13/2015                  affairs today. Batshit crazt
               Jeff Phillips      4)                3:58:42 PM(UTC-
                                                    4)
               Direction:
               Incoming

  756    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:35 PM         6:40:35 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted

Sent           To                 8/13/2015                           Sent     Who knows. He's taking all the blame and Cindy will likely
                                  3:57:39 PM(UTC-                              throw him under the buss and deny any involvement in the
               Jeff Phillips      4)                                           email
               Direction:
               Outgoing

  757    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      6:40:27 PM         6:40:27 PM
Folder         Party                    Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                      131
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/13/2015
                           1:35:23 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/13/2015
                                                             Read 12/28/18        PageID.435
                                                                    And todd is going to what? Page 133 of 301
               Jeff Phillips   4)                 1:32:22 PM(UTC-
                                                  4)
               Direction:
               Incoming

  758    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:40:16 PM        6:40:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Sent           To              8/13/2015                            Sent     Rumor is Cindy will resign at press conference tomorrow
                               1:26:26 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  759    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:40:16 PM        6:40:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Inbox          From            8/13/2015          Network:          Read     I swear todd is trying to make this as bad as possible
                               1:00:05 PM(UTC-    8/13/2015
               Jeff Phillips   4)                 12:59:48
                                                  PM(UTC-4)
               Direction:
               Incoming

  760    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:40:16 PM        6:40:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Sent           To              8/13/2015                            Sent     Ohhhh jeeeezzz...
                               12:59:20 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  761    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:40:16 PM        6:40:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Inbox          From            8/13/2015          Network:          Read     Now dan's phone messages are released with txts saying
                               12:58:44 PM(UTC-   8/13/2015                  there were prior affairs
               Jeff Phillips   4)                 12:58:19
                                                  PM(UTC-4)
               Direction:
               Incoming

  762    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:40:16 PM        6:40:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Sent           To              8/13/2015                            Sent     What?
                               12:58:33 PM(UTC-
               Jeff Phillips   4)
               Direction:
               Outgoing

  763    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:39:34 PM        6:39:34 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Inbox          From            8/13/2015          Network:          Read     Oh my gosh.....................
                               12:58:10 PM(UTC-   8/13/2015
               Jeff Phillips   4)                 12:57:53
                                                  PM(UTC-4)
               Direction:
               Incoming

  764    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:39:29 PM        6:39:29 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Sent           To              8/13/2015                            Sent     Jeff says Todd posted new texts to Dan
                               12:57:42 PM(UTC-
               Joshua Cline    4)
               Direction:
               Outgoing

  765    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:39:24 PM        6:39:24 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted

Sent           To              8/13/2015                            Sent     Jeff says Todd posted new texts to Dan
                               12:57:38 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

  766    SMS Messages                                                 Responsive                                    3/22/2018         3/22/2018
                                                                                                                    6:39:19 PM        6:39:19 PM
Folder         Party                 Time         All timestamps    Status   Message                                                        Deleted




                                                                                                                                                   132
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/13/2015
                            12:57:19 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18       PageID.436
                                                                   Of course he did. Dan is not going toPage
                                                                                                        be happy134    of 301
                                                                                                                 with that

               Jeff Phillips      4)
               Direction:
               Outgoing

  767    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:39:15 PM         6:39:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015          Network:          Read     Great now todd has posted dan's name in public and
                                  12:37:57 PM(UTC-   8/13/2015                  dragged him into this instead of leaving it simply as a
               Jeff Phillips      4)                 12:37:46                   relative
                                                     PM(UTC-4)
               Direction:
               Incoming

  768    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:38:44 PM         6:38:44 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015          Network:          Read     us*
                                  11:58:51 AM(UTC-   8/13/2015
               Keith Allard       4)                 10:39:44
                                                     AM(UTC-4)
               Direction:
               Incoming

  769    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:38:39 PM         6:38:39 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015          Network:          Read     U.S.
                                  11:58:49 AM(UTC-   8/13/2015
               Keith Allard       4)                 10:39:36
                                                     AM(UTC-4)
               Direction:
               Incoming

  770    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:38:31 PM         6:38:31 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/13/2015          Network:          Read     They are having Norms confirmation hearing for public
                                  11:52:04 AM(UTC-   8/13/2015                  service commission right now. lots of questions about
               Keith Allard       4)                 10:39:35                   Courser/Gamrat and U.S.
                                                     AM(UTC-4)
               Direction:
               Incoming

  771    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:37:16 PM         6:37:16 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/12/2015          Network:          Read     Seems like I can't go anywhere without it coming up.
                                  8:49:57 PM(UTC-    8/12/2015
               Jeff Phillips      4)                 8:48:44 PM(UTC-
                                                     4)
               Direction:
               Incoming

  772    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:37:11 PM         6:37:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/12/2015          Network:          Read     Barraged with questions about courser at my kingston days
                                  8:48:20 PM(UTC-    8/12/2015                  planning committee meeting.
               Jeff Phillips      4)                 8:48:10 PM(UTC-
                                                     4)
               Direction:
               Incoming

  773    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:36:50 PM         6:36:50 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/12/2015          Network:          Read     Cindy contacted Brandon. Seems she's going to double
                                  1:57:54 PM(UTC-    8/12/2015                  down on Todd's claims.
               Keith Allard       4)                 1:57:45 PM(UTC-
                                                     4)
               Direction:
               Incoming

  774    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:36:05 PM         6:36:05 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted

Inbox          From               8/11/2015          Network:          Read     Reached in my closet to throw on any old tshirt and todd's
                                  4:12:40 PM(UTC-    8/11/2015                  was the first one in reach. Made me sad to realize I
               Jeff Phillips      4)                 2:42:18 PM(UTC-            obviously can't wear it anymore
                                                     4)
               Direction:
               Incoming

  775    SMS Messages                                                    Responsive                                    3/22/2018          3/22/2018
                                                                                                                       6:36:11 PM         6:36:11 PM
Folder         Party                    Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                       133
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/11/2015
                           4:12:38 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/11/2015
                                                             Read 12/28/18        PageID.437
                                                                    That free press
                                                                    cracking up!
                                                                                                           Page
                                                                                    editorial "are you listening     135 Has
                                                                                                                 pr pros?" of 301
                                                                                                                              me

               Jeff Phillips       4)                 2:18:32 PM(UTC-
                                                      4)
               Direction:
               Incoming

  776    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:35:49 PM       6:35:49 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/11/2015          Network:          Read     n dans number from you or josh. Turns on you. Now it all
                                   12:27:18 PM(UTC-   8/11/2015                  makes sense
               Jeff Phillips       4)                 12:27:07
                                                      PM(UTC-4)
               Direction:
               Incoming

  777    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:35:42 PM       6:35:42 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/11/2015          Network:          Read     hat number. Joe txts dan from his burner phone. Todd
                                   12:27:16 PM(UTC-   8/11/2015                  assumes the txts to be from the establishment and jumps to
               Jeff Phillips       4)                 12:27:06                   the conclusion they could only have gotte
                                                      PM(UTC-4)
               Direction:
               Incoming

  778    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:35:34 PM       6:35:34 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/11/2015          Network:          Read     Ok so dan tells joe gamrat he suspected something. Called
                                   12:27:14 PM(UTC-   8/11/2015                  from dans personal phone. Todd knows no political people
               Jeff Phillips       4)                 12:27:05                   except you josh and cindy would have t
                                                      PM(UTC-4)
               Direction:
               Incoming

  779    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:34:08 PM       6:34:08 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  8/10/2015                            Sent     Yeah he's completely lost it
                                   9:31:30 AM(UTC-
               Matt Sowash         4)
               Direction:
               Outgoing

  780    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:33:54 PM       6:33:54 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/10/2015          Network:          Read     I have never seen anyone more arrogant and with a lack of
                                   8:50:41 AM(UTC-    8/10/2015                  self awareness.
               Matt Sowash         4)                 8:50:16 AM(UTC-
                                                      4)
               Direction:
               Incoming

  781    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:33:10 PM       6:33:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/10/2015          Network:          Read     The lawyer can give him a period to retract it publicly. If he
                                   6:19:57 AM(UTC-    8/10/2015                  doesn't, we are eligible for special damages in addition.
               Keith Allard        4)                 6:19:44 AM(UTC-
                                                      4)
               Direction:
               Incoming

  782    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:32:09 PM       6:32:09 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     :-(
                                   10:42:39 PM(UTC-   8/9/2015
               Jeff Phillips       4)                 10:42:25
                                                      PM(UTC-4)
               Direction:
               Incoming

  783    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:32:03 PM       6:32:03 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  8/9/2015                             Sent     Lol if you talked to Todd that's pretty likely
                                   10:41:38 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  784    SMS Messages                                                     Responsive                                       3/22/2018        3/22/2018
                                                                                                                           6:31:55 PM       6:31:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         134
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015        ECF    No. 17-1 filed
                                            Network:
                           10:41:01 PM(UTC- 8/9/2015
                                                             Read 12/28/18
                                                                    Ill be up late. IPageID.438               Page
                                                                                     feel like I'm getting a load of bs.136 of 301

               Jeff Phillips       4)                 10:40:45
                                                      PM(UTC-4)
               Direction:
               Incoming

  785    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:31:55 PM           6:31:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/9/2015                             Sent     Alrighty. Everything alright? How late will you be up?
                                   10:39:55 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  786    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:31:55 PM           6:31:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/9/2015           Network:          Read     Just call me when you have service.
                                   10:39:14 PM(UTC-   8/9/2015
               Jeff Phillips       4)                 10:39:01
                                                      PM(UTC-4)
               Direction:
               Incoming

  787    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:31:55 PM           6:31:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/9/2015                             Sent     Hey buddy. I have very little cell service out here so it's
                                   10:38:12 PM(UTC-                              practically impossible to talk on the phone. What's up?
               Jeff Phillips       4)
               Direction:
               Outgoing

  788    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:31:55 PM           6:31:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/9/2015           Network:          Read     Call me
                                   10:37:52 PM(UTC-   8/9/2015
               Jeff Phillips       4)                 10:37:37
                                                      PM(UTC-4)
               Direction:
               Incoming

  789    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:26:46 PM           6:26:46 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/9/2015                             Sent     Hmmm interesting. Let me know what's up
                                   10:24:06 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  790    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:26:39 PM           6:26:39 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/9/2015           Network:          Read     Todd just called, got hit with call waiting, is calling me back
                                   10:23:18 PM(UTC-   8/9/2015
               Jeff Phillips       4)                 10:23:07
                                                      PM(UTC-4)
               Direction:
               Incoming

  791    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:26:21 PM           6:26:21 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  8/9/2015                             Sent     Yeah I saw that. Over 300 stories and counting. His
                                   9:11:01 PM(UTC-                               "statement" wasn't really a statement lol
               Jeff Phillips       4)
               Direction:
               Outgoing

  792    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:26:29 PM           6:26:29 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                8/9/2015           Network:          Read     ... holy shit. UK, China media and al jazeeraz picked up the
                                   9:06:44 PM(UTC-    8/9/2015                   story
               Jeff Phillips       4)                 9:06:33 PM(UTC-
                                                      4)
               Direction:
               Incoming

  793    SMS Messages                                                     Responsive                                      3/22/2018            3/22/2018
                                                                                                                          6:25:41 PM           6:25:41 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            135
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015
                           7:25:36 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/9/2015
                                                             Read 12/28/18
                                                                    ..although it isPageID.439            Page
                                                                                    sounding like todd likely did it.. 137 of 301

               Jeff Phillips       4)                7:25:28 PM(UTC-
                                                     4)
               Direction:
               Incoming

  794    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:25:41 PM           6:25:41 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     Raw Story has picked up Brandons blog entry about the
                                   7:25:11 PM(UTC-   8/9/2015                   child molestor lit drop and legitimized that even though I
               Jeff Phillips       4)                7:25:03 PM(UTC-            can't confirm it
                                                     4)
               Direction:
               Incoming

  795    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:25:00 PM           6:25:00 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     What do you mean? Reasons for years? (Sorry I was
                                   5:35:24 PM(UTC-   8/9/2015                   filming a video for a behrends fund raiser for their legal
               Jeff Phillips       4)                5:35:05 PM(UTC-            defense)
                                                     4)
               Direction:
               Incoming

  796    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:24:50 PM           6:24:50 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     f that's correct.
                                   4:42:07 PM(UTC-   8/9/2015
               Chad Livengood      4)                4:41:59 PM(UTC-
                                                     4)
               Direction:
               Incoming

  797    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:24:44 PM           6:24:44 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     Hey, is it correct that Ike Eickholdt helped you on the 2010
                                   4:42:06 PM(UTC-   8/9/2015                   Senate campaign with building Todd's IT system? That's
               Chad Livengood      4)                4:41:57 PM(UTC-            what he told me. Just want to check i
                                                     4)
               Direction:
               Incoming

  798    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:23:06 PM           6:23:06 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  8/9/2015                            Sent     He had good reasons to think this has been coming for
                                   4:02:02 PM(UTC-                              years
               Jeff Phillips       4)
               Direction:
               Outgoing

  799    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:22:58 PM           6:22:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  8/9/2015                            Sent     Lol none of that makes any damn sense. Yeah I made him
                                   4:01:46 PM(UTC-                              call me and ask him to destroy him. And made him concoct
               Jeff Phillips       4)                                           this ridiculous scheme to cover it up.
               Direction:
               Outgoing

  800    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:22:49 PM           6:22:49 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     Anticipation of the establishment attempting to smear him..
                                   3:59:50 PM(UTC-   8/9/2015                   generically...doesn't seem like significant enough basis for
               Jeff Phillips       4)                3:59:42 PM(UTC-            that
                                                     4)
               Direction:
               Incoming

  801    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:22:42 PM           6:22:42 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015          Network:          Read     I mean he says he planned it since then&before. His own
                                   3:57:00 PM(UTC-   8/9/2015                   destruction. But for what purpose prior to the affaiir
               Jeff Phillips       4)                3:56:47 PM(UTC-
                                                     4)
               Direction:
               Incoming

  802    SMS Messages                                                    Responsive                                     3/22/2018            3/22/2018
                                                                                                                        6:22:31 PM           6:22:31 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                          136
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015
                           3:54:05 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/9/2015
                                                             Read 12/28/18
                                                                    I'm wonderingPageID.440               Page
                                                                                  if the affair predates the
                                                                    drop or not. Hmm
                                                                                                                    138 of
                                                                                                             child molestor lit 301

               Jeff Phillips       4)                3:53:57 PM(UTC-
                                                     4)
               Direction:
               Incoming

  803    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:22:17 PM            6:22:17 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     nto... illogically his own trap, clearly) from the start. Lol.
                                   3:53:10 PM(UTC-   8/9/2015                    Major cognitive dissodence
               Jeff Phillips       4)                3:53:01 PM(UTC-
                                                     4)
               Direction:
               Incoming

  804    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:22:07 PM            6:22:07 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     Yeah... well he has convinced his wife and mom that you
                                   3:53:08 PM(UTC-   8/9/2015                    never tried to talk any sense into him but were being paid
               Jeff Phillips       4)                3:53:00 PM(UTC-             by the establishement to set him up i
                                                     4)
               Direction:
               Incoming

  805    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:59 PM            6:21:59 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Sent           To                  8/9/2015                             Sent     It could have been different if he had just listened to me and
                                   3:50:38 PM(UTC-                               resigned then.
               Jeff Phillips       4)
               Direction:
               Outgoing

  806    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:40 PM            6:21:40 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     He's not answering my txts today but answered hers
                                   3:44:21 PM(UTC-   8/9/2015
               Jeff Phillips       4)                3:44:10 PM(UTC-
                                                     4)
               Direction:
               Incoming

  807    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:34 PM            6:21:34 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     Namfon txt'd him to see where he's at
                                   3:43:57 PM(UTC-   8/9/2015
               Jeff Phillips       4)                3:43:25 PM(UTC-
                                                     4)
               Direction:
               Incoming

  808    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:28 PM            6:21:28 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Sent           To                  8/9/2015                             Sent     Who told you he's writing a public statement?
                                   3:41:02 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  809    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:19 PM            6:21:19 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     Fyi todd went to his office shortly before everyone finished
                                   3:36:38 PM(UTC-   8/9/2015                    church. And is alledged to be writing his public response
               Jeff Phillips       4)                3:36:22 PM(UTC-
                                                     4)
               Direction:
               Incoming

  810    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:12 PM            6:21:12 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted

Inbox          From                8/9/2015          Network:           Read     ng marriage policy. & how ironic so much of this is & how it
                                   3:36:37 PM(UTC-   8/9/2015                    could have been different
               Jeff Phillips       4)                3:30:31 PM(UTC-
                                                     4)
               Direction:
               Incoming

  811    SMS Messages                                                     Responsive                                        3/22/2018             3/22/2018
                                                                                                                            6:21:06 PM            6:21:06 PM
Folder          Party                     Time       All timestamps     Status   Message                                                                Deleted




                                                                                                                                                               137
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015
                           3:30:49 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/9/2015
                                                             Read 12/28/18       PageID.441
                                                                    Namfon told me  about the problems Page
                                                                                                         with their139    of 301
                                                                                                                   relationship
                                                                    before todd met cindy. I shared with her my thoughts on his
               Jeff Phillips       4)                 3:30:30 PM(UTC-            marriage bill & US history concerni
                                                      4)
               Direction:
               Incoming

  812    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:58 PM         6:20:58 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:          Read     ...I know ben... her version doesn't jive with known facts. He
                                   3:27:43 PM(UTC-    8/9/2015                   can't begin to be honest with her until he is first honest with
               Jeff Phillips       4)                 3:27:25 PM(UTC-            himself
                                                      4)
               Direction:
               Incoming

  813    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:48 PM         6:20:48 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Sent           To                  8/9/2015                             Sent     Lol I'm sure he believes that but thats not true. I really was
                                   3:23:00 PM(UTC-                               afraid of what he was going to do when he called me to his
               Jeff Phillips       4)                                            office to "destroy him" so I recorded it to protect myself.
                                                                                 First time I'd ever done it. It could be the last six months but
               Direction:                                                        I think it was a bit more than that.
               Outgoing

  814    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:37 PM         6:20:37 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:          Read     ishment. And todd told her the affair only was the past 6
                                   3:06:39 PM(UTC-    8/9/2015                   months. Namfon said she told todd she didn't think he
               Jeff Phillips       4)                 2:58:58 PM(UTC-            should resign
                                                      4)
               Direction:
               Incoming

  815    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:27 PM         6:20:27 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:          Read     He told her you guys have been working for cotter since
                                   2:59:15 PM(UTC-    8/9/2015                   january and have been taping todd daily going out of your
               Jeff Phillips       4)                 2:58:57 PM(UTC-            way to try to entrap him for the establ
                                                      4)
               Direction:
               Incoming

  816    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:16 PM         6:20:16 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Sent           To                  8/9/2015                             Sent     Pretty typical. What is he telling her? Is she doing alright?
                                   2:56:04 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  817    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:20:09 PM         6:20:09 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:          Read     Had a heart to heart with namfon. Todd is still spreading
                                   2:55:06 PM(UTC-    8/9/2015                   lies to her, especially about you and josh :(
               Jeff Phillips       4)                 2:54:50 PM(UTC-
                                                      4)
               Direction:
               Incoming

  818    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:19:40 PM         6:19:40 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Sent           To                  8/9/2015                             Sent     Yeah there's no way he shows up to lunch. Most in the
                                   12:12:19 PM(UTC-                              family is VERY pissed.
               Jeff Phillips       4)
               Direction:
               Outgoing

  819    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:19:34 PM         6:19:34 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:          Read     Well he seems to be hiding
                                   12:08:43 PM(UTC-   8/9/2015
               Jeff Phillips       4)                 12:08:28
                                                      PM(UTC-4)
               Direction:
               Incoming

  820    SMS Messages                                                     Responsive                                      3/22/2018          3/22/2018
                                                                                                                          6:19:26 PM         6:19:26 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                          138
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015        ECF    No. 17-1 filed
                                            Network:
                           11:20:45 AM(UTC- 8/9/2015
                                                             Read 12/28/18        PageID.442
                                                                    What do you forsee                 Page
                                                                                        happening with his
                                                                    importantly the people on them?
                                                                                                                  140
                                                                                                           lists and moreof 301

               Jeff Phillips       4)                 11:20:29
                                                      AM(UTC-4)
               Direction:
               Incoming

  821    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:19:17 PM         6:19:17 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     ert it somehow to keep the movement going.
                                   11:20:01 AM(UTC-   8/9/2015
               Jeff Phillips       4)                 11:19:31
                                                      AM(UTC-4)
               Direction:
               Incoming

  822    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:19:12 PM         6:19:12 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     p the debate going with or without him. He had so much
                                   11:19:59 AM(UTC-   8/9/2015                  political capital replaced with sadness and anger that is out
               Jeff Phillips       4)                 11:19:30                  there in the "heard". We need to inv
                                                      AM(UTC-4)
               Direction:
               Incoming

  823    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:19:01 PM         6:19:01 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     No kidding. It makes me sad. He was doing such great
                                   11:19:53 AM(UTC-   8/9/2015                  work in the legislature too. I can't help but think there has to
               Jeff Phillips       4)                 11:19:29                  be a way to flip this around to kee
                                                      AM(UTC-4)
               Direction:
               Incoming

  824    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:49 PM         6:18:49 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  8/9/2015                            Sent     Yeah.... a year ago I never could have imagined we'd be in
                                   11:15:27 AM(UTC-                             this situation. Still a bit hard to believe
               Jeff Phillips       4)
               Direction:
               Outgoing

  825    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:42 PM         6:18:42 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     Genius mastermind in remarkable, maniulative shameful
                                   11:14:36 AM(UTC-   8/9/2015                  and stupid ways. Don't know what to say
               Jeff Phillips       4)                 11:14:21
                                                      AM(UTC-4)
               Direction:
               Incoming

  826    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:32 PM         6:18:32 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     How sad and shameful
                                   11:10:40 AM(UTC-   8/9/2015
               Jeff Phillips       4)                 11:10:26
                                                      AM(UTC-4)
               Direction:
               Incoming

  827    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:28 PM         6:18:28 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Sent           To                  8/9/2015                            Sent     Yeah its possible. The thought never crossed my mind back
                                   11:09:43 AM(UTC-                             then but it seems much more likely now.
               Jeff Phillips       4)
               Direction:
               Outgoing

  828    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:21 PM         6:18:21 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted

Inbox          From                8/9/2015           Network:         Read     If brandon is correct that there was no police report when
                                   11:09:34 AM(UTC-   8/9/2015                  todds post says he filed one on the lit drop then he is
               Jeff Phillips       4)                 11:09:18                  behind both.
                                                      AM(UTC-4)
               Direction:
               Incoming

  829    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         6:18:09 PM         6:18:09 PM
Folder         Party                     Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                         139
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015        ECF    No. 17-1 filed
                                            Network:
                           11:07:37 AM(UTC- 8/9/2015
                                                             Read 12/28/18        PageID.443
                                                                    I'm not sure yet. Haven't had time to Page
                                                                                                          anaylize 141       of 301
                                                                                                                     it. Never
                                                                    thought about it till brandons post but he's right its not a
               Jeff Phillips       4)                 11:07:24                   common default font.
                                                      AM(UTC-4)
               Direction:
               Incoming

  830    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:18:01 PM      6:18:01 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/9/2015           Network:          Read     He has to have had another person working for him to do
                                   11:05:42 AM(UTC-   8/9/2015                   the dirty work. Someone he made sure you never knew
               Jeff Phillips       4)                 11:05:26                   about. He wouldn't risk distributing those himself
                                                      AM(UTC-4)
               Direction:
               Incoming

  831    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:52 PM      6:17:52 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/9/2015                             Sent     What font you think it is?
                                   11:05:17 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  832    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:43 PM      6:17:43 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/9/2015           Network:          Read     Because its not any of the top ten default fonts everybody
                                   11:04:34 AM(UTC-   8/9/2015                   has / uses.
               Jeff Phillips       4)                 11:04:17
                                                      AM(UTC-4)
               Direction:
               Incoming

  833    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:37 PM      6:17:37 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/9/2015                             Sent     Interesting. Like I said. Nothing would surprise me anymore
                                   11:03:40 AM(UTC-                              lol
               Jeff Phillips       4)
               Direction:
               Outgoing

  834    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:31 PM      6:17:31 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/9/2015           Network:          Read     ers unless made by the same person or same computer
                                   11:02:36 AM(UTC-   8/9/2015                   someone left set to that font as default
               Jeff Phillips       4)                 11:02:20
                                                      AM(UTC-4)
               Direction:
               Incoming

  835    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:21 PM      6:17:21 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/9/2015           Network:          Read     Todd posted a photo of the lit drop. Its not times new
                                   11:02:26 AM(UTC-   8/9/2015                   roman. The verticle strokes are thicker. But they wouldn't be
               Jeff Phillips       4)                 11:02:10                   the same font as the violation stick
                                                      AM(UTC-4)
               Direction:
               Incoming

  836    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:21 PM      6:17:21 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  8/9/2015                             Sent     Hmmm. Who knows. Anyone can use any type of font
                                   11:01:08 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  837    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:21 PM      6:17:21 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                8/9/2015           Network:          Read     unusual font to be particularly intersting.
                                   10:59:57 AM(UTC-   8/9/2015
               Jeff Phillips       4)                 10:58:42
                                                      AM(UTC-4)
               Direction:
               Incoming

  838    SMS Messages                                                     Responsive                                      3/22/2018       3/22/2018
                                                                                                                          6:17:21 PM      6:17:21 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                       140
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/9/2015
                            10:59:33 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Hmmm... howPageID.444
                                                                              can you even tell? Page 142 of 301

               Jeff Phillips   4)
               Direction:
               Outgoing

  839    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:17:21 PM        6:17:21 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     I find brandon's propagation of an old post from peabody's
                               10:58:51 AM(UTC-   8/9/2015                  supporter pointing out that both those stickers and the child
               Jeff Phillips   4)                 10:58:33                  molester lit drop used the same
                                                  AM(UTC-4)
               Direction:
               Incoming

  840    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:17:21 PM        6:17:21 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent           To              8/9/2015                            Sent     Who knows? Nothing would surprise me anymore. I'm sure
                               10:49:54 AM(UTC-                             it would be nice to have another friendly on the board with
               Jeff Phillips   4)                                           you.
               Direction:
               Outgoing

  841    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:17:21 PM        6:17:21 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     Tell me something. Those stickers on the peabody signs
                               10:40:33 AM(UTC-   8/9/2015                  saying they were in violation... who made those & what
               Jeff Phillips   4)                 10:40:18                  computer?
                                                  AM(UTC-4)
               Direction:
               Incoming

  842    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:15:24 PM        6:15:24 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     Ahhh
                               10:32:22 AM(UTC-   8/9/2015
               Jeff Phillips   4)                 10:32:08
                                                  AM(UTC-4)
               Direction:
               Incoming

  843    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:15:19 PM        6:15:19 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Sent           To              8/9/2015                            Sent     He and Ray went with Todd and Cindy to DC and saw
                               10:31:43 AM(UTC-                             some stuff they thought was inappropriate. And confronted
               Jeff Phillips   4)                                           him about it.
               Direction:
               Outgoing

  844    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:15:13 PM        6:15:13 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     How did dan find out?
                               10:29:39 AM(UTC-   8/9/2015
               Jeff Phillips   4)                 10:29:24
                                                  AM(UTC-4)
               Direction:
               Incoming

  845    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:15:07 PM        6:15:07 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     Clearly the affair was a result of a problem with honesty
                               10:24:57 AM(UTC-   8/9/2015                  first. Not the other way around. I'm not sure he knows that
               Jeff Phillips   4)                 10:24:44
                                                  AM(UTC-4)
               Direction:
               Incoming

  846    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:15:00 PM        6:15:00 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted

Inbox          From            8/9/2015           Network:         Read     Was planning on that and a lot more to discuss... that part
                               10:24:10 AM(UTC-   8/9/2015                  about him feeling like he was dead several times... he
               Jeff Phillips   4)                 10:23:54                  needs some counsel.
                                                  AM(UTC-4)
               Direction:
               Incoming

  847    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:14:51 PM        6:14:51 PM
Folder         Party                 Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                  141
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/9/2015
                            10:20:55 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Yeah Dan hasPageID.445
                                                                                 nothing to hide from. Page
                                                                                                       He did the143     of 301
                                                                                                                  right thing
                                                                   and confronted Todd and Todd shunned him for it as far as
               Jeff Phillips       4)                                            I know they haven't talked in awhile. Let me know if he
                                                                                 shows up. Ask him If he's gonna resign.
               Direction:
               Outgoing

  848    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:14:43 PM         6:14:43 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     We'll see if he shows up. Dinner is at big johns today. Dan
                                   10:07:27 AM(UTC-   8/9/2015                   & family just walked in here at assembly of god. So I guess
               Jeff Phillips       4)                 10:07:12                   its just the rest hiding at new covenant
                                                      AM(UTC-4)
               Direction:
               Incoming

  849    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:14:34 PM         6:14:34 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  8/9/2015                             Sent     Yeah I figured she would be. Her anger is a bit misdirected
                                   10:04:15 AM(UTC-                              but understandable. He's the one who caused all this not
               Jeff Phillips       4)                                            me. I just decided I was done hiding it. I'd say it's unlikely
                                                                                 he'll be there for lunch. He's been mostly absent since Dan
               Direction:                                                        and Ray confronted him about their relationship a few
               Outgoing                                                          months ago.

  850    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:14:23 PM         6:14:23 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     todd is at his moms house right now sulking. The whole
                                   10:02:50 AM(UTC-   8/9/2015                   family minus todd went to a different church today. I'm at
               Jeff Phillips       4)                 10:02:38                   the one they normally go to without them here.
                                                      AM(UTC-4)
               Direction:
               Incoming

  851    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:14:12 PM         6:14:12 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     vited over to their dinner this afternoon so may be having a
                                   9:59:26 AM(UTC-    8/9/2015                   chat with todd face to face
               Jeff Phillips       4)                 9:59:06 AM(UTC-
                                                      4)
               Direction:
               Incoming

  852    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:14:05 PM         6:14:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     I talked to georgeanne. She has gone into some touch of
                                   9:59:21 AM(UTC-    8/9/2015                   denial but mostly just protective mom mode. She is super
               Jeff Phillips       4)                 9:59:05 AM(UTC-            pissed at you. But I still got myself in
                                                      4)
               Direction:
               Incoming

  853    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:13:58 PM         6:13:58 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     to I'm here'. He waited several hours and responded 'thanks
                                   9:57:53 AM(UTC-    8/9/2015                   I am doing as well as can be expected. It was one hell of a
               Jeff Phillips       4)                 9:57:19 AM(UTC-            day'
                                                      4)
               Direction:
               Incoming

  854    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:13:51 PM         6:13:51 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                8/9/2015           Network:          Read     He didn't answer any of my questions in a series of txts that
                                   9:57:33 AM(UTC-    8/9/2015                   morning... but later that day I txt'd 'how are you holding up?
               Jeff Phillips       4)                 9:57:17 AM(UTC-            If you need someone to talk
                                                      4)
               Direction:
               Incoming

  855    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:13:44 PM         6:13:44 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  8/9/2015                             Sent     What'd he say?
                                   9:52:49 AM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

  856    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         6:13:39 PM         6:13:39 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         142
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015
                           9:52:23 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/9/2015
                                                             Read 12/28/18
                                                                    Yes. Barely PageID.446 Page 144 of 301

               Jeff Phillips   4)                9:52:04 AM(UTC-
                                                 4)
               Direction:
               Incoming

  857    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:13:31 PM        6:13:31 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Sent           To              8/9/2015                            Sent     Interesting. Probably both. You heard from Todd since the
                               9:51:28 AM(UTC-                              story broke?
               Jeff Phillips   4)
               Direction:
               Outgoing

  858    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:13:25 PM        6:13:25 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     Could be some of both
                               9:50:59 AM(UTC-   8/9/2015
               Jeff Phillips   4)                9:50:23 AM(UTC-
                                                 4)
               Direction:
               Incoming

  859    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:13:18 PM        6:13:18 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     but mary/chris saw the encounter
                               9:50:38 AM(UTC-   8/9/2015
               Jeff Phillips   4)                9:50:07 AM(UTC-
                                                 4)
               Direction:
               Incoming

  860    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:13:13 PM        6:13:13 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     Todd told me shortly after that that david wells blocked him.
                               9:50:18 AM(UTC-   8/9/2015                   Spun it like it was because he was too pro-liberty, rather
               Jeff Phillips   4)                9:50:06 AM(UTC-            than because he saw their flirt
                                                 4)
               Direction:
               Incoming

  861    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:13:05 PM        6:13:05 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Sent           To              8/9/2015                            Sent     Yeah I think that was more about how the PowWow was
                               9:49:22 AM(UTC-                              run and Calley being there than about Todd and Cindy's
               Jeff Phillips   4)                                           affair. But I could be wrong
               Direction:
               Outgoing

  862    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:12:54 PM        6:12:54 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     mething between todd and cindy then and began distancing
                               9:47:54 AM(UTC-   8/9/2015                   himself then
               Jeff Phillips   4)                9:47:38 AM(UTC-
                                                 4)
               Direction:
               Incoming

  863    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:12:48 PM        6:12:48 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     Mary buzma and chris mabie were at the pow wow we had
                               9:47:49 AM(UTC-   8/9/2015                   back in jan or feb this year... running amash's table. Said
               Jeff Phillips   4)                9:47:37 AM(UTC-            they noticed david wells catch on to so
                                                 4)
               Direction:
               Incoming

  864    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:11:45 PM        6:11:45 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted

Inbox          From            8/9/2015          Network:          Read     No response
                               9:25:58 AM(UTC-   8/9/2015
               Jeff Phillips   4)                9:25:25 AM(UTC-
                                                 4)
               Direction:
               Incoming

  865    SMS Messages                                                Responsive                                    3/22/2018         3/22/2018
                                                                                                                   6:11:26 PM        6:11:26 PM
Folder         Party                 Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                  143
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           8/9/2015
                           9:25:38 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            8/9/2015
                                                             Read 12/28/18
                                                                    Whew that's aPageID.447
                                                                                   relief. I saw brandonsPageblog post145     ofto301
                                                                                                                        claiming
                                                                    know for certain it was self inflicted.... I had already asked
               Jeff Phillips        4)                 9:25:24 AM(UTC-            todd about it before the post.
                                                       4)
               Direction:
               Incoming

  866    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:11:26 PM         6:11:26 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                   8/9/2015                             Sent     Brandon doesn't really have confirmation either. Lol He's
                                    9:24:52 AM(UTC-                               not exactly a legitimate news source
               Jeff Phillips        4)
               Direction:
               Outgoing

  867    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:11:12 PM         6:11:12 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                   8/9/2015                             Sent     Actually no. Josh and i didn't know and still really aren't
                                    9:23:52 AM(UTC-                               sure. It seems likely given we know Todd is prone to using
               Jeff Phillips        4)                                            false flags but he never told us that was him.
               Direction:
               Outgoing

  868    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:11:12 PM         6:11:12 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                 8/9/2015           Network:          Read      I forgive you. I know silence was part of your job. I still can't
                                    9:21:39 AM(UTC-    8/9/2015                   like that though. I imagine you didn't either.
               Jeff Phillips        4)                 9:21:19 AM(UTC-
                                                       4)
               Direction:
               Incoming

  869    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:11:12 PM         6:11:12 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                 8/9/2015           Network:          Read     ... am I to understand you knew the child molestor lit drop
                                    9:21:32 AM(UTC-    8/9/2015                   was self inflicted from the start... but weren't honest with
               Jeff Phillips        4)                 9:21:18 AM(UTC-            even me about it...? :( if so,
                                                       4)
               Direction:
               Incoming

  870    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:09:45 PM         6:09:45 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                 8/7/2015           Network:          Read     Here's Dan's take on this. I am surprised courser. And then
                                    10:36:05 AM(UTC-   8/7/2015                   fire Ben for honesty. Ethics committee needs to remove him
               Dad                  4)                 10:35:49                   from office.
                                                       AM(UTC-4)
               Direction:
               Incoming

  871    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:09:18 PM         6:09:18 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                 8/7/2015           Network:          Read     What a mess
                                    10:05:09 AM(UTC-   8/7/2015
               David Leduc          4)                 10:04:56
                                                       AM(UTC-4)
               Direction:
               Incoming

  872    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:09:18 PM         6:09:18 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Sent           To                   8/7/2015                             Sent     Thanks David! Yeah I feel bad for their families. They don't
                                    9:53:58 AM(UTC-                               deserve this
               David Leduc          4)
               Direction:
               Outgoing

  873    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:08:59 PM         6:08:59 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted

Inbox          From                 8/7/2015           Network:          Read     Everyone is proud of what you did. Lots of people sticking
                                    9:00:50 AM(UTC-    8/7/2015                   up for you. Joe already called to see if I had talked with you
               Matt Sowash          4)                 9:00:40 AM(UTC-            and how you are doing
                                                       4)
               Direction:
               Incoming

  874    SMS Messages                                                      Responsive                                       3/22/2018          3/22/2018
                                                                                                                            6:08:43 PM         6:08:43 PM
Folder          Party                     Time         All timestamps    Status   Message                                                              Deleted




                                                                                                                                                             144
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/7/2015
                            8:53:38 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.448
                                                                  About three weeks ago. We went to Page      146 of 301
                                                                                                     some powerful
                                                                  enemies of Todd and told them the story and they hooked
               Matt Sowash       4)                                           us up with a PR firm who hooked us up with Chad
               Direction:
               Outgoing

  875    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:08:50 PM         6:08:50 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     How/when did you give this to chad?
                                 8:51:46 AM(UTC-   8/7/2015
               Matt Sowash       4)                8:51:33 AM(UTC-
                                                   4)
               Direction:
               Incoming

  876    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:08:18 PM         6:08:18 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     in there. You know I think the world of you and Josh. David
                                 8:45:13 AM(UTC-   8/7/2015
               David Leduc       4)                8:44:37 AM(UTC-
                                                   4)
               Direction:
               Incoming

  877    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:08:13 PM         6:08:13 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read      Their political careers are done. They've destroyed their
                                 8:45:11 AM(UTC-   8/7/2015                   families which is the real tragedy in this. It's a sad situation
               David Leduc       4)                8:44:36 AM(UTC-            for all those involved. Hang
                                                   4)
               Direction:
               Incoming

  878    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:08:06 PM         6:08:06 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     Ben, Read the article. You did the right thing. I hope you're
                                 8:44:51 AM(UTC-   8/7/2015                   doing okay. They should've never put you or Josh or the
               David Leduc       4)                8:44:35 AM(UTC-            other guy in the position they did.
                                                   4)
               Direction:
               Incoming

  879    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:07:53 PM         6:07:53 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     Hey Ben - just read the Detroit News article - wanted to
                                 7:57:42 AM(UTC-   8/7/2015                   send you a txt and thank you for doing the right thing by
               Jon Mieczkowski   4)                7:57:27 AM(UTC-            blowing the whistle on this situation.
                                                   4)
               Direction:
               Incoming

  880    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:07:45 PM         6:07:45 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     wondering, given the tactical similarity was the "what if todd
                                 7:51:31 AM(UTC-   8/7/2015                   courser is a child molestor" lit drop last summer also self
               Jeff Phillips     4)                7:49:02 AM(UTC-            inflicted smear?
                                                   4)
               Direction:
               Incoming

  881    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:07:45 PM         6:07:45 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     Ben is in Montana during the presidential debates which
                                 7:51:29 AM(UTC-   8/7/2015                   are clogging up social media so the detroit news article has
               Jeff Phillips     4)                7:49:01 AM(UTC-            way less reach. Hmm. Mystery. Also
                                                   4)
               Direction:
               Incoming

  882    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:07:45 PM         6:07:45 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              8/7/2015          Network:          Read     I'm trying to figure out why Ben Graham wouldn't tell me
                                 7:49:15 AM(UTC-   8/7/2015                   what was going on but gives this audio tape to the detroit
               Jeff Phillips     4)                7:49:00 AM(UTC-            news... and why the story broke while
                                                   4)
               Direction:
               Incoming

  883    SMS Messages                                                  Responsive                                       3/22/2018          3/22/2018
                                                                                                                        6:07:22 PM         6:07:22 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                        145
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            8/7/2015
                            12:50:09 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.449
                                                                   That remains to                      Page
                                                                                   be seen. It was a crazy        147
                                                                                                            situation
                                                                   just happy to have the truth out there now.
                                                                                                                      andof
                                                                                                                         I'm 301

               Jill Larder         4)
               Direction:
               Outgoing

  884    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:07:15 PM          6:07:15 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                8/7/2015           Network:          Read     Are you suing them?
                                   12:48:20 AM(UTC-   8/7/2015
               Jill Larder         4)                 12:48:11
                                                      AM(UTC-4)
               Direction:
               Incoming

  885    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:07:15 PM          6:07:15 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                8/7/2015           Network:          Read     Omg this is crazy! I'm proud of you for standing up for
                                   12:45:54 AM(UTC-   8/7/2015                   yourself! I loterally don't know what to say!
               Jill Larder         4)                 12:45:36
                                                      AM(UTC-4)
               Direction:
               Incoming

  886    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:07:01 PM          6:07:01 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  8/7/2015                             Sent     Now you know "the rest of the story"...
                                   12:44:18 AM(UTC-                              http://www.detroitnews.com/story/news/politics/2015/08/06/r
               Jill Larder         4)                                            ecordings-state-rep-asked-aide-hide-relationship/31269315/
               Direction:
               Outgoing

  887    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:06:54 PM          6:06:54 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  8/7/2015                             Sent     http://www.detroitnews.com/story/news/politics/2015/08/06/r
                                   12:32:42 AM(UTC-                              ecordings-state-rep-asked-aide-hide-relationship/31269315/
               Matt Sowash         4)
               Direction:
               Outgoing

  888    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:06:31 PM          6:06:31 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                8/6/2015           Network:          Read     yway.
                                   6:57:35 PM(UTC-    8/6/2015
               Chad Livengood      4)                 6:26:17 PM(UTC-
                                                      4)
               Direction:
               Incoming

  889    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:06:22 PM          6:06:22 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                8/6/2015           Network:          Read     take a few weeks. It's been three weeks and two days.
                                   6:57:33 PM(UTC-    8/6/2015                   Thank you for enduring my questions. Let me know if
               Chad Livengood      4)                 6:26:16 PM(UTC-            Courser or Gamrat contact you or lash out in an
                                                      4)
               Direction:
               Incoming

  890    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:06:22 PM          6:06:22 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                8/6/2015           Network:          Read     Ben, we're finally publishing the story tomorrow. Thank you
                                   6:57:31 PM(UTC-    8/6/2015                   for being patient. I think I told you when we first met at
               Chad Livengood      4)                 6:26:15 PM(UTC-            Truscott's office that this could
                                                      4)
               Direction:
               Incoming

  891    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:02:19 PM          6:02:19 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  7/24/2015                            Sent     Lol it was fine. He asked me same questions as you but
                                   5:51:11 PM(UTC-                               also asked if Todd had said anything about me or my family
               Keith Allard        4)                                            I felt was inappropriate. I said yes
               Direction:
               Outgoing

  892    SMS Messages                                                     Responsive                                   3/22/2018           3/22/2018
                                                                                                                       6:02:19 PM          6:02:19 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                        146
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/24/2015
                           5:46:28 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            7/24/2015
                                                             Read 12/28/18       PageID.450
                                                                    How'd it go? Don't yep me dog!!!! Page 148 of 301

               Keith Allard     4)                 5:46:16 PM(UTC-
                                                   4)
               Direction:
               Incoming

  893    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:02:19 PM      6:02:19 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Sent           To               7/24/2015                            Sent     Yep
                                5:46:00 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

  894    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:02:19 PM      6:02:19 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Inbox          From             7/24/2015          Network:          Read     Did you talk to Chad?
                                5:42:59 PM(UTC-    7/24/2015
               Keith Allard     4)                 5:41:03 PM(UTC-
                                                   4)
               Direction:
               Incoming

  895    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:01:20 PM      6:01:20 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Sent           To               7/22/2015                            Sent     Okay. Just don't want to get caught off guard lol
                                9:00:53 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

  896    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:01:14 PM      6:01:14 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Inbox          From             7/22/2015          Network:          Read     I'll have John ask him that tmrw
                                8:57:26 PM(UTC-    7/22/2015
               Keith Allard     4)                 8:57:14 PM(UTC-
                                                   4)
               Direction:
               Incoming

  897    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:01:06 PM      6:01:06 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Sent           To               7/22/2015                            Sent     Chad is going to tell us before he goes to Todd and Cindy
                                8:55:50 PM(UTC-                               right?
               Keith Allard     4)
               Direction:
               Outgoing

  898    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:00:44 PM      6:00:44 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Inbox          From             7/21/2015          Network:          Read     If Todd was willing to take MIRS call about Davison, Chad
                                6:45:43 PM(UTC-    7/21/2015                  may not need to drive to his house
               Keith Allard     4)                 6:45:28 PM(UTC-
                                                   4)
               Direction:
               Incoming

  899    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:00:11 PM      6:00:11 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Sent           To               7/19/2015                            Sent     Nope. Not one person in the house will stand up for them
                                11:38:29 PM(UTC-                              now. Not even hooker.
               Keith Allard     4)
               Direction:
               Outgoing

  900    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     6:00:05 PM      6:00:05 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted

Inbox          From             7/19/2015          Network:          Read     And they have no allies.
                                11:36:19 PM(UTC-   7/19/2015
               Keith Allard     4)                 11:36:05
                                                   PM(UTC-4)
               Direction:
               Incoming

  901    SMS Messages                                                  Responsive                                    3/22/2018       3/22/2018
                                                                                                                     5:59:55 PM      5:59:55 PM
Folder         Party                  Time         All timestamps    Status   Message                                                      Deleted




                                                                                                                                                  147
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/19/2015
                            11:34:23 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18         PageID.451
                                                                   This situation will                     Page 149 of 301
                                                                                       probably call for that.

               Keith Allard      4)
               Direction:
               Outgoing

  902    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:50 PM         5:59:50 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              7/19/2015          Network:         Read     And the governor can suspend someone from office until
                                 11:33:59 PM(UTC-   7/19/2015                 they are acquitted or removed if the majority of the house
               Keith Allard      4)                 11:33:50                  votes to censure someone
                                                    PM(UTC-4)
               Direction:
               Incoming

  903    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:43 PM         5:59:43 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              7/19/2015          Network:         Read     I'm reading laws on impeachment now. It doesn't have to be
                                 11:33:30 PM(UTC-   7/19/2015                 for a crime; it can also be for "corrupt conduct" or "conduct
               Keith Allard      4)                 11:33:18                  unbecoming of the office"
                                                    PM(UTC-4)
               Direction:
               Incoming

  904    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:34 PM         5:59:34 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                7/19/2015                           Sent     Hmmm idk lol. Maybe bad choice of words. He may be too
                                 11:31:10 PM(UTC-                             stubborn and egotistical to resign.
               Keith Allard      4)
               Direction:
               Outgoing

  905    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:25 PM         5:59:25 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              7/19/2015          Network:         Read     Keep in mind that everyone in the state is about to know the
                                 11:30:04 PM(UTC-   7/19/2015                 most embarrassing mistakes of his personal/professional
               Keith Allard      4)                 11:29:51                  lives
                                                    PM(UTC-4)
               Direction:
               Incoming

  906    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:17 PM         5:59:17 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              7/19/2015          Network:         Read     What does doubling down mean in this case?
                                 11:29:33 PM(UTC-   7/19/2015
               Keith Allard      4)                 11:29:21
                                                    PM(UTC-4)
               Direction:
               Incoming

  907    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:10 PM         5:59:10 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                7/19/2015                           Sent     Well yeah but he's not exactly sane. I feel like there is a real
                                 11:27:29 PM(UTC-                             possibility he doubles down. His martyr complex is seriously
               Keith Allard      4)                                           out of control.
               Direction:
               Outgoing

  908    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:59:03 PM         5:59:03 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              7/19/2015          Network:         Read     He's gotta resign. This is going to be devastating politically
                                 11:24:00 PM(UTC-   7/19/2015
               Keith Allard      4)                 11:23:50
                                                    PM(UTC-4)
               Direction:
               Incoming

  909    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:58:58 PM         5:58:58 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                7/19/2015                           Sent     Oh definitely. After how he's screwed with them and after
                                 11:22:32 PM(UTC-                             the truth comes out.
               Keith Allard      4)
               Direction:
               Outgoing

  910    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      5:58:49 PM         5:58:49 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                       148
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/19/2015       ECF    No. 17-1 filed
                                            Network:
                           11:21:52 PM(UTC- 7/19/2015
                                                             Read 12/28/18
                                                                    I wonder whatPageID.452
                                                                                  Right to Life will do. I Page
                                                                                                           could see150  of 301
                                                                                                                    them making
                                                                    an exception to their policy and endorsing against Todd
               Keith Allard        4)                 11:21:39
                                                      PM(UTC-4)
               Direction:
               Incoming

  911    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:42 PM        5:58:42 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Inbox          From                7/19/2015          Network:         Read     He made his bed. now he can sleep in it. Asshole.
                                   11:20:00 PM(UTC-   7/19/2015
               Keith Allard        4)                 11:19:46
                                                      PM(UTC-4)
               Direction:
               Incoming

  912    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:37 PM        5:58:37 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  7/19/2015                           Sent     Not!
                                   11:18:39 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  913    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:32 PM        5:58:32 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  7/19/2015                           Sent     Almost feel bad for him...
                                   11:18:37 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  914    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:26 PM        5:58:26 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Inbox          From                7/19/2015          Network:         Read     Lolol it's funny how we know this is driving him mad
                                   11:17:10 PM(UTC-   7/19/2015
               Keith Allard        4)                 11:17:01
                                                      PM(UTC-4)
               Direction:
               Incoming

  915    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:20 PM        5:58:20 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  7/19/2015                           Sent     Probably mad at Brandon for the controlled burn story
                                   11:14:27 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  916    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:14 PM        5:58:14 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  7/19/2015                           Sent     Lol he's losing it bro!
                                   11:14:09 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

  917    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:58:03 PM        5:58:03 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Inbox          From                7/19/2015          Network:         Read     He texted Brandon: "No Comment"
                                   11:13:45 PM(UTC-   7/19/2015
               Keith Allard        4)                 11:13:33
                                                      PM(UTC-4)
               Direction:
               Incoming

  918    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:57:51 PM        5:57:51 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted

Sent           To                  7/19/2015                           Sent     Yeah possibly. Or his sex addled brain forgot to block you
                                   11:06:26 PM(UTC-                             when he blocked Josh and I
               Keith Allard        4)
               Direction:
               Outgoing

  919    SMS Messages                                                    Responsive                                   3/22/2018         3/22/2018
                                                                                                                      5:57:42 PM        5:57:42 PM
Folder         Party                     Time         All timestamps   Status   Message                                                       Deleted




                                                                                                                                                     149
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/19/2015       ECF    No. 17-1 filed
                                            Network:
                           11:05:44 PM(UTC- 7/19/2015
                                                             Read 12/28/18
                                                                    He prob saw IPageID.453
                                                                    Sigh.
                                                                                                      Page
                                                                                 liked Davisons page and       151 of
                                                                                                         then blocked me.301

               Keith Allard       4)                 11:05:35
                                                     PM(UTC-4)
               Direction:
               Incoming

  920    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:57:35 PM          5:57:35 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     He's prob prepping an insane rant against Davison right
                                  11:02:50 PM(UTC-   7/19/2015                 now
               Keith Allard       4)                 11:02:40
                                                     PM(UTC-4)
               Direction:
               Incoming

  921    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:57:23 PM          5:57:23 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     Yeah but it may be the first Todd had heard of it when
                                  11:02:25 PM(UTC-   7/19/2015                 Brandon asked him
               Keith Allard       4)                 11:02:16
                                                     PM(UTC-4)
               Direction:
               Incoming

  922    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:57:09 PM          5:57:09 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/19/2015                           Sent     Doesn't look like he got a comment from Todd.
                                  11:01:53 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  923    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:57:02 PM          5:57:02 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     Primary opponent... Media sniffing around...
                                  11:01:39 PM(UTC-   7/19/2015
               Keith Allard       4)                 11:01:29
                                                     PM(UTC-4)
               Direction:
               Incoming

  924    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:56:55 PM          5:56:55 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     Todd must be freaking the hell out
                                  11:00:57 PM(UTC-   7/19/2015
               Keith Allard       4)                 11:00:49
                                                     PM(UTC-4)
               Direction:
               Incoming

  925    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:56:43 PM          5:56:43 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     I told Brandon that Davison was running, and he said he
                                  10:58:50 PM(UTC-   7/19/2015                 was going to call Todd for reaction
               Keith Allard       4)                 10:58:41
                                                     PM(UTC-4)
               Direction:
               Incoming

  926    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:56:43 PM          5:56:43 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     I know why
                                  10:58:35 PM(UTC-   7/19/2015
               Keith Allard       4)                 10:58:22
                                                     PM(UTC-4)
               Direction:
               Incoming

  927    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:56:35 PM          5:56:35 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/19/2015                           Sent     Welcome to the club :)
                                  10:58:17 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  928    SMS Messages                                                   Responsive                                   3/22/2018           3/22/2018
                                                                                                                     5:56:25 PM          5:56:25 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                      150
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/19/2015       ECF    No. 17-1 filed
                                            Network:
                           10:56:56 PM(UTC- 7/19/2015
                                                             Read 12/28/18
                                                                    Todd blocked PageID.454          Page
                                                                                 me on Facebook within the last 152
                                                                                                                hour of 301

               Keith Allard       4)                 10:56:34
                                                     PM(UTC-4)
               Direction:
               Incoming

  929    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:55:49 PM         5:55:49 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/19/2015          Network:         Read     Is there not another screen shot? Todds last text cuts off
                                  10:46:29 PM(UTC-   7/19/2015
               Keith Allard       4)                 10:46:18
                                                     PM(UTC-4)
               Direction:
               Incoming

  930    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:55:49 PM         5:55:49 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/19/2015                           Sent     Yep done
                                  10:45:29 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  931    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:55:21 PM         5:55:21 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/19/2015                           Sent     Thanks pastor. I really appreciate the encouragement and
                                  5:18:28 PM(UTC-                              prayer. It's going to be a tough go for a little but your
               Dan Campbell       4)                                           encouragement and Josh and Clayton have been a real
                                                                               help
               Direction:
               Outgoing

  932    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:54:52 PM         5:54:52 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/17/2015                           Sent     https://www.dropbox.com/s/5mhm1h6jpb3clt9/Voice%2000
                                  7:20:31 PM(UTC-                              2.m4a?dl=0
               Joshua Cline       4)
               Direction:
               Outgoing

  933    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:53:58 PM         5:53:58 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/16/2015          Network:         Read     ncompromising stand you are taking. We will be praying for
                                  10:36:15 AM(UTC-   7/16/2015                 You during this difficult time. God bless and be faithful to
               Dan Campbell       4)                 10:34:33                  Him.
                                                     AM(UTC-4)
               Direction:
               Incoming

  934    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:52:50 PM         5:52:50 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Inbox          From               7/16/2015          Network:         Read     Hey Ben talked with Clayton the other day and he told me a
                                  10:34:42 AM(UTC-   7/16/2015                 little about what you are dealing with. Just want you to know
               Dan Campbell       4)                 10:34:32                  that I am proud of you and the u
                                                     AM(UTC-4)
               Direction:
               Incoming

  935    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:52:14 PM         5:52:14 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/15/2015                           Sent     Btw he does read the email again at the end. I think he
                                  2:13:17 PM(UTC-                              actually reads more of it
               Keith Allard       4)
               Direction:
               Outgoing

  936    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:52:14 PM         5:52:14 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted

Sent           To                 7/15/2015                           Sent     At 26 min he says what he has in mind
                                  12:55:21 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  937    SMS Messages                                                   Responsive                                    3/22/2018          3/22/2018
                                                                                                                      5:51:41 PM         5:51:41 PM
Folder         Party                    Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                      151
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/14/2015       ECF    No. 17-1 filed
                                            Network:
                           11:36:52 PM(UTC- 7/14/2015
                                                             Read 12/28/18
                                                                    Yup!   PageID.455 Page 153 of 301
               Keith Allard   4)                 11:36:44
                                                 PM(UTC-4)
               Direction:
               Incoming

  938    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:41 PM         5:51:41 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             7/14/2015                           Sent     Lol oh jeez. He really said that?
                              11:36:30 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  939    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:41 PM         5:51:41 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           7/14/2015          Network:         Read     "Even with all this stuff, I'm still better than Jan Peabody"
                              11:10:00 PM(UTC-   7/14/2015                 LOLLL
               Keith Allard   4)                 11:09:41
                                                 PM(UTC-4)
               Direction:
               Incoming

  940    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:41 PM         5:51:41 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             7/14/2015                           Sent     Oh really? Lol man I feel like I've blocked all that shit from
                              11:09:36 PM(UTC-                             my memory
               Keith Allard   4)
               Direction:
               Outgoing

  941    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:24 PM         5:51:24 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           7/14/2015          Network:         Read     You also ask them at least 7 times if you can cover floor
                              11:08:53 PM(UTC-   7/14/2015                 bills and they keep insisting on talking on their personal shit
               Keith Allard   4)                 11:08:32
                                                 PM(UTC-4)
               Direction:
               Incoming

  942    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:17 PM         5:51:17 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             7/14/2015                           Sent     Fair enough
                              11:08:20 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

  943    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:51:11 PM         5:51:11 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           7/14/2015          Network:         Read     Agreed BUT it makes it juicier. He'd rather sit there with you
                              11:07:57 PM(UTC-   7/14/2015                 trying to orchestrate a coverup than attend his meeting.
               Keith Allard   4)                 11:07:47                  That's newsworthy
                                                 PM(UTC-4)
               Direction:
               Incoming

  944    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:50:46 PM         5:50:46 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Sent           To             7/14/2015                           Sent     Oh yeah I forgot about that. Not really a misappropriation of
                              11:07:08 PM(UTC-                             state resources though. He's not really required to attend
               Keith Allard   4)                                           committee meetings. Still doesn't look good for him though
               Direction:
               Outgoing

  945    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:50:27 PM         5:50:27 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted

Inbox          From           7/14/2015          Network:         Read     He also missed a committee meeting because of the talk on
                              11:05:38 PM(UTC-   7/14/2015                 this memory
               Keith Allard   4)                 11:05:28
                                                 PM(UTC-4)
               Direction:
               Incoming

  946    SMS Messages                                               Responsive                                      3/22/2018          3/22/2018
                                                                                                                    5:50:56 PM         5:50:56 PM
Folder         Party                Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                    152
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/14/2015
                            11:02:43 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.456
                                                                   Hm yeah I'll have                  Pageagain
                                                                                     to remember that memory 154asof
                                                                                                                   well301

               Keith Allard      4)
               Direction:
               Outgoing

  947    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:50:56 PM        5:50:56 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From              7/14/2015          Network:         Read     Lolllll
                                 11:00:21 PM(UTC-   7/14/2015
               Keith Allard      4)                 11:00:11
                                                    PM(UTC-4)
               Direction:
               Incoming

  948    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:50:56 PM        5:50:56 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent           To                7/14/2015                           Sent     You mean "the E word"
                                 11:00:05 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

  949    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:50:14 PM        5:50:14 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From              7/14/2015          Network:         Read     There's a lot more provable (with evidence) of abuse of
                                 10:59:57 PM(UTC-   7/14/2015                 state resources with this memory
               Keith Allard      4)                 10:59:45
                                                    PM(UTC-4)
               Direction:
               Incoming

  950    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:50:14 PM        5:50:14 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From              7/14/2015          Network:         Read     We also forgot to outline how much state time was used to
                                 10:59:56 PM(UTC-   7/14/2015                 change passwords and cover this up in that way
               Keith Allard      4)                 10:59:12
                                                    PM(UTC-4)
               Direction:
               Incoming

  951    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:50:14 PM        5:50:14 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent           To                7/14/2015                           Sent     Yeah true. You think that's significant to the story?
                                 10:58:58 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

  952    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:48:46 PM        5:48:46 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From              7/14/2015          Network:         Read     He doesn't say that night of the controlled burn. He said it
                                 10:58:24 PM(UTC-   7/14/2015                 was the establishment
               Keith Allard      4)                 10:58:12
                                                    PM(UTC-4)
               Direction:
               Incoming

  953    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:48:41 PM        5:48:41 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Sent           To                7/14/2015                           Sent     Yeah... so?
                                 10:57:37 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

  954    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:48:32 PM        5:48:32 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted

Inbox          From              7/14/2015          Network:         Read     Todd says he's 98% sure the text messages are from Joe
                                 10:57:02 PM(UTC-   7/14/2015
               Keith Allard      4)                 10:56:52
                                                    PM(UTC-4)
               Direction:
               Incoming

  955    SMS Messages                                                  Responsive                                     3/22/2018         3/22/2018
                                                                                                                      5:48:24 PM        5:48:24 PM
Folder         Party                   Time         All timestamps   Status   Message                                                         Deleted




                                                                                                                                                     153
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/14/2015
                            10:39:55 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Yeah she will.PageID.457          Page
                                                                                 I wonder how she should       155
                                                                                                         find out    ofthat301
                                                                                                                  about

               Keith Allard       4)
               Direction:
               Outgoing

  956    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:48:17 PM         5:48:17 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               7/14/2015          Network:          Read     Fon is going to kill him if she ever hears the stuff he says
                                  10:38:25 PM(UTC-   7/14/2015                  about her
               Keith Allard       4)                 10:38:14
                                                     PM(UTC-4)
               Direction:
               Incoming

  957    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:50:01 PM         5:50:01 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 7/14/2015                            Sent     Lol yeah I forgot about that
                                  10:37:25 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  958    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:49:55 PM         5:49:55 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               7/14/2015          Network:          Read     LOL YOU TELL THEM "Rachel Maddow is going to be
                                  10:34:47 PM(UTC-   7/14/2015                  talking about this when it comes out"
               Keith Allard       4)                 10:34:36
                                                     PM(UTC-4)
               Direction:
               Incoming

  959    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:49:49 PM         5:49:49 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               7/14/2015          Network:          Read     Misuse of state resources
                                  10:34:37 PM(UTC-   7/14/2015
               Keith Allard       4)                 10:33:00
                                                     PM(UTC-4)
               Direction:
               Incoming

  960    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:49:41 PM         5:49:41 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 7/14/2015                            Sent     True that
                                  10:32:49 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  961    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:49:36 PM         5:49:36 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               7/14/2015          Network:          Read     It occurs to me that the entire second memory is done
                                  10:32:04 PM(UTC-   7/14/2015                  during state time...
               Keith Allard       4)                 10:31:51
                                                     PM(UTC-4)
               Direction:
               Incoming

  962    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:46:18 PM         5:46:18 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 7/13/2015                            Sent     Yeah she apparently didn't believe us so she told them. Oh
                                  2:32:21 PM(UTC-                               well... she'll figure our soon enough she chose the wrong
               Cody Mott          4)                                            team.
               Direction:
               Outgoing

  963    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:46:18 PM         5:46:18 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               7/13/2015          Network:          Read     Not cool
                                  2:31:19 PM(UTC-    7/13/2015
               Cody Mott          4)                 2:31:04 PM(UTC-
                                                     4)
               Direction:
               Incoming

  964    SMS Messages                                                    Responsive                                     3/22/2018          3/22/2018
                                                                                                                        5:45:25 PM         5:45:25 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                        154
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/13/2015
                            2:30:05 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  We may have PageID.458
                                                                                enlightened her aboutPage
                                                                  told Todd and Cindy
                                                                                                              156and
                                                                                                     the "situation" of she
                                                                                                                         301
               Cody Mott          4)
               Direction:
               Outgoing

  965    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:45:06 PM          5:45:06 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               7/13/2015          Network:          Read     It's not their fault their bosses suck
                                  2:20:15 PM(UTC-    7/13/2015
               Cody Mott          4)                 2:20:02 PM(UTC-
                                                     4)
               Direction:
               Incoming

  966    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:44:47 PM          5:44:47 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               7/13/2015          Network:          Read     They call down for everything. They need help with constit
                                  2:11:59 PM(UTC-    7/13/2015                  work
               Cody Mott          4)                 2:11:47 PM(UTC-
                                                     4)
               Direction:
               Incoming

  967    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:44:47 PM          5:44:47 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               7/13/2015          Network:          Read     And it's not an easy job to just pick up and learn on your
                                  2:10:51 PM(UTC-    7/13/2015                  own
               Cody Mott          4)                 2:07:53 PM(UTC-
                                                     4)
               Direction:
               Incoming

  968    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:44:47 PM          5:44:47 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 7/13/2015                            Sent     You had some interaction with them since we left?
                                  2:09:05 PM(UTC-
               Cody Mott          4)
               Direction:
               Outgoing

  969    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:44:29 PM          5:44:29 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 7/13/2015                            Sent     Lol yeah their both pretty much idiots. Neither have any
                                  2:06:12 PM(UTC-                               political acumen whatsoever
               Cody Mott          4)
               Direction:
               Outgoing

  970    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:44:21 PM          5:44:21 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               7/13/2015          Network:          Read     Gamrat and courser kinda screwed themselves. Their staff
                                  2:05:26 PM(UTC-    7/13/2015                  is basically clueless
               Cody Mott          4)                 2:04:39 PM(UTC-
                                                     4)
               Direction:
               Incoming

  971    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:43:01 PM          5:43:01 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               7/10/2015          Network:          Read     so mom filled me in on some of the drama you are going
                                  4:00:05 PM(UTC-    7/10/2015                  through with todd. hope it gets betterr for you, sorry thats
               Heather            4)                 3:59:56 PM(UTC-            happening to you!
                                                     4)
               Direction:
               Incoming

  972    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:41:48 PM          5:41:48 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 7/8/2015                             Sent     I totally missed that threat. Don't threaten me you asshole
                                  10:12:01 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

  973    SMS Messages                                                    Responsive                                      3/22/2018           3/22/2018
                                                                                                                         5:41:40 PM          5:41:40 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                          155
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/8/2015        ECF    No. 17-1 filed
                                            Network:
                           10:05:42 PM(UTC- 7/8/2015
                                                             Read 12/28/18
                                                                    treasury docsPageID.459
                                                                                 along quickly" Page 157 of 301
               Keith Allard         4)                 10:03:32
                                                       PM(UTC-4)
               Direction:
               Incoming

  974    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          5:41:24 PM         5:41:24 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 7/8/2015           Network:          Read     In that email he says "I don't want to hurt your reputations
                                    10:03:41 PM(UTC-   7/8/2015                   or your ability to make money so If you can take care of
               Keith Allard         4)                 10:03:31                   getting the passwords along and the
                                                       PM(UTC-4)
               Direction:
               Incoming

  975    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          5:41:30 PM         5:41:30 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 7/8/2015           Network:          Read     In that email he says "I don't want to hurt your reputations   Yes
                                    10:03:41 PM(UTC-   7/8/2015                   or your ability to make money so L
               Keith Allard         4)                 10:03:31                   '__!_______#___
                                                       PM(UTC-4)                  ______________________                      Nis
               Direction:
               Incoming

  976    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          5:41:15 PM         5:41:15 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   7/8/2015                             Sent     Huh?
                                    10:01:42 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

  977    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          5:41:06 PM         5:41:06 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 7/8/2015           Network:          Read     Why did he threaten our reputations?
                                    9:59:37 PM(UTC-    7/8/2015
               Keith Allard         4)                 9:59:27 PM(UTC-
                                                       4)
               Direction:
               Incoming

  978    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          5:40:55 PM         5:40:55 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   7/8/2015                             Sent     Ah thought i sent it just forwarded
                                    9:57:55 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

  979    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          4:52:56 PM         4:52:56 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 7/8/2015           Network:          Read     I don't see anything in Todds emails about cindys campaign
                                    9:55:26 PM(UTC-    7/8/2015                   documents
               Keith Allard         4)                 9:55:16 PM(UTC-
                                                       4)
               Direction:
               Incoming

  980    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          4:12:10 PM         4:12:10 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   7/8/2015                             Sent     Ike and I will be at the office tomorrow morning to get
                                    5:48:24 PM(UTC-                               whatever data Todd wants off my server. Please make sure
               Georgeanne Courser   4)                                            Todd returns it before then.
               Direction:
               Outgoing

  981    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          4:10:04 PM         4:10:04 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   7/8/2015                             Sent     I don't think I have it here. Must be in my box at Todds
                                    1:20:58 PM(UTC-                               office
               Joshua Cline         4)
               Direction:
               Outgoing

  982    SMS Messages                                                      Responsive                                     3/22/2018          3/22/2018
                                                                                                                          4:09:57 PM         4:09:57 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                          156
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/8/2015
                           1:18:36 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            7/8/2015
                                                             Read 12/28/18        PageID.460
                                                                    Bring that book when u come. Page 158 of 301
               Joshua Cline    4)                 1:18:27 PM(UTC-
                                                  4)
               Direction:
               Incoming

  983    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:09:27 PM        4:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              7/8/2015                             Sent     Lost you. Not sure what happened
                               12:07:47 PM(UTC-
               Joshua Cline    4)
               Direction:
               Outgoing

  984    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:09:27 PM        4:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            7/8/2015           Network:          Read     Really? What now? Fill me in
                               11:49:54 AM(UTC-   7/8/2015
               Joshua Cline    4)                 11:49:44
                                                  AM(UTC-4)
               Direction:
               Incoming

  985    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:09:27 PM        4:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              7/8/2015                             Sent     TC stuff
                               11:49:22 AM(UTC-
               Joshua Cline    4)
               Direction:
               Outgoing

  986    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:09:27 PM        4:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            7/8/2015           Network:          Read     Family shit or more TC stuff
                               11:49:02 AM(UTC-   7/8/2015
               Joshua Cline    4)                 11:48:50
                                                  AM(UTC-4)
               Direction:
               Incoming

  987    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:09:27 PM        4:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              7/8/2015                             Sent     Okay that's fine. We've got some shit hitting the fan right
                               11:48:22 AM(UTC-                              now so I'm a bit preoccupied at the moment anyway
               Joshua Cline    4)
               Direction:
               Outgoing

  988    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:08:39 PM        4:08:39 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            7/7/2015           Network:          Read     He called Cindy and Todd for comment
                               2:33:42 PM(UTC-    7/7/2015
               Keith Allard    4)                 2:33:33 PM(UTC-
                                                  4)
               Direction:
               Incoming

  989    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:08:39 PM        4:08:39 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              7/7/2015                             Sent     Lol yeah not bad
                               2:30:44 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

  990    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:08:39 PM        4:08:39 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            7/7/2015           Network:          Read     Did you see Brandon's story? It's actually pretty great
                               2:29:37 PM(UTC-    7/7/2015
               Keith Allard    4)                 2:29:27 PM(UTC-
                                                  4)
               Direction:
               Incoming

  991    SMS Messages                                                 Responsive                                     3/22/2018         3/22/2018
                                                                                                                     4:07:40 PM        4:07:40 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                    157
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/7/2015        ECF    No. 17-1 filed
                                            Network:
                           12:34:22 PM(UTC- 7/7/2015
                                                             Read 12/28/18
                                                                    Call me PageID.461 Page 159 of 301
               David Forsmark   4)                 12:34:10
                                                   PM(UTC-4)
               Direction:
               Incoming

  992    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:07:40 PM      4:07:40 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Sent           To               7/7/2015                             Sent     Lol yeah... got canned yesterday
                                11:00:02 AM(UTC-
               David Forsmark   4)
               Direction:
               Outgoing

  993    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:07:40 PM      4:07:40 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Inbox          From             7/7/2015           Network:          Read     I think you know what I'm referring to
                                10:59:42 AM(UTC-   7/7/2015
               David Forsmark   4)                 10:59:32
                                                   AM(UTC-4)
               Direction:
               Incoming

  994    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:07:40 PM      4:07:40 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Sent           To               7/7/2015                             Sent     Yes? Lol
                                10:59:08 AM(UTC-
               David Forsmark   4)
               Direction:
               Outgoing

  995    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:07:40 PM      4:07:40 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Inbox          From             7/7/2015           Network:          Read     Dude!
                                10:58:36 AM(UTC-   7/7/2015
               David Forsmark   4)                 10:58:24
                                                   AM(UTC-4)
               Direction:
               Incoming

  996    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:05:27 PM      4:05:27 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Sent           To               7/6/2015                             Sent     Bring your old iphone. They won't know to look for two
                                6:50:12 AM(UTC-                               phones on us
               Keith Allard     4)
               Direction:
               Outgoing

  997    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:05:00 PM      4:05:00 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Sent           To               7/5/2015                             Sent     Yeah idk what he's thinking
                                8:37:28 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

  998    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:04:41 PM      4:04:41 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Inbox          From             7/5/2015           Network:          Read     It's an article criticizing Todd
                                8:32:58 PM(UTC-    7/5/2015
               Keith Allard     4)                 8:31:02 PM(UTC-
                                                   4)
               Direction:
               Incoming

  999    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:04:33 PM      4:04:33 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted

Inbox          From             7/5/2015           Network:          Read     What an idiot
                                8:24:42 PM(UTC-    7/5/2015
               Keith Allard     4)                 8:24:29 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1000    SMS Messages                                                  Responsive                                      3/22/2018       3/22/2018
                                                                                                                       4:04:33 PM      4:04:33 PM
Folder         Party                  Time         All timestamps    Status   Message                                                        Deleted




                                                                                                                                                    158
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/5/2015
                            8:15:53 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  What the? PageID.462 Page 160 of 301
               Keith Allard   4)
               Direction:
               Outgoing

 1001    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           7/5/2015          Network:          Read     They asked us to separate the fucking offices!!!
                              7:35:23 PM(UTC-   7/5/2015
               Keith Allard   4)                7:35:15 PM(UTC-
                                                4)
               Direction:
               Incoming

 1002    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             7/5/2015                            Sent     Yep freaking morons
                              7:31:28 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1003    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           7/5/2015          Network:          Read     They are just very unhappy assholes with a serious martyr
                              7:29:48 PM(UTC-   7/5/2015                   complex.
               Keith Allard   4)                7:29:38 PM(UTC-
                                                4)
               Direction:
               Incoming

 1004    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           7/5/2015          Network:          Read     Right now is the easiest part of their jobs. They could go sit
                              7:24:52 PM(UTC-   7/5/2015                   on a beach for 3 months. Instead they just want to scheme
               Keith Allard   4)                7:24:44 PM(UTC-            and fight and destroy people
                                                4)
               Direction:
               Incoming

 1005    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           7/5/2015          Network:          Read     They also just seem addicted to warfare with people
                              7:24:23 PM(UTC-   7/5/2015
               Keith Allard   4)                7:24:11 PM(UTC-
                                                4)
               Direction:
               Incoming

 1006    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             7/5/2015                            Sent     Quite true... I'm not so much worried about them flipping out
                              7:22:33 PM(UTC-                              in the moment. Long term they're plotting scheming nut jobs
               Keith Allard   4)                                           who will do pretty much anything to avoid being exposed
               Direction:
               Outgoing

 1007    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           7/5/2015          Network:          Read     Here's the thing... If anything goes down, Norm will know
                              7:19:54 PM(UTC-   7/5/2015                   we were not at fault. hE will probably freak out actually
               Keith Allard   4)                7:19:46 PM(UTC-
                                                4)
               Direction:
               Incoming

 1008    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             7/5/2015                            Sent     Yeah I know...
                              7:17:49 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1009    SMS Messages                                               Responsive                                     3/22/2018         3/22/2018
                                                                                                                   4:04:07 PM        4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                  159
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/5/2015
                           7:17:06 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            7/5/2015
                                                             Read 12/28/18
                                                                    Wish you had PageID.463
                                                                                 your CCP   Page 161 of 301
               Keith Allard   4)                7:16:55 PM(UTC-
                                                4)
               Direction:
               Incoming

 1010    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:04:07 PM            4:04:07 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Sent           To             7/5/2015                            Sent     Alrighty... I'm just really not sure how to play this. These
                              7:10:32 PM(UTC-                              people are literally insane. There really is no telling what
               Keith Allard   4)                                           they are capable of
               Direction:
               Outgoing

 1011    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Inbox          From           7/5/2015          Network:          Read     They never emailed me back
                              4:39:40 PM(UTC-   7/5/2015
               Keith Allard   4)                4:39:32 PM(UTC-
                                                4)
               Direction:
               Incoming

 1012    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Sent           To             7/5/2015                            Sent     Same time as you? I guess 815?
                              4:09:06 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1013    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Inbox          From           7/5/2015          Network:          Read     What time are you gonna try and get there tmrw?
                              4:08:35 PM(UTC-   7/5/2015
               Keith Allard   4)                4:08:29 PM(UTC-
                                                4)
               Direction:
               Incoming

 1014    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Sent           To             7/5/2015                            Sent     Lol well that's fun
                              4:08:03 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1015    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Inbox          From           7/5/2015          Network:          Read     And they're still blocked soooo lol
                              4:06:30 PM(UTC-   7/5/2015
               Keith Allard   4)                4:06:21 PM(UTC-
                                                4)
               Direction:
               Incoming

 1016    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Inbox          From           7/5/2015          Network:          Read     Haven't checked my email yet
                              4:06:24 PM(UTC-   7/5/2015
               Keith Allard   4)                4:06:12 PM(UTC-
                                                4)
               Direction:
               Incoming

 1017    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted

Sent           To             7/5/2015                            Sent     You?
                              4:05:26 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1018    SMS Messages                                               Responsive                                      3/22/2018             3/22/2018
                                                                                                                    4:02:56 PM            4:02:56 PM
Folder         Party                Time        All timestamps    Status   Message                                                              Deleted




                                                                                                                                                       160
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/5/2015
                            4:05:24 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Nope nada lolPageID.464 Page 162 of 301

               Keith Allard   4)
               Direction:
               Outgoing

 1019    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:02:42 PM          4:02:42 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Inbox          From           7/5/2015           Network:          Read     Have you gotten any texts calls or emails from them all
                              4:05:01 PM(UTC-    7/5/2015                   weekend?
               Keith Allard   4)                 4:04:50 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1020    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:02:28 PM          4:02:28 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Sent           To             7/4/2015                             Sent     Oh that's good. Lol
                              10:52:22 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1021    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:02:12 PM          4:02:12 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Inbox          From           7/4/2015           Network:          Read     rded the meeting with Ann.
                              10:51:39 AM(UTC-   7/4/2015
               Keith Allard   4)                 10:51:26
                                                 AM(UTC-4)
               Direction:
               Incoming

 1022    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:02:06 PM          4:02:06 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Inbox          From           7/4/2015           Network:          Read     from Joe: Also, before they arrived at the meeting she was
                              10:51:34 AM(UTC-   7/4/2015                   trying to tell Todd how to use the voice memo app on the
               Keith Allard   4)                 10:51:25                   iPhone. I am pretty sure he/they reco
                                                 AM(UTC-4)
               Direction:
               Incoming

 1023    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:01:44 PM          4:01:44 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Inbox          From           7/4/2015           Network:          Read     Also we should run a robocall "Todd courser in his own
                              8:29:46 AM(UTC-    7/4/2015                   words" where he just reads the controlled burn
               Keith Allard   4)                 8:29:38 AM(UTC-
                                                 4)
               Direction:
               Incoming

 1024    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:01:38 PM          4:01:38 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Sent           To             7/4/2015                             Sent     Lol that's a good one
                              7:50:06 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1025    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      4:01:38 PM          4:01:38 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Inbox          From           7/4/2015           Network:          Read     If they bring up that I told Anne, I'm going to tell him that i
                              12:36:10 AM(UTC-   7/4/2015                   "had to inoculate the herd" and then wink
               Keith Allard   4)                 12:36:03
                                                 AM(UTC-4)
               Direction:
               Incoming

 1026    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      3:39:32 PM          3:39:32 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted

Sent           To             7/3/2015                             Sent     Well we're for sure getting fired Monday then. Lol
                              9:27:10 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1027    SMS Messages                                                Responsive                                       3/22/2018           3/22/2018
                                                                                                                      3:39:32 PM          3:39:32 PM
Folder         Party                Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                       161
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/3/2015
                           9:26:02 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            7/3/2015
                                                             Read 12/28/18      PageID.465
                                                                    Who cares. They're                 Page
                                                                                       the ones that fucked yo 163 of 301

               Keith Allard      4)                9:25:55 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1028    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                            Sent     Lol well it means they know what we told Anne
                                 9:24:17 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1029    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015          Network:          Read     Yeah idk what that means.
                                 9:21:55 PM(UTC-   7/3/2015
               Keith Allard      4)                9:21:47 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1030    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                            Sent     Oh that's good...
                                 9:21:27 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1031    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015          Network:          Read     They met with Anne this morning
                                 9:21:05 PM(UTC-   7/3/2015
               Keith Allard      4)                9:20:56 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1032    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                            Sent     We need to hear that recording so we can prepare
                                 3:10:35 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1033    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015          Network:          Read     Sorry, at lunch. I'm waiting for more info from Joe
                                 3:10:08 PM(UTC-   7/3/2015
               Keith Allard      4)                3:09:59 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1034    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                            Sent     Hellooo? You can't tell me something like that and then not
                                 3:07:27 PM(UTC-                              respond or answer the phone lol
               Keith Allard      4)
               Direction:
               Outgoing

 1035    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                            Sent     So what did they decide to do?
                                 3:00:08 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1036    SMS Messages                                                  Responsive                                    3/22/2018        3/22/2018
                                                                                                                     3:39:32 PM       3:39:32 PM
Folder         Party                   Time        All timestamps    Status   Message                                                       Deleted




                                                                                                                                                   162
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/3/2015
                            2:57:20 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Lol those guysPageID.466             Pageover
                                                                                 are idiots. They're seriously 164  of 301
                                                                                                                reacting

               Keith Allard      4)
               Direction:
               Outgoing

 1037    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:39:32 PM        3:39:32 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015           Network:          Read     Bug
                                 2:56:44 PM(UTC-    7/3/2015
               Keith Allard      4)                 2:56:33 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1038    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:39:32 PM        3:39:32 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015           Network:          Read     Big
                                 2:56:39 PM(UTC-    7/3/2015
               Keith Allard      4)                 2:56:30 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1039    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:39:32 PM        3:39:32 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                             Sent     How do you know that? Lol That's a dumb idea
                                 2:56:19 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1040    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:51 PM        3:38:51 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015           Network:          Read     they're freaking out man. I guess they brainstormed about
                                 2:55:28 PM(UTC-    7/3/2015                   being at the HOB at 9am Monday and stopping us from
               Keith Allard      4)                 2:55:17 PM(UTC-            going in.
                                                    4)
               Direction:
               Incoming

 1041    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:42 PM        3:38:42 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015           Network:          Read     Gotcha
                                 1:32:10 PM(UTC-    7/3/2015
               Joshua            4)                 1:32:03 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1042    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:36 PM        3:38:36 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                             Sent     Correct :)
                                 1:23:37 PM(UTC-
               Joshua            4)
               Direction:
               Outgoing

 1043    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:29 PM        3:38:29 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              7/3/2015           Network:          Read     So it is just an excuse to get off work because tomorrow is
                                 1:15:59 PM(UTC-    7/3/2015                   the forth of July
               Joshua            4)                 1:15:49 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1044    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:20 PM        3:38:20 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                7/3/2015                             Sent     Nope. Keith talked to Joe and Cindy was talking to Todd
                                 12:58:59 PM(UTC-                              while she was with them. Which she generally doesn't do.
               Joshua Cline      4)                                            And she said "we can fix the key cards tomorrow.." which is
                                                                               funny because they can't... its a holiday. And she asked
               Direction:                                                      keith a week or so ago to remove Todds keycard acess. He
               Outgoing                                                        thought he couldn't but Matt did yesterday

 1045    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:38:00 PM        3:38:00 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                    163
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/3/2015        ECF    No. 17-1 filed
                                            Network:
                           12:57:05 PM(UTC- 7/3/2015
                                                             Read 12/28/18        PageID.467
                                                                    Did they respond to Keith? Page 165 of 301
               Joshua Cline    4)                 12:56:54
                                                  PM(UTC-4)
               Direction:
               Incoming

 1046    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:38:00 PM            3:38:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Sent           To              7/3/2015                             Sent     Political... she's flipping out because of the emails Keith
                               12:55:02 PM(UTC-                              sent them yesterday.
               Joshua Cline    4)
               Direction:
               Outgoing

 1047    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:38:00 PM            3:38:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Inbox          From            7/3/2015           Network:          Read     Really? For what purpose? From her personal FB or
                               12:52:08 PM(UTC-   7/3/2015                   political?
               Joshua Cline    4)                 12:52:02
                                                  PM(UTC-4)
               Direction:
               Incoming

 1048    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:38:00 PM            3:38:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Sent           To              7/3/2015                             Sent     So Cindy removed Keith and I from her Facebook page and
                               12:49:08 PM(UTC-                              her political Nationbuilder. Also went to Lansing at 6am
               Joshua Cline    4)                                            today lol
               Direction:
               Outgoing

 1049    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:37:28 PM            3:37:28 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Sent           To              7/3/2015                             Sent     I still have all my Todd accesses.
                               9:38:57 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1050    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:37:22 PM            3:37:22 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Sent           To              7/3/2015                             Sent     Oh boy this is going to be fun! :)
                               9:32:42 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1051    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:37:16 PM            3:37:16 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Inbox          From            7/3/2015           Network:          Read     Why would she react this way towards us? It basically
                               9:31:22 AM(UTC-    7/3/2015                   shows that she's upset we took away her access to Todd
               Keith Allard    4)                 9:31:13 AM(UTC-
                                                  4)
               Direction:
               Incoming

 1052    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:36:48 PM            3:36:48 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Sent           To              7/2/2015                             Sent     Idk that's quite odd. What is it doing? Can you not send it or
                               2:17:29 PM(UTC-                               is it not opening the reply box for you to type?
               Karen           4)
               Direction:
               Outgoing

 1053    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:36:42 PM            3:36:42 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted

Inbox          From            7/2/2015           Network:          Read     I don't know. I did restart the computer. Toddforrep... I could
                               2:12:21 PM(UTC-    7/2/2015                   send emails. This one I can't?
               Karen           4)                 2:12:15 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1054    SMS Messages                                                 Responsive                                     3/22/2018             3/22/2018
                                                                                                                     3:36:35 PM            3:36:35 PM
Folder         Party                 Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                        164
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/2/2015
                            2:09:56 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Idk try closing PageID.468           Page
                                                                                  browser and trying again.
                                                                  computer. What browser are you using?
                                                                                                                 166 of 301
                                                                                                            Or restart

               Karen              4)
               Direction:
               Outgoing

 1055    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:36:29 PM         3:36:29 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               7/2/2015           Network:          Read     I'm in Lapeer.
                                  2:08:16 PM(UTC-    7/2/2015
               Karen              4)                 2:08:06 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1056    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:36:19 PM         3:36:19 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 7/2/2015                             Sent     That's weird because I can. Must be your computer or
                                  2:07:32 PM(UTC-                               browser being odd
               Karen              4)
               Direction:
               Outgoing

 1057    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:36:13 PM         3:36:13 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               7/2/2015           Network:          Read     Can't reply to emails on toddformichigan site.
                                  2:05:47 PM(UTC-    7/2/2015
               Karen              4)                 2:05:40 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1058    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:36:06 PM         3:36:06 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               7/2/2015           Network:          Read     grammar.
                                  11:38:06 AM(UTC-   7/2/2015
               Joshua Cline       4)                 11:37:40
                                                     AM(UTC-4)
               Direction:
               Incoming

 1059    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:36:01 PM         3:36:01 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               7/2/2015           Network:          Read     Well he did not create a list the right way, abused his list
                                  11:37:51 AM(UTC-   7/2/2015                   with the amount of emails he has been sending, the topics,
               Joshua Cline       4)                 11:37:39                   the length of emails and the bad
                                                     AM(UTC-4)
               Direction:
               Incoming

 1060    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:35:55 PM         3:35:55 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 7/2/2015                             Sent     Yeah well he's blaming me now. Just yelled at keith about it
                                  11:33:05 AM(UTC-                              for like 45 min on the phone.
               Joshua Cline       4)
               Direction:
               Outgoing

 1061    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:35:49 PM         3:35:49 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               7/2/2015           Network:          Read     His fault. He did not listen to his social media and political
                                  11:32:28 AM(UTC-   7/2/2015                   consultants.
               Joshua Cline       4)                 11:32:21
                                                     AM(UTC-4)
               Direction:
               Incoming

 1062    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:35:44 PM         3:35:44 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 7/2/2015                             Sent     Todd is losing his mind over this stupid opt in campaign
                                  11:30:45 AM(UTC-                              shit. Going to have Justin Conn do all his NB stuff now lol
               Joshua Cline       4)
               Direction:
               Outgoing

 1063    SMS Messages                                                    Responsive                                      3/22/2018          3/22/2018
                                                                                                                         3:35:04 PM         3:35:04 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                         165
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/2/2015
                            8:47:41 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.469
                                                                  Nationbuilder contact.             Page
                                                                                         Joe Wisniewski       167 of 301
                                                                                                        213-873-0713

               Todd Courser      4)
               Direction:
               Outgoing

 1064    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                7/1/2015                            Sent     He's insisting on NB contact info. I don't want to have him
                                 9:33:48 PM(UTC-                              calling and bitching them out and harming my reputation
               Keith Allard      4)                                           with them.
               Direction:
               Outgoing

 1065    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              7/1/2015          Network:          Read     the contact info for both and I'll get some attention on this
                                 9:22:53 PM(UTC-   7/1/2015                   tomorrow.
               Todd Courser      4)                9:22:43 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1066    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              7/1/2015          Network:          Read      out a month? And have to beg to get it and then I get this?
                                 9:22:52 PM(UTC-   7/1/2015                   I'll be cooled down tomorrow a bit but I want to rip
               Todd Courser      4)                9:22:43 PM(UTC-            somebody in half right now. So please get me
                                                   4)
               Direction:
               Incoming

 1067    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              7/1/2015          Network:          Read     Sounds good but I want their contact info for the tech
                                 9:22:42 PM(UTC-   7/1/2015                   person and the sales person I am not happy with this; I pay
               Todd Courser      4)                9:22:35 PM(UTC-            a $H1T load of money to get two damned emails
                                                   4)
               Direction:
               Incoming

 1068    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                7/1/2015                            Sent     I made a emergency call to their support since my contact
                                 9:10:37 PM(UTC-                              isn't available right now. I guess there's a feature that I
               Todd Courser      4)                                           wasn't aware of that will autocomplete the form so sign ups
                                                                              will only need to make one click instead of filling out the
               Direction:                                                     whole form. NB does so many cool things even I cant keep
               Outgoing                                                       track of them all. We can implement this on the next email
                                                                              to make sure people don't need to fill out the form. Lets just
                                                                              work through the process and see where we end up and
                                                                              evaluate from there.

 1069    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                7/1/2015                            Sent     Okay dokey
                                 9:00:50 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1070    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              7/1/2015          Network:          Read     Well send him something so he stops bugging me
                                 9:00:30 PM(UTC-   7/1/2015
               Keith Allard      4)                9:00:21 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1071    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                7/1/2015                            Sent     But I don't want the NB people thinking I don't know my
                                 9:00:16 PM(UTC-                              stuff
               Keith Allard      4)
               Direction:
               Outgoing

 1072    SMS Messages                                                  Responsive                                     3/22/2018          3/22/2018
                                                                                                                      3:34:39 PM         3:34:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted


                                                                                                                                                      166
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/1/2015
                            9:00:00 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.470
                                                                  I guess I can play dumb and tell himPage      168thatof 301
                                                                                                      I didn't know

               Keith Allard       4)
               Direction:
               Outgoing

 1073    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Sent           To                 7/1/2015                            Sent     Problem with that is they'll probably tell them there is a way
                                  8:59:44 PM(UTC-                              to do it better
               Keith Allard       4)
               Direction:
               Outgoing

 1074    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Inbox          From               7/1/2015          Network:          Read     long emails
                                  8:57:17 PM(UTC-   7/1/2015
               Keith Allard       4)                8:57:03 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1075    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Inbox          From               7/1/2015          Network:          Read     Idk why he's mad. If ppl don't take the time to go through
                                  8:57:12 PM(UTC-   7/1/2015                   that very simple opt in, they're definitely not investing 20
               Keith Allard       4)                8:57:02 PM(UTC-            minutes to read his ridiculously
                                                    4)
               Direction:
               Incoming

 1076    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Inbox          From               7/1/2015          Network:          Read     Let nation builder handle him
                                  8:56:26 PM(UTC-   7/1/2015
               Keith Allard       4)                8:56:16 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1077    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Sent           To                 7/1/2015                            Sent     There may be a way I can make it work better.
                                  8:55:39 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1078    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Inbox          From               7/1/2015          Network:          Read     And he keeps blowing me up
                                  8:54:12 PM(UTC-   7/1/2015
               Keith Allard       4)                8:54:05 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1079    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Inbox          From               7/1/2015          Network:          Read     Send him the contact. I can't wait to see that email
                                  8:54:01 PM(UTC-   7/1/2015
               Keith Allard       4)                8:53:50 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1080    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted

Sent           To                 7/1/2015                            Sent     It's his damn fault the list is fucked up in the first place
                                  8:53:50 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1081    SMS Messages                                                   Responsive                                       3/22/2018            3/22/2018
                                                                                                                         3:34:39 PM           3:34:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                              Deleted




                                                                                                                                                           167
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            7/1/2015
                            8:53:26 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.471
                                                                  Lol nope haven't responded. Page 169 of 301
               Keith Allard    4)
               Direction:
               Outgoing

 1082    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     We were in a movie and I just can't find a fuck to give
                               8:51:53 PM(UTC-   7/1/2015
               Keith Allard    4)                8:51:46 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1083    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     Haha have you responded at all?
                               8:51:43 PM(UTC-   7/1/2015
               Keith Allard    4)                8:51:34 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1084    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     name and last name and your phone and your email
                               8:20:16 PM(UTC-   7/1/2015                   again? I'll be calling first thing in the morning. Thanks
               Todd Courser    4)                8:20:08 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1085    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     and either they want to be the vendor I pay or they don't; I
                               8:20:15 PM(UTC-   7/1/2015                   can understand a opt in program but this isn't that; opt in is
               Todd Courser    4)                8:20:08 PM(UTC-            click, not click and type your first
                                                 4)
               Direction:
               Incoming

 1086    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     Keith/Ben - I'll need the tech person and the sales persons
                               8:20:09 PM(UTC-   7/1/2015                   contact info; I'll be calmed down on it in the morning, but I
               Todd Courser    4)                8:20:01 PM(UTC-            have paid these clowns a lot of money
                                                 4)
               Direction:
               Incoming

 1087    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Sent           To              7/1/2015                            Sent     Todds losing his cool. Lol
                               8:10:26 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1088    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     idiotic idea; I am pretty irritated and I need to rip someone
                               7:48:30 PM(UTC-   7/1/2015                   in half. Unbelievable.
               Todd Courser    4)                7:48:26 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1089    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:34:02 PM         3:34:02 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted

Inbox          From            7/1/2015          Network:          Read     re-enter their first name and last name and the damn email
                               7:48:29 PM(UTC-   7/1/2015                   and the damn phone number? Ben I need the name and
               Todd Courser    4)                7:48:26 PM(UTC-            contact info for the person who is behind this
                                                 4)
               Direction:
               Incoming

 1090    SMS Messages                                                Responsive                                      3/22/2018          3/22/2018
                                                                                                                     3:33:42 PM         3:33:42 PM
Folder         Party                 Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                     168
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           7/1/2015
                           7:48:23 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            7/1/2015
                                                             Read 12/28/18          PageID.472
                                                                    Keith/Ben - I can't                     Page
                                                                                         really believe the steps     170
                                                                                                                  nation     of is301
                                                                                                                         builder
                                                                    requiring; it requires people to click that they want to be on
               Todd Courser         4)                 7:48:19 PM(UTC-            the list and then forces them to
                                                       4)
               Direction:
               Incoming

 1091    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   7/1/2015                             Sent     Well that may actually be true.
                                    8:18:14 AM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1092    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Inbox          From                 7/1/2015           Network:          Read     Cindy told Joe she was staying in Hillsdale tonight. never
                                    12:00:51 AM(UTC-   7/1/2015                   visited her dad
               Keith Allard         4)                 12:00:39
                                                       AM(UTC-4)
               Direction:
               Incoming

 1093    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   6/30/2015                            Sent     Maybe? Idk if she even knows how to use twitter
                                    8:36:39 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1094    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Inbox          From                 6/30/2015          Network:          Read     I wonder if Georgeanne is booking events, wants to book
                                    8:34:09 PM(UTC-    6/30/2015                  coffee hours, etc because she's spooked by the Twitter
               Keith Allard         4)                 8:33:24 PM(UTC-            accounts
                                                       4)
               Direction:
               Incoming

 1095    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   6/30/2015                            Sent     Lol
                                    7:09:12 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1096    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:56 PM        3:32:56 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   6/30/2015                            Sent     Tell him to shut the fuck up!!!! Gonna blow my cover even
                                    7:09:11 PM(UTC-                               more then it's already blown.
               Keith Allard         4)
               Direction:
               Outgoing

 1097    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:19 PM        3:32:19 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   6/30/2015                            Sent     Fuck me. They drove into some of the worst traffic in
                                    5:40:20 PM(UTC-                               Oakland county. Probably lost them.
               Keith Allard         4)
               Direction:
               Outgoing

 1098    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:19 PM        3:32:19 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted

Sent           To                   6/30/2015                            Sent     Lots of t4affic. Coming up to highway soon so who knows
                                    5:36:53 PM(UTC-                               where they'll go
               Keith Allard         4)
               Direction:
               Outgoing

 1099    SMS Messages                                                      Responsive                                    3/22/2018         3/22/2018
                                                                                                                         3:32:19 PM        3:32:19 PM
Folder          Party                     Time         All timestamps    Status   Message                                                        Deleted




                                                                                                                                                        169
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/30/2015
                            5:36:29 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Maybe???? ItsPageID.473
                                                                                re ally busy Page 171 of 301
               Keith Allard   4)
               Direction:
               Outgoing

 1100    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Inbox          From           6/30/2015         Network:          Read     You can get it back.
                              5:36:04 PM(UTC-   6/30/2015
               Keith Allard   4)                5:35:57 PM(UTC-
                                                4)
               Direction:
               Incoming

 1101    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     Fuck #!!!!!!
                              5:35:45 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1102    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     Lost them at a red! !!!!!!
                              5:35:33 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1103    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     No highway. Main road by not the biggest in the area
                              5:35:01 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1104    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     South now toward Clarkston or auburn hills
                              5:34:10 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1105    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Inbox          From           6/30/2015         Network:          Read     Where is that towards? Are they on highway?
                              5:32:54 PM(UTC-   6/30/2015
               Keith Allard   4)                5:32:49 PM(UTC-
                                                4)
               Direction:
               Incoming

 1106    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     Now heading west through suburbs of Lake orion
                              5:32:28 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1107    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted

Sent           To             6/30/2015                           Sent     Yes
                              5:30:39 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1108    SMS Messages                                               Responsive                                  3/22/2018         3/22/2018
                                                                                                                3:32:19 PM        3:32:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                      Deleted




                                                                                                                                               170
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/30/2015
                           5:30:22 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/30/2015
                                                             Read 12/28/18       PageID.474 Page 172 of 301
                                                                    Separate cars??

               Keith Allard   4)                5:30:15 PM(UTC-
                                                4)
               Direction:
               Incoming

 1109    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:58 PM        3:31:58 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Sent           To             6/30/2015                           Sent     Yes together
                              5:28:56 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1110    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:51 PM        3:31:51 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Inbox          From           6/30/2015         Network:          Read     Both of them are??
                              5:28:34 PM(UTC-   6/30/2015
               Keith Allard   4)                5:28:13 PM(UTC-
                                                4)
               Direction:
               Incoming

 1111    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:36 PM        3:31:36 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Sent           To             6/30/2015                           Sent     No away from lapeer. Towards lake orion / Detroit
                              5:25:39 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1112    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:30 PM        3:31:30 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Inbox          From           6/30/2015         Network:          Read     Towards Lapeer?
                              5:25:15 PM(UTC-   6/30/2015
               Keith Allard   4)                5:25:04 PM(UTC-
                                                4)
               Direction:
               Incoming

 1113    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:25 PM        3:31:25 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Sent           To             6/30/2015                           Sent     Both heading south
                              5:22:03 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1114    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:20 PM        3:31:20 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Inbox          From           6/30/2015         Network:          Read     True
                              5:19:56 PM(UTC-   6/30/2015
               Keith Allard   4)                5:19:49 PM(UTC-
                                                4)
               Direction:
               Incoming

 1115    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:13 PM        3:31:13 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Sent           To             6/30/2015                           Sent     Todd... he's easier to know if he's just going home or
                              5:17:01 PM(UTC-                              somewhere else with her
               Keith Allard   4)
               Direction:
               Outgoing

 1116    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:06 PM        3:31:06 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted

Inbox          From           6/30/2015         Network:          Read     I'm on phone with Joe
                              5:16:31 PM(UTC-   6/30/2015
               Keith Allard   4)                5:16:25 PM(UTC-
                                                4)
               Direction:
               Incoming

 1117    SMS Messages                                               Responsive                                    3/22/2018         3/22/2018
                                                                                                                  3:31:00 PM        3:31:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                        Deleted




                                                                                                                                                 171
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/30/2015
                           5:16:26 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/30/2015
                                                             Read 12/28/18      PageID.475
                                                                    Who are you going to tail? Page 173 of 301
               Keith Allard    4)                 5:16:19 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1118    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:30:54 PM         3:30:54 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/30/2015                            Sent     Todds going to his car now.
                               5:16:06 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1119    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:30:49 PM         3:30:49 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/30/2015                            Sent     I think I just saw Cindy leaving
                               5:14:49 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1120    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:30:44 PM         3:30:44 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/30/2015                            Sent     He just walked into Tim Hortons
                               4:18:27 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1121    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:29:47 PM         3:29:47 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/30/2015                            Sent     Hey Steve just sent over a pretty urgent media request
                               12:55:14 PM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1122    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:29:40 PM         3:29:40 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/30/2015                            Sent     Todd had Karen go to business office to check on her full
                               11:57:25 AM(UTC-                              time status. They're getting it set up now. Also had her ask
               Keith Allard    4)                                            about doing more than 2 staff members. They said no but
                                                                             the speaker can offer an exception.
               Direction:
               Outgoing

 1123    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:28:44 PM         3:28:44 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/29/2015                            Sent     How's the conference call?
                               3:37:54 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1124    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:28:36 PM         3:28:36 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/29/2015                            Sent     Yep I'm sure they are.
                               2:49:52 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1125    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:28:31 PM         3:28:31 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            6/29/2015          Network:          Read     I think AG opinions are like the new shiny trinket for them
                               2:49:30 PM(UTC-    6/29/2015
               Keith Allard    4)                 2:49:23 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1126    SMS Messages                                                 Responsive                                    3/22/2018          3/22/2018
                                                                                                                    3:28:25 PM         3:28:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                    172
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/29/2015
                            2:41:06 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18           PageID.476
                                                                  I don't really think that's a opinion hePage    174
                                                                                                          can give?
                                                                  issue now which will be decided in the courts
                                                                                                                           of 301
                                                                                                                    Its a federal

               Keith Allard        4)
               Direction:
               Outgoing

 1127    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:28:17 PM        3:28:17 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/29/2015          Network:          Read     Can the AG give a ruling on the effects of gay marriage for
                                   2:33:44 PM(UTC-    6/29/2015                  pastors who don't want to perform gay weddings
               Keith Allard        4)                 2:33:35 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1128    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:28:10 PM        3:28:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/29/2015          Network:          Read     Ugh she just called me. And wants a conference call with
                                   2:33:42 PM(UTC-    6/29/2015                  toss too in an hour. Fuck. My. Life.
               Keith Allard        4)                 2:33:01 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1129    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:29:16 PM        3:29:16 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/29/2015                            Sent     What's the question?
                                   2:33:09 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1130    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:29:11 PM        3:29:11 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/29/2015          Network:          Read     Conscience protection for marriage
                                   2:32:46 PM(UTC-    6/29/2015
               Keith Allard        4)                 2:32:37 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1131    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:29:06 PM        3:29:06 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/29/2015                            Sent     For what now? Lol
                                   2:26:35 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1132    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:29:00 PM        3:29:00 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/29/2015          Network:          Read     she wants another AG opinion
                                   2:06:19 PM(UTC-    6/29/2015
               Keith Allard        4)                 2:06:12 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1133    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:27:08 PM        3:27:08 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/29/2015          Network:          Read     Joe caught her and todd meeting up on Friday
                                   12:55:40 PM(UTC-   6/29/2015
               Keith Allard        4)                 12:55:30
                                                      PM(UTC-4)
               Direction:
               Incoming

 1134    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:27:28 PM        3:27:28 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/29/2015                            Sent     Uh oh
                                   12:43:17 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1135    SMS Messages                                                     Responsive                                   3/22/2018         3/22/2018
                                                                                                                       3:27:23 PM        3:27:23 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                      173
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/29/2015       ECF    No. 17-1 filed
                                            Network:
                           12:34:45 PM(UTC- 6/29/2015
                                                             Read 12/28/18        PageID.477
                                                                    I guess she's on her way there now Page 175 of 301

               Keith Allard      4)                 12:34:38
                                                    PM(UTC-4)
               Direction:
               Incoming

 1136    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:27:17 PM        3:27:17 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              6/29/2015          Network:          Read     Cindy told Joe she's going to be in Lansing every day this
                                 12:34:35 PM(UTC-   6/29/2015                  week
               Keith Allard      4)                 12:34:29
                                                    PM(UTC-4)
               Direction:
               Incoming

 1137    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:33 PM        3:26:33 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                6/27/2015                            Sent     She probably didn't go because her Toddy couldn't go
                                 8:48:33 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1138    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:26 PM        3:26:26 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              6/27/2015          Network:          Read     Oh ok. What a pair of morons.
                                 8:41:41 PM(UTC-    6/27/2015
               Keith Allard      4)                 8:41:30 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1139    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:19 PM        3:26:19 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                6/27/2015                            Sent     That's what I meant. He had a appt I think
                                 8:38:58 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1140    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:12 PM        3:26:12 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              6/27/2015          Network:          Read     It was yesterday
                                 8:36:44 PM(UTC-    6/27/2015
               Keith Allard      4)                 8:36:36 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1141    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:07 PM        3:26:07 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                6/27/2015                            Sent     Or maybe not. He had a legal appt this afternoon
                                 8:36:32 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1142    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:26:01 PM        3:26:01 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Sent           To                6/27/2015                            Sent     Seriously!? What has she been doing all day?? Let me
                                 8:35:53 PM(UTC-                               guess... Todd "went too"
               Keith Allard      4)
               Direction:
               Outgoing

 1143    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:25:56 PM        3:25:56 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted

Inbox          From              6/27/2015          Network:          Read     She never went to the brewery tour
                                 8:33:50 PM(UTC-    6/27/2015
               Keith Allard      4)                 8:33:38 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1144    SMS Messages                                                   Responsive                                   3/22/2018         3/22/2018
                                                                                                                     3:25:51 PM        3:25:51 PM
Folder         Party                   Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                    174
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/27/2015
                            7:35:17 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18      PageID.478
                                                                  Ha Brandon tweeted               Page 176 of 301
                                                                                     back at toddyabsentee

               Keith Allard     4)
               Direction:
               Outgoing

 1145    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:25:27 PM         3:25:27 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Sent           To               6/27/2015                           Sent     Lol that's a good one
                                7:00:33 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

 1146    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:25:22 PM         3:25:22 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             6/27/2015         Network:          Read     We are not doing work Friday and Saturday nights. it's
                                6:55:21 PM(UTC-   6/27/2015                  obscene to even ask.
               Keith Allard     4)                6:55:13 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1147    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:25:16 PM         3:25:16 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             6/27/2015         Network:          Read     Exactly how I feel. This is ridiculous. what the hell do they
                                6:55:06 PM(UTC-   6/27/2015                  do during work hours Monday through
               Keith Allard     4)                6:54:57 PM(UTC-            Friday????????????
                                                  4)
               Direction:
               Incoming

 1148    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:25:08 PM         3:25:08 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Sent           To               6/27/2015                           Sent     Not responding to one more email this weekend. If she
                                6:54:31 PM(UTC-                              prefers trysts with Todd during the week She can go fuck
               Keith Allard     4)                                           herself. I'm not working on the weekend.
               Direction:
               Outgoing

 1149    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:24:54 PM         3:24:54 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             6/27/2015         Network:          Read     pissed off mood
                                6:49:38 PM(UTC-   6/27/2015
               Keith Allard     4)                6:49:24 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1150    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:24:48 PM         3:24:48 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             6/27/2015         Network:          Read     She really pissed me off with the texts and emails last night.
                                6:49:34 PM(UTC-   6/27/2015                  I should be able to take a break from work Friday night at
               Keith Allard     4)                6:49:23 PM(UTC-            11pm; not getting out back in a
                                                  4)
               Direction:
               Incoming

 1151    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:24:36 PM         3:24:36 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             6/27/2015         Network:          Read     Just blow off some steam
                                6:48:58 PM(UTC-   6/27/2015
               Keith Allard     4)                6:48:46 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1152    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:24:30 PM         3:24:30 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Sent           To               6/27/2015                           Sent     What do we gain by doing that?
                                6:48:32 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

 1153    SMS Messages                                                 Responsive                                     3/22/2018          3/22/2018
                                                                                                                     3:24:24 PM         3:24:24 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                     175
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/27/2015
                           6:48:17 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/27/2015
                                                             Read 12/28/18         PageID.479
                                                                    What idiots. I can't
                                                                    time we see them.
                                                                                                           Page
                                                                                         wait to confront them about177    of 301
                                                                                                                     this next

               Keith Allard        4)                 6:48:07 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1154    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:24:17 PM      3:24:17 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/27/2015                            Sent     Haha no! Wouldn't be surprised at all
                                   6:47:47 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1155    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:24:10 PM      3:24:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/27/2015          Network:          Read     Did you see t raddy tweet that they were spotted outside
                                   6:46:49 PM(UTC-    6/27/2015                  the east lansing Marriot after session last week Thursday?
               Keith Allard        4)                 6:46:43 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1156    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:23:08 PM      3:23:08 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/26/2015                            Sent     Jeez this shit is crazy
                                   11:03:23 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1157    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:23:01 PM      3:23:01 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/26/2015          Network:          Read     I have no idea. They are crazy!!!
                                   10:58:33 PM(UTC-   6/26/2015
               Keith Allard        4)                 10:58:22
                                                      PM(UTC-4)
               Direction:
               Incoming

 1158    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:22:55 PM      3:22:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/26/2015                            Sent     What the fuck does that have to do with what they're
                                   10:57:45 PM(UTC-                              continuing to do!?
               Keith Allard        4)
               Direction:
               Outgoing

 1159    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:22:49 PM      3:22:49 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/26/2015          Network:          Read     She brought up Josh and focused on that
                                   10:57:16 PM(UTC-   6/26/2015
               Keith Allard        4)                 10:57:10
                                                      PM(UTC-4)
               Direction:
               Incoming

 1160    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:22:42 PM      3:22:42 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/26/2015                            Sent     No shit? How did that go?
                                   10:55:40 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1161    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:22:21 PM      3:22:21 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/26/2015          Network:          Read     He confronted her about it last night and told her he
                                   10:53:59 PM(UTC-   6/26/2015                  followed them
               Keith Allard        4)                 10:53:46
                                                      PM(UTC-4)
               Direction:
               Incoming

 1162    SMS Messages                                                     Responsive                                     3/22/2018       3/22/2018
                                                                                                                         3:22:17 PM      3:22:17 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                      176
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/26/2015
                            10:53:18 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18           PageID.480
                                                                   Idk I feel like letting                    Page
                                                                                           it play out for a week
                                                                   if Joe can get real video.
                                                                                                                       178
                                                                                                                  or two     of 301
                                                                                                                         and seeing

               Keith Allard        4)
               Direction:
               Outgoing

 1163    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:18:17 PM       3:18:17 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                6/26/2015          Network:          Read     And tell them to fuck off with the Josh stuff
                                   10:53:11 PM(UTC-   6/26/2015
               Keith Allard        4)                 10:53:01
                                                      PM(UTC-4)
               Direction:
               Incoming

 1164    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:18:04 PM       3:18:04 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                6/26/2015          Network:          Read     Basically just say "I can't believe you two are continuing to
                                   10:51:09 PM(UTC-   6/26/2015                  have an inappropriate relationship after everything that's
               Keith Allard        4)                 10:51:00                   happened"
                                                      PM(UTC-4)
               Direction:
               Incoming

 1165    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:16:32 PM       3:16:32 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  6/25/2015                            Sent     Lol okay
                                   3:15:20 PM(UTC-
               Joshua Cline        4)
               Direction:
               Outgoing

 1166    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:16:27 PM       3:16:27 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                6/25/2015          Network:          Read     All taken care of.
                                   3:00:46 PM(UTC-    6/25/2015
               Joshua Cline        4)                 3:00:35 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1167    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:16:20 PM       3:16:20 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  6/25/2015                            Sent     Ha yes
                                   2:54:40 PM(UTC-
               Joshua Cline        4)
               Direction:
               Outgoing

 1168    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:16:14 PM       3:16:14 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                6/25/2015          Network:          Read     My FB page?
                                   2:37:12 PM(UTC-    6/25/2015
               Joshua Cline        4)                 2:37:02 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1169    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:16:08 PM       3:16:08 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  6/25/2015                            Sent     Hey Todd is still a editor on your political page lol
                                   2:36:26 PM(UTC-
               Joshua Cline        4)
               Direction:
               Outgoing

 1170    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:15:50 PM       3:15:50 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                6/25/2015          Network:          Read     How would he know she was in her office waiting if they
                                   1:59:16 PM(UTC-    6/25/2015                  weren't just together??
               Keith Allard        4)                 1:59:06 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1171    SMS Messages                                                     Responsive                                      3/22/2018        3/22/2018
                                                                                                                          3:15:28 PM       3:15:28 PM
Folder          Party                     Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                        177
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/24/2015
                            11:50:16 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Lol why? PageID.481 Page 179 of 301
               Keith Allard   4)
               Direction:
               Outgoing

 1172    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:15:22 PM          3:15:22 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/24/2015          Network:         Read     We'll have to figure it out. I want to do a Twitter too
                              11:49:45 PM(UTC-   6/24/2015
               Keith Allard   4)                 11:49:36
                                                 PM(UTC-4)
               Direction:
               Incoming

 1173    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:15:15 PM          3:15:15 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/24/2015                           Sent     Okay deal. We'll "leave for lunch" at the same time they do.
                              11:48:58 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1174    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:15:05 PM          3:15:05 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/24/2015          Network:         Read     I'm down. My friend suggested we do that as well
                              11:46:27 PM(UTC-   6/24/2015
               Keith Allard   4)                 11:46:15
                                                 PM(UTC-4)
               Direction:
               Incoming

 1175    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:59 PM          3:14:59 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/24/2015          Network:         Read     We should ask Todd to get a pic or video of the Pakistani
                              11:46:25 PM(UTC-   6/24/2015                 so we can take it to state police
               Keith Allard   4)                 11:45:56
                                                 PM(UTC-4)
               Direction:
               Incoming

 1176    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:51 PM          3:14:51 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/24/2015                           Sent     I say we follow them after they leave our meeting to see
                              11:46:03 PM(UTC-                             what happens. :)
               Keith Allard   4)
               Direction:
               Outgoing

 1177    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:42 PM          3:14:42 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/24/2015                           Sent     Yeah its just so fucked up
                              11:45:16 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1178    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:36 PM          3:14:36 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Inbox          From           6/24/2015          Network:         Read     I don't understand how their affair has to dominate our lives
                              11:44:27 PM(UTC-   6/24/2015
               Keith Allard   4)                 11:44:18
                                                 PM(UTC-4)
               Direction:
               Incoming

 1179    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:30 PM          3:14:30 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted

Sent           To             6/24/2015                           Sent     Yep. I told my sis about all this shit. She's like that's insane
                              11:38:11 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1180    SMS Messages                                               Responsive                                      3/22/2018           3/22/2018
                                                                                                                    3:14:23 PM          3:14:23 PM
Folder         Party                Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                     178
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/24/2015       ECF    No. 17-1 filed
                                            Network:
                           11:37:35 PM(UTC- 6/24/2015
                                                             Read 12/28/18
                                                                    I hate our job PageID.482 Page 180 of 301

               Keith Allard    4)                11:37:25
                                                 PM(UTC-4)
               Direction:
               Incoming

 1181    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:14:12 PM         3:14:12 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              6/24/2015                           Sent     This is going to suck. :((( ggrrrrrrr. Not like you didn't say
                               8:45:55 PM(UTC-                              you wanted bills done so you didn't need to come to
               Keith Allard    4)                                           Lansing. Bullshit
               Direction:
               Outgoing

 1182    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:14:01 PM         3:14:01 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            6/24/2015         Network:          Read     And if they leave for "lunch", I will ask them when to expect
                               8:25:02 PM(UTC-   6/24/2015                  them back. if they are later, I will ask what they were doing.
               Keith Allard    4)                8:24:55 PM(UTC-            they will regret this.
                                                 4)
               Direction:
               Incoming

 1183    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:12:21 PM         3:12:21 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            6/24/2015         Network:          Read     If they don't, I will tell them I am not coming again during the
                               8:23:34 PM(UTC-   6/24/2015                  recess
               Keith Allard    4)                8:22:23 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1184    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:12:15 PM         3:12:15 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            6/24/2015         Network:          Read     They'd better be there at 9am and stay until 5
                               8:23:33 PM(UTC-   6/24/2015
               Keith Allard    4)                8:22:09 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1185    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:12:08 PM         3:12:08 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            6/24/2015         Network:          Read     God I can not fucking stand these assholes
                               8:21:45 PM(UTC-   6/24/2015
               Keith Allard    4)                8:21:35 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1186    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:12:01 PM         3:12:01 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              6/24/2015                           Sent     That would work better if we told them any talk we need to
                               8:08:54 PM(UTC-                              have could be accomplished over the phone and then they'll
               Keith Allard    4)                                           say we need to meet
               Direction:
               Outgoing

 1187    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:11:52 PM         3:11:52 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Inbox          From            6/24/2015         Network:          Read     Well let's let them have it. lets straight up accuse them of
                               8:07:51 PM(UTC-   6/24/2015                  using our time as an excuse to get together
               Keith Allard    4)                8:05:26 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1188    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:11:45 PM         3:11:45 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted

Sent           To              6/24/2015                           Sent     Ahhh Grrrrr I don't want to hear them bitch anymore. We
                               8:04:33 PM(UTC-                              can't train her if they constantly take up our time and if
               Keith Allard    4)                                           Karen is swamped with other work
               Direction:
               Outgoing

 1189    SMS Messages                                                Responsive                                       3/22/2018          3/22/2018
                                                                                                                      3:11:37 PM         3:11:37 PM
Folder         Party                 Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                      179
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/24/2015
                           8:03:44 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/24/2015
                                                             Read 12/28/18
                                                                    I say we meet.PageID.483            Page
                                                                                  and try and get shit for        181 of 301
                                                                                                           recording

               Keith Allard       4)                8:03:32 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1190    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:11:28 PM        3:11:28 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/24/2015                           Sent     Right! And we took all day yesterday meeting with them
                                  7:49:38 PM(UTC-                              having lunch and doing their bill requests. Don't let them
               Keith Allard       4)                                           have a excuse. Make it seem like you don't want to
                                                                               inconvenience them by having them drive and a conference
               Direction:                                                      call will work great
               Outgoing

 1191    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:11:12 PM        3:11:12 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/24/2015         Network:          Read     They just want a excuse to meet up
                                  7:48:07 PM(UTC-   6/24/2015
               Keith Allard       4)                7:47:57 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1192    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:11:08 PM        3:11:08 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/24/2015         Network:          Read     But if she takes 32 hours to do the stuff she has NOW, then
                                  7:47:11 PM(UTC-   6/24/2015                  there's no way for us to teach her to do the other stuff!!!!
               Keith Allard       4)                7:46:59 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1193    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:59 PM        3:10:59 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/24/2015                           Sent     Probably wants to complain about us not teaching Karen
                                  7:42:58 PM(UTC-                              everything already. Email him back and really nicely say oh
               Keith Allard       4)                                           no its not necessary for you guys to drive all that way. Lets
                                                                               do a conference call at 10am.
               Direction:
               Outgoing

 1194    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:48 PM        3:10:48 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/24/2015         Network:          Read     They are using us as a cover. There is absolutely no reason
                                  7:20:34 PM(UTC-   6/24/2015                  to meet. he can't even come up with a good excuse in that
               Keith Allard       4)                7:20:13 PM(UTC-            email.
                                                    4)
               Direction:
               Incoming

 1195    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:39 PM        3:10:39 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/24/2015         Network:          Read     What does he even want to cover? I don't understand it
                                  7:10:48 PM(UTC-   6/24/2015
               Keith Allard       4)                7:10:36 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1196    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:30 PM        3:10:30 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/24/2015                           Sent     Of fucking course he wants to come into the office for a
                                  7:06:06 PM(UTC-                              stupid ass meeting!
               Keith Allard       4)
               Direction:
               Outgoing

 1197    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:21 PM        3:10:21 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/24/2015                           Sent     Heck if I know. It was in his calendar
                                  3:04:45 PM(UTC-
               Karen              4)
               Direction:
               Outgoing

 1198    SMS Messages                                                   Responsive                                      3/22/2018         3/22/2018
                                                                                                                        3:10:14 PM        3:10:14 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                       180
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/24/2015
                           3:03:05 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/24/2015
                                                             Read 12/28/18       PageID.484
                                                                    Tom Youatt called                  Page
                                                                                      wanting to know why   Todd 182
                                                                                                                  wasn't of
                                                                    American City Celebration. (Imlay City City Manager)
                                                                                                                             301
                                                                                                                         at the

               Karen               4)                 3:02:54 PM(UTC-                      or
                                                      4)
               Direction:
               Incoming

 1199    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:09:25 PM         3:09:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  6/23/2015                            Sent     Who the hell knows. Needed to stop for some road head
                                   4:09:10 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1200    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:08:50 PM         3:08:50 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                6/23/2015          Network:          Read     I had to walk to my car and they left before me
                                   3:57:19 PM(UTC-    6/23/2015
               Keith Allard        4)                 3:57:06 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1201    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:08:46 PM         3:08:46 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                6/23/2015          Network:          Read     Lol how in the hell did I beat them here
                                   3:57:03 PM(UTC-    6/23/2015
               Keith Allard        4)                 3:56:53 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1202    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:09:08 PM         3:09:08 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                6/23/2015          Network:          Read     they just banged
                                   3:14:17 PM(UTC-    6/23/2015
               Keith Allard        4)                 3:11:51 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1203    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:07:20 PM         3:07:20 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                6/22/2015          Network:          Read     Thanks! It's passed now; it was wild and weird for a few
                                   11:43:23 PM(UTC-   6/22/2015                  minutes.
               Todd Courser        4)                 11:43:11
                                                      PM(UTC-4)
               Direction:
               Incoming

 1204    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:07:13 PM         3:07:13 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  6/22/2015                            Sent     Big tornado headed towards Silverwood / NB. Take cover!
                                   11:09:41 PM(UTC-
               Todd Courser        4)
               Direction:
               Outgoing

 1205    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:07:04 PM         3:07:04 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                  6/22/2015                            Sent     Ah missed this until now. Okay I will
                                   11:09:06 PM(UTC-
               Laura Cline         4)
               Direction:
               Outgoing

 1206    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:06:55 PM         3:06:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                6/22/2015          Network:          Read     You should text Todd and tell him to get his family to take
                                   10:40:49 PM(UTC-   6/22/2015                  cover. There is a "large and very dangerous" tornado
               Laura Cline         4)                 10:40:39                   heading to North Branch and Silverwood
                                                      PM(UTC-4)
               Direction:
               Incoming

 1207    SMS Messages                                                     Responsive                                     3/22/2018          3/22/2018
                                                                                                                         3:05:40 PM         3:05:40 PM
Folder         Party                     Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         181
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/22/2015
                            3:40:29 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Yeah okay PageID.485 Page 183 of 301

               Keith Allard   4)
               Direction:
               Outgoing

 1208    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:05:30 PM           3:05:30 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           6/22/2015         Network:          Read     Title should be "Breaking Courser Answers Critics of
                              3:32:09 PM(UTC-   6/22/2015                  Marriage Bills!"
               Keith Allard   4)                3:32:03 PM(UTC-
                                                4)
               Direction:
               Incoming

 1209    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:05:27 PM           3:05:27 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           6/22/2015         Network:          Read     Can you put that email thing up on Facebook and Twitter?
                              3:31:59 PM(UTC-   6/22/2015
               Keith Allard   4)                3:31:53 PM(UTC-
                                                4)
               Direction:
               Incoming

 1210    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:04:40 PM           3:04:40 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             6/22/2015                           Sent     I fucking told him this would happen eventually. Now it's
                              1:20:50 PM(UTC-                              causing my unending headaches
               Keith Allard   4)
               Direction:
               Outgoing

 1211    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:04:34 PM           3:04:34 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             6/22/2015                           Sent     Shit! It's paused again!!!!!
                              1:19:44 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1212    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:04:18 PM           3:04:18 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           6/22/2015         Network:          Read     Can you start loading up that email Todd sent?
                              1:07:31 PM(UTC-   6/22/2015
               Keith Allard   4)                1:07:23 PM(UTC-
                                                4)
               Direction:
               Incoming

 1213    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:03:00 PM           3:03:00 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           6/22/2015         Network:          Read     Ok
                              8:05:31 AM(UTC-   6/22/2015
               Karen          4)                8:05:24 AM(UTC-
                                                4)
               Direction:
               Incoming

 1214    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:02:32 PM           3:02:32 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             6/22/2015                           Sent     Possibly? Just send it to him and he can figure it out
                              8:05:07 AM(UTC-
               Karen          4)
               Direction:
               Outgoing

 1215    SMS Messages                                               Responsive                                    3/22/2018            3/22/2018
                                                                                                                  3:02:25 PM           3:02:25 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           6/22/2015         Network:          Read     d to her??? 313-222-2311
                              8:03:18 AM(UTC-   6/22/2015
               Karen          4)                8:03:04 AM(UTC-
                                                4)
               Direction:
               Incoming

 1216    SMS Messages                                               Responsive                                    3/21/2018            3/21/2018
                                                                                                                  10:22:20 PM          10:22:20 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                     182
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/22/2015
                           8:03:13 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/22/2015
                                                             Read 12/28/18        PageID.486
                                                                    Candace Williams,  reporter from thePage      184wants
                                                                                                         Detroit News,   of 301
                                                                    talk toTodd about bills HB4731, etc. Todd talked to many
                                                                                                                             to

               Karen               4)                8:03:03 AM(UTC-            people on Friday so he may have talke
                                                     4)
               Direction:
               Incoming

 1217    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:47 PM        10:21:47 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                6/20/2015         Network:          Read     fucking Brandon really fucked us too. They are using him
                                   6:07:09 PM(UTC-   6/20/2015                  and he's just rolling over for it
               Keith Allard        4)                6:06:47 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1218    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:47 PM        10:21:47 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  6/20/2015                           Sent     Lmao she really has lost her fucking mind
                                   6:06:08 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1219    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                6/20/2015         Network:          Read     Hannity and Rush now too. fuck them.
                                   6:05:14 PM(UTC-   6/20/2015
               Keith Allard        4)                6:05:07 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1220    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                6/20/2015         Network:          Read     HER BILL HASNT EVEN BEEN INTRODUCED YET. it's
                                   5:41:26 PM(UTC-   6/20/2015                  not "introduced" until it gets a first reading and that won't be
               Keith Allard        4)                5:41:17 PM(UTC-            until July
                                                     4)
               Direction:
               Incoming

 1221    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  6/20/2015                           Sent     Has she lost her fucking marbles!?
                                   5:40:31 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1222    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                6/20/2015         Network:          Read     And she wants to try and get on O'Reilly and Glenn Beck as
                                   5:39:55 PM(UTC-   6/20/2015                  "the first woman nationwide to enter constitutional carry
               Keith Allard        4)                5:39:45 PM(UTC-            legislation"
                                                     4)
               Direction:
               Incoming

 1223    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                6/20/2015         Network:          Read     AKA an excuse for her and Todd to bone and make us
                                   5:39:54 PM(UTC-   6/20/2015                  drive 2 hours each
               Keith Allard        4)                5:38:37 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1224    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  6/20/2015                           Sent     Say what now? A staff celebration???
                                   5:38:05 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1225    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         10:21:23 PM        10:21:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                          183
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/20/2015
                           5:37:30 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/20/2015
                                                             Read 12/28/18
                                                                    omg. She wantsPageID.487             Page
                                                                                    me to schedule a "staff
                                                                    week for her and todds bills they put in
                                                                                                                  185 of
                                                                                                             celebration" next301

               Keith Allard        4)                 5:37:20 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1226    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/20/2015          Network:          Read     They've completely forgotten our talk last week.
                                   5:31:47 PM(UTC-    6/20/2015
               Keith Allard        4)                 5:31:42 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1227    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/20/2015          Network:          Read     CON and con carry. Needs then for her coffee hours and
                                   5:31:36 PM(UTC-    6/20/2015                  radio interview Monday. Jesus they are fucking annoying
               Keith Allard        4)                 5:31:30 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1228    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/20/2015                            Sent     Names and taking points for what legislation?! Tell her
                                   5:30:47 PM(UTC-                               you're spending time with family so probably won't be able
               Keith Allard        4)                                            to get it to her until Monday.
               Direction:
               Outgoing

 1229    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/20/2015          Network:          Read     Fuck this, now she's asking me to come up with names and
                                   5:29:44 PM(UTC-    6/20/2015                  talking points for her legislation ASAP. It's fucking
               Keith Allard        4)                 5:29:39 PM(UTC-            Saturday!!
                                                      4)
               Direction:
               Incoming

 1230    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/20/2015                            Sent     He can go fuck himself
                                   11:44:44 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1231    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/20/2015          Network:          Read     Josh basically... Does it make sense for you and him to be
                                   11:44:19 AM(UTC-   6/20/2015                  business partners still blah blah blahhhh
               Keith Allard        4)                 11:44:13
                                                      AM(UTC-4)
               Direction:
               Incoming

 1232    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:21:05 PM       10:21:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Sent           To                  6/20/2015                            Sent     Oh good. What's he whining about now?
                                   11:43:26 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1233    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                6/20/2015          Network:          Read     some point this weekend
                                   11:42:44 AM(UTC-   6/20/2015
               Keith Allard        4)                 11:40:14
                                                      AM(UTC-4)
               Direction:
               Incoming

 1234    SMS Messages                                                     Responsive                                   3/21/2018         3/21/2018
                                                                                                                       10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                       184
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/20/2015       ECF    No. 17-1 filed
                                            Network:
                           11:40:20 AM(UTC- 6/20/2015
                                                             Read 12/28/18         PageID.488
                                                                    Yeah. So I'll have                   Page
                                                                                       to give you a rundown      186
                                                                                                             of some     of 301
                                                                                                                     of the
                                                                    other stuff he touched on when we have a chance. I'm
               Keith Allard        4)                 11:40:13                  guessing he'll be sending a shitty email at
                                                      AM(UTC-4)
               Direction:
               Incoming

 1235    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  6/20/2015                           Sent     Yeah... its sad
                                   11:36:23 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1236    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                6/20/2015          Network:         Read     The media bro. It's like heroin to him
                                   11:32:45 AM(UTC-   6/20/2015
               Keith Allard        4)                 11:32:36
                                                      AM(UTC-4)
               Direction:
               Incoming

 1237    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  6/20/2015                           Sent     He can't run for Congress! What a idiot
                                   11:28:48 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1238    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                6/20/2015          Network:         Read     he's all boned up about congressional run again
                                   11:25:33 AM(UTC-   6/20/2015
               Keith Allard        4)                 11:25:25
                                                      AM(UTC-4)
               Direction:
               Incoming

 1239    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                6/20/2015          Network:         Read     I tell you man, I think they've convinced themselves that
                                   11:25:24 AM(UTC-   6/20/2015                 they didn't do it
               Keith Allard        4)                 11:25:14
                                                      AM(UTC-4)
               Direction:
               Incoming

 1240    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  6/20/2015                           Sent     It's not a smear story if he actually did it. Lol
                                   11:21:27 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1241    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Sent           To                  6/20/2015                           Sent     Ha yeah right
                                   10:49:36 AM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1242    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted

Inbox          From                6/20/2015          Network:         Read     He says several reporters have told him Josh is shopping
                                   10:48:59 AM(UTC-   6/20/2015                 around the "smear" story
               Keith Allard        4)                 10:48:49
                                                      AM(UTC-4)
               Direction:
               Incoming

 1243    SMS Messages                                                    Responsive                                       3/21/2018         3/21/2018
                                                                                                                          10:20:25 PM       10:20:25 PM
Folder         Party                     Time         All timestamps   Status   Message                                                           Deleted




                                                                                                                                                          185
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/20/2015       ECF    No. 17-1 filed
                                            Network:
                           10:48:56 AM(UTC- 6/20/2015
                                                             Read 12/28/18
                                                                    that first text isPageID.489
                                                                                      the subject Page 187 of 301
               Keith Allard    4)                 10:47:48
                                                  AM(UTC-4)
               Direction:
               Incoming

 1244    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Sent           To              6/20/2015                            Sent     Lol about what?
                               10:48:00 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1245    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Inbox          From            6/20/2015          Network:          Read     Yeah
                               10:47:54 AM(UTC-   6/20/2015
               Keith Allard    4)                 10:47:36
                                                  AM(UTC-4)
               Direction:
               Incoming

 1246    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Inbox          From            6/20/2015          Network:          Read     I just talked to him for an hour
                               10:47:25 AM(UTC-   6/20/2015
               Keith Allard    4)                 10:47:18
                                                  AM(UTC-4)
               Direction:
               Incoming

 1247    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Sent           To              6/20/2015                            Sent     Seriously?
                               10:47:17 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1248    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Inbox          From            6/20/2015          Network:          Read     Gay marriage? any day now?
                               10:46:59 AM(UTC-   6/20/2015
               Keith Allard    4)                 10:46:51
                                                  AM(UTC-4)
               Direction:
               Incoming

 1249    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Sent           To              6/20/2015                            Sent     ??????
                               10:33:40 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1250    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:20:25 PM   10:20:25 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Sent           To              6/20/2015                            Sent     What's the subject line?
                               10:20:48 AM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1251    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:19:17 PM   10:19:17 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted

Inbox          From            6/19/2015          Network:          Read     And she's jealous of Todd's media now
                               2:28:32 PM(UTC-    6/19/2015
               Keith Allard    4)                 2:27:12 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1252    SMS Messages                                                 Responsive                                 3/21/2018     3/21/2018
                                                                                                                 10:19:29 PM   10:19:29 PM
Folder         Party                 Time         All timestamps    Status   Message                                                 Deleted




                                                                                                                                             186
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/19/2015
                            2:22:09 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.490
                                                                  Ha yeah I figured.                     Page
                                                                                     She likes to feel like        188 of
                                                                                                            she's actually
                                                                  something. And to avoid spending anymore time then
                                                                                                                              301
                                                                                                                           doing

               Keith Allard        4)                                            absolutely necessary with her family
               Direction:
               Outgoing

 1253    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:19:29 PM        10:19:29 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                6/19/2015          Network:          Read     Cindy is going to be crazy all summer. Why the focus on
                                   2:21:04 PM(UTC-    6/19/2015                  CON again? they know they'll never pass anythjng
               Keith Allard        4)                 2:20:57 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1254    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:18:17 PM        10:18:17 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  6/19/2015                            Sent     Ha probably not. But I'll make the letter and print it from my
                                   2:07:55 PM(UTC-                               phone to the printer in Todds office. Then I'll tell her I forgot
               Keith Allard        4)                                            it on the printer. Lol
               Direction:
               Outgoing

 1255    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:18:05 PM        10:18:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                6/19/2015          Network:          Read     Why don't they show any interest in this stuff when they're
                                   2:07:15 PM(UTC-    6/19/2015                  in the mother fucking office???????????
               Keith Allard        4)                 2:07:06 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1256    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:56 PM        10:17:56 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  6/19/2015                            Sent     Yep. Did I handle that okay? I mean he really just wants to
                                   1:32:05 PM(UTC-                               bitch and have someone wave a magic wand and make all
               Keith Allard        4)                                            his problems go away.
               Direction:
               Outgoing

 1257    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:56 PM        10:17:56 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                6/19/2015          Network:          Read     he's just a difficult constit who will never go away
                                   1:31:04 PM(UTC-    6/19/2015
               Keith Allard        4)                 1:30:57 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1258    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:43 PM        10:17:43 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  6/19/2015                            Sent     Ha yeah right. Guarantee this Bricker thing gets thrown
                                   1:30:32 PM(UTC-                               back at me even though he's the idiot who won't follow my
               Keith Allard        4)                                            instructions
               Direction:
               Outgoing

 1259    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:35 PM        10:17:35 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                6/19/2015          Network:          Read     I wish these fuckers actually cared about shit during the
                                   1:27:32 PM(UTC-    6/19/2015                  work week when we are all together
               Keith Allard        4)                 1:27:24 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1260    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:29 PM        10:17:29 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                6/19/2015          Network:          Read     Ok just email an update. I sent him a long text explaining it
                                   11:10:03 AM(UTC-   6/19/2015                  but it probably was too long for his attention span to
               Keith Allard        4)                 11:09:52                   comprehend
                                                      AM(UTC-4)
               Direction:
               Incoming

 1261    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           10:17:21 PM        10:17:21 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            187
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/19/2015
                            11:09:07 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   I'm his contactPageID.491           Page 189 of 301
                                                                                  person for people at Nationbuilder

               Keith Allard      4)
               Direction:
               Outgoing

 1262    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:17:15 PM    10:17:15 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                6/19/2015                            Sent     I'll email the solution but he's not going to like it
                                 11:08:19 AM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1263    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:17:08 PM    10:17:08 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              6/19/2015          Network:          Read     They have both been burying me with work this morning.
                                 11:08:13 AM(UTC-   6/19/2015                  God they need to chill
               Keith Allard      4)                 11:08:07
                                                    AM(UTC-4)
               Direction:
               Incoming

 1264    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:17:03 PM    10:17:03 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              6/19/2015          Network:          Read     I did. But he wants a solution and contact info for people at
                                 11:07:38 AM(UTC-   6/19/2015                  nation bullder
               Keith Allard      4)                 11:07:29
                                                    AM(UTC-4)
               Direction:
               Incoming

 1265    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:16:51 PM    10:16:51 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                6/19/2015                            Sent     Good for him. It's his Damm fault. He keeps making me put
                                 11:05:41 AM(UTC-                              all times fucking emails in that spam us like crazy. Tell him
               Keith Allard      4)                                            I've been working in it
               Direction:
               Outgoing

 1266    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:16:42 PM    10:16:42 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              6/19/2015          Network:          Read     Todd wants us to fix the email issue ASAP
                                 11:03:54 AM(UTC-   6/19/2015
               Keith Allard      4)                 11:03:43
                                                    AM(UTC-4)
               Direction:
               Incoming

 1267    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:16:23 PM    10:16:23 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                6/19/2015                            Sent     Yeah I guess so. I really hope they don't come back at me
                                 8:44:33 AM(UTC-                               with that. Damn speakers office.
               Keith Allard      4)
               Direction:
               Outgoing

 1268    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:15:57 PM    10:15:57 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              6/19/2015          Network:          Read     I told them last week that people in HRCC knew Todd sent
                                 8:43:37 AM(UTC-    6/19/2015                  that email
               Keith Allard      4)                 8:43:28 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1269    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:16:14 PM    10:16:14 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                6/19/2015                            Sent     Wtf do I do? They're going to suspect me... or Joe...
                                 8:42:37 AM(UTC-                               hopefully
               Keith Allard      4)
               Direction:
               Outgoing

 1270    SMS Messages                                                   Responsive                                        3/21/2018      3/21/2018
                                                                                                                          10:16:14 PM    10:16:14 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                       188
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/18/2015
                            11:30:40 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Yeah idk whatPageID.492
                                                                                to do with that... Page 190 of 301
               Keith Allard     4)
               Direction:
               Outgoing

 1271    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:14 PM        10:16:14 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From             6/18/2015          Network:         Read     This could be very bad for Cotters office now. They've now
                                11:30:05 PM(UTC-   6/18/2015                 told a blogger about something shared in total confidence
               Keith Allard     4)                 11:29:56
                                                   PM(UTC-4)
               Direction:
               Incoming

 1272    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:14 PM        10:16:14 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To               6/18/2015                           Sent     Yeah pretty fucked up
                                11:29:23 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

 1273    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:14 PM        10:16:14 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From             6/18/2015          Network:         Read     and they didn't "find out", they were told as a confidential
                                11:29:10 PM(UTC-   6/18/2015                 employment matter
               Keith Allard     4)                 11:29:04
                                                   PM(UTC-4)
               Direction:
               Incoming

 1274    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:14 PM        10:16:14 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From             6/18/2015          Network:         Read     It's fucked up that the Speakers office would talk to Brandon
                                11:28:55 PM(UTC-   6/18/2015
               Keith Allard     4)                 11:28:45
                                                   PM(UTC-4)
               Direction:
               Incoming

 1275    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:14 PM        10:16:14 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To               6/18/2015                           Sent     Ummm not sure that's a.good thing lol
                                11:28:16 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

 1276    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:16:06 PM        10:16:06 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From             6/18/2015          Network:         Read     He's running a story tomorrow
                                11:27:53 PM(UTC-   6/18/2015
               Keith Allard     4)                 11:27:45
                                                   PM(UTC-4)
               Direction:
               Incoming

 1277    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:15:11 PM        10:15:11 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Inbox          From             6/18/2015          Network:         Read     Said someone in speakers office told him that they "found
                                11:27:39 PM(UTC-   6/18/2015                 out" three weeks ago that Todd sent the email and they've
               Keith Allard     4)                 11:27:30                  been contemplating what to do about it
                                                   PM(UTC-4)
               Direction:
               Incoming

 1278    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:15:23 PM        10:15:23 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted

Sent           To               6/18/2015                           Sent     About what?
                                11:26:51 PM(UTC-
               Keith Allard     4)
               Direction:
               Outgoing

 1279    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     10:15:18 PM        10:15:18 PM
Folder         Party                  Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                      189
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/18/2015       ECF    No. 17-1 filed
                                            Network:
                           11:20:36 PM(UTC- 6/18/2015
                                                             Read 12/28/18        PageID.493
                                                                    Brandon just called me all revved upPage 191 of 301

               Keith Allard      4)                 11:20:27
                                                    PM(UTC-4)
               Direction:
               Incoming

 1280    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:56 PM        10:14:56 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     Weiner didn't fuck another Rep!!!
                                 10:25:05 PM(UTC-   6/18/2015
               Keith Allard      4)                 10:24:47
                                                    PM(UTC-4)
               Direction:
               Incoming

 1281    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:49 PM        10:14:49 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     o his car
                                 10:24:46 PM(UTC-   6/18/2015
               Keith Allard      4)                 10:24:35
                                                    PM(UTC-4)
               Direction:
               Incoming

 1282    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:35 PM        10:14:35 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     funnily enough we are practically the representatives. Do
                                 10:24:41 PM(UTC-   6/18/2015                 you think Todd even knows we're hosting a bookmark
               Keith Allard      4)                 10:24:34                  contest? Tedder at least carried some shit t
                                                    PM(UTC-4)
               Direction:
               Incoming

 1283    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:39 PM        10:14:39 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                6/18/2015                           Sent     Anthony Weiner?
                                 10:24:31 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1284    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:24 PM        10:14:24 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     we work for the dumbest people ever elected
                                 10:24:04 PM(UTC-   6/18/2015
               Keith Allard      4)                 10:23:58
                                                    PM(UTC-4)
               Direction:
               Incoming

 1285    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:14:06 PM        10:14:06 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     I realized too it's a terrible time optics wise to introduce Con
                                 10:15:09 PM(UTC-   6/18/2015                 Carry as well. The media and libs will have a fucking field
               Keith Allard      4)                 10:14:56                  day with that.
                                                    PM(UTC-4)
               Direction:
               Incoming

 1286    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:13:58 PM        10:13:58 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Sent           To                6/18/2015                           Sent     Well yeah but if the media is saying they're wanting pastors
                                 10:14:07 PM(UTC-                             to perform secret same sex marriages that's kind of a
               Keith Allard      4)                                           problem lol
               Direction:
               Outgoing

 1287    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:13:49 PM        10:13:49 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted

Inbox          From              6/18/2015          Network:         Read     It isn't about the content, it's about sending an email
                                 10:13:03 PM(UTC-   6/18/2015
               Keith Allard      4)                 10:12:55
                                                    PM(UTC-4)
               Direction:
               Incoming

 1288    SMS Messages                                                  Responsive                                      3/21/2018          3/21/2018
                                                                                                                       10:13:42 PM        10:13:42 PM
Folder         Party                   Time         All timestamps   Status   Message                                                            Deleted




                                                                                                                                                        190
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/18/2015
                            10:12:17 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18         PageID.494
                                                                   No doubt they're                      Page
                                                                                      gonna blame this shit  on us. 192    of 301
                                                                                                                     We HAVE     to Yes
                                                                   throw it back at them and tell them it's their fucking bill they
               Keith Allard         4)                                            need to understand it before they fucking introduce it!
               Direction:
               Outgoing

 1289    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:13:30 PM       10:13:30 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 6/18/2015          Network:          Read     Yeah they are getting ripped a new one everywhere              Yes
                                    10:10:24 PM(UTC-   6/18/2015
               Keith Allard         4)                 10:10:15
                                                       PM(UTC-4)
               Direction:
               Incoming

 1290    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:13:26 PM       10:13:26 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   6/18/2015                            Sent     Did you see MIRS article? What the? I'm so confused            Yes
                                    10:07:44 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1291    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:13:09 PM       10:13:09 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   6/18/2015                            Sent     What the hell is he talking about                              Yes
                                    8:35:10 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1292    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:13:03 PM       10:13:03 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 6/18/2015          Network:          Read     I told him about the opt in... no response yet. I imagine he   Yes
                                    8:35:02 PM(UTC-    6/18/2015                  had a stroke.
               Keith Allard         4)                 8:34:51 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1293    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:12:50 PM       10:12:50 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 6/18/2015          Network:          Read     Todd's asking for a "flood the zone" approach.                 Yes
                                    8:34:43 PM(UTC-    6/18/2015
               Keith Allard         4)                 8:34:34 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1294    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:12:46 PM       10:12:46 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   6/18/2015                            Sent     Sure why the hell not                                          Yes
                                    8:33:30 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1295    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:12:42 PM       10:12:42 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 6/18/2015          Network:          Read     Can you put that email on Facebook, website, and twitter?      Yes
                                    8:31:46 PM(UTC-    6/18/2015
               Keith Allard         4)                 8:31:39 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1296    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:12:34 PM       10:12:34 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   6/18/2015                            Sent     Wish we had what?                                              Yes
                                    8:01:02 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1297    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          10:12:19 PM       10:12:19 PM
Folder          Party                     Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                          191
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/18/2015
                           8:00:08 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/18/2015
                                                             Read 12/28/18         PageID.495
                                                                    I don't mind that
                                                                    offer.
                                                                                                        Page
                                                                                      they brought Dave but       193
                                                                                                            wish we     of 301Yes
                                                                                                                    had the

               Keith Allard       4)                 7:59:56 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1298    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:12:10 PM        10:12:10 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 6/18/2015                            Sent     Lol I know. He told me. You were right there                      Yes
                                  7:59:19 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1299    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:51 PM        10:11:51 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               6/18/2015          Network:          Read     those assholes brought david Dudenhofer on the floor today Yes
                                  7:42:19 PM(UTC-    6/18/2015
               Keith Allard       4)                 7:42:08 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1300    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:37 PM        10:11:37 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 6/18/2015                            Sent     True                                                              Yes
                                  6:14:50 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1301    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:29 PM        10:11:29 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               6/18/2015          Network:          Read     Obviously there will not be another person because it won't       Yes
                                  6:14:27 PM(UTC-    6/18/2015                  be signed. they'll find out one way or another.
               Keith Allard       4)                 6:14:21 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1302    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:21 PM        10:11:21 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               6/18/2015          Network:          Read     priorities buddy. get the email out and I will worry about this   Yes
                                  6:13:58 PM(UTC-    6/18/2015
               Keith Allard       4)                 6:13:51 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1303    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:15 PM        10:11:15 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               6/18/2015          Network:          Read     no but it doesn't matter anyways                                  Yes
                                  6:12:54 PM(UTC-    6/18/2015
               Keith Allard       4)                 6:12:48 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1304    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:11:09 PM        10:11:09 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 6/18/2015                            Sent     Did you ever tell th3m we can't hire another person?              Yes
                                  6:12:13 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1305    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:10:10 PM        10:10:10 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               6/18/2015          Network:          Read     main mental and emotional talking points. Keith can you
                                  10:44:13 AM(UTC-   6/18/2015                  have my marriage email printed again and I'll read it thru
               Todd Courser       4)                 10:44:04                   and then maybe we just mail it to some of
                                                     AM(UTC-4)
               Direction:
               Incoming

 1306    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        10:10:03 PM        10:10:03 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                         192
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/18/2015       ECF    No. 17-1 filed
                                            Network:
                           10:44:09 AM(UTC- 6/18/2015
                                                             Read 12/28/18      PageID.496
                                                                    our main media later today. Page 194 of 301
               Todd Courser    4)                 10:44:04
                                                  AM(UTC-4)
               Direction:
               Incoming

 1307    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:58 PM       10:09:58 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            6/18/2015          Network:          Read     and then tell them I am not planning on emailing it out yet
                               10:44:08 AM(UTC-   6/18/2015                  and just let them run it in part or total so the machinery gets
               Todd Courser    4)                 10:44:03                   the reasoning behind it and gets the
                                                  AM(UTC-4)
               Direction:
               Incoming

 1308    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:51 PM       10:09:51 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            6/18/2015          Network:          Read     Ann said I am getting some emotional feedback on the
                               10:44:03 AM(UTC-   6/18/2015                  entry of my marriage officiating bills. Not sure but it might
               Todd Courser    4)                 10:43:55                   be needed to release my email to the press
                                                  AM(UTC-4)
               Direction:
               Incoming

 1309    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:43 PM       10:09:43 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            6/18/2015          Network:          Read     And I just sent this to Cindy and Keith
                               10:43:37 AM(UTC-   6/18/2015
               Todd Courser    4)                 10:43:31
                                                  AM(UTC-4)
               Direction:
               Incoming

 1310    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:34 PM       10:09:34 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            6/18/2015          Network:          Read     I get those bills confused is that the one I am for or the one
                               10:43:34 AM(UTC-   6/18/2015                  I am against?
               Todd Courser    4)                 10:43:24
                                                  AM(UTC-4)
               Direction:
               Incoming

 1311    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:27 PM       10:09:27 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              6/18/2015                            Sent     Just a reminder you need to chat with Wes Smith from
                               10:00:04 AM(UTC-                              County press.
               Todd Courser    4)
               Direction:
               Outgoing

 1312    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:06 PM       10:09:06 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              6/17/2015                            Sent     Yep I'll try to remind you.
                               5:52:32 PM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1313    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:09:00 PM       10:09:00 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            6/17/2015          Network:          Read     How about I talk to him tomorrow before or during session.
                               5:51:58 PM(UTC-    6/17/2015                  Remind me if you can. Thanks!
               Todd Courser    4)                 5:51:30 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1314    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:08:53 PM       10:08:53 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              6/17/2015                            Sent     Hey Todd they actually passed that bill Wes Smith was
                               5:29:01 PM(UTC-                               calling about out of committee And it's on third reading
               Todd Courser    4)                                            tomorrow. So I would recommend you speak with Mr Smith
                                                                             tonight if you can
               Direction:
               Outgoing

 1315    SMS Messages                                                 Responsive                                       3/21/2018         3/21/2018
                                                                                                                       10:08:23 PM       10:08:23 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                       193
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/17/2015       ECF    No. 17-1 filed
                                            Network:
                           10:54:54 AM(UTC- 6/17/2015
                                                             Read 12/28/18
                                                                    Keith/Ben canPageID.497             Page
                                                                                  you guys tell me yet what       195
                                                                                                             my day  lookof
                                                                                                                          like301
                                                                    for tomorrow so I can try to get some time on the calendar
               Todd Courser        4)                 10:54:46                   with jeff tomorrow?
                                                      AM(UTC-4)
               Direction:
               Incoming

 1316    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:58 PM       10:07:58 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  6/17/2015                            Sent     In general I feel like you would support the concept of
                                   10:21:37 AM(UTC-                              allowing local govs to post their notices online because it's
               Todd Courser        4)                                            a cost saving technique but I know you also said before that
                                                                                 a lot of your older clients don't have Internet access.
               Direction:                                                        Esentially it incrementally phases out paper notices until 9
               Outgoing                                                          years from now its totally online. I would just hear what he
                                                                                 has to say and just let him know it's still in Local Gov and
                                                                                 you'll look into it more.

 1317    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:52 PM       10:07:52 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                6/17/2015          Network:          Read     Ok so what is my position on that?
                                   10:15:28 AM(UTC-   6/17/2015
               Todd Courser        4)                 10:15:23
                                                      AM(UTC-4)
               Direction:
               Incoming

 1318    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:47 PM       10:07:47 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  6/17/2015                            Sent     He wanted you to call him back.
                                   9:56:56 AM(UTC-
               Todd Courser        4)
               Direction:
               Outgoing

 1319    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:40 PM       10:07:40 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  6/17/2015                            Sent     Wes Smith from the county press called again. He wants to
                                   9:52:54 AM(UTC-                               talk to you about HB 4183. It deals with public notices being
               Todd Courser        4)                                            posted online. A bit different than the one we dealt with a
                                                                                 few months ago
               Direction:
               Outgoing

 1320    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:22 PM       10:07:22 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                6/16/2015          Network:          Read     He told me
                                   1:44:11 PM(UTC-    6/16/2015
               Steve Johnson       4)                 1:44:04 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1321    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:15 PM       10:07:15 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Sent           To                  6/16/2015                            Sent     How do you know that?
                                   12:47:44 PM(UTC-
               Steve Johnson       4)
               Direction:
               Outgoing

 1322    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:07:09 PM       10:07:09 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                6/16/2015          Network:          Read     Todd wants to be owner on call logs Google doc
                                   12:45:42 PM(UTC-   6/16/2015
               Steve Johnson       4)                 12:45:35
                                                      PM(UTC-4)
               Direction:
               Incoming

 1323    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:06:53 PM       10:06:53 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                6/16/2015          Network:          Read     Ok
                                   12:29:27 PM(UTC-   6/16/2015
               Todd Courser        4)                 12:29:18
                                                      PM(UTC-4)
               Direction:
               Incoming

 1324    SMS Messages                                                     Responsive                                    3/21/2018         3/21/2018
                                                                                                                        10:06:48 PM       10:06:48 PM
Folder         Party                     Time         All timestamps    Status   Message                                                         Deleted



                                                                                                                                                        194
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/16/2015
                            12:27:20 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18         PageID.498
                                                                   Cindy is just heading down Page 196 of 301
               Todd Courser    4)
               Direction:
               Outgoing

 1325    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:43 PM         10:06:43 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox          From            6/16/2015          Network:         Read     don't come.
                               12:26:55 PM(UTC-   6/16/2015
               Todd Courser    4)                 12:26:34
                                                  PM(UTC-4)
               Direction:
               Incoming

 1326    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:38 PM         10:06:38 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox          From            6/16/2015          Network:         Read     No I am down here and waiting to see if Cindy is coming or
                               12:26:35 PM(UTC-   6/16/2015                 Keith. No big deal if they are not but I'll head up the stairs to
               Todd Courser    4)                 12:26:27                  his office in a few minutes if they
                                                  PM(UTC-4)
               Direction:
               Incoming

 1327    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:28 PM         10:06:28 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     Are you coming to Cindys office before your meeting?
                               12:21:57 PM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1328    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:16 PM         10:06:16 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox          From            6/16/2015          Network:         Read     Ok
                               11:27:02 AM(UTC-   6/16/2015
               Todd Courser    4)                 11:25:48
                                                  AM(UTC-4)
               Direction:
               Incoming

 1329    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:11 PM         10:06:11 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     If you get out of Ed early you may be able to stop by and
                               11:25:49 AM(UTC-                             say hello.
               Todd Courser    4)
               Direction:
               Outgoing

 1330    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:06:05 PM         10:06:05 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     Nope I cancelled that because of Ed committee.
                               11:25:21 AM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1331    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:05:56 PM         10:05:56 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Inbox          From            6/16/2015          Network:         Read     Am I still meeting with Irwin on energy? Or no?
                               11:23:51 AM(UTC-   6/16/2015
               Todd Courser    4)                 11:23:40
                                                  AM(UTC-4)
               Direction:
               Incoming

 1332    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:05:51 PM         10:05:51 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     Ok sounds good
                               9:59:45 AM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1333    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     10:05:46 PM         10:05:46 PM
Folder         Party                 Time         All timestamps   Status   Message                                                             Deleted




                                                                                                                                                       195
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/16/2015
                           9:57:07 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/16/2015
                                                             Read 12/28/18       PageID.499
                                                                    Ok then not necessary thanks! Page 197 of 301
               Todd Courser    4)                9:57:03 AM(UTC-
                                                 4)
               Direction:
               Incoming

 1334    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:05:39 PM        10:05:39 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     Just spoke with Prices office. They won't be voting today so
                               9:56:13 AM(UTC-                              I just told them you'd likely be in Crim until about 11 and
               Todd Courser    4)                                           then would be over to Ed after that. I can still go if you want
                                                                            but doesn't look like I'll need to watch for a vote
               Direction:
               Outgoing

 1335    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:05:35 PM        10:05:35 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     Yep will do. They've said criminal justice will probably go
                               9:50:27 AM(UTC-                              until 11 but who knows
               Todd Courser    4)
               Direction:
               Outgoing

 1336    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:05:28 PM        10:05:28 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            6/16/2015         Network:          Read     Ok. Thanks. Keith said it's probably on Thursday for the
                               9:49:42 AM(UTC-   6/16/2015                  vote but if you can cover it that would be great. I think I'll be
               Todd Courser    4)                9:49:37 AM(UTC-            done here before 1030 but not sure.
                                                 4)
               Direction:
               Incoming

 1337    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:05:22 PM        10:05:22 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Sent           To              6/16/2015                           Sent     They don't start till 1030. I'll be there then
                               9:37:33 AM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1338    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:05:14 PM        10:05:14 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            6/16/2015         Network:          Read     Any movement on the Ed committee vote?
                               9:35:09 AM(UTC-   6/16/2015
               Todd Courser    4)                9:35:00 AM(UTC-
                                                 4)
               Direction:
               Incoming

 1339    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:04:37 PM        10:04:37 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            6/12/2015         Network:          Read     Thanks
                               7:53:48 PM(UTC-   6/12/2015
               Todd Courser    4)                7:53:37 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1340    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:04:32 PM        10:04:32 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Sent           To              6/12/2015                           Sent     MIRS just came out for today. Nothing of interest regarding
                               7:47:54 PM(UTC-                              you and Cindy
               Todd Courser    4)
               Direction:
               Outgoing

 1341    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:04:22 PM        10:04:22 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted

Inbox          From            6/12/2015         Network:          Read     Hey Ben if you can give me a call I would appreciate it; I left
                               5:43:52 PM(UTC-   6/12/2015                  a message a few minutes ago.
               Todd Courser    4)                5:43:49 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1342    SMS Messages                                                Responsive                                       3/21/2018          3/21/2018
                                                                                                                      10:03:40 PM        10:03:40 PM
Folder         Party                 Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                       196
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/11/2015
                            2:35:28 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Alright soundsPageID.500
                                                                                good.      Page 198 of 301
               Todd Courser   4)
               Direction:
               Outgoing

 1343    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:35 PM       10:03:35 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Inbox          From           6/11/2015         Network:          Read     Ok we can chat on it next week
                              2:35:04 PM(UTC-   6/11/2015
               Todd Courser   4)                2:34:55 PM(UTC-
                                                4)
               Direction:
               Incoming

 1344    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:29 PM       10:03:29 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     Just got a call back from Tony on that. He cast that
                              2:33:09 PM(UTC-                              legislation in a little different light than what I mentioned
               Todd Courser   4)                                           earlier. I'm going to look into it more and I'll get some docs
                                                                           over for you to look at as well.
               Direction:
               Outgoing

 1345    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:19 PM       10:03:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Inbox          From           6/11/2015         Network:          Read     Ok thanks
                              1:49:30 PM(UTC-   6/11/2015
               Todd Courser   4)                1:49:20 PM(UTC-
                                                4)
               Direction:
               Incoming

 1346    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:14 PM       10:03:14 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     It will be up for testimony in the next week or two. Probably
                              1:42:38 PM(UTC-                              doesn't have policy analysis but I'll get you the bill and info
               Todd Courser   4)                                           from charitable gaming association
               Direction:
               Outgoing

 1347    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:08 PM       10:03:08 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Inbox          From           6/11/2015         Network:          Read     Yea I'll need to but it isn't up for reading or is it?
                              1:41:13 PM(UTC-   6/11/2015
               Todd Courser   4)                1:41:04 PM(UTC-
                                                4)
               Direction:
               Incoming

 1348    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:03:02 PM       10:03:02 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     Tony Macksoud cell:                   I haven't gotten a hold
                              1:35:04 PM(UTC-                              of him but I spoke to his lobbyist and verified this is his cell
               Todd Courser   4)                                           and she was supposed to let him know you may be calling.
                                                                           Did you want to see some more info on those bills before
               Direction:                                                  you call him?
               Outgoing

 1349    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:02:47 PM       10:02:47 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     If it doesn't look like they're gonna vote over there I would
                              9:16:26 AM(UTC-                              say just head over here now
               Todd Courser   4)
               Direction:
               Outgoing

 1350    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:02:39 PM       10:02:39 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted

Sent           To             6/11/2015                           Sent     Last person up for testimony now
                              9:15:12 AM(UTC-
               Todd Courser   4)
               Direction:
               Outgoing

 1351    SMS Messages                                               Responsive                                        3/21/2018         3/21/2018
                                                                                                                      10:02:33 PM       10:02:33 PM
Folder         Party                Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                      197
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/11/2015
                            9:12:44 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Yep still takingPageID.501
                                                                                  testimony  Page 199 of 301
               Todd Courser   4)
               Direction:
               Outgoing

 1352    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:02:29 PM       10:02:29 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           6/11/2015         Network:          Read     It doesn't look like a vote is happening on this side.
                              9:12:38 AM(UTC-   6/11/2015
               Todd Courser   4)                9:12:31 AM(UTC-
                                                4)
               Direction:
               Incoming

 1353    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:02:23 PM       10:02:23 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           6/11/2015         Network:          Read     Still good or no?
                              9:12:19 AM(UTC-   6/11/2015
               Todd Courser   4)                9:12:13 AM(UTC-
                                                4)
               Direction:
               Incoming

 1354    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:59 PM       10:01:59 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             6/11/2015                           Sent     Not right now. I have to stay here till they vote. He can ask   Yes
                              9:01:28 AM(UTC-                              business office
               Keith Allard   4)
               Direction:
               Outgoing

 1355    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:55 PM       10:01:55 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           6/11/2015         Network:          Read     can you make sure Steve gets into the office?                   Yes
                              9:00:57 AM(UTC-   6/11/2015
               Keith Allard   4)                9:00:52 AM(UTC-
                                                4)
               Direction:
               Incoming

 1356    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:51 PM       10:01:51 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             6/11/2015                           Sent     I don't really know. I need coffeeeeeeeeee!                     Yes
                              8:34:00 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1357    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:48 PM       10:01:48 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           6/11/2015         Network:          Read     wtf is wrong with you                                           Yes
                              8:32:43 AM(UTC-   6/11/2015
               Keith Allard   4)                8:32:37 AM(UTC-
                                                4)
               Direction:
               Incoming

 1358    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:29 PM       10:01:29 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             6/11/2015                           Sent     For some reason I decided to care a little about my job         Yes
                              8:30:40 AM(UTC-                              today and come in early to sit it on Vets committee to try
               Keith Allard   4)                                           and make sure Todd is able to step over here when they
                                                                           vote.
               Direction:
               Outgoing

 1359    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:11 PM       10:01:11 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           6/11/2015         Network:          Read     Ok
                              8:15:08 AM(UTC-   6/11/2015
               Todd Courser   4)                8:15:02 AM(UTC-
                                                4)
               Direction:
               Incoming

 1360    SMS Messages                                               Responsive                                     3/21/2018         3/21/2018
                                                                                                                   10:01:02 PM       10:01:02 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                   198
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/11/2015
                            8:09:05 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.502
                                                                  They just adopted
                                                                  bills.
                                                                                                     Page
                                                                                    a few minor substitutes for 200     of 301
                                                                                                                two of today's

               Todd Courser       4)
               Direction:
               Outgoing

 1361    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      10:00:54 PM        10:00:54 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/10/2015         Network:          Read     dude they are nuts. just collect your paycheck and don't let   Yes
                                  9:08:21 PM(UTC-   6/10/2015                  it bother you
               Keith Allard       4)                9:08:16 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1362    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      10:00:32 PM        10:00:32 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/10/2015                           Sent     I just realized I'm pissed the fuck off. Those fuckers sit there Yes
                                  6:31:22 PM(UTC-                              and say oh you guys have been doing really good
               Keith Allard       4)                                           considering we are under staffed and now they bring I'm
                                                                               more staff and things are happening really well and now
               Direction:                                                      they want to bitch about me?! I've been working my ass off
               Outgoing                                                        for months and thus is what I get when I train new people to
                                                                               do a good job. Fuck them

 1363    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:58 PM         9:59:58 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/10/2015                           Sent     Rich hasn't sent it yet. I emailed to remind him               Yes
                                  4:32:34 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1364    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:52 PM         9:59:52 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/10/2015         Network:          Read     I don't have Todd's version                                    Yes
                                  4:31:28 PM(UTC-   6/10/2015
               Keith Allard       4)                4:31:20 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1365    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:47 PM         9:59:47 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/10/2015                           Sent     Well approve them?                                             Yes
                                  4:30:09 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1366    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:33 PM         9:59:33 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               6/10/2015         Network:          Read     Stop on by
                                  4:13:10 PM(UTC-   6/10/2015
               Matt Sowash        4)                4:13:03 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1367    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:06 PM         9:59:06 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/10/2015                           Sent     Headed back to Todds office with Keith now
                                  4:12:53 PM(UTC-
               Matt Sowash        4)
               Direction:
               Outgoing

 1368    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:22 PM         9:59:22 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 6/10/2015                           Sent     At Biggby now.
                                  4:11:37 PM(UTC-
               Matt Sowash        4)
               Direction:
               Outgoing

 1369    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:59:18 PM         9:59:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                       199
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/10/2015
                           4:11:17 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/10/2015
                                                             Read 12/28/18
                                                                    In*    PageID.503 Page 201 of 301
               Matt Sowash    4)                 4:11:07 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1370    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:59:15 PM           9:59:15 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/10/2015          Network:          Read     Whose office you on
                              4:11:13 PM(UTC-    6/10/2015
               Matt Sowash    4)                 4:11:05 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1371    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:59:12 PM           9:59:12 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/10/2015          Network:          Read     The tax increases? I don't see anything
                              4:07:13 PM(UTC-    6/10/2015
               Matt Sowash    4)                 4:07:06 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1372    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:52 PM           9:58:52 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Sent           To             6/10/2015                            Sent     No search todd courser
                              4:05:31 PM(UTC-
               Matt Sowash    4)
               Direction:
               Outgoing

 1373    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:49 PM           9:58:49 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/10/2015          Network:          Read     The vaccine?
                              4:05:14 PM(UTC-    6/10/2015
               Matt Sowash    4)                 4:05:10 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1374    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:45 PM           9:58:45 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Sent           To             6/10/2015                            Sent     Check twitter
                              4:03:12 PM(UTC-
               Matt Sowash    4)
               Direction:
               Outgoing

 1375    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:31 PM           9:58:31 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Sent           To             6/10/2015                            Sent     Just a quick reminder you have the Adult ed graduation that
                              1:24:00 PM(UTC-                               you are speaking at tonight. I'm sending more details and
               Todd Courser   4)                                            grad Certificates with Cindy to the floor so you have them.
               Direction:
               Outgoing

 1376    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:25 PM           9:58:25 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/10/2015          Network:          Read     Ok thanks.
                              11:59:18 AM(UTC-   6/10/2015
               Karen          4)                 11:59:14
                                                 AM(UTC-4)
               Direction:
               Incoming

 1377    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:19 PM           9:58:19 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Sent           To             6/10/2015                            Sent     Not yet I will. Need to give him some certificates for the
                              11:58:43 AM(UTC-                              grads
               Karen          4)
               Direction:
               Outgoing

 1378    SMS Messages                                                Responsive                                     3/21/2018            3/21/2018
                                                                                                                    9:58:14 PM           9:58:14 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                      200
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/10/2015       ECF    No. 17-1 filed
                                            Network:
                           11:48:39 AM(UTC- 6/10/2015
                                                             Read 12/28/18
                                                                    Fabulous. DidPageID.504
                                                                                 you remind Todd? Page 202 of 301

               Karen                4)                 11:48:30
                                                       AM(UTC-4)
               Direction:
               Incoming

 1379    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:58:08 PM        9:58:08 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/10/2015                            Sent     Yep all confirmed for Ed graduation. I will respond to Kristyn
                                    11:47:42 AM(UTC-
               Karen                4)
               Direction:
               Outgoing

 1380    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:50 PM        9:57:50 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 6/10/2015          Network:          Read     Did you confirm with Annette Schlaud that Todd is speaking
                                    11:36:36 AM(UTC-   6/10/2015                  today for the adult graduation? Did you remind Todd?
               Karen                4)                 11:36:30
                                                       AM(UTC-4)
               Direction:
               Incoming

 1381    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:42 PM        9:57:42 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/10/2015                            Sent     Georgeann asked for the details a few days ago for you so
                                    9:48:58 AM(UTC-                               you must have told her. Alrighty thanks.
               Todd Courser         4)
               Direction:
               Outgoing

 1382    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:37 PM        9:57:37 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 6/10/2015          Network:          Read     I said I would not be able to attend, but maybe it wasn't to
                                    9:47:59 AM(UTC-    6/10/2015                  you.
               Todd Courser         4)                 9:47:53 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1383    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:31 PM        9:57:31 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/10/2015                            Sent     Hey did you decide if you wanted to go to Lauwers farm
                                    9:41:33 AM(UTC-                               tour on thursday or Friday?
               Todd Courser         4)
               Direction:
               Outgoing

 1384    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:22 PM        9:57:22 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/10/2015                            Sent     Hey did Todd ever decide if he was going to do the farm
                                    9:23:04 AM(UTC-                               tour on thursday/Friday?
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1385    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:11 PM        9:57:11 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/9/2015                             Sent     I think he also knows/ suspects we've spoken to Josh and a
                                    8:34:29 AM(UTC-                               member of his family as well.
               Norm                 4)
               Direction:
               Outgoing

 1386    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:57:04 PM        9:57:04 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   6/9/2015                             Sent     Just a quick update for you. Todd sent a email to Keith and
                                    8:08:32 AM(UTC-                               I last night with what we took as veiled threats to our jobs
               Norm                 4)                                            because he apparently found out Keith and I spoke to each
                                                                                  other regarding their situation. Not sure what will happen
               Direction:                                                         today but it probably won't be good.
               Outgoing

 1387    SMS Messages                                                      Responsive                                     3/21/2018         3/21/2018
                                                                                                                          9:56:42 PM        9:56:42 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         201
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            6/5/2015
                            1:10:55 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Yep that's finePageID.505 Page 203 of 301

               Karen          4)
               Direction:
               Outgoing

 1388    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:56:36 PM          9:56:36 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/5/2015           Network:          Read     up since it is being follow upped for another item. I will
                              1:10:34 PM(UTC-    6/5/2015                   email it to you and Keith.
               Karen          4)                 1:09:20 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1389    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:56:30 PM          9:56:30 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/5/2015           Network:          Read     I moved an email from Todd for rep to serving Lapeer. I
                              1:09:30 PM(UTC-    6/5/2015                   pasted it in the private note and emailed you. Is that
               Karen          4)                 1:09:19 PM(UTC-            enough? I don't know how to put in follow
                                                 4)
               Direction:
               Incoming

 1390    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:56:18 PM          9:56:18 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Sent           To             6/5/2015                             Sent     They used to do out VOIP stuff for the polling server. Not
                              12:16:22 PM(UTC-                              sure what they need 10 dollars for. They were all paid up
               Karen          4)                                            front. I'll look into it
               Direction:
               Outgoing

 1391    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:56:10 PM          9:56:10 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/5/2015           Network:          Read     made. Then 8 months ago started the repeated email
                              12:15:45 PM(UTC-   6/5/2015                   wanting 10.35. Can you shed any light on this?
               Karen          4)                 12:14:31
                                                 PM(UTC-4)
               Direction:
               Incoming

 1392    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:56:02 PM          9:56:02 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/5/2015           Network:          Read     02. Then it looks like the account was funded and they
                              12:15:44 PM(UTC-   6/5/2015                   wrote to say it was low or with a negative balance. Then on
               Karen          4)                 12:14:30                   May 21, 2014 another 102 payment was
                                                 PM(UTC-4)
               Direction:
               Incoming

 1393    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:55:53 PM          9:55:53 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/5/2015           Network:          Read     What is Alcazar Networks and why are they hounding Todd
                              12:14:36 PM(UTC-   6/5/2015                   Courser & Co for 10.35. You did business with them on
               Karen          4)                 12:14:29                   May 10, 2014 with a one time payment of 1
                                                 PM(UTC-4)
               Direction:
               Incoming

 1394    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:53:57 PM          9:53:57 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/3/2015           Network:          Read     sort of password backdrop we don't know about?
                              2:35:53 PM(UTC-    6/3/2015
               Todd Courser   4)                 1:58:39 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1395    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:53:52 PM          9:53:52 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted

Inbox          From           6/3/2015           Network:          Read     some screen shots of the way to check this sort of thing in
                              2:00:47 PM(UTC-    6/3/2015                   our accounts. I don't know what you all were looking at but
               Todd Courser   4)                 1:58:38 PM(UTC-            I'll need to know how to see the screen
                                                 4)
               Direction:
               Incoming

 1396    SMS Messages                                                Responsive                                      3/21/2018           3/21/2018
                                                                                                                     9:53:45 PM          9:53:45 PM
Folder         Party                Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                      202
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/3/2015
                           2:00:45 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/3/2015
                                                             Read 12/28/18        PageID.506
                                                                    a breach of some   sort so we need toPage
                                                                                                          know if it204    of 301
                                                                                                                     is contained
                                                                    with her or has the same sort of thing happened to me.
               Todd Courser        4)                 1:58:37 PM(UTC-            Please check on what can be checked and do
                                                      4)
               Direction:
               Incoming

 1397    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:53:39 PM         9:53:39 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     upgrade our diligence in this area and to do that we need to
                                   1:59:55 PM(UTC-    6/3/2015                   know what is and is not happening in that regard; can you
               Todd Courser        4)                 1:58:36 PM(UTC-            begin to figure out how you do the step
                                                      4)
               Direction:
               Incoming

 1398    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:53:34 PM         9:53:34 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     differently than the others and where it is housed and does
                                   1:58:50 PM(UTC-    6/3/2015                   some sort of notification go out from the background for it
               Todd Courser        4)                 1:58:39 PM(UTC-            when a change is made? Or is there some
                                                      4)
               Direction:
               Incoming

 1399    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:53:25 PM         9:53:25 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     she was at and then walk it out; also it seems odd to me
                                   1:58:49 PM(UTC-    6/3/2015                   that the person, if it is a person, is targeting that email; so
               Todd Courser        4)                 1:58:38 PM(UTC-            please eye how that is set up
                                                      4)
               Direction:
               Incoming

 1400    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:53:21 PM         9:53:21 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     of ghosting a password within an hour and a half? The
                                   1:58:48 PM(UTC-    6/3/2015                   machine was swept for key logger info and none was found.
               Todd Courser        4)                 1:58:37 PM(UTC-            Please do a few searches on that topic; we have
                                                      4)
               Direction:
               Incoming

 1401    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:53:10 PM         9:53:10 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     I know your saying no way for them to get in to that email
                                   1:58:39 PM(UTC-    6/3/2015                   but someone is in; and someone was in within an hour and
               Todd Courser        4)                 1:58:30 PM(UTC-            a half, so from this point we have to
                                                      4)
               Direction:
               Incoming

 1402    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:52:20 PM         9:52:20 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     " can you print off everything now too and put it in an inbox     Yes
                                   12:20:57 PM(UTC-   6/3/2015                   on my packed disgusting paper filled desk?"
               Keith Allard        4)                 12:20:54
                                                      PM(UTC-4)
               Direction:
               Incoming

 1403    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:52:16 PM         9:52:16 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                6/3/2015           Network:          Read     WTF!!!!                                                           Yes
                                   12:20:21 PM(UTC-   6/3/2015
               Keith Allard        4)                 12:20:19
                                                      PM(UTC-4)
               Direction:
               Incoming

 1404    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:52:05 PM         9:52:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted

Sent           To                  6/3/2015                             Sent     430 to 630
                                   12:09:27 PM(UTC-
               Todd Courser        4)
               Direction:
               Outgoing

 1405    SMS Messages                                                     Responsive                                       3/21/2018          3/21/2018
                                                                                                                           9:52:01 PM         9:52:01 PM
Folder         Party                     Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                           203
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/3/2015        ECF    No. 17-1 filed
                                            Network:
                           11:55:08 AM(UTC- 6/3/2015
                                                             Read 12/28/18
                                                                    What time is itPageID.507
                                                                                   at?        Page 205 of 301
               Todd Courser    4)                 11:55:02
                                                  AM(UTC-4)
               Direction:
               Incoming

 1406    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:51:56 PM        9:51:56 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/3/2015                             Sent     At GCSI.
                               11:54:11 AM(UTC-
               Todd Courser    4)
               Direction:
               Outgoing

 1407    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:51:51 PM        9:51:51 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            6/3/2015           Network:          Read     Where is the clerks meeting?
                               11:53:54 AM(UTC-   6/3/2015
               Todd Courser    4)                 11:53:50
                                                  AM(UTC-4)
               Direction:
               Incoming

 1408    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:51:44 PM        9:51:44 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/3/2015                             Sent     Hey I added a event for tonight to your calendar. Clerks
                               11:52:16 AM(UTC-                              association has a reception and five Clerks from Lapeer will
               Todd Courser    4)                                            be there. Also Mat Dunaskiss would like to chat for a few
                                                                             min today if you are able
               Direction:
               Outgoing

 1409    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:51:08 PM        9:51:08 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            6/2/2015           Network:          Read     Great
                               4:42:46 PM(UTC-    6/2/2015
               Bob Murphy      4)                 4:42:39 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1410    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:50:59 PM        9:50:59 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/2/2015                             Sent     Yep. Todd has a funeral before so he may get there right as
                               4:30:17 PM(UTC-                               you are starting but he will be there for sure
               Bob Murphy      4)
               Direction:
               Outgoing

 1411    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:50:55 PM        9:50:55 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Inbox          From            6/2/2015           Network:          Read     want to make sure that we are all set for tonight
                               4:21:31 PM(UTC-    6/2/2015
               Bob Murphy      4)                 4:21:26 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1412    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:50:50 PM        9:50:50 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/2/2015                             Sent     Hey Bob sorry I missed you earlier today. It's been a crazy
                               3:39:11 PM(UTC-                               day. What can I do for you?
               Bob Murphy      4)
               Direction:
               Outgoing

 1413    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:50:15 PM        9:50:15 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted

Sent           To              6/1/2015                             Sent     I gave you access but you never logged in and set your         Yes
                               2:38:25 PM(UTC-                               password. I set it to your LD 69 one. :)
               Keith Allard    4)
               Direction:
               Outgoing

 1414    SMS Messages                                                 Responsive                                    3/21/2018         3/21/2018
                                                                                                                    9:50:12 PM        9:50:12 PM
Folder         Party                 Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                   204
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           6/1/2015
                           2:36:27 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            6/1/2015
                                                             Read 12/28/18        PageID.508 Page 206 of 301Yes
                                                                    no should idk that

               Keith Allard    4)                 2:36:30 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1415    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:50:08 PM          9:50:08 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Sent           To              6/1/2015                             Sent     Did you click forgot password?                                      Yes
                               2:35:11 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1416    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:50:05 PM          9:50:05 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Inbox          From            6/1/2015           Network:          Read     yeah                                                                Yes
                               2:34:54 PM(UTC-    6/1/2015
               Keith Allard    4)                 2:35:09 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1417    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:50:02 PM          9:50:02 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Sent           To              6/1/2015                             Sent     You should. Did you trying logging in?                              Yes
                               2:34:35 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1418    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:49:41 PM          9:49:41 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Inbox          From            6/1/2015           Network:          Read     toddforrep                                                          Yes
                               2:34:12 PM(UTC-    6/1/2015
               Keith Allard    4)                 2:34:27 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1419    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:49:38 PM          9:49:38 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Sent           To              6/1/2015                             Sent     Which one?                                                          Yes
                               2:33:46 PM(UTC-
               Keith Allard    4)
               Direction:
               Outgoing

 1420    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:47:37 PM          9:47:37 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Inbox          From            5/26/2015          Network:          Read     I get that. I do.
                               10:21:26 PM(UTC-   5/26/2015
               Joe Gamrat      4)                 10:21:38
                                                  PM(UTC-4)
               Direction:
               Incoming

 1421    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:47:29 PM          9:47:29 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Sent           To              5/26/2015                            Sent     I know... I feel for you. I really do. But right now I gotta keep
                               10:20:16 PM(UTC-                              my head down. They're very paranoid right now.
               Joe Gamrat      4)
               Direction:
               Outgoing

 1422    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:47:21 PM          9:47:21 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted

Inbox          From            5/26/2015          Network:          Read     Not trying to put you in the middle of any of this, just
                               10:05:03 PM(UTC-   5/26/2015                  curious...
               Joe Gamrat      4)                 10:05:14
                                                  PM(UTC-4)
               Direction:
               Incoming

 1423    SMS Messages                                                 Responsive                                      3/21/2018           3/21/2018
                                                                                                                      9:46:26 PM          9:46:26 PM
Folder         Party                 Time         All timestamps    Status   Message                                                              Deleted




                                                                                                                                                        205
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/26/2015       ECF    No. 17-1 filed
                                            Network:
                           10:04:28 PM(UTC- 5/26/2015
                                                             Read 12/28/18        PageID.509
                                                                    Did Todd's privileges               Page
                                                                                          get removed from      207 of 301
                                                                                                           Cindy's
                                                                    Nationbuilder and vice versa? And that would be for any
               Joe Gamrat         4)                10:04:36                   and all of Cindy's usernames on Todd's?
                                                    PM(UTC-4)
               Direction:
               Incoming

 1424    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:46:08 PM          9:46:08 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Sent           To                 5/26/2015                           Sent     HOW ARE WE SUPPOSED TO HAVE GOOD               Yes
                                  4:27:49 PM(UTC-                              PROCESSES WITH BOSSES THAT PLACE RIDICULOUS
               Keith Allard       4)                                           HINDRANCES ON PROCESSES, ASK US TO WORK
                                                                               WITH 3 OF 4 PEOPLE AND THE. DON'T HIRE SOMEONE
               Direction:                                                      TO REPLACE THE 4TH PERSON!? WE ARE DOING
               Outgoing                                                        DAMN GOOD FOR HAVING TWO PEOPLE RUNNING
                                                                               TWO OFFICES

 1425    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:55 PM          9:45:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Inbox          From               5/26/2015         Network:          Read     Just delusional                                                 Yes
                                  4:26:06 PM(UTC-   5/26/2015
               Keith Allard       4)                4:25:56 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1426    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:50 PM          9:45:50 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Inbox          From               5/26/2015         Network:          Read     It's not that bad                                               Yes
                                  4:26:02 PM(UTC-   5/26/2015
               Keith Allard       4)                4:25:52 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1427    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:44 PM          9:45:44 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Sent           To                 5/26/2015                           Sent     Well they can shove that up their cheating asses                Yes
                                  4:16:40 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1428    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:38 PM          9:45:38 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Inbox          From               5/26/2015         Network:          Read     Processes are terrible.,, no consistency, etc etc               Yes
                                  4:06:13 PM(UTC-   5/26/2015
               Keith Allard       4)                4:02:35 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1429    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:31 PM          9:45:31 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Sent           To                 5/26/2015                           Sent     Huh? They're trashing us in there?                              Yes
                                  4:03:02 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1430    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:25 PM          9:45:25 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Inbox          From               5/26/2015         Network:          Read     well we're getting trashed                                      Yes
                                  4:02:14 PM(UTC-   5/26/2015
               Keith Allard       4)                4:02:23 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1431    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:20 PM          9:45:20 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted

Inbox          From               5/26/2015         Network:          Read     yeah especially if the "blackmailer" finds out about this       Yes
                                  3:39:53 PM(UTC-   5/26/2015
               Keith Allard       4)                3:38:55 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1432    SMS Messages                                                   Responsive                                     3/21/2018           3/21/2018
                                                                                                                       9:45:07 PM          9:45:07 PM
Folder         Party                    Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                        206
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/26/2015
                            3:37:20 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.510
                                                                  Well they probably                 Page
                                                                                     would have said the same 208
                                                                                                               thing of 301Yes
                                                                  otherwise. No way she stays for Thursday in addition to
               Keith Allard       4)                                            tomorrrow
               Direction:
               Outgoing

 1433    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:59 PM           9:44:59 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               5/26/2015          Network:          Read     Smooth move dumbass                                            Yes
                                  3:36:23 PM(UTC-    5/26/2015
               Keith Allard       4)                 3:36:34 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1434    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:51 PM           9:44:51 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 5/26/2015                            Sent     Lol oh dear.                                                   Yes
                                  1:49:35 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1435    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:45 PM           9:44:45 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               5/26/2015          Network:          Read     "walk"                                                         Yes
                                  1:49:16 PM(UTC-    5/26/2015
               Keith Allard       4)                 1:49:25 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1436    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:40 PM           9:44:40 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               5/26/2015          Network:          Read     They're on a walk so don't want to waste any time siting       Yes
                                  1:49:11 PM(UTC-    5/26/2015                  around in chamber
               Keith Allard       4)                 1:49:21 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1437    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:37 PM           9:44:37 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 5/26/2015                            Sent     Lol well that's fun.                                           Yes
                                  1:48:32 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1438    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:33 PM           9:44:33 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               5/26/2015          Network:          Read     Sitting here starving watching for when the Reps leave         Yes
                                  1:48:06 PM(UTC-    5/26/2015                  caucus is soooo boring
               Keith Allard       4)                 1:47:59 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1439    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:29 PM           9:44:29 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 5/26/2015                            Sent     This meeting is soooooooo boring                               Yes
                                  1:46:27 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1440    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:44:02 PM           9:44:02 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 5/26/2015                            Sent     Alright. Todd will probably speak for 30 to 40 min and take
                                  12:20:57 PM(UTC-                              questions after that. It is important the someone actually
               Bob Murphy         4)                                            asks a question as opposed to just grandstanding so we'll
                                                                                need someone to make sure that rule is followed
               Direction:
               Outgoing

 1441    SMS Messages                                                    Responsive                                   3/21/2018            3/21/2018
                                                                                                                      9:43:38 PM           9:43:38 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                        207
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/26/2015
                            10:23:19 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18       PageID.511 Page 209 of 301
                                                                   Yep no problem

               Todd Courser   4)
               Direction:
               Outgoing

 1442    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:43:26 PM          9:43:26 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Inbox          From           5/26/2015          Network:          Read     Ben can you come back up for a few minutes. Thanks
                              10:22:52 AM(UTC-   5/26/2015
               Todd Courser   4)                 10:22:48
                                                 AM(UTC-4)
               Direction:
               Incoming

 1443    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:43:12 PM          9:43:12 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Sent           To             5/26/2015                            Sent     Yeah it does
                              8:18:02 AM(UTC-
               Dan Courser    4)
               Direction:
               Outgoing

 1444    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:43:08 PM          9:43:08 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Inbox          From           5/26/2015          Network:          Read     Yeah I know...sin makes a mess doesn't it.
                              8:13:16 AM(UTC-    5/26/2015
               Dan Courser    4)                 8:13:08 AM(UTC-
                                                 4)
               Direction:
               Incoming

 1445    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:43:02 PM          9:43:02 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Sent           To             5/26/2015                            Sent     Yeah quite possibly. Could be his son joey too.... who
                              8:11:39 AM(UTC-                               knows. This is such a messed up situation. :(
               Dan Courser    4)
               Direction:
               Outgoing

 1446    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:42:51 PM          9:42:51 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Inbox          From           5/26/2015          Network:          Read     Yes...the mystery number is demanding that Todd resign
                              8:06:40 AM(UTC-    5/26/2015                  today and mention nothing about Cindy...sounds like it
               Dan Courser    4)                 8:06:36 AM(UTC-            could be Joe.
                                                 4)
               Direction:
               Incoming

 1447    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:42:42 PM          9:42:42 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Sent           To             5/26/2015                            Sent     Alright. Should be interesting to see how this week goes.
                              8:04:43 AM(UTC-
               Dan Courser    4)
               Direction:
               Outgoing

 1448    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:42:36 PM          9:42:36 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Inbox          From           5/26/2015          Network:          Read     that Ike was sending his letter out...he isnt talking to me
                              8:02:03 AM(UTC-    5/26/2015                  anymore. He did admit to us though.
               Dan Courser    4)                 8:02:12 AM(UTC-
                                                 4)
               Direction:
               Incoming

 1449    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:42:29 PM          9:42:29 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted

Inbox          From           5/26/2015          Network:          Read     Todd told her on Thursday ...i think because I finally
                              8:01:59 AM(UTC-    5/26/2015                  threatened to tell her if he didn't. I didnt tell him i talked to
               Dan Courser    4)                 8:02:11 AM(UTC-            anyone..though he knows I know
                                                 4)
               Direction:
               Incoming

 1450    SMS Messages                                                Responsive                                        3/21/2018           3/21/2018
                                                                                                                       9:42:20 PM          9:42:20 PM
Folder         Party                Time         All timestamps    Status   Message                                                              Deleted




                                                                                                                                                        208
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/26/2015
                            7:45:33 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18      PageID.512
                                                                  How was the weekend?              Page
                                                                                        Anything I should  be 210
                                                                                                              aware ofofgo301
                                                                  down? Todd and Fon look like death in the family picture
               Dan Courser        4)
               Direction:
               Outgoing

 1451    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:42:12 PM            9:42:12 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               5/26/2015         Network:          Read     Ben, are we all set for a Town Hall next Tuesday? We want
                                  7:30:13 AM(UTC-   5/26/2015                  to put notice in paper today. Please call me.
               Bob Murphy         4)                7:30:11 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1452    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:41:20 PM            9:41:20 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               5/22/2015         Network:          Read     Just making sure you're okay. Hearing shits going to hit the
                                  2:03:01 PM(UTC-   5/22/2015                  fan with your office.
               Matt Sowash        4)                2:02:57 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1453    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:41:17 PM            9:41:17 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 5/22/2015                           Sent     Nope took th3 day off. What's up
                                  1:58:20 PM(UTC-
               Matt Sowash        4)
               Direction:
               Outgoing

 1454    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:41:13 PM            9:41:13 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               5/22/2015         Network:          Read     You working today?
                                  1:48:53 PM(UTC-   5/22/2015
               Matt Sowash        4)                1:49:01 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1455    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:40:37 PM            9:40:37 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 5/21/2015                           Sent     Yeah I thought that was too much of a coincidence too
                                  8:57:06 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1456    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:40:31 PM            9:40:31 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               5/21/2015         Network:          Read     I think the black mailer is Joe. Dan gets texts the day he
                                  8:56:42 PM(UTC-   5/21/2015                  speaks with Joe...
               Joshua Cline       4)                8:56:53 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1457    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:40:22 PM            9:40:22 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 5/21/2015                           Sent     Lol yeah... Dan and Ray were going to try and meet with
                                  8:55:13 PM(UTC-                              Todd tonight. Dan got blackmail texts so he's going to ask
               Joshua Cline       4)                                           about that and leave all of us out of it
               Direction:
               Outgoing

 1458    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:40:10 PM            9:40:10 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               5/21/2015         Network:          Read     Everything go ok? You need a big tub of White Russians.
                                  8:53:53 PM(UTC-   5/21/2015                  All this is so crazy.
               Joshua Cline       4)                8:54:05 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1459    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      9:40:04 PM            9:40:04 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                         209
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/21/2015
                            8:52:20 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  I spoke to DanPageID.513 Page 211 of 301

               Joshua Cline   4)
               Direction:
               Outgoing

 1460    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:39:59 PM     9:39:59 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Inbox          From           5/21/2015          Network:          Read     Did u meet with Dan and Ray?
                              8:45:06 PM(UTC-    5/21/2015
               Joshua Cline   4)                 8:45:15 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1461    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:39:38 PM     9:39:38 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Sent           To             5/21/2015                            Sent     Thank you sir!
                              4:46:38 PM(UTC-
               Norm           4)
               Direction:
               Outgoing

 1462    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:39:30 PM     9:39:30 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Inbox          From           5/21/2015          Network:          Read     Thanks for the conversation and note. I'm making some
                              4:45:20 PM(UTC-    5/21/2015                  inquiries on your behalf.
               Norm           4)                 4:45:18 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1463    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:39:12 PM     9:39:12 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Sent           To             5/21/2015                            Sent     Hey Norm. Ben Graham here. Thank you for your time
                              3:31:36 PM(UTC-                               today. If possible I would be interested in another position
               Norm           4)                                            here in the HOB or a party position. Just wanted to be clear
                                                                            that I'm open to various different options. Thank you again.
               Direction:
               Outgoing

 1464    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:39:02 PM     9:39:02 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Sent           To             5/21/2015                            Sent     You have Lapeer FAITH graduation at 7pm. You'll need to
                              2:53:27 PM(UTC-                               stop by the office before you leave to pick of the grad
               Todd Courser   4)                                            Certificates
               Direction:
               Outgoing

 1465    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:38:51 PM     9:38:51 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Inbox          From           5/21/2015          Network:          Read     Sounds good.
                              12:36:39 PM(UTC-   5/21/2015
               Dan Courser    4)                 12:36:49
                                                 PM(UTC-4)
               Direction:
               Incoming

 1466    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:38:47 PM     9:38:47 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Sent           To             5/21/2015                            Sent     Sorry... give me a hour or so and I'll call you
                              12:34:49 PM(UTC-
               Dan Courser    4)
               Direction:
               Outgoing

 1467    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:38:39 PM     9:38:39 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted

Inbox          From           5/21/2015          Network:          Read     Hello? When is a good time to call.
                              12:34:19 PM(UTC-   5/21/2015
               Dan Courser    4)                 12:34:14
                                                 PM(UTC-4)
               Direction:
               Incoming

 1468    SMS Messages                                                Responsive                                      3/21/2018      3/21/2018
                                                                                                                     9:38:33 PM     9:38:33 PM
Folder         Party                Time         All timestamps    Status   Message                                                        Deleted




                                                                                                                                                 210
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/21/2015       ECF    No. 17-1 filed
                                            Network:
                           12:12:35 PM(UTC- 5/21/2015
                                                             Read 12/28/18
                                                                    Yes, when is aPageID.514
                                                                                   good time to call. Page 212 of 301
               Dan Courser      4)                 12:12:34
                                                   PM(UTC-4)
               Direction:
               Incoming

 1469    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:38:28 PM          9:38:28 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Sent           To               5/21/2015                            Sent     Lol yeah...
                                11:51:01 AM(UTC-
               David Forsmark   4)
               Direction:
               Outgoing

 1470    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:38:23 PM          9:38:23 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Sent           To               5/21/2015                            Sent     Hey Dan. It's Ben... you need to talk to me?
                                11:50:22 AM(UTC-
               Dan Courser      4)
               Direction:
               Outgoing

 1471    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:38:12 PM          9:38:12 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Inbox          From             5/21/2015          Network:          Read     This is Dan Courser.
                                11:12:42 AM(UTC-   5/21/2015
               Dan Courser      4)                 11:12:00
                                                   AM(UTC-4)
               Direction:
               Incoming

 1472    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:38:07 PM          9:38:07 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Inbox          From             5/21/2015          Network:          Read     When can i give you a call?
                                10:40:58 AM(UTC-   5/21/2015
               Dan Courser      4)                 10:40:54
                                                   AM(UTC-4)
               Direction:
               Incoming

 1473    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:37:52 PM          9:37:52 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Sent           To               5/21/2015                            Sent     Also he said he's working on trying to get you that State job
                                9:55:19 AM(UTC-                               you applied for
               Joshua Cline     4)
               Direction:
               Outgoing

 1474    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:37:57 PM          9:37:57 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Sent           To               5/21/2015                            Sent     You have Norms cell number?
                                9:55:10 AM(UTC-
               Joshua Cline     4)
               Direction:
               Outgoing

 1475    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:37:41 PM          9:37:41 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Inbox          From             5/21/2015          Network:          Read
                                9:52:44 AM(UTC-    5/21/2015
               Todd Courser     4)                 9:52:41 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1476    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:37:34 PM          9:37:34 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted

Inbox          From             5/21/2015          Network:          Read     Not a problem; just let me know it if you can; just say hey I
                                9:52:40 AM(UTC-    5/21/2015                  really can't respond I am digesting all that bs. I get it I have
               Todd Courser     4)                 9:52:34 AM(UTC-            to do that about every other day.
                                                   4)
               Direction:
               Incoming

 1477    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:37:27 PM          9:37:27 PM
Folder         Party                  Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                        211
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/21/2015
                            9:48:39 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18          PageID.515
                                                                  I'm sorry for ignoring
                                                                  to clear my head.
                                                                                         you yesterday. Page    213
                                                                                                        Needed to      of day
                                                                                                                  take the 301
               Todd Courser       4)
               Direction:
               Outgoing

 1478    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:37:18 PM   9:37:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Inbox          From               5/21/2015         Network:          Read     Just when I tell myself I've seen it all
                                  8:59:22 AM(UTC-   5/21/2015
               David Forsmark     4)                8:58:11 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1479    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:37:14 PM   9:37:14 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Sent           To                 5/21/2015                           Sent     Thanks buddy.
                                  8:55:07 AM(UTC-
               David Forsmark     4)
               Direction:
               Outgoing

 1480    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:37:09 PM   9:37:09 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Sent           To                 5/21/2015                           Sent     What did you tell Forsmark!?
                                  8:53:59 AM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1481    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:37:03 PM   9:37:03 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Inbox          From               5/21/2015         Network:          Read     Didn't
                                  8:51:22 AM(UTC-   5/21/2015
               David Forsmark     4)                8:51:33 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1482    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:36:59 PM   9:36:59 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Inbox          From               5/21/2015         Network:          Read     Did want to text more than that
                                  8:51:17 AM(UTC-   5/21/2015
               David Forsmark     4)                8:51:27 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1483    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:36:56 PM   9:36:56 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Inbox          From               5/21/2015         Network:          Read     Talked to Josh
                                  8:50:35 AM(UTC-   5/21/2015
               David Forsmark     4)                8:50:44 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1484    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:36:52 PM   9:36:52 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Inbox          From               5/21/2015         Network:          Read     Good luck... Kudos... Etc
                                  8:50:34 AM(UTC-   5/21/2015
               David Forsmark     4)                8:50:28 AM(UTC-
                                                    4)
               Direction:
               Incoming

 1485    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:36:49 PM   9:36:49 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted

Sent           To                 5/21/2015                           Sent     Yeah I got that. Why you say that? Lol
                                  8:50:11 AM(UTC-
               David Forsmark     4)
               Direction:
               Outgoing

 1486    SMS Messages                                                   Responsive                                        3/21/2018    3/21/2018
                                                                                                                          9:36:45 PM   9:36:45 PM
Folder         Party                    Time        All timestamps    Status   Message                                                       Deleted




                                                                                                                                                    212
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/21/2015
                           8:49:45 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/21/2015
                                                             Read 12/28/18       PageID.516 Page 214 of 301
                                                                    As in keep your...

               David Forsmark   4)                8:49:57 AM(UTC-
                                                  4)
               Direction:
               Incoming

 1487    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:36:42 PM             9:36:42 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Sent           To               5/21/2015                           Sent     Lol what?
                                8:49:06 AM(UTC-
               David Forsmark   4)
               Direction:
               Outgoing

 1488    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:36:39 PM             9:36:39 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/21/2015         Network:          Read     Chin up.
                                8:48:49 AM(UTC-   5/21/2015
               David Forsmark   4)                8:49:00 AM(UTC-
                                                  4)
               Direction:
               Incoming

 1489    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:35:56 PM             9:35:56 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/21/2015         Network:          Read     Thanks
                                8:36:23 AM(UTC-   5/21/2015
               Todd Courser     4)                8:36:18 AM(UTC-
                                                  4)
               Direction:
               Incoming

 1490    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:35:49 PM             9:35:49 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Sent           To               5/21/2015                           Sent     You have education meeting. Just testimony. No veterans
                                8:23:16 AM(UTC-                              committee. I'll be in a bit late. Maybe 10ish
               Todd Courser     4)
               Direction:
               Outgoing

 1491    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:35:17 PM             9:35:17 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/20/2015         Network:          Read     chat further on it feel free to call me or if you want to sit
                                6:44:07 PM(UTC-   5/20/2015                  down with Cindy and I on what changes are being made
               Todd Courser     4)                6:44:07 PM(UTC-            heading forward I know we both would be open
                                                  4)
               Direction:
               Incoming

 1492    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:35:11 PM             9:35:11 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/20/2015         Network:          Read     to that.
                                6:44:05 PM(UTC-   5/20/2015
               Todd Courser     4)                6:44:08 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1493    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:35:06 PM             9:35:06 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/20/2015         Network:          Read     Ben I realize that was probably not the way to handle that
                                6:44:02 PM(UTC-   5/20/2015                  with you and I know you are now probably making a
               Todd Courser     4)                6:44:01 PM(UTC-            decision on how to proceed forward; if you want
                                                  4)
               Direction:
               Incoming

 1494    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:34:44 PM             9:34:44 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted

Inbox          From             5/20/2015         Network:          Read      I am working to correct it all the best I can, and even
                                1:41:56 PM(UTC-   5/20/2015                  though I may not take your advice I always appreciate it. I
               Todd Courser     4)                1:41:52 PM(UTC-            appreciate you Ben thanks!
                                                  4)
               Direction:
               Incoming

 1495    SMS Messages                                                 Responsive                                      3/21/2018              3/21/2018
                                                                                                                      9:34:36 PM             9:34:36 PM
Folder         Party                  Time        All timestamps    Status   Message                                                               Deleted




                                                                                                                                                          213
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/20/2015
                           1:41:52 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/20/2015
                                                             Read 12/28/18
                                                                    I want to thankPageID.517             Page
                                                                                    you for your help on all         215stuff
                                                                                                             that clerical
                                                                    yesterday; I know it was a lot to take in and there are
                                                                                                                           of 301
               Todd Courser        4)                 1:41:45 PM(UTC-            probably a few items to clean up on it, but
                                                      4)
               Direction:
               Incoming

 1496    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:34:28 PM         9:34:28 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     Call when u can please
                                   1:29:04 PM(UTC-    5/20/2015
               Steve Carra         4)                 1:29:15 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1497    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:34:13 PM         9:34:13 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     Oh I see. Figured u were around. U got voicemails, ya?
                                   11:22:05 AM(UTC-   5/20/2015                  What about Keith? Will he be around? How about Cindy
               Steve Carra         4)                 11:22:18                   and Todd?
                                                      AM(UTC-4)
               Direction:
               Incoming

 1498    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:34:09 PM         9:34:09 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  5/20/2015                            Sent     Lol I'm sorry buddy. I won't be in today.
                                   11:21:11 AM(UTC-
               Steve Carra         4)
               Direction:
               Outgoing

 1499    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:53 PM         9:33:53 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     Cody Mott just buzzed. Wants to know about Courser
                                   9:25:41 AM(UTC-    5/20/2015                  coffee hours and reminding you about 10am meeting u
               Steve Carra         4)                 9:25:54 AM(UTC-            have.
                                                      4)
               Direction:
               Incoming

 1500    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:40 PM         9:33:40 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  5/20/2015                            Sent     https://www.dropbox.com/s/5mhm1h6jpb3clt9/Voice%2000               Yes
                                   1:57:21 AM(UTC-                               2.m4a?dl=0
               Keith Allard        4)
               Direction:
               Outgoing

 1501    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:32 PM         9:33:32 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     for all your help to this point. God bless you Ben.
                                   1:31:35 AM(UTC-    5/20/2015
               Todd Courser        4)                 1:31:31 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1502    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:28 PM         9:33:28 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     crucifixion is in order here so I'll just keep praying on it and
                                   1:31:34 AM(UTC-    5/20/2015                  you may need to consider that and if you want to get out let
               Todd Courser        4)                 1:31:30 AM(UTC-            me know. Thanks for listening and
                                                      4)
               Direction:
               Incoming

 1503    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:19 PM         9:33:19 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                5/20/2015          Network:          Read     Thanks I appreciate your help. Have a good night. No i
                                   1:31:29 AM(UTC-    5/20/2015                  don't think i feel resigning at this point is the way to go down
               Todd Courser        4)                 1:31:24 AM(UTC-            if they have something I think a
                                                      4)
               Direction:
               Incoming

 1504    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          9:33:05 PM         9:33:05 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                           214
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/20/2015
                            1:24:40 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18         PageID.518
                                                                  I don't know what                      Page
                                                                                     the answer is but this  isn't it.216    of of301
                                                                                                                       This kind
                                                                  stuff never stays hidden... its going to blow up and I can't
               Todd Courser         4)                                            help cover it up. If it wasn't true I would go to the end of the
                                                                                  earth to defend you but I can't help you cover it up. My best
               Direction:                                                         advice consider resigning. You may be able to protect
               Outgoing                                                           Cindy and her family and your family. I'm sorry I really am.
                                                                                  I've prayed on it and I just dont feel right with it.

 1505    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:59 PM         9:32:59 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 5/20/2015          Network:          Read     God brought me here and had me here and maybe it hasn't
                                    1:07:41 AM(UTC-    5/20/2015                  accomplished anything but I have to believe it has done
               Todd Courser         4)                 1:07:34 AM(UTC-            some good inspite of me.
                                                       4)
               Direction:
               Incoming

 1506    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:53 PM         9:32:53 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 5/20/2015          Network:          Read      this from blowing all to hell then I would like to give it this
                                    1:07:35 AM(UTC-    5/20/2015                  shot. Maybe it's nothing and maybe I should not have ever
               Todd Courser         4)                 1:07:33 AM(UTC-            run but I felt and still feel that
                                                       4)
               Direction:
               Incoming

 1507    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:47 PM         9:32:47 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 5/20/2015          Network:          Read     Hey Ben if your not coming back please let me know. I
                                    1:07:31 AM(UTC-    5/20/2015                  know it doesn't make sense and maybe it doesn't If you see
               Todd Courser         4)                 1:07:26 AM(UTC-            another way then let me know, but if I can keep
                                                       4)
               Direction:
               Incoming

 1508    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:31 PM         9:32:31 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 5/19/2015          Network:          Read     I am sorry for that.
                                    10:00:57 PM(UTC-   5/19/2015
               Todd Courser         4)                 10:01:08
                                                       PM(UTC-4)
               Direction:
               Incoming

 1509    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:19 PM         9:32:19 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   5/19/2015                            Sent     Yeah.... you're kind of freaking me out.
                                    9:52:13 PM(UTC-
               Todd Courser         4)
               Direction:
               Outgoing

 1510    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:07 PM         9:32:07 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   5/19/2015                            Sent     Yeah I would say that's pretty likely                              Yes
                                    9:47:01 PM(UTC-
                                    4)

               Direction:
               Outgoing

 1511    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:32:01 PM         9:32:01 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 5/19/2015          Network:          Read     Todd better not keep u all night                                   Yes
                                    9:45:46 PM(UTC-    5/19/2015
                                    4)                 9:45:55 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1512    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:31:50 PM         9:31:50 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   5/19/2015                            Sent     I have to go. No choice. I don't want to argue about this          Yes
                                    9:45:07 PM(UTC-
                                    4)

               Direction:
               Outgoing

 1513    SMS Messages                                                      Responsive                                       3/21/2018          3/21/2018
                                                                                                                            9:31:43 PM         9:31:43 PM
Folder          Party                     Time         All timestamps    Status   Message                                                             Deleted

                                                                                                                                                            215
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/19/2015
                           9:44:52 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/19/2015
                                                             Read 12/28/18         PageID.519
                                                                    I don't want u going ..todd can talk toPage     217 of 301Yes
                                                                                                            u tomorrow

                                  4)                9:44:48 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1514    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:31:33 PM         9:31:33 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               5/19/2015         Network:          Read     Thank you we will need to talk.
                                  9:33:59 PM(UTC-   5/19/2015
               Todd Courser       4)                9:33:07 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1515    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:31:27 PM         9:31:27 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     Ike if you are at all able please call as soon as you can. We
                                  9:30:18 PM(UTC-                              have a serious 911 issue.
               Ike Eikholdt       4)
               Direction:
               Outgoing

 1516    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:31:17 PM         9:31:17 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     As soon as Emily gets home I'll be on my way to you
                                  9:27:51 PM(UTC-
               Todd Courser       4)
               Direction:
               Outgoing

 1517    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:31:06 PM         9:31:06 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     Who knows                                                       Yes
                                  8:29:43 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1518    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:31:01 PM         9:31:01 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               5/19/2015         Network:          Read     What do you think it could be?                                  Yes
                                  8:29:25 PM(UTC-   5/19/2015
               Keith Allard       4)                8:29:34 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1519    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:30:55 PM         9:30:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     Ha I just called back and no answer. Obviously not that         Yes
                                  8:28:51 PM(UTC-                              urgent. He didn't sound too happy on voicemail
               Keith Allard       4)
               Direction:
               Outgoing

 1520    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:30:48 PM         9:30:48 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     Ha okay tag you're it. :)
                                  8:27:33 PM(UTC-
               Todd Courser       4)
               Direction:
               Outgoing

 1521    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:30:42 PM         9:30:42 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 5/19/2015                           Sent     I am                                                            Yes
                                  8:26:49 PM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1522    SMS Messages                                                   Responsive                                    3/21/2018          3/21/2018
                                                                                                                      9:30:34 PM         9:30:34 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                      216
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/19/2015
                            8:23:11 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Nope. He textedPageID.520
                                                                                   and said he has anPage
                                                                  need to call him back
                                                                                                              218 and
                                                                                                     urgent request of I301Yes
               Keith Allard         4)
               Direction:
               Outgoing

 1523    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:30:28 PM           9:30:28 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/19/2015         Network:          Read     Ben I need you to call me back I have an urgent request.
                                    8:22:28 PM(UTC-   5/19/2015
               Todd Courser         4)                8:22:27 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1524    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:30:23 PM           9:30:23 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/19/2015         Network:          Read     did you pick up?                                                 Yes
                                    8:22:21 PM(UTC-   5/19/2015
               Keith Allard         4)                8:22:11 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1525    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:30:17 PM           9:30:17 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Sent           To                   5/19/2015                           Sent     Okay now why is Todd calling tonight?                            Yes
                                    8:21:27 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1526    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:30:07 PM           9:30:07 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Sent           To                   5/19/2015                           Sent     Weird. That username doesn't seem to be working. I put it
                                    4:28:16 PM(UTC-                              in and it says wrong username. Could you click the link in
               Georgeanne Courser   4)                                           that email and try? Maybe it just doesn't like me lol
               Direction:
               Outgoing

 1527    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:30:01 PM           9:30:01 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Sent           To                   5/19/2015                           Sent     Forwarded the email to you. I don't have his ID/ HR
                                    4:06:27 PM(UTC-                              username. Do you have it or should I ask HR?
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1528    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:29:48 PM           9:29:48 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Sent           To                   5/19/2015                           Sent     Still looking. He talked to Pete about working for him but
                                    1:20:43 PM(UTC-                              hasn't heard back lately I guess.
               David Leduc          4)
               Direction:
               Outgoing

 1529    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:29:26 PM           9:29:26 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/19/2015         Network:          Read     Understood. What is josh up to?
                                    1:19:50 PM(UTC-   5/19/2015
               David Leduc          4)                1:19:44 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1530    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:29:14 PM           9:29:14 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted

Sent           To                   5/19/2015                           Sent     I'm good. Still plugging away. Couldn't quit until After I
                                    1:18:02 PM(UTC-                              closed on my house Friday. Looking for something else
               David Leduc          4)                                           actively now
               Direction:
               Outgoing

 1531    SMS Messages                                                     Responsive                                     3/21/2018            3/21/2018
                                                                                                                         9:29:05 PM           9:29:05 PM
Folder         Party                      Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                           217
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/19/2015
                           1:17:27 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/19/2015
                                                             Read 12/28/18           PageID.521
                                                                    I'll be at the one                     Page 219 of 301
                                                                                       in the evening in Shelby

               David Leduc       4)                1:16:34 PM(UTC-            How are you?
                                                   4)
               Direction:                                                     Still with courser?
               Incoming

 1532    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:29:38 PM          9:29:38 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/19/2015                           Sent     In lansing*
                                 1:15:39 PM(UTC-
               David Leduc       4)
               Direction:
               Outgoing

 1533    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:29:34 PM          9:29:34 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/19/2015                           Sent     Hey you gonna be at Pete's pasta thing I'm Lansing on the
                                 1:15:35 PM(UTC-                              11th?
               David Leduc       4)
               Direction:
               Outgoing

 1534    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:28:53 PM          9:28:53 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/18/2015                           Sent     Nevermind it was Georgeann at Todds office. I have both           Yes
                                 4:50:03 PM(UTC-                              numbers under same name. Scared me for a sec lol
               Keith Allard      4)
               Direction:
               Outgoing

 1535    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:28:47 PM          9:28:47 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              5/18/2015         Network:          Read     why was he?                                                       Yes
                                 4:49:31 PM(UTC-   5/18/2015
               Keith Allard      4)                4:48:24 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1536    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:28:39 PM          9:28:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/18/2015                           Sent     Why is Todd calling me? Lol                                       Yes
                                 4:45:35 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1537    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:28:06 PM          9:28:06 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/16/2015                           Sent     I took care of Cindy's follow ups... at 1am after painting till   Yes
                                 7:36:05 AM(UTC-                              nearly 1. You're welcome. :)
               Keith Allard      4)
               Direction:
               Outgoing

 1538    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:27:58 PM          9:27:58 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Sent           To                5/15/2015                           Sent     The service on Sunday is a Christian celebration of               Yes
                                 8:49:32 PM(UTC-                              graduates from plainwell high school. Cindy is the main
               Keith Allard      4)                                           speaker and those kids will receive grad Certificates at their
                                                                              graduation.
               Direction:
               Outgoing

 1539    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:27:49 PM          9:27:49 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted

Inbox          From              5/15/2015         Network:          Read     My sister is in town who I see once a year and I can not          Yes
                                 8:25:55 PM(UTC-   5/15/2015                  deal with this
               Keith Allard      4)                8:26:05 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1540    SMS Messages                                                  Responsive                                      3/21/2018           3/21/2018
                                                                                                                       9:27:41 PM          9:27:41 PM
Folder         Party                   Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                        218
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/15/2015
                           8:25:44 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/15/2015
                                                             Read 12/28/18         PageID.522
                                                                    they are flipping
                                                                    night
                                                                                      out on me right nowPage      220 of
                                                                                                         and it is ruining my 301Yes

               Keith Allard        4)                8:25:54 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1541    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:27:37 PM         9:27:37 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/15/2015         Network:          Read     Dude I need you to answer this quickly: is there anything       Yes
                                   8:25:30 PM(UTC-   5/15/2015                  special Cindy needs to know for graduation ceremony on
               Keith Allard        4)                8:25:37 PM(UTC-            Sunday??
                                                     4)
               Direction:
               Incoming

 1542    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:27:24 PM         9:27:24 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/15/2015         Network:          Read     Sorry, should be the 7 th Tuesday
                                   2:42:49 PM(UTC-   5/15/2015
               Bob Murphy          4)                2:42:42 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1543    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:27:20 PM         9:27:20 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/15/2015         Network:          Read     How about a Town Hall with Todd On June 8th? Tea Party
                                   2:41:52 PM(UTC-   5/15/2015                  would sponser
               Bob Murphy          4)                2:41:46 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1544    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:22 PM         9:24:22 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  5/8/2015                            Sent     Lol okay will do                                                Yes
                                   4:00:24 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1545    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:19 PM         9:24:19 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/8/2015          Network:          Read     Also be sure to roll it out on every platform to maximize the   Yes
                                   3:57:06 PM(UTC-   5/8/2015                   negative impact it will have on us
               Keith Allard        4)                3:57:05 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1546    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:14 PM         9:24:14 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  5/8/2015                            Sent     Great...                                                        Yes
                                   3:52:22 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1547    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:11 PM         9:24:11 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/8/2015          Network:          Read     Paragraph 4 looks like two paragraphs are combined. Fix         Yes
                                   3:51:24 PM(UTC-   5/8/2015                   that and we can send
               Keith Allard        4)                3:51:19 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1548    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:08 PM         9:24:08 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                5/8/2015          Network:          Read     lol                                                             Yes
                                   3:49:12 PM(UTC-   5/8/2015
               Keith Allard        4)                3:49:07 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1549    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       9:24:05 PM         9:24:05 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                       219
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/8/2015
                            3:48:57 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Check spam? PageID.523 Page 221 of 301Yes

               Keith Allard   4)
               Direction:
               Outgoing

 1550    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:24:02 PM        9:24:02 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           5/8/2015          Network:          Read     I didn't get it                                                Yes
                              3:44:51 PM(UTC-   5/8/2015
               Keith Allard   4)                3:44:50 PM(UTC-
                                                4)
               Direction:
               Incoming

 1551    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:23:58 PM        9:23:58 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             5/8/2015                            Sent     Okay sent a text                                               Yes
                              3:40:50 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1552    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:23:13 PM        9:23:13 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             5/8/2015                            Sent     Yeah give me a sec and I'll send a test                        Yes
                              3:33:17 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1553    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:23:09 PM        9:23:09 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           5/8/2015          Network:          Read     Are you close to sending?                                      Yes
                              3:29:28 PM(UTC-   5/8/2015
               Keith Allard   4)                3:29:25 PM(UTC-
                                                4)
               Direction:
               Incoming

 1554    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:23:05 PM        9:23:05 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             5/8/2015                            Sent     Yeah I'll try to find it. Since when does he listen?           Yes
                              2:47:47 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1555    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:22:46 PM        9:22:46 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox          From           5/8/2015          Network:          Read     Lol thanks
                              8:56:30 AM(UTC-   5/8/2015
               Todd Courser   4)                8:56:25 AM(UTC-
                                                4)
               Direction:
               Incoming

 1556    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:22:41 PM        9:22:41 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             5/8/2015                            Sent     I fell on my sword and told him I forgot to tell him you are
                              8:52:03 AM(UTC-                              out of town. I rescheduled for next Friday same time
               Todd Courser   4)
               Direction:
               Outgoing

 1557    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:22:33 PM        9:22:33 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted

Sent           To             5/8/2015                            Sent     Sure no problem
                              8:42:38 AM(UTC-
               Todd Courser   4)
               Direction:
               Outgoing

 1558    SMS Messages                                               Responsive                                      3/21/2018         3/21/2018
                                                                                                                    9:22:28 PM        9:22:28 PM
Folder         Party                Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                   220
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/8/2015
                           8:17:16 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/8/2015
                                                             Read 12/28/18        PageID.524
                                                                    Can you call him                     Page 222 of 301
                                                                                     and straighten it out?

               Todd Courser      4)                8:17:26 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1559    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:22:21 PM       9:22:21 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                5/8/2015                            Sent     Ah bugger... oh well. Not a huge deal.
                                 8:03:50 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1560    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:22:14 PM       9:22:14 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              5/8/2015          Network:          Read     Oh no I missed it! I need some damage control! My bad
                                 8:02:15 AM(UTC-   5/8/2015
               Todd Courser      4)                8:02:07 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1561    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:21:58 PM       9:21:58 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                5/8/2015                            Sent     Quick reminder. Radio interview at 735 this morning. :)
                                 7:23:29 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1562    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:21:20 PM       9:21:20 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                5/6/2015                            Sent     Yeah right                                                    Yes
                                 7:33:49 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1563    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:20:51 PM       9:20:51 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              5/6/2015          Network:          Read     god he needs to just shut up for a couple weeks. that would   Yes
                                 7:33:36 PM(UTC-   5/6/2015                   stun the political world
               Keith Allard      4)                7:32:46 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1564    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:21:14 PM       9:21:14 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                5/6/2015                            Sent     Dipper*                                                       Yes
                                 7:32:31 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1565    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:21:10 PM       9:21:10 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Sent           To                5/6/2015                            Sent     Yeah... dippet                                                Yes
                                 7:32:28 PM(UTC-
               Keith Allard      4)
               Direction:
               Outgoing

 1566    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:21:07 PM       9:21:07 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted

Inbox          From              5/6/2015          Network:          Read     Thanks BEN                                                    Yes
                                 7:32:14 PM(UTC-   5/6/2015
               Keith Allard      4)                7:32:27 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1567    SMS Messages                                                  Responsive                                      3/21/2018        3/21/2018
                                                                                                                       9:20:39 PM       9:20:39 PM
Folder         Party                   Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                     221
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/6/2015
                            7:31:38 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  All done PageID.525 Page 223 of 301Yes
               Keith Allard   4)
               Direction:
               Outgoing

 1568    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:34 PM        9:20:34 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             5/6/2015                            Sent     Okay dokey. Time to make fools of ourselves again               Yes
                              7:25:32 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1569    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:28 PM        9:20:28 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           5/6/2015          Network:          Read     looks fine                                                      Yes
                              7:25:15 PM(UTC-   5/6/2015
               Keith Allard   4)                7:25:23 PM(UTC-
                                                4)
               Direction:
               Incoming

 1570    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:22 PM        9:20:22 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             5/6/2015                            Sent     Alrighty                                                        Yes
                              7:24:30 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1571    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:16 PM        9:20:16 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           5/6/2015          Network:          Read     I think he wants that to be the line twitter displays too       Yes
                              7:23:21 PM(UTC-   5/6/2015
               Keith Allard   4)                7:21:56 PM(UTC-
                                                4)
               Direction:
               Incoming

 1572    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:11 PM        9:20:11 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             5/6/2015                            Sent     Sending you a text now                                          Yes
                              7:22:13 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1573    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:20:04 PM        9:20:04 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             5/6/2015                            Sent     Oh jeez... yeah that one                                        Yes
                              7:21:39 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1574    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:19:59 PM        9:19:59 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Inbox          From           5/6/2015          Network:          Read     It's called a budget: Suck it up and live with it!              Yes
                              7:21:18 PM(UTC-   5/6/2015
               Keith Allard   4)                7:21:29 PM(UTC-
                                                4)
               Direction:
               Incoming

 1575    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:19:47 PM        9:19:47 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted

Sent           To             5/6/2015                            Sent     What was that dumb ass subject line again?                      Yes
                              7:20:48 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1576    SMS Messages                                               Responsive                                       3/21/2018         3/21/2018
                                                                                                                     9:19:39 PM        9:19:39 PM
Folder         Party                Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                    222
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/6/2015
                           6:39:14 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            5/6/2015
                                                             Read 12/28/18
                                                                    How soon? PageID.526 Page 224 of 301Yes

               Keith Allard         4)                 6:39:08 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1577    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:19:32 PM            9:19:32 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   5/6/2015                             Sent     Okay tell him soon                                               Yes
                                    6:38:56 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1578    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:19:26 PM            9:19:26 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/6/2015           Network:          Read     Todd's asking                                                    Yes
                                    6:38:17 PM(UTC-    5/6/2015
               Keith Allard         4)                 6:38:15 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1579    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:19:22 PM            9:19:22 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   5/6/2015                             Sent     Soon                                                             Yes
                                    6:37:47 PM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1580    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:19:14 PM            9:19:14 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/6/2015           Network:          Read     When are you sending the email?                                  Yes
                                    6:37:32 PM(UTC-    5/6/2015
               Keith Allard         4)                 6:37:29 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1581    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:19:03 PM            9:19:03 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   5/6/2015                             Sent     He said yes he wants to proof it to send in a email
                                    11:59:23 AM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1582    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:18:55 PM            9:18:55 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   5/6/2015                             Sent     Yeah idk why he does that
                                    11:55:16 AM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1583    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:18:50 PM            9:18:50 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 5/6/2015           Network:          Read     It's already posted on fb
                                    11:54:52 AM(UTC-   5/6/2015
               Georgeanne Courser   4)                 11:54:45
                                                       AM(UTC-4)
               Direction:
               Incoming

 1584    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:18:41 PM            9:18:41 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   5/6/2015                             Sent     Ha thanks. Idk how I did but it wasn't too bad. No idea. I
                                    11:51:50 AM(UTC-                              guess he wants it proofed?
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1585    SMS Messages                                                      Responsive                                    3/21/2018             3/21/2018
                                                                                                                         9:18:45 PM            9:18:45 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                            223
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           5/6/2015        ECF    No. 17-1 filed
                                            Network:
                           11:46:51 AM(UTC- 5/6/2015
                                                             Read 12/28/18
                                                                    Heard you didPageID.527
                                                                                 great last night:) Page 225 of 301
               Georgeanne Courser   4)                 11:47:02                   Anything more needed on this mornings email?
                                                       AM(UTC-4)
               Direction:
               Incoming

 1586    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:18:30 PM          9:18:30 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   5/6/2015                             Sent     5173731800
                                    10:49:16 AM(UTC-
               Todd Courser         4)
               Direction:
               Outgoing

 1587    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:18:28 PM          9:18:28 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 5/6/2015           Network:          Read     office number so you can see what we can do. Thanks
                                    10:45:38 AM(UTC-   5/6/2015
               Todd Courser         4)                 10:45:35
                                                       AM(UTC-4)
               Direction:
               Incoming

 1588    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:18:24 PM          9:18:24 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 5/6/2015           Network:          Read     Ben what is our Lansing office number? A guy in fb is
                                    10:45:34 AM(UTC-   5/6/2015                   asking for a flag donation; the timing is short so not sure we
               Todd Courser         4)                 10:45:29                   can do it but I want to just give him the
                                                       AM(UTC-4)
               Direction:
               Incoming

 1589    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:18:03 PM          9:18:03 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   5/6/2015                             Sent     Okay
                                    9:34:02 AM(UTC-
               Todd Courser         4)
               Direction:
               Outgoing

 1590    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:17:55 PM          9:17:55 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 5/6/2015           Network:          Read     I'm walking over now; just being stopped a lot. And I don't
                                    9:32:57 AM(UTC-    5/6/2015                   have my key to go up the back way.
               Todd Courser         4)                 9:32:49 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1591    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:17:45 PM          9:17:45 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   5/6/2015                             Sent     State Bar Association people are here for your interview
                                    9:28:33 AM(UTC-
               Todd Courser         4)
               Direction:
               Outgoing

 1592    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:17:39 PM          9:17:39 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Sent           To                   5/6/2015                             Sent     I didn't bring my computer                                       Yes
                                    9:02:01 AM(UTC-
               Keith Allard         4)
               Direction:
               Outgoing

 1593    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:17:32 PM          9:17:32 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                 5/6/2015           Network:          Read     he's drunk too                                                   Yes
                                    9:01:42 AM(UTC-    5/6/2015
               Keith Allard         4)                 9:01:54 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1594    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         9:17:25 PM          9:17:25 PM
Folder         Party                      Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                          224
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            5/6/2015
                            9:01:25 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.528
                                                                  Lol Todd wants                     Page
                                                                                 to send out so.e stupid email 226 of 301Yes

               Keith Allard      4)
               Direction:
               Outgoing

 1595    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:16:35 PM        9:16:35 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                5/5/2015                             Sent     Okay he's waiting
                                 10:49:25 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1596    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:16:29 PM        9:16:29 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              5/5/2015           Network:          Read     I can be there at 11 or just after.
                                 10:40:16 AM(UTC-   5/5/2015
               Todd Courser      4)                 10:40:10
                                                    AM(UTC-4)
               Direction:
               Incoming

 1597    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:16:24 PM        9:16:24 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                5/5/2015                             Sent     How long?
                                 10:33:21 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1598    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:16:17 PM        9:16:17 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              5/5/2015           Network:          Read     I'm still on the road; I don't know what you want to do with
                                 10:32:32 AM(UTC-   5/5/2015                   that. Let me know. Thanks
               Todd Courser      4)                 10:32:28
                                                    AM(UTC-4)
               Direction:
               Incoming

 1599    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:16:08 PM        9:16:08 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                5/5/2015                             Sent     You going to make it to your 1030 meeting?
                                 10:10:08 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1600    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:12:46 PM        9:12:46 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                4/30/2015                            Sent     Lol yeah it does
                                 1:46:19 PM(UTC-
               Joshua Cline      4)
               Direction:
               Outgoing

 1601    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:12:39 PM        9:12:39 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Inbox          From              4/30/2015          Network:          Read     A few days of bitch in about Todd and Cindy sound good
                                 1:37:41 PM(UTC-    4/30/2015                  though.
               Joshua Cline      4)                 1:37:33 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1602    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:12:51 PM        9:12:51 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted

Sent           To                4/30/2015                            Sent     No you gotta do what you gotta do.
                                 1:31:47 PM(UTC-
               Joshua Cline      4)
               Direction:
               Outgoing

 1603    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       9:13:00 PM        9:13:00 PM
Folder         Party                   Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                      225
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/30/2015
                           1:29:56 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            4/30/2015
                                                             Read 12/28/18        PageID.529
                                                                    I hear having cash
                                                                    gotta do.
                                                                                                         Page
                                                                                       is important...sooooo gotta227  ofI 301
                                                                                                                  do what

               Joshua Cline       4)                 1:29:51 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1604    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:13:05 PM         9:13:05 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 4/30/2015                            Sent     Well I'm disappointed but I can't be too hard on you. I totally
                                  1:26:11 PM(UTC-                               understand. Go get em buddy!!
               Joshua Cline       4)
               Direction:
               Outgoing

 1605    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:13:12 PM         9:13:12 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               4/30/2015          Network:          Read     It's a block of interviews with multiple people. Ummm yeah,
                                  1:18:33 PM(UTC-    4/30/2015                  I need a job and fast. So no visit to DC :( :( :(
               Joshua Cline       4)                 1:18:28 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1606    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:12:02 PM         9:12:02 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 4/30/2015                            Sent     Todd was just here. Headed down to you                            Yes
                                  10:13:41 AM(UTC-
               Keith Allard       4)
               Direction:
               Outgoing

 1607    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:11:50 PM         9:11:50 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               4/30/2015          Network:          Read     What is Todds, office#?
                                  9:35:13 AM(UTC-    4/30/2015
               Dad                4)                 9:35:12 AM(UTC-
                                                     4)
               Direction:
               Incoming

 1608    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:11:38 PM         9:11:38 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 4/29/2015                            Sent     Lol this week has been crazy!
                                  9:05:24 PM(UTC-
               Jon Chulski        4)
               Direction:
               Outgoing

 1609    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:11:29 PM         9:11:29 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               4/29/2015          Network:          Read     Can't wait to hear some great stories about Todd and
                                  9:05:04 PM(UTC-    4/29/2015                  Cindy.
               Jon Chulski        4)                 9:05:00 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1610    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:11:09 PM         9:11:09 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Sent           To                 4/29/2015                            Sent     Hmmmm good question.
                                  8:40:42 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1611    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:11:06 PM         9:11:06 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted

Inbox          From               4/29/2015          Network:          Read     Where would I leave my car all-weekend if we both drove to
                                  8:39:13 PM(UTC-    4/29/2015                  Lansing?
               Joshua Cline       4)                 8:39:11 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1612    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        9:10:06 PM         9:10:06 PM
Folder         Party                    Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                         226
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            4/28/2015
                            2:10:39 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  No problem PageID.530 Page 228 of 301

               Todd Courser   4)
               Direction:
               Outgoing

 1613    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:10:01 PM           9:10:01 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Inbox          From           4/28/2015          Network:          Read     Benjamin thank you...
                              2:09:56 PM(UTC-    4/28/2015
               Todd Courser   4)                 2:10:05 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1614    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:56 PM           9:09:56 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     As I mentioned earlier you also need to take a copy of your
                              2:08:48 PM(UTC-                               amendments to the rostrum
               Todd Courser   4)
               Direction:
               Outgoing

 1615    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:47 PM           9:09:47 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     Copies of amendments on your desk. When you get out ask
                              1:29:49 PM(UTC-                               sargent to distribute them
               Todd Courser   4)
               Direction:
               Outgoing

 1616    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:40 PM           9:09:40 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     We're down in Cindy's office now                                Yes
                              11:37:25 AM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1617    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:34 PM           9:09:34 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     I told him you were out delivering Cindy's amendments but       Yes
                              11:32:35 AM(UTC-                              it may take while cause there's alot
               Keith Allard   4)
               Direction:
               Outgoing

 1618    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:28 PM           9:09:28 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     They're probably going to want to meet with you soon. I got     Yes
                              11:14:23 AM(UTC-                              other amendments I'll take then over
               Keith Allard   4)
               Direction:
               Outgoing

 1619    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:20 PM           9:09:20 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/28/2015                            Sent     Just as a reminder you have constituents in the office to
                              10:16:25 AM(UTC-                              meet with you at 1030 so right after committee
               Todd Courser   4)
               Direction:
               Outgoing

 1620    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:14 PM           9:09:14 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/27/2015                            Sent     Hey you alright? Sounded a bit worn out earlier. Did you        Yes
                              9:07:19 PM(UTC-                               proof my daily courser schedule?
               Keith Allard   4)
               Direction:
               Outgoing

 1621    SMS Messages                                                Responsive                                    3/21/2018            3/21/2018
                                                                                                                   9:09:06 PM           9:09:06 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             4/27/2015                            Sent     Sounds good. Thanks!
                              6:20:04 PM(UTC-
                              4)
               Direction:
               Outgoing
                                                                                                                                                     227
 1622    Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
         SMS Messages                                  12/28/18 PageID.531 Page
                                                     Responsive                    229 of 3/21/2018
                                                                            3/21/2018     301
                                                                                                                   9:09:03 PM      9:09:03 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Inbox          From           4/27/2015         Network:          Read     Great. I was holding the spot just in case. Please have Rep.
                              6:19:44 PM(UTC-   4/27/2015                  Courser call in at 6:30AM (segment begins at 6:33) Studio
                              4)                6:19:35 PM(UTC-            Hotline:
               Direction:                       4)                         Thank You
               Incoming

 1623    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:08:51 PM      9:08:51 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Sent           To             4/27/2015                           Sent     Hey Tony. Ben from Rep Courser office. We're good to go
                              6:17:39 PM(UTC-                              for 630 tomorrow if you still have the space. Let me know
                              4)                                           and I'll schedule it
               Direction:
               Outgoing

 1624    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:08:06 PM      9:08:06 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Sent           To             4/24/2015                           Sent     Yep will do
                              3:02:38 PM(UTC-
               Todd Courser   4)
               Direction:
               Outgoing

 1625    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:40 PM      9:07:40 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Sent           To             4/23/2015                           Sent     Come on!!!!!                                                   Yes
                              7:25:33 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1626    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:35 PM      9:07:35 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Inbox          From           4/23/2015         Network:          Read     they just showed up. 35 minutes late.                          Yes
                              7:21:35 PM(UTC-   4/23/2015
               Keith Allard   4)                7:21:44 PM(UTC-
                                                4)
               Direction:
               Incoming

 1627    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:30 PM      9:07:30 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Sent           To             4/23/2015                           Sent     Jeez. No respect for people's time                             Yes
                              7:09:57 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1628    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:25 PM      9:07:25 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Inbox          From           4/23/2015         Network:          Read     That I guess they're running late?                             Yes
                              7:09:33 PM(UTC-   4/23/2015
               Keith Allard   4)                7:09:40 PM(UTC-
                                                4)
               Direction:
               Incoming

 1629    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:19 PM      9:07:19 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Sent           To             4/23/2015                           Sent     What did you tell them?                                        Yes
                              7:08:58 PM(UTC-
               Keith Allard   4)
               Direction:
               Outgoing

 1630    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:14 PM      9:07:14 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted

Inbox          From           4/23/2015         Network:          Read     This is so embarassing                                         Yes
                              7:04:15 PM(UTC-   4/23/2015
               Keith Allard   4)                7:04:27 PM(UTC-
                                                4)
               Direction:
               Incoming

 1631    SMS Messages                                               Responsive                                     3/21/2018       3/21/2018
                                                                                                                   9:07:09 PM      9:07:09 PM
Folder         Party                Time        All timestamps    Status   Message                                                         Deleted


                                                                                                                                                 228
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            4/23/2015
                            7:03:53 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.532
                                                                  Wtf!?!? They left                      Page 230 of 301Yes
                                                                                    with plenty of time!!!!

               Keith Allard      4)
               Direction:
               Outgoing

 1632    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:07:03 PM       9:07:03 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              4/23/2015         Network:          Read     just got calls from Joe and Jim Chiodo asking where Todd        Yes
                                 7:03:24 PM(UTC-   4/23/2015                  and Cindy are
               Keith Allard      4)                7:03:36 PM(UTC-
                                                   4)
               Direction:
               Incoming

 1633    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:48 PM       9:06:48 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                4/23/2015                           Sent     Ah okay. I told Keith I figured he would tell you.
                                 9:50:08 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1634    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:42 PM       9:06:42 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              4/23/2015         Network:          Read     Ok no problem; I didn't know.
                                 9:47:17 AM(UTC-   4/23/2015
               Todd Courser      4)                9:47:28 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1635    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:37 PM       9:06:37 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                4/23/2015                           Sent     Sorry my friend I'm home sick today.
                                 9:46:14 AM(UTC-
               Todd Courser      4)
               Direction:
               Outgoing

 1636    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:27 PM       9:06:27 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              4/23/2015         Network:          Read     Can you come and get my cord that is with me and take it
                                 9:14:11 AM(UTC-   4/23/2015                  to Cindy?
               Todd Courser      4)                9:14:21 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1637    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:20 PM       9:06:20 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                4/23/2015                           Sent     Thanks buddy
                                 6:50:41 AM(UTC-
               Alan Klein        4)
               Direction:
               Outgoing

 1638    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:15 PM       9:06:15 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Inbox          From              4/23/2015         Network:          Read     No problem
                                 6:24:17 AM(UTC-   4/23/2015
               Alan Klein        4)                6:24:26 AM(UTC-
                                                   4)
               Direction:
               Incoming

 1639    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:06:03 PM       9:06:03 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted

Sent           To                4/22/2015                           Sent     Hey Alan. Ben from Courser/Gamrat office. I spoke to
                                 8:49:42 PM(UTC-                              Cassandra this afternoon and scheduled Cindy to meet with
               Alan Klein        4)                                           your boss in the morning. I thought my counterpart in
                                                                              Gamrats office said it was okay but apparently I miss heard
               Direction:                                                     him. So I'm gonna need to cancel that meeting in the
               Outgoing                                                       morning and reschedule it with Cassandra tomorrow. I
                                                                              apologize the the confusion. It's been crazy since Josh left.

 1640    SMS Messages                                                  Responsive                                     3/21/2018        3/21/2018
                                                                                                                      9:05:35 PM       9:05:35 PM
Folder         Party                   Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                     229
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/21/2015
                           7:24:43 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            4/21/2015
                                                             Read 12/28/18
                                                                    Todd could doPageID.533
                                                                                 it.        Page 231 of 301
               Jon Chulski     4)                 7:24:56 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1641    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:05:30 PM         9:05:30 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              4/21/2015                            Sent     Lol yeah right. I wish
                               7:21:28 PM(UTC-
               Jon Chulski     4)
               Direction:
               Outgoing

 1642    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:05:26 PM         9:05:26 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            4/21/2015          Network:          Read     You can convince Cindy to cancel the townhall so Keith can
                               7:20:53 PM(UTC-    4/21/2015                  go too.
               Jon Chulski     4)                 7:21:03 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1643    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:04:37 PM         9:04:37 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            4/21/2015          Network:          Read     Urgent: Cindy and Todd's 10;45 meeting are here. Nobody
                               10:37:53 AM(UTC-   4/21/2015                  upstairs.
               Steve Carra     4)                 10:38:04
                                                  AM(UTC-4)
               Direction:
               Incoming

 1644    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:03:30 PM         9:03:30 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              4/17/2015                            Sent     Yeah... I'm a really loyal guy but loyalty is a two way street.
                               3:22:53 PM(UTC-
               David Leduc     4)
               Direction:
               Outgoing

 1645    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:03:24 PM         9:03:24 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Sent           To              4/17/2015                            Sent     Right. I would've taken a bullet for him too but he definitely
                               3:21:59 PM(UTC-                               doesn't feel the same way about us. If anything he blames
               David Leduc     4)                                            us for his problems getting anything done in Lansing. Which
                                                                             is his damn fault! If he wants to crap on everyone he's not
               Direction:                                                    gonna get anything done. That's just reality.
               Outgoing

 1646    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:03:12 PM         9:03:12 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            4/17/2015          Network:          Read     crewed. You can't replace loyalty.
                               3:20:24 PM(UTC-    4/17/2015
               David Leduc     4)                 3:20:31 PM(UTC-
                                                  4)
               Direction:
               Incoming

 1647    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:03:05 PM         9:03:05 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            4/17/2015          Network:          Read     I'm sorry to hear that because we both know you better
                               3:20:19 PM(UTC-    4/17/2015                  have a good crew to do what these guys are doing because
               David Leduc     4)                 3:20:30 PM(UTC-            without guys like you and Josh they are s
                                                  4)
               Direction:
               Incoming

 1648    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:02:46 PM         9:02:46 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted

Inbox          From            4/17/2015          Network:          Read     ey sent to parents directly which is a flat out lies where as
                               3:18:31 PM(UTC-    4/17/2015                  the version sent to school boards is technically true
               Jeff Phillips   4)                 3:18:39 PM(UTC-            although very misleading
                                                  4)
               Direction:
               Incoming

 1649    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     9:02:36 PM         9:02:36 PM
Folder         Party                 Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                     230
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/17/2015
                           3:18:26 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            4/17/2015
                                                             Read 12/28/18       PageID.534
                                                                    When is todd grilling mde on the optPage        232Orof
                                                                                                         out lie letter?   did 301
                                                                                                                                he
                                                                    already? Cause I just got ahold of a different version of the
               Jeff Phillips       4)                3:18:38 PM(UTC-            letter earlier today that th
                                                     4)
               Direction:
               Incoming

 1650    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:02:23 PM           9:02:23 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  4/17/2015                            Sent    Yeah. Critiquing someone for their work crosses a line
                                   3:16:51 PM(UTC-                              when you start personally attacking them. Especially
               David Leduc         4)                                           someone who's supposed to be your friend.
               Direction:
               Outgoing

 1651    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:02:16 PM           9:02:16 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                4/17/2015         Network:          Read     Josh did say he was quite foul and personal though
                                   3:14:36 PM(UTC-   4/17/2015
               David Leduc         4)                3:14:48 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1652    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:02:09 PM           9:02:09 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  4/17/2015                            Sent    Yeah so did we. The last 3-6 months he's pretty much
                                   3:13:56 PM(UTC-                              ruined that with his giant ego. Not only does everyone in
               David Leduc         4)                                           Lansing hate him but he's treated us like the enemy too.
                                                                                Everyone has their limit and Josh hit his.
               Direction:
               Outgoing

 1653    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:02:00 PM           9:02:00 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                4/17/2015         Network:          Read     What? I thought you guys were almost like family to that
                                   3:11:21 PM(UTC-   4/17/2015                  guy.
               David Leduc         4)                3:11:35 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1654    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:01:52 PM           9:01:52 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  4/17/2015                            Sent    Josh quit Courser on Tuesday and I'll likely be quiting within
                                   3:10:23 PM(UTC-                              a week.
               David Leduc         4)
               Direction:
               Outgoing

 1655    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:01:06 PM           9:01:06 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  4/16/2015                            Sent    Todd from Lapeer...Come on down! ;)
                                   3:28:48 PM(UTC-
               Todd Courser        4)
               Direction:
               Outgoing

 1656    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:00:58 PM           9:00:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Sent           To                  4/16/2015                            Sent    Now? Just hit 15 min in                                          Yes
                                   3:15:10 PM(UTC-
               Keith Allard        4)
               Direction:
               Outgoing

 1657    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:00:52 PM           9:00:52 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted

Inbox          From                4/16/2015         Network:          Read     pull Todd ya jackass                                             Yes
                                   3:13:25 PM(UTC-   4/16/2015
               Keith Allard        4)                3:13:38 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1658    SMS Messages                                                    Responsive                                    3/21/2018            3/21/2018
                                                                                                                       9:00:45 PM           9:00:45 PM
Folder         Party                     Time        All timestamps    Status   Message                                                           Deleted




                                                                                                                                                         231
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            4/16/2015
                            2:33:10 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Shara is here PageID.535             Page
                                                                                for meeting. Will you be        233 of 301
                                                                                                         here soon?

               Todd Courser      4)
               Direction:
               Outgoing

 1659    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      9:00:31 PM      9:00:31 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Inbox          From              4/16/2015          Network:          Read     Ok
                                 10:36:51 AM(UTC-   4/16/2015
               Todd Courser      4)                 10:37:01
                                                    AM(UTC-4)
               Direction:
               Incoming

 1660    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      9:00:28 PM      9:00:28 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Sent           To                4/16/2015                            Sent     You've got votes in vets committee. They haven't started
                                 10:33:18 AM(UTC-                              yet but you should probably get here NOW.
               Todd Courser      4)
               Direction:
               Outgoing

 1661    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:58:25 PM      8:58:25 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Inbox          From              4/15/2015          Network:          Read     Hahahaha *
                                 2:37:18 PM(UTC-    4/15/2015
               Matt Sowash       4)                 2:37:12 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1662    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:58:20 PM      8:58:20 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Inbox          From              4/15/2015          Network:          Read     Maybe some Facebook nut job will come work for them.
                                 2:36:59 PM(UTC-    4/15/2015                  Annaba
               Matt Sowash       4)                 2:37:08 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1663    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:58:13 PM      8:58:13 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Sent           To                4/15/2015                            Sent     Hell if I know.
                                 2:35:42 PM(UTC-
               Matt Sowash       4)
               Direction:
               Outgoing

 1664    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:58:04 PM      8:58:04 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Inbox          From              4/15/2015          Network:          Read     I don't know how they find people to work for them
                                 2:33:56 PM(UTC-    4/15/2015
               Matt Sowash       4)                 2:34:03 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1665    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:57:55 PM      8:57:55 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Sent           To                4/15/2015                            Sent     Long term? Unlikely. Which is why I can't stay.
                                 2:27:03 PM(UTC-
               Matt Sowash       4)
               Direction:
               Outgoing

 1666    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:57:50 PM      8:57:50 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted

Inbox          From              4/15/2015          Network:          Read     Do you think it will wake them up at all?
                                 2:26:26 PM(UTC-    4/15/2015
               Matt Sowash       4)                 2:26:34 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1667    SMS Messages                                                   Responsive                                    3/21/2018       3/21/2018
                                                                                                                      8:57:42 PM      8:57:42 PM
Folder         Party                   Time         All timestamps    Status   Message                                                      Deleted




                                                                                                                                                   232
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            4/15/2015
                            2:25:47 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.536
                                                                  Ah okay. I'm close                     Page 234
                                                                                      to having some temporary              of 301
                                                                                                                    construction
                                                                  work lined up. I might try for party but that's a uphill battle.
               Matt Sowash         4)                                           They were shocked.
               Direction:
               Outgoing

 1668    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:56:48 PM         8:56:48 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                4/15/2015         Network:          Read     That they have been helpful at least. Maybe go back to the
                                   2:24:12 PM(UTC-   4/15/2015                  party?
               Matt Sowash         4)                2:24:18 PM(UTC-
                                                     4)                         What was todd and cindys reaction to josh leaving
               Direction:
               Incoming

 1669    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:56:58 PM         8:56:58 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Sent           To                  4/15/2015                            Sent    Lol good we haven't got jobs?
                                   2:23:16 PM(UTC-
               Matt Sowash         4)
               Direction:
               Outgoing

 1670    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:57:04 PM         8:57:04 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                4/15/2015         Network:          Read     Good. Good.
                                   2:19:05 PM(UTC-   4/15/2015
               Matt Sowash         4)                2:19:12 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1671    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:57:09 PM         8:57:09 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Sent           To                  4/15/2015                            Sent    Not directly. They've been helpful but haven't found us jobs.
                                   2:18:40 PM(UTC-
               Matt Sowash         4)
               Direction:
               Outgoing

 1672    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:57:15 PM         8:57:15 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                4/15/2015         Network:          Read     Leadership can't place you somewhere?
                                   2:15:30 PM(UTC-   4/15/2015
               Matt Sowash         4)                2:15:37 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1673    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:57:22 PM         8:57:22 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Sent           To                  4/15/2015                            Sent    Not long. Buying a house so gotta line up something to pay
                                   2:14:46 PM(UTC-                              the bills until I can find something better. If it wasn't for the
               Matt Sowash         4)                                           need for a paycheck I would be gone already.
               Direction:
               Outgoing

 1674    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:57:27 PM         8:57:27 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                4/15/2015         Network:          Read     How long are you going to hold out?
                                   2:07:54 PM(UTC-   4/15/2015
               Matt Sowash         4)                2:08:03 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1675    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:55:55 PM         8:55:55 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted

Sent           To                  4/15/2015                            Sent    50 maybe? Todd and Cindy just went to the front during              Yes
                                   1:28:20 PM(UTC-                              speaking and spoke to Scott and mitchell. Looks like Cindy
               Keith Allard        4)                                           is gonna speak
               Direction:
               Outgoing

 1676    SMS Messages                                                    Responsive                                       3/21/2018          3/21/2018
                                                                                                                          8:55:50 PM         8:55:50 PM
Folder         Party                     Time        All timestamps    Status   Message                                                              Deleted




                                                                                                                                                           233
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/15/2015
                           1:21:54 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            4/15/2015
                                                             Read 12/28/18       PageID.537
                                                                    God. How is the turnout? Page 235 of 301Yes
               Keith Allard         4)                 1:22:03 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1677    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:55:26 PM            8:55:26 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   4/15/2015                            Sent     I'm in Cindy's office figuring out the day with Keith. Go
                                    10:01:42 AM(UTC-                              ahead and swing by down here.
               Todd Courser         4)
               Direction:
               Outgoing

 1678    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:55:20 PM            8:55:20 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 4/15/2015          Network:          Read     Got it. Thanks!
                                    9:45:29 AM(UTC-    4/15/2015
               Todd Courser         4)                 9:45:40 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1679    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:55:12 PM            8:55:12 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   4/15/2015                            Sent     Hey I have a tribute and a few other things I need you to
                                    9:05:51 AM(UTC-                               sign so if you could stop by before your committee that
               Todd Courser         4)                                            would be great. Not sure you'll have any other time the rest
                                                                                  of the day.
               Direction:
               Outgoing

 1680    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:54:09 PM            8:54:09 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 4/10/2015          Network:          Read     I had about 5. Most, if not all, were for courser. U should
                                    9:50:32 AM(UTC-    4/10/2015                  have 2 or 3 emails from me from beginning of day
               Steve Carra          4)                 9:50:40 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1681    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:53:41 PM            8:53:41 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 4/10/2015          Network:          Read     a radio program and look like I am out of the loop and don't
                                    7:52:34 AM(UTC-    4/10/2015                  know what is going on.
               Todd Courser         4)                 7:52:42 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1682    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:53:34 PM            8:53:34 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                 4/10/2015          Network:          Read     KBJ - Good morning; guys if you are changing or canceling
                                    7:52:23 AM(UTC-    4/10/2015                  an appointment then you need to alert me and then take it
               Todd Courser         4)                 7:52:36 AM(UTC-            off of my schedule so I don't call in to do
                                                       4)
               Direction:
               Incoming

 1683    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:51:49 PM            8:51:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   4/6/2015                             Sent     Todd stickers in the dropbox for you. :)
                                    9:21:09 AM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1684    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:50:42 PM            8:50:42 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted

Sent           To                   4/3/2015                             Sent     Okay Keith got the texts correctly to he is forwarding them.
                                    4:20:18 PM(UTC-                               I'll get your stuff set before I go home
               Todd Courser         4)
               Direction:
               Outgoing

 1685    SMS Messages                                                      Responsive                                     3/21/2018             3/21/2018
                                                                                                                          8:50:34 PM            8:50:34 PM
Folder         Party                      Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                             234
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/3/2015
                           4:10:41 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            4/3/2015
                                                             Read 12/28/18
                                                                    on my plate toPageID.538                Page
                                                                                  deal with staff that is not        236
                                                                                                               attentive andof  301
                                                                                                                            doing
                                                                    what I am asking for as I ask for it; I ask you respond or I
               Todd Courser        4)                4:07:02 PM(UTC-             have to find other staff; i am
                                                     4)
               Direction:
               Incoming

 1686    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:50:27 PM         8:50:27 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Sent           To                  4/3/2015                             Sent     Again, please send this as an email. I would love to
                                   4:10:12 PM(UTC-                               respond to your messages but they are all jumbled so I
               Todd Courser        4)                                            can't understand what you are saying. Please copy to an
                                                                                 email.
               Direction:
               Outgoing

 1687    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:50:15 PM         8:50:15 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read      the answer and put it on the task tracker and wherever else
                                   4:08:54 PM(UTC-   4/3/2015                    it needs to be and you do it; I ask for a daily update I get a
               Todd Courser        4)                4:07:04 PM(UTC-             daily update or I have to find new
                                                     4)
               Direction:
               Incoming

 1688    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:50:07 PM         8:50:07 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     do tax junk and cause junk all weekend while you hang with
                                   4:08:53 PM(UTC-   4/3/2015                    your families. thanks.
               Todd Courser        4)                4:07:05 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1689    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:49:58 PM         8:49:58 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     staff to take care of my requests; I have far far to much on
                                   4:08:00 PM(UTC-   4/3/2015                    my plate to babysit and stroke you boys so figure it out
               Todd Courser        4)                4:07:05 PM(UTC-             reeeeally quickly so I can rest easy and
                                                     4)
               Direction:
               Incoming

 1690    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:49:53 PM         8:49:53 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     to get them; I love you all but my requests are not optional; I
                                   4:07:58 PM(UTC-   4/3/2015                    ask for it and you give it and you respond to me and tell me
               Todd Courser        4)                4:07:04 PM(UTC-             you have my request and you give me
                                                     4)
               Direction:
               Incoming

 1691    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:49:48 PM         8:49:48 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     having trouble now with staff that doesn't respond to my
                                   4:07:57 PM(UTC-   4/3/2015                    requests nor see what I am asking for as critically
               Todd Courser        4)                4:07:03 PM(UTC-             important; I have asked for some things and expect
                                                     4)
               Direction:
               Incoming

 1692    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:49:39 PM         8:49:39 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     asking and take seriously what I am meaning; this
                                   4:06:51 PM(UTC-   4/3/2015                    Muskegon thing has not set well and I am having a lot of
               Todd Courser        4)                4:07:01 PM(UTC-             trouble now moving past it; I have way way too much
                                                     4)
               Direction:
               Incoming

 1693    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:49:32 PM         8:49:32 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted

Inbox          From                4/3/2015          Network:           Read     Kbj - I don't want to do it but I am rubbing up against blow
                                   4:06:45 PM(UTC-   4/3/2015                    up email so please stop and take a deep breath and hear
               Todd Courser        4)                4:06:55 PM(UTC-             what I am asking for and do what I am
                                                     4)
               Direction:
               Incoming

 1694    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:48:55 PM         8:48:55 PM
Folder          Party                     Time       All timestamps     Status   Message                                                           Deleted




                                                                                                                                                         235
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            4/3/2015
                            10:45:24 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18        PageID.539
                                                                   Buddy you gotta  send that long of a Page
                                                                                                         text in an 237
                                                                                                                    email. of
                                                                   all scrambled up into like 15 different messages on my
                                                                                                                                301
                                                                                                                           It gets

               Todd Courser        4)                                            phone and it's nearly impossible read.
               Direction:
               Outgoing

 1695    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:43 PM          8:48:43 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     that would be helpful; a few yes but still some waiting; Josh
                                   10:44:03 AM(UTC-   4/3/2015                   i need some updates on tea party is it a go? It sounded like
               Todd Courser        4)                 10:42:03                   a just show up or is there more to
                                                      AM(UTC-4)
               Direction:
               Incoming

 1696    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:38 PM          8:48:38 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read      technically then please pass along the email addresses
                                   10:44:01 AM(UTC-   4/3/2015                   and the passwords so I can attempt to add them. I'll let you
               Todd Courser        4)                 10:42:01                   know if I have trouble; I assume I will. I
                                                      AM(UTC-4)
               Direction:
               Incoming

 1697    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:35 PM          8:48:35 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read      district. Finally do I have any final languages back on bills if
                                   10:42:56 AM(UTC-   4/3/2015                   so please follow the protocol to pass these along.
               Todd Courser        4)                 10:42:05
                                                      AM(UTC-4)
               Direction:
               Incoming

 1698    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:31 PM          8:48:31 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     it? And of course still waiting on the tenth district data list?
                                   10:42:55 AM(UTC-   4/3/2015                   On the data list if it is a go to do please ask him if he has
               Todd Courser        4)                 10:42:04                   the same sort of deal for the 6th
                                                      AM(UTC-4)
               Direction:
               Incoming

 1699    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:27 PM          8:48:27 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     I sent you specifically some emails a week ago and haven't
                                   10:42:54 AM(UTC-   4/3/2015                   reviewed feedback on all; if you can review these and look
               Todd Courser        4)                 10:42:03                   at giving me some feedback on the rest
                                                      AM(UTC-4)
               Direction:
               Incoming

 1700    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:23 PM          8:48:23 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     apparently it's not a priority for me to know what is and has
                                   10:41:58 AM(UTC-   4/3/2015                   happened in the day for staff and the district; i have
               Todd Courser        4)                 10:42:03                   received some intermittently from Ben. Ben
                                                      AM(UTC-4)
               Direction:
               Incoming

 1701    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:20 PM          8:48:20 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     will also need some passwords for the surface stuff I need
                                   10:41:57 AM(UTC-   4/3/2015                   to access in a bit. Also it has been over a week since I
               Todd Courser        4)                 10:42:02                   received a daily update from Keith and josh
                                                      AM(UTC-4)
               Direction:
               Incoming

 1702    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:15 PM          8:48:15 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                4/3/2015           Network:          Read     private and our tenth district admin email you created to use
                                   10:41:55 AM(UTC-   4/3/2015                   as the funnel or collection point; I want to add them to my
               Todd Courser        4)                 10:42:00                   phone today. If this is possible to do
                                                      AM(UTC-4)
               Direction:
               Incoming

 1703    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:48:03 PM          8:48:03 PM
Folder          Party                     Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            236
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           4/3/2015        ECF    No. 17-1 filed
                                            Network:
                           10:41:45 AM(UTC- 4/3/2015
                                                             Read 12/28/18      PageID.540
                                                                    KBJ - Good morning; Happy Easter!Page
                                                                                                       please run238    of of301
                                                                                                                   the rest
                                                                    the messaging protocols this morning; today I would like to
               Todd Courser        4)                 10:41:54                  add both the official public and official
                                                      AM(UTC-4)
               Direction:
               Incoming

 1704    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:46:22 PM     8:46:22 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  3/31/2015                           Sent     Weird. Musta fell down or something
                                   12:51:30 PM(UTC-
               Steve Carra         4)
               Direction:
               Outgoing

 1705    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:46:17 PM     8:46:17 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                3/31/2015          Network:         Read     Ty. I see that nowhere.
                                   12:51:12 PM(UTC-   3/31/2015
               Steve Carra         4)                 12:51:21
                                                      PM(UTC-4)
               Direction:
               Incoming

 1706    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:46:11 PM     8:46:11 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  3/31/2015                           Sent     Lol its the other sticky note. 4844682#
                                   12:50:35 PM(UTC-
               Steve Carra         4)
               Direction:
               Outgoing

 1707    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:46:05 PM     8:46:05 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                3/31/2015          Network:         Read     All I see is "Rep44648"
                                   12:48:39 PM(UTC-   3/31/2015
               Steve Carra         4)                 12:48:52
                                                      PM(UTC-4)
               Direction:
               Incoming

 1708    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:45:54 PM     8:45:54 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                3/31/2015          Network:         Read     I need password for courser voicemails. Text me it? The
                                   12:44:02 PM(UTC-   3/31/2015                 number I see by comp is drunk
               Steve Carra         4)                 12:44:14
                                                      PM(UTC-4)
               Direction:
               Incoming

 1709    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:45:13 PM     8:45:13 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                3/31/2015          Network:         Read     on my desk in Lapeer...who's job is it to confirm this sort of
                                   10:31:09 AM(UTC-   3/31/2015                 thing? And did you confirm it? And when was it confirmed?
               Todd Courser        4)                 10:31:16                  and when was it canceled? Total bs
                                                      AM(UTC-4)
               Direction:
               Incoming

 1710    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:45:02 PM     8:45:02 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Inbox          From                3/31/2015          Network:         Read     Kbj - this is bullshit! Ok Gentlemen this is not really
                                   10:31:01 AM(UTC-   3/31/2015                 funny...total pooch screw...it was 4 1/2 hours for me to get
               Todd Courser        4)                 10:31:07                  here this morning and I have files sitting
                                                      AM(UTC-4)
               Direction:
               Incoming

 1711    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:44:22 PM     8:44:22 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted

Sent           To                  3/29/2015                           Sent     Phone died. I'll talk to Keith but I say we put out a press
                                   12:46:13 AM(UTC-                             release to mirs and gongwer. Just to mess with everyone a
               Todd Courser        4)                                           bit. ;)
               Direction:
               Outgoing

 1712    SMS Messages                                                    Responsive                                         3/21/2018      3/21/2018
                                                                                                                            8:44:14 PM     8:44:14 PM
Folder         Party                     Time         All timestamps   Status   Message                                                          Deleted




                                                                                                                                                        237
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/29/2015       ECF    No. 17-1 filed
                                            Network:
                           12:43:57 AM(UTC- 3/28/2015
                                                             Read 12/28/18
                                                                    Awesome! NotPageID.541
                                                                    information? :)
                                                                                                       Page
                                                                                    sure what we would do        239 of 301
                                                                                                          with such

               Todd Courser       4)                10:46:55
                                                    PM(UTC-4)
               Direction:
               Incoming

 1713    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Sent           To                 3/28/2015                           Sent     You won the straw poll! Lol!
                                  8:55:39 PM(UTC-
               Todd Courser       4)
               Direction:
               Outgoing

 1714    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Sent           To                 3/28/2015                           Sent     8 to probably 12 pm
                                  8:26:58 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1715    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Inbox          From               3/28/2015         Network:          Read     When is he going to be there?
                                  8:26:35 PM(UTC-   3/28/2015
               Joshua Cline       4)                8:26:44 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1716    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Sent           To                 3/28/2015                           Sent     On m21 just west of lk nepessing I thinj
                                  8:23:27 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1717    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Inbox          From               3/28/2015         Network:          Read     Where is that at?
                                  8:22:54 PM(UTC-   3/28/2015
               Joshua Cline       4)                8:22:59 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1718    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Sent           To                 3/28/2015                           Sent     Eagles club
                                  8:22:13 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1719    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Inbox          From               3/28/2015         Network:          Read     The Eagles?
                                  8:21:33 PM(UTC-   3/28/2015
               Joshua Cline       4)                8:21:42 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1720    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted

Sent           To                 3/28/2015                           Sent     Got him. He made it just as candice finished up. My phone
                                  8:19:45 PM(UTC-                              is gonna die. You going to the Eagles for a beer with
               Joshua Cline       4)                                           forsmark?
               Direction:
               Outgoing

 1721    SMS Messages                                                   Responsive                                    3/21/2018      3/21/2018
                                                                                                                      8:43:55 PM     8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                     Deleted




                                                                                                                                                  238
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/28/2015
                           8:15:35 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/28/2015
                                                             Read 12/28/18
                                                                    Text home andPageID.542
                                                                                  tell him. He left right Page      240uof 301
                                                                                                          before I texted

               Joshua Cline       4)                8:15:47 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1722    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:55 PM       8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Sent           To                 3/28/2015                           Sent     He's not here yet? Candice just finished
                                  8:13:56 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1723    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:55 PM       8:43:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Sent           To                 3/28/2015                           Sent     She just finished
                                  7:54:41 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1724    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:25 PM       8:43:25 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Sent           To                 3/28/2015                           Sent     Okay good. Ronna is still going so he should make it
                                  7:54:08 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1725    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:42:57 PM       8:42:57 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Inbox          From               3/28/2015         Network:          Read     Todd is just heading out.
                                  7:53:29 PM(UTC-   3/28/2015
               Joshua Cline       4)                7:53:29 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1726    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:18 PM       8:43:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Sent           To                 3/28/2015                           Sent     Yep still going strong
                                  7:49:49 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1727    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:18 PM       8:43:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Inbox          From               3/28/2015         Network:          Read     Ronna still up?
                                  7:49:16 PM(UTC-   3/28/2015
               Joshua Cline       4)                7:48:59 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1728    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:18 PM       8:43:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Sent           To                 3/28/2015                           Sent     Ronna is just starting to speak.
                                  7:41:41 PM(UTC-
               Joshua Cline       4)
               Direction:
               Outgoing

 1729    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:18 PM       8:43:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted

Inbox          From               3/28/2015         Network:          Read     Has not presented yet.
                                  7:40:05 PM(UTC-   3/28/2015
               Joshua Cline       4)                7:40:15 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1730    SMS Messages                                                   Responsive                                   3/21/2018        3/21/2018
                                                                                                                     8:43:18 PM       8:43:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                      Deleted




                                                                                                                                                   239
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/28/2015
                            7:39:41 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18      PageID.543
                                                                  Let me know when he leaves Page 241 of 301
               Joshua Cline   4)
               Direction:
               Outgoing

 1731    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:43:18 PM         8:43:18 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             3/28/2015                            Sent     I would say go ahead and have him deliver tribute at 745
                              7:36:26 PM(UTC-                               and head up. they're running pretty late
               Joshua Cline   4)
               Direction:
               Outgoing

 1732    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:42:33 PM         8:42:33 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Inbox          From           3/28/2015          Network:          Read     cover in each and what should I stay away from?
                              4:46:07 PM(UTC-    3/28/2015
               Todd Courser   4)                 4:46:15 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1733    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:42:26 PM         8:42:26 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Inbox          From           3/28/2015          Network:          Read     Ok by reading the schedule I am not sure what time the
                              4:46:01 PM(UTC-    3/28/2015                  Lincoln day starts or the Ervin event? Also was it finalized
               Todd Courser   4)                 4:46:08 PM(UTC-            on speaking where and when and what should I
                                                 4)
               Direction:
               Incoming

 1734    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:42:19 PM         8:42:19 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Inbox          From           3/28/2015          Network:          Read     Ok. Jan said the speaking starts at 7:15 so we will have to
                              3:08:28 PM(UTC-    3/28/2015                  workout what we can workout.
               Joshua Cline   4)                 3:08:29 PM(UTC-
                                                 4)
               Direction:
               Incoming

 1735    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:42:09 PM         8:42:09 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             3/28/2015                            Sent     I already told him Todd had a conflict and would try and do
                              2:23:57 PM(UTC-                               his best to be there but we didn't know how it would work
               Joshua Cline   4)                                            out
               Direction:
               Outgoing

 1736    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:42:01 PM         8:42:01 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             3/28/2015                            Sent     Forsmark is gonna be at the Lapeer eagles tonight to see
                              1:35:08 PM(UTC-                               the band that played at his wedding. He invited us to stop
               Joshua Cline   4)                                            by after Lincoln day and have a beer.
               Direction:
               Outgoing

 1737    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:41:41 PM         8:41:41 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             3/28/2015                            Sent     Just sent an email on Homeschool event this afternoon.
                              11:47:17 AM(UTC-                              Looks like it was a flop so they are cutting it short. so you
               Todd Courser   4)                                            won't need to go.
               Direction:
               Outgoing

 1738    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:41:31 PM         8:41:31 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted

Sent           To             3/28/2015                            Sent     Okay sounds good.
                              9:45:38 AM(UTC-
               Todd Courser   4)
               Direction:
               Outgoing

 1739    SMS Messages                                                Responsive                                      3/21/2018          3/21/2018
                                                                                                                     8:41:19 PM         8:41:19 PM
Folder         Party                Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                     240
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/28/2015
                           9:02:45 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/28/2015
                                                             Read 12/28/18         PageID.544
                                                                    on this but rather show me how to doPage        242
                                                                                                            them if you    ofor301
                                                                                                                        know
                                                                    can find out how to do it. You can tell me or show me on
               Todd Courser        4)                 9:02:42 AM(UTC-            this stuff later today or this next week.
                                                      4)
               Direction:
               Incoming

 1740    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:41:15 PM        8:41:15 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/28/2015          Network:          Read     as a rule or come back up when you restart? and another
                                   9:02:44 AM(UTC-    3/28/2015                  question and not sure if this is possible but can you ban or
               Todd Courser        4)                 9:02:41 AM(UTC-            block pages somehow? Don't do these steps
                                                      4)
               Direction:
               Incoming

 1741    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:41:07 PM        8:41:07 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/28/2015          Network:          Read     profile so it doesn't stay open on my desktop here at the
                                   9:02:42 AM(UTC-    3/28/2015                  office. I think on the phone it's ok to be able to just "tap in"
               Todd Courser        4)                 9:02:40 AM(UTC-            but the desk top shouldn't stay open
                                                      4)
               Direction:
               Incoming

 1742    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:41:01 PM        8:41:01 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/28/2015          Network:          Read     Thanks
                                   9:02:40 AM(UTC-    3/28/2015
               Todd Courser        4)                 9:02:41 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1743    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:40:56 PM        8:40:56 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/28/2015          Network:          Read     legit but so did I they can be re-added where it makes
                                   9:02:36 AM(UTC-    3/28/2015                  sense; no big deal, but how do you make it so you have to
               Todd Courser        4)                 9:02:39 AM(UTC-            re-log in at a desktop to access my Facebook
                                                      4)
               Direction:
               Incoming

 1744    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:40:50 PM        8:40:50 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/28/2015          Network:          Read     Good morning...Ok I'm day by day cleaning out some of
                                   9:02:33 AM(UTC-    3/28/2015                  those "friends," and blocking those I find that are "more
               Todd Courser        4)                 9:02:32 AM(UTC-            suspect;" I think you deleted some who were
                                                      4)
               Direction:
               Incoming

 1745    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:39:20 PM        8:39:20 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/26/2015          Network:          Read     Kbj - Do I have vets today? Or no?
                                   10:19:21 AM(UTC-   3/26/2015
               Todd Courser        4)                 10:19:32
                                                      AM(UTC-4)
               Direction:
               Incoming

 1746    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:39:03 PM        8:39:03 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Sent           To                  3/25/2015                            Sent     Fixed the fb post. Josh called Bob murphy today. His wife
                                   5:10:21 PM(UTC-                               answered because bib wasn't home. Josh will keep working
               Todd Courser        4)                                            on it. He says no problem.
               Direction:
               Outgoing

 1747    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:38:55 PM        8:38:55 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted

Inbox          From                3/25/2015          Network:          Read     Also Josh unknown your sick but as soon as you can
                                   5:07:30 PM(UTC-    3/25/2015                  please confirm the deal or no deal with the Lapeer tea so I
               Todd Courser        4)                 5:07:43 PM(UTC-            know how that week looks. Thanks
                                                      4)
               Direction:
               Incoming

 1748    SMS Messages                                                     Responsive                                         3/21/2018         3/21/2018
                                                                                                                             8:38:47 PM        8:38:47 PM
Folder         Party                     Time         All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            241
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/25/2015
                           5:06:01 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/25/2015
                                                             Read 12/28/18            PageID.545
                                                                    Kbj - it still says                      Page
                                                                                        58; please correct those lines243
                                                                                                                      thanks!of 301

               Todd Courser        4)                5:06:13 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1749    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:38:08 PM          8:38:08 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Sent           To                  3/23/2015                            Sent     Just as a reminder you have that 4H breakfast tomorrow
                                   4:09:17 PM(UTC-                               morning. Several young constituents will be there including
               Todd Courser        4)                                            14 yr old Rachel Phillips from Almont who sent you a letter
                                                                                 asking you to attend. They will have a photographer there
               Direction:                                                        to take pics of you and constituents as well.
               Outgoing

 1750    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:37:29 PM          8:37:29 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Sent           To                  3/20/2015                            Sent     Another crisis. He's not happy you haven't answered your
                                   3:56:11 PM(UTC-                               phone. Texted and apparently wants some info on the
               Joshua Cline        4)                                            energy bills.
               Direction:
               Outgoing

 1751    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:37:23 PM          8:37:23 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Sent           To                  3/20/2015                            Sent     Sorry I missed your call I was on the phone with a
                                   3:51:07 PM(UTC-                               constituent. What's up? I'll call keith to try and get that
               Todd Courser        4)                                            energy information.
               Direction:
               Outgoing

 1752    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:37:16 PM          8:37:16 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Inbox          From                3/20/2015         Network:           Read     decide how to handle this with Gary
                                   3:49:35 PM(UTC-   3/20/2015
               Todd Courser        4)                3:49:47 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1753    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:37:11 PM          8:37:11 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Inbox          From                3/20/2015         Network:           Read     analysis and whether not they could be salvation turn into
                                   3:49:32 PM(UTC-   3/20/2015                   free markets legislation and is there any other legislation
               Todd Courser        4)                3:49:46 PM(UTC-             coming for that is free markets so I can
                                                     4)
               Direction:
               Incoming

 1754    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:37:05 PM          8:37:05 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Inbox          From                3/20/2015         Network:           Read     Call Josh couple times left a message for Ben Josh has not
                                   3:49:25 PM(UTC-   3/20/2015                   responded so I need to have some information on these
               Todd Courser        4)                3:49:39 PM(UTC-             energy bills that are coming through the
                                                     4)
               Direction:
               Incoming

 1755    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:36:57 PM          8:36:57 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Sent           To                  3/20/2015                            Sent     Working on getting a hold of Gavette. Garys office says
                                   3:44:05 PM(UTC-                               they have no idea why he's calling on since he's in district
               Todd Courser        4)                                            today.
               Direction:
               Outgoing

 1756    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:35:29 PM          8:35:29 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted

Sent           To                  3/18/2015                            Sent     Lol I didn't get to see it. Josh says it was Hillarious. She
                                   6:47:26 PM(UTC-                               intentionally left Todd out of her status about the event so I
               Jeff Phillips       4)                                            had to mentiom her and tag her. So it actually shows up on
                                                                                 her page. Lmao!
               Direction:
               Outgoing

 1757    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:35:25 PM          8:35:25 PM
Folder          Party                     Time       All timestamps     Status   Message                                                             Deleted




                                                                                                                                                            242
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/18/2015
                           6:46:05 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/18/2015
                                                             Read 12/28/18        PageID.546
                                                                    Umm... jan peabody                   Page
                                                                                          chaperoning a lapeer     244
                                                                                                                youth  groupofthat
                                                                                                                                301
                                                                    went to see their rep and take a tour of the capitol... ROFL I
               Jeff Phillips       4)                6:46:15 PM(UTC-             would loved to have seen her face lol
                                                     4)
               Direction:
               Incoming

 1758    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:35:03 PM          8:35:03 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Sent           To                  3/18/2015                            Sent     Lol whats new
                                   6:42:24 PM(UTC-
               Jeff Phillips       4)
               Direction:
               Outgoing

 1759    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:34:57 PM          8:34:57 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Inbox          From                3/18/2015         Network:           Read     Todds post about eviction notices isn't gramatically correct
                                   6:37:27 PM(UTC-   3/18/2015
               Jeff Phillips       4)                6:37:25 PM(UTC-
                                                     4)
               Direction:
               Incoming

 1760    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:34:19 PM          8:34:19 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Sent           To                  3/18/2015                            Sent     Dude Cindys husband is here and apparently is about to               Yes
                                   4:34:26 PM(UTC-                               confront cindy and Todd. Shit balls!!!!
                                   4)

               Direction:
               Outgoing

 1761    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:34:01 PM          8:34:01 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Sent           To                  3/18/2015                            Sent     I would chat with Josh and Keith on it. Probably a good idea
                                   9:52:49 AM(UTC-                               to talk to Wes and get his opinion just because he publishes
               Todd Courser        4)                                            our paper.
               Direction:
               Outgoing

 1762    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:33:54 PM          8:33:54 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Inbox          From                3/18/2015         Network:           Read     Nope but I don't know that I am on board with it.
                                   9:45:39 AM(UTC-   3/18/2015
               Todd Courser        4)                9:45:51 AM(UTC-
                                                     4)
               Direction:
               Incoming

 1763    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:33:49 PM          8:33:49 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Sent           To                  3/18/2015                            Sent     Did you talk to Wes Smith on it?
                                   9:40:09 AM(UTC-
               Todd Courser        4)
               Direction:
               Outgoing

 1764    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:33:42 PM          8:33:42 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Inbox          From                3/18/2015         Network:           Read     Hb4183 is getting a lot of attention; I am a little bit conflicted
                                   9:38:26 AM(UTC-   3/18/2015                   on this right now; is it up for vote? It doesn't say so on my
               Todd Courser        4)                9:38:32 AM(UTC-             daily agenda?
                                                     4)
               Direction:
               Incoming

 1765    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:33:36 PM          8:33:36 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted

Sent           To                  3/18/2015                            Sent     Wes Smith, the publisher or the County press left a
                                   9:04:59 AM(UTC-                               message earlier this morning asking for you to call him to
               Todd Courser        4)                                            discuss HB4183 on public notices.                 Obviously
                                                                                 he's opposed to that legislation.
               Direction:
               Outgoing

 1766    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:32:58 PM          8:32:58 PM
Folder          Party                     Time       All timestamps     Status   Message                                                               Deleted




                                                                                                                                                             243
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/18/2015
                           8:55:45 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/18/2015
                                                             Read 12/28/18
                                                                    No problem; ifPageID.547
                                                                    thanks
                                                                                                          Page
                                                                                  we tried and it's their fail        245
                                                                                                               then fine withof 301
                                                                                                                             that;

               Todd Courser         4)                 8:55:59 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1767    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:32:52 PM          8:32:52 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/18/2015                            Sent     They have no official tour scheduled and I called youth
                                    8:54:34 AM(UTC-                               chair multiple times to try and confirm and never heard back
               Todd Courser         4)                                            so we left it off your schedule. Jan posted this morning and
                                                                                  said they were coming so we double checked with capitol
               Direction:                                                         tours and still nothing scheduled. Trying to get ahold of Jan
               Outgoing                                                           now. Will update you when we hear more

 1768    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:32:46 PM          8:32:46 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/18/2015          Network:          Read     Or am I missing something?
                                    8:48:10 AM(UTC-    3/18/2015
               Todd Courser         4)                 8:48:10 AM(UTC-
                                                       4)
               Direction:
               Incoming

 1769    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:32:38 PM          8:32:38 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/18/2015          Network:          Read     Hey Guy it's not on my agenda but it's on my calendar but
                                    8:48:08 AM(UTC-    3/18/2015                  it's the Lapeer young republicans tour? So i am assuming
               Todd Courser         4)                 8:48:03 AM(UTC-            that is an fyi because it's not on my agenda?
                                                       4)
               Direction:
               Incoming

 1770    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:31:26 PM          8:31:26 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/17/2015                            Sent     Yep can you get that for him? Think he wants a table for
                                    12:14:13 PM(UTC-                              everyone?
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1771    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:31:20 PM          8:31:20 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/17/2015          Network:          Read     He will need a ticket for Lincoln.
                                    12:13:34 PM(UTC-   3/17/2015
               Georgeanne Courser   4)                 12:13:40
                                                       PM(UTC-4)
               Direction:
               Incoming

 1772    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:31:15 PM          8:31:15 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/17/2015                            Sent     I'll put together the ad by tomorrow. What about his ticket?
                                    12:12:54 PM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1773    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:31:08 PM          8:31:08 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/17/2015          Network:          Read     What about the ad and his ticket?
                                    12:09:33 PM(UTC-   3/17/2015
               Georgeanne Courser   4)                 12:09:43
                                                       PM(UTC-4)
               Direction:
               Incoming

 1774    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:30:51 PM          8:30:51 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/16/2015          Network:          Read     Life at conception, Gamrat/courser/Bolger bill, and
                                    4:04:33 PM(UTC-    3/16/2015                  decriminalizing healthcare providers were the 3 for what it's
               Steve Carra          4)                 4:04:40 PM(UTC-            worth.
                                                       4)
               Direction:
               Incoming

 1775    SMS Messages                                                      Responsive                                    3/21/2018           3/21/2018
                                                                                                                         8:30:36 PM          8:30:36 PM
Folder          Party                     Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                          244
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/16/2015
                           2:33:56 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/16/2015
                                                             Read 12/28/18
                                                                    Ok     PageID.548 Page 246 of 301
               Georgeanne Courser   4)                 2:34:02 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1776    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:30:26 PM         8:30:26 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/16/2015                            Sent     Ita fine. I texted and he said he isn't going. Something about
                                    2:23:51 PM(UTC-                               his schedule being cleared for today.
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1777    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:30:20 PM         8:30:20 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/16/2015          Network:          Read     Email Todd that appt info so I can text him and not trip you
                                    2:22:55 PM(UTC-    3/16/2015                  up:)
               Georgeanne Courser   4)                 2:23:06 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1778    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:30:13 PM         8:30:13 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/16/2015                            Sent     Yeah I also didn't hear that you were unavailable today. No
                                    1:09:26 PM(UTC-                               problem Josh will attend for you
               Todd Courser         4)
               Direction:
               Outgoing

 1779    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:30:07 PM         8:30:07 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/16/2015                            Sent     Yeah they just scheduled the meeting and asked you to
                                    1:05:47 PM(UTC-                               come. Josh will go for you.
               Todd Courser         4)
               Direction:
               Outgoing

 1780    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:30:00 PM         8:30:00 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/16/2015          Network:          Read     Maybe you asked me or mom on the dhs thing I am not
                                    1:04:03 PM(UTC-    3/16/2015                  sure but more it off because i won't be back.
               Todd Courser         4)                 1:04:14 PM(UTC-
                                                       4)
               Direction:
               Incoming

 1781    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:29:51 PM         8:29:51 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/16/2015          Network:          Read     Cancel the dhs You might not have gotten notification but I
                                    1:01:49 PM(UTC-    3/16/2015                  asked that today be stripped off from any appointments or
               Todd Courser         4)                 1:01:58 PM(UTC-            meetings. Thanks
                                                       4)
               Direction:
               Incoming

 1782    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:29:43 PM         8:29:43 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Sent           To                   3/16/2015                            Sent     Just as a reminder you have a meeting tonight with some
                                    12:40:49 PM(UTC-                              local DHS caseworkers tonight at 530. You should also try
               Todd Courser         4)                                            and get to the 10th district meeting tonight at 630 as well.
               Direction:
               Outgoing

 1783    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:28:41 PM         8:28:41 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/15/2015          Network:          Read      the paper they already have. Legal paper will hold more
                                    7:17:45 PM(UTC-    3/15/2015                  signatures but letter size paper is more convenient for
               Jeff Phillips        4)                 7:17:52 PM(UTC-            citizens
                                                       4)
               Direction:
               Incoming

 1784    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:28:35 PM         8:28:35 PM
Folder         Party                      Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         245
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/15/2015
                           7:17:43 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/15/2015
                                                             Read 12/28/18          PageID.549
                                                                    roposal initative signature gathering Page
                                                                                                          forms be 247    ofon301
                                                                                                                   available
                                                                    8.5 x 11 inch paper. Grass roots can succeed better if home
               Jeff Phillips        4)                7:17:51 PM(UTC-            users can print forms online with
                                                      4)
               Direction:
               Incoming

 1785    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:28:26 PM           8:28:26 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                 3/15/2015         Network:          Read     Please make todd sponsor a bill to mandate that the
                                    7:17:39 PM(UTC-   3/15/2015                  secretary of state and or clerks as applicable prumulgate
               Jeff Phillips        4)                7:17:50 PM(UTC-            and accept a version of all nominating or p
                                                      4)
               Direction:
               Incoming

 1786    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:27:50 PM           8:27:50 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Sent           To                   3/14/2015                           Sent     Alrighty no problem I'll be there before him. Thanks!
                                    6:07:04 PM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1787    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:27:44 PM           8:27:44 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                 3/14/2015         Network:          Read     He just left. Running behind.
                                    6:06:28 PM(UTC-   3/14/2015
               Georgeanne Courser   4)                6:06:39 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1788    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:27:24 PM           8:27:24 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Sent           To                   3/14/2015                           Sent     Wayne Morie is our point person there
                                    3:44:14 PM(UTC-
               Todd Courser         4)
               Direction:
               Outgoing

 1789    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:27:15 PM           8:27:15 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Sent           To                   3/14/2015                           Sent     Event later. Doors open at six dinner starts at 630. I'll be
                                    3:43:52 PM(UTC-                              there with tributes by 630. See you later! :)
               Todd Courser         4)
               Direction:
               Outgoing

 1790    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:26:52 PM           8:26:52 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Sent           To                   3/14/2015                           Sent     That's okay buddy. Pack up and get some rest. I'll help
                                    2:25:54 PM(UTC-                              them finish moving tomorrow.
               Joshua Cline         4)
               Direction:
               Outgoing

 1791    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:26:48 PM           8:26:48 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Inbox          From                 3/14/2015         Network:          Read     I HIGHLY doubt I am going to be able to do it. I was
                                    2:24:53 PM(UTC-   3/14/2015                  supposed to be packing up today.
               Joshua Cline         4)                2:23:59 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1792    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:26:27 PM           8:26:27 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted

Sent           To                   3/14/2015                           Sent     You think you will be up to doing it later? Its alright if you're
                                    2:06:26 PM(UTC-                              sick I'll work it out.
               Joshua Cline         4)
               Direction:
               Outgoing

 1793    SMS Messages                                                     Responsive                                       3/21/2018            3/21/2018
                                                                                                                           8:26:18 PM           8:26:18 PM
Folder         Party                      Time        All timestamps    Status   Message                                                              Deleted




                                                                                                                                                             246
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/14/2015
                            1:59:58 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  The guy I set itPageID.550          Page 248 of 301
                                                                                   up with is Wayne Morie

               Joshua Cline         4)
               Direction:
               Outgoing

 1794    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:26:09 PM         8:26:09 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/14/2015                           Sent     First Baptist of Davison on Fourth st
                                    1:32:32 PM(UTC-
               Joshua Cline         4)
               Direction:
               Outgoing

 1795    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:26:02 PM         8:26:02 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/14/2015         Network:          Read     Where is it again?
                                    1:32:02 PM(UTC-   3/14/2015
               Joshua Cline         4)                1:32:11 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1796    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:25:56 PM         8:25:56 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/14/2015                           Sent     Aw man.... thats not good. 6pm is when doors open. Hour
                                    1:31:02 PM(UTC-                              or two for dinner and speaking.
               Joshua Cline         4)
               Direction:
               Outgoing

 1797    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:25:44 PM         8:25:44 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/14/2015         Network:          Read      FYI I am sick, like throwing up sick. What time would I
                                    1:29:50 PM(UTC-   3/14/2015                  have to be there?
               Joshua Cline         4)                1:29:58 PM(UTC-
                                                      4)
               Direction:
               Incoming

 1798    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:25:31 PM         8:25:31 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/14/2015                           Sent     Hey buddy I need a favor. I generally wouldn't ask because
                                    1:18:09 PM(UTC-                              its the weekend but it would be so awesome if you could go
               Joshua Cline         4)                                           to Todds event for me tonight. I just found out My best
                                                                                 friends parents are getting evicted so they have to move out
               Direction:                                                        like right now. I really need to go and help them move their
               Outgoing                                                          stuff.

 1799    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:24:40 PM         8:24:40 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/13/2015                           Sent     Okay thanks!
                                    7:50:00 AM(UTC-
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1800    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:24:45 PM         8:24:45 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/13/2015         Network:          Read     C u there
                                    7:49:40 AM(UTC-   3/13/2015
               Georgeanne Courser   4)                7:49:50 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1801    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:24:29 PM         8:24:29 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/13/2015         Network:          Read     Call mom she has some thoughts on this this morning and
                                    6:20:45 AM(UTC-   3/13/2015                  has some books.
               Todd Courser         4)                6:20:57 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1802    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:24:22 PM         8:24:22 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         247
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/13/2015
                            5:11:28 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.551
                                                                  Todd has a cat? Lol     Page 249 of 301
               Georgeanne Courser   4)
               Direction:
               Outgoing

 1803    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:24:16 PM          8:24:16 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read     the iditorod. Todd your cat got its name from this book:)
                                    5:10:37 AM(UTC-   3/13/2015
               Georgeanne Courser   4)                5:10:49 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1804    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:24:11 PM          8:24:11 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read     The iditorod is going on now and I have a great one all the
                                    5:10:36 AM(UTC-   3/13/2015                  kids love about a Danger a cool break all the rules cat
               Georgeanne Courser   4)                5:10:48 AM(UTC-            written by Libby riddles a woman winner of
                                                      4)
               Direction:
               Incoming

 1805    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:55 PM          8:23:55 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Sent           To                   3/13/2015                           Sent     Fourth graders. I had a few options we could have bought
                                    5:05:55 AM(UTC-                              in Lansing but I thought he had something in mind. Must
               Georgeanne Courser   4)                                           have confused him with Cindy on that one.
               Direction:
               Outgoing

 1806    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:45 PM          8:23:45 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Sent           To                   3/13/2015                           Sent     You're reading to fourth graders. I had a few options we
                                    5:04:34 AM(UTC-                              could have bought in Lansing but I thought you had
               Todd Courser         4)                                           something in mind. Must have confused you with Cindy on
                                                                                 that. No worries I'll handle it.
               Direction:
               Outgoing

 1807    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:59 PM          8:23:59 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read     What age?
                                    5:04:17 AM(UTC-   3/13/2015
               Georgeanne Courser   4)                5:04:29 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1808    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:30 PM          8:23:30 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read      that looks like at 5 am? So maybe you know what would be
                                    5:01:14 AM(UTC-   3/13/2015                  a smashing success or something? Or ask mom she has
               Todd Courser         4)                5:01:26 AM(UTC-            some books?
                                                      4)
               Direction:
               Incoming

 1809    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:25 PM          8:23:25 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read     this type of event? I don't think I'll have time to really figure
                                    5:01:13 AM(UTC-   3/13/2015                  it out this morning with the radio stuff happening? It should
               Todd Courser         4)                5:01:26 AM(UTC-            be a cool book but not sure what
                                                      4)
               Direction:
               Incoming

 1810    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:18 PM          8:23:18 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted

Inbox          From                 3/13/2015         Network:          Read     Ben I don't really have a window to go looking or think
                                    5:01:08 AM(UTC-   3/13/2015                  about this this morning? I don't know what age I'm reading
               Todd Courser         4)                5:01:18 AM(UTC-            to and I do not know what is appropriate for
                                                      4)
               Direction:
               Incoming

 1811    SMS Messages                                                     Responsive                                       3/21/2018           3/21/2018
                                                                                                                           8:23:08 PM          8:23:08 PM
Folder         Party                      Time        All timestamps    Status   Message                                                             Deleted




                                                                                                                                                            248
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/13/2015
                            4:41:39 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18         PageID.552
                                                                  If you don't have
                                                                  provide one.
                                                                                    a book let me knowPage      250them
                                                                                                      and I'll have   of 301
               Todd Courser       4)
               Direction:
               Outgoing

 1812    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:22:55 PM         8:22:55 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 3/13/2015                            Sent     Good morning. I think you said you had a book at home that
                                  4:40:38 AM(UTC-                               you wanted to read for march is reading month. Just
               Todd Courser       4)                                            wanted to remind you to bring one... remember you're
                                                                                reading to fourth graders... so probably not The Law or
               Direction:                                                       something like that. ;)
               Outgoing

 1813    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:22:34 PM         8:22:34 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     He's got it; nothing big in my edits just some trim pieces.
                                  12:07:53 PM(UTC-   3/11/2015
               Todd Courser       4)                 12:08:01
                                                     PM(UTC-4)
               Direction:
               Incoming

 1814    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:22:25 PM         8:22:25 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Sent           To                 3/11/2015                            Sent     He should be there in a moment
                                  11:59:51 AM(UTC-
               Todd Courser       4)
               Direction:
               Outgoing

 1815    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:22:20 PM         8:22:20 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     I have a couple of changes can you send josh back down
                                  11:58:05 AM(UTC-   3/11/2015                  and I can give him my changes. Thanks
               Todd Courser       4)                 11:58:13
                                                     AM(UTC-4)
               Direction:
               Incoming

 1816    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:21:40 PM         8:21:40 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     subject line should say "Courser/Gamrat/Bolger Roads Plan
                                  5:49:32 AM(UTC-    3/11/2015                  introduced!"
               Todd Courser       4)                 5:49:44 AM(UTC-
                                                     4)
               Direction:
               Incoming

 1817    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:21:35 PM         8:21:35 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     The email should say "Breaking News! Representatives
                                  5:49:28 AM(UTC-    3/11/2015                  Courser and Gamrat reintroduce the Bolger Plan to fund the
               Todd Courser       4)                 5:49:37 AM(UTC-            road repairs w/o raising taxes!" And the
                                                     4)
               Direction:
               Incoming

 1818    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:21:28 PM         8:21:28 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     to a positive happy thought on entry of the life bill and then
                                  5:43:56 AM(UTC-    3/11/2015                  proof it and he wanted to shorten the list of things and I am
               Todd Courser       4)                 5:43:04 AM(UTC-            ok with that but I need the damn
                                                     4)
               Direction:
               Incoming

 1819    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:21:23 PM         8:21:23 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted

Inbox          From               3/11/2015          Network:          Read     thing out now! What is the point of doing all of this to steal
                                  5:43:54 AM(UTC-    3/11/2015                  the damn bill and get it in and take the effort if we can't
               Todd Courser       4)                 5:43:05 AM(UTC-            close on the messaging in the moment
                                                     4)
               Direction:
               Incoming

 1820    SMS Messages                                                    Responsive                                      3/21/2018          3/21/2018
                                                                                                                         8:21:17 PM         8:21:17 PM
Folder         Party                    Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                         249
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/11/2015
                           5:42:57 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/11/2015
                                                             Read 12/28/18
                                                                    it matters! I amPageID.553
                                                                    moment! Damn!
                                                                                     sorry I am just really Page       251
                                                                                                            irritated we       of 301
                                                                                                                         lost this

               Todd Courser         4)                5:43:06 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1821    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:21:11 PM         8:21:11 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read      motion now and pull it back the parts that don't fit now; we
                                    5:42:56 AM(UTC-   3/11/2015                   were sketchy on national committee and probably going on
               Todd Courser         4)                5:43:04 AM(UTC-             the congress leg shot and then switching
                                                      4)
               Direction:
               Incoming

 1822    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:21:03 PM         8:21:03 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     I have to go it alone without Cindy; very frustrating! I should
                                    5:42:54 AM(UTC-   3/11/2015                   have just had Karen proof it, but I shouldn't have to; you
               Todd Courser         4)                5:43:03 AM(UTC-             guys should be able to handle this
                                                      4)
               Direction:
               Incoming

 1823    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:54 PM         8:20:54 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     stuff; you need to take mine from Sunday and strip the
                                    5:42:52 AM(UTC-   3/11/2015                   things that don't fit as I said in the above text or leave them
               Todd Courser         4)                5:43:03 AM(UTC-             I don't care; I don't care just get it in
                                                      4)
               Direction:
               Incoming

 1824    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:48 PM         8:20:48 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     Text to josh this morning - No keith was attempting to do it
                                    5:42:49 AM(UTC-   3/11/2015                   for the two of us but the voice is wrong; it's not me or her or
               Todd Courser         4)                5:42:56 AM(UTC-             us so If it can't be reformed then
                                                      4)
               Direction:
               Incoming

 1825    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:35 PM         8:20:35 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     I am up all damn night and I need my stuff administered!
                                    5:23:11 AM(UTC-   3/11/2015                   Urgency urgency! Urgency!
               Todd Courser         4)                5:23:21 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1826    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:27 PM         8:20:27 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     after is too long! Gary kicks out messaging every ten
                                    5:22:59 AM(UTC-   3/11/2015                   minutes!
               Todd Courser         4)                5:21:03 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1827    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:20 PM         8:20:20 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     What is the point if I am going to be redoing it and missing
                                    5:22:58 AM(UTC-   3/11/2015                   the news cycle on it anyway? I need my message done and
               Todd Courser         4)                5:21:02 AM(UTC-             out this morning now! The three of you need
                                                      4)
               Direction:
               Incoming

 1828    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:13 PM         8:20:13 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted

Inbox          From                 3/11/2015         Network:           Read     needs to be my voice and it needs to be now! This morning!
                                    5:22:55 AM(UTC-   3/11/2015                   I did my email rough on Sunday! Sunday! Sunday! so I
               Todd Courser         4)                5:21:01 AM(UTC-             wouldn't be pushing the end of the week on it!
                                                      4)
               Direction:
               Incoming

 1829    SMS Messages                                                      Responsive                                      3/21/2018          3/21/2018
                                                                                                                           8:20:04 PM         8:20:04 PM
Folder          Party                     Time        All timestamps     Status   Message                                                           Deleted




                                                                                                                                                           250
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/11/2015
                           5:21:56 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/11/2015
                                                             Read 12/28/18      PageID.554
                                                                    Courser/Gamrat/Bolger             Page
                                                                                          plan and reform it and252
                                                                                                                 get meof
                                                                    good copy NOW so I can see it before my committee
                                                                                                                        a 301

               Todd Courser       4)                5:21:03 AM(UTC-            meeting and I want the damn thing out now! 72 hours
                                                    4)
               Direction:
               Incoming

 1830    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:19:55 PM            8:19:55 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/11/2015         Network:          Read      to get on the phone and take my EMAIL and turn it into a
                                  5:21:54 AM(UTC-   3/11/2015                  message to go out! RIGHT NOW! If it's two emails then
               Todd Courser       4)                5:21:02 AM(UTC-            fine, if it's cut the national committee stuff
                                                    4)
               Direction:
               Incoming

 1831    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:19:50 PM            8:19:50 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/11/2015         Network:          Read     and the congress stuff then fine, but get my damn message
                                  5:20:59 AM(UTC-   3/11/2015                  out NOW! Take my original and cut out what doesn't fit and
               Todd Courser       4)                5:21:02 AM(UTC-            showcase it like I said the the
                                                    4)
               Direction:
               Incoming

 1832    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:19:42 PM            8:19:42 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/11/2015         Network:          Read     damn face books off and get your heads out of where every
                                  5:20:58 AM(UTC-   3/11/2015                  they are and get into the game NOW !
               Todd Courser       4)                5:21:00 AM(UTC-
                                                    4)                         Make it from me! Not joint and make it happen this morning!
               Direction:                                                      It
               Incoming

 1833    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:19:31 PM            8:19:31 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/11/2015         Network:          Read     Kbj Gary just stole the damn news cycle on the Bolger plan!
                                  5:20:54 AM(UTC-   3/11/2015                  WAKE UP AND UNDERSTAND THESE THINGS HAVE A
               Todd Courser       4)                5:21:00 AM(UTC-            WINDOW AND THET WINDOW IS BEING CLOSED
                                                    4)                         NOW!!!! turn your
               Direction:
               Incoming

 1834    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:19:11 PM            8:19:11 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/10/2015         Network:          Read     Good call. let me know if you see anything else like that.
                                  7:39:44 PM(UTC-   3/10/2015
               Joshua Cline       4)                7:39:55 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1835    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:18:54 PM            8:18:54 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 3/10/2015                           Sent     I think we still have toddforrep NB coming out of our
                                  7:38:36 PM(UTC-                              account. Need to switch that and bill CTE for it.
               Joshua Cline       4)
               Direction:
               Outgoing

 1836    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:18:24 PM            8:18:24 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Sent           To                 3/10/2015                           Sent     Yep will do
                                  5:24:36 PM(UTC-
               Todd Courser       4)
               Direction:
               Outgoing

 1837    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:18:18 PM            8:18:18 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted

Inbox          From               3/10/2015         Network:          Read     Hey KBJ can you have Ben tell that guy yes on the life
                                  5:24:11 PM(UTC-   3/10/2015                  banquet deal?
               Todd Courser       4)                5:24:20 PM(UTC-
                                                    4)
               Direction:
               Incoming

 1838    SMS Messages                                                   Responsive                                    3/21/2018             3/21/2018
                                                                                                                      8:18:03 PM            8:18:03 PM
Folder         Party                    Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                         251
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/10/2015
                            9:48:17 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.555
                                                                  You need to be on a computer Page 253 of 301
               Todd Courser         4)
               Direction:
               Outgoing

 1839    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:17:57 PM         8:17:57 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/10/2015         Network:          Read     Can I tag kid rock in a post? If so how do I do it?
                                    9:39:26 AM(UTC-   3/10/2015
               Todd Courser         4)                9:39:34 AM(UTC-
                                                      4)
               Direction:
               Incoming

 1840    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:17:20 PM         8:17:20 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/6/2015                            Sent     Ah okay thanks.
                                    8:25:29 PM(UTC-
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1841    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:17:15 PM         8:17:15 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/6/2015          Network:          Read     Yes he did with his whole family
                                    7:08:40 PM(UTC-   3/6/2015
               Georgeanne Courser   5)                7:08:48 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1842    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:17:03 PM         8:17:03 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/6/2015                            Sent     Hey did Todd go to that veitnam lunch today?
                                    5:50:52 PM(UTC-
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1843    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:16:54 PM         8:16:54 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     You and I both know todd is far too arrogant not to run. The
                                    8:52:51 PM(UTC-   3/5/2015                   more people that run, the better for him
               Matt Sowash          5)                8:53:03 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1844    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:16:50 PM         8:16:50 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/5/2015                            Sent     Ha yeah right. Who knows what's gonna happen.
                                    8:49:13 PM(UTC-                              Everybody and their brother in the 10th is gonna look at
               Matt Sowash          5)                                           running. Someone already ran a poll tonight lol
               Direction:
               Outgoing

 1845    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:16:46 PM         8:16:46 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     Well, you guys have a congressional candidate to consult
                                    8:44:50 PM(UTC-   3/5/2015                   for now. That's good news.
               Matt Sowash          5)                8:45:02 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1846    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:16:21 PM         8:16:21 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     Of course.
                                    7:43:43 PM(UTC-   3/5/2015
               David Forsmark       5)                7:43:57 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1847    SMS Messages                                                     Responsive                                     3/21/2018          3/21/2018
                                                                                                                         8:16:11 PM         8:16:11 PM
Folder         Party                      Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         252
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            3/5/2015
                            6:58:23 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Of course Todd PageID.556              Page
                                                                                   will consider it. Every
                                                                  10th will consider it.
                                                                                                           elected 254
                                                                                                                   official of   301
                                                                                                                            in the

               David Forsmark       5)
               Direction:
               Outgoing

 1848    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:16:11 PM         8:16:11 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     Yep
                                    6:54:31 PM(UTC-   3/5/2015
               David Forsmark       5)                6:54:41 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1849    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:16:00 PM         8:16:00 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/5/2015                             Sent    Yeah and voting against right to work definitely can't hurt in
                                    6:52:08 PM(UTC-                              Macomb.
               David Forsmark       5)
               Direction:
               Outgoing

 1850    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:50 PM         8:15:50 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     Yes. Macomb is huge 2nd amendment. And he was a
                                    6:49:43 PM(UTC-   3/5/2015                   skilled trades guy
               David Forsmark       5)                6:49:52 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1851    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:44 PM         8:15:44 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     How can Todd resist
                                    6:49:18 PM(UTC-   3/5/2015
               David Forsmark       5)                6:48:27 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1852    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:14:55 PM         8:14:55 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/5/2015                             Sent    Yeah that's gonna help in the thumb. Macomb needs to split
                                    6:48:15 PM(UTC-                              a few ways for anyone from the thumb to win
               David Forsmark       5)
               Direction:
               Outgoing

 1853    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:39 PM         8:15:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/5/2015                             Sent    Yeah v
                                    6:46:37 PM(UTC-
               David Forsmark       5)
               Direction:
               Outgoing

 1854    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:39 PM         8:15:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                 3/5/2015          Network:          Read     And we are THE 2nd amendment candidate
                                    6:44:21 PM(UTC-   3/5/2015
               David Forsmark       5)                6:44:31 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1855    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:39 PM         8:15:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                   3/5/2015                             Sent    Quite true... no real competition in the whole upper thumb.
                                    6:43:41 PM(UTC-
               David Forsmark       5)
               Direction:
               Outgoing

 1856    SMS Messages                                                      Responsive                                    3/21/2018          3/21/2018
                                                                                                                         8:15:39 PM         8:15:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         253
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/5/2015
                           6:42:15 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/5/2015
                                                             Read 12/28/18       PageID.557
                                                                    We are the only                    Page
                                                                                    ones with a chunk all        255 of 301
                                                                                                          to ourselves

               David Forsmark     5)                 6:42:23 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1857    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:15:39 PM     8:15:39 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Inbox          From               3/5/2015           Network:          Read     Yep
                                  6:42:13 PM(UTC-    3/5/2015
               David Forsmark     5)                 6:41:45 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1858    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:15:23 PM     8:15:23 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Sent           To                 3/5/2015                             Sent     Just so your comment on Bos page. Come on... Green isn't
                                  6:41:28 PM(UTC-                               gonna run for this thing.
               David Forsmark     5)
               Direction:
               Outgoing

 1859    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:14:23 PM     8:14:23 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Inbox          From               3/5/2015           Network:          Read     I saw.
                                  5:25:50 PM(UTC-    3/5/2015
               Barb Bulic         5)                 5:25:54 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1860    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:14:13 PM     8:14:13 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Sent           To                 3/5/2015                             Sent     Todd was mentioned in the hill.
                                  5:09:58 PM(UTC-                               http://thehill.com/homenews/house/234788-michigan-rep-
               Barb Bulic         5)                                            candice-miller-will-retire
               Direction:
               Outgoing

 1861    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:13:58 PM     8:13:58 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Sent           To                 3/5/2015                             Sent     Hassan and Brian are here.
                                  2:57:25 PM(UTC-
               Todd Courser       5)
               Direction:
               Outgoing

 1862    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:13:42 PM     8:13:42 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Inbox          From               3/5/2015           Network:          Read     credit.
                                  11:13:26 AM(UTC-   3/5/2015
               Todd Courser       5)                 11:13:31
                                                     AM(UTC-5)
               Direction:
               Incoming

 1863    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:13:33 PM     8:13:33 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Inbox          From               3/5/2015           Network:          Read     Kbj - I think I need a bill to require universities and
                                  11:13:23 AM(UTC-   3/5/2015                   community colleges to Develop standardized credit for JST
               Todd Courser       5)                 11:13:30                   military transcripts to translate into college
                                                     AM(UTC-5)
               Direction:
               Incoming

 1864    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:12:55 PM     8:12:55 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted

Inbox          From               3/2/2015           Network:          Read     big deal have Josh remind me in a.m.
                                  8:51:40 PM(UTC-    3/2/2015
               Todd Courser       5)                 8:51:49 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1865    SMS Messages                                                    Responsive                                    3/21/2018      3/21/2018
                                                                                                                       8:12:47 PM     8:12:47 PM
Folder         Party                    Time         All timestamps    Status   Message                                                     Deleted




                                                                                                                                                   254
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           3/2/2015
                           8:51:39 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            3/2/2015
                                                             Read 12/28/18
                                                                    I will probably PageID.558
                                                                                    need you and Josh to Page     256 for
                                                                                                         proof 20 words ofme
                                                                    in the morning then you guys will have to make sure that
                                                                                                                             301
               Todd Courser        5)                8:51:48 PM(UTC-            they're properly sequenced; it's kind of a
                                                     5)
               Direction:
               Incoming

 1866    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:12:40 PM          8:12:40 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                3/2/2015          Network:          Read     Kbj - Okay sounds good there's also a sidebar to a dovetail
                                   8:51:30 PM(UTC-   3/2/2015                   to aside Eddie on this whole thing that will have to discuss
               Todd Courser        5)                8:51:38 PM(UTC-            tomorrow not for anyone Else to know -
                                                     5)
               Direction:
               Incoming

 1867    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:12:32 PM          8:12:32 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                3/2/2015          Network:          Read     ready to email out to the reps first thing a.m. so to get it to
                                   8:38:30 PM(UTC-   3/2/2015                   them before caucus
               Todd Courser        5)                8:38:41 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1868    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:12:22 PM          8:12:22 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                3/2/2015          Network:          Read     JBJ I adjusted the amendment with the judicial requirement
                                   8:38:26 PM(UTC-   3/2/2015                   if you can get that to Hassan and see if he can be prepped
               Todd Courser        5)                8:38:34 PM(UTC-            for tomorrow that would be great and easy
                                                     5)
               Direction:
               Incoming

 1869    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:11:37 PM          8:11:37 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                3/1/2015          Network:          Read     williams. Todd as member of edu committee.
                                   4:27:38 PM(UTC-   3/1/2015
               Jeff Phillips       5)                4:27:44 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1870    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:11:32 PM          8:11:32 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                3/1/2015          Network:          Read     I need a mtg with key players to discuss what we want for
                                   4:27:33 PM(UTC-   3/1/2015                   the structure of state board of ed elections. Should include
               Jeff Phillips       5)                4:27:43 PM(UTC-            house speaker and jeff sakwa. Jon
                                                     5)
               Direction:
               Incoming

 1871    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:09:48 PM          8:09:48 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  2/26/2015                           Sent     Hey I'm not sure what you guys are thinking for tonight but I
                                   5:01:51 PM(UTC-                              need to pick up Jr at 7pm so need to leave at 545. Just
               Todd Courser        5)                                           wanted to let you know. :)
               Direction:
               Outgoing

 1872    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:09:40 PM          8:09:40 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Inbox          From                2/26/2015         Network:          Read     Hey we said she's going to roll that bill after session are you
                                   1:47:44 PM(UTC-   2/26/2015                  guys coming over or not?
               Todd Courser        5)                1:47:44 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1873    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:09:17 PM          8:09:17 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted

Sent           To                  2/25/2015                           Sent     What's going on? What happened with 4006?
                                   3:06:27 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1874    SMS Messages                                                    Responsive                                      3/21/2018           3/21/2018
                                                                                                                         8:08:59 PM          8:08:59 PM
Folder         Party                     Time        All timestamps    Status   Message                                                            Deleted




                                                                                                                                                          255
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            2/25/2015
                            9:46:36 AM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18       PageID.559
                                                                  Todds next appt was here and left Page 257 of 301

               Joshua Cline     5)
               Direction:
               Outgoing

 1875    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:43 PM        8:08:43 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Great! Thanks!
                                9:28:41 PM(UTC-   2/24/2015
               Todd Courser     5)                9:28:53 PM(UTC-
                                                  5)
               Direction:
               Incoming

 1876    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:38 PM        8:08:38 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Sent           To               2/24/2015                           Sent     Yep I had to drive Josh and my mom home so just back to
                                9:26:28 PM(UTC-                              my place. I will post on other medias now. Yes it is sent to
               Todd Courser     5)                                           all your lists.
               Direction:
               Outgoing

 1877    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:28 PM        8:08:28 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Also r we sending out emails out to all out nb lists?
                                9:24:37 PM(UTC-   2/24/2015
               Todd Courser     5)                9:24:47 PM(UTC-
                                                  5)
               Direction:
               Incoming

 1878    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:19 PM        8:08:19 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Good job! Make sure we throw it out to all our messaging
                                9:20:50 PM(UTC-   2/24/2015                  parts
               Todd Courser     5)                9:20:58 PM(UTC-
                                                  5)
               Direction:
               Incoming

 1879    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:10 PM        8:08:10 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Also maybe the subject should be - warning! Warrantless
                                6:56:27 PM(UTC-   2/24/2015                  wiretapping coming soon!
               Todd Courser     5)                6:56:37 PM(UTC-
                                                  5)
               Direction:
               Incoming

 1880    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:08:03 PM        8:08:03 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Maybe just say add the warrant and for full disclosure to the
                                6:52:37 PM(UTC-   2/24/2015                  public...amendments
               Todd Courser     5)                6:52:48 PM(UTC-
                                                  5)
               Direction:
               Incoming

 1881    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:07:54 PM        8:07:54 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     I think we should urge them to support the amendments
                                6:50:19 PM(UTC-   2/24/2015                  would be best but I am not sure what the numbers are or
               Todd Courser     5)                6:50:31 PM(UTC-            whatever?
                                                  5)
               Direction:
               Incoming

 1882    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:07:39 PM        8:07:39 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted

Inbox          From             2/24/2015         Network:          Read     Kbj - Am I urging the people to call their reps to ask them to
                                6:48:32 PM(UTC-   2/24/2015                  vote no? Or to ask them to support the amendments? Or
               Todd Courser     5)                6:48:44 PM(UTC-            what? Just make sure it's clear. Thanks!
                                                  5)
               Direction:
               Incoming

 1883    SMS Messages                                                 Responsive                                     3/21/2018         3/21/2018
                                                                                                                     8:06:37 PM        8:06:37 PM
Folder         Party                  Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                    256
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            2/23/2015
                            5:09:32 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Haven't talkedPageID.560              Page
                                                                                 to him on it. Josh, keith,
                                                                  was Hillarious! :)
                                                                                                                  258
                                                                                                            Joey and     of 301
                                                                                                                     I thought it

               Jeff Phillips       5)
               Direction:
               Outgoing

 1884    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:06:28 PM         8:06:28 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/23/2015          Network:          Read     What did todd say about my meme?
                                   4:58:48 PM(UTC-    2/23/2015
               Jeff Phillips       5)                 4:59:02 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1885    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:57 PM         8:03:57 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/20/2015                            Sent     Yep they are looking at it right now
                                   3:13:26 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1886    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:57 PM         8:03:57 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/20/2015          Network:          Read     Have Keith and josh do a review of my email I just sent so I
                                   3:13:10 PM(UTC-    2/20/2015                  can post it out there and be rid of it.
               Todd Courser        5)                 3:13:17 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1887    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:57 PM         8:03:57 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/20/2015                            Sent     Okey dokey!
                                   3:12:17 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1888    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:57 PM         8:03:57 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/20/2015          Network:          Read     Love to...not sure what I can tell them but I am sure it will
                                   3:10:16 PM(UTC-    2/20/2015                  come to me. :)
               Todd Courser        5)                 3:10:25 PM(UTC-
                                                      5)
               Direction:
               Incoming

 1889    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:57 PM         8:03:57 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/20/2015                            Sent     Are you interested in being the keynote speaker for a Boy
                                   3:07:02 PM(UTC-                               Scouts adult awards ceremony dinner? They would like a
               Todd Courser        5)                                            humoris talk about community service and scouting.
               Direction:
               Outgoing

 1890    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:03:35 PM         8:03:35 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/19/2015                            Sent     Oh I know. I doubt Todd or Cindy got a payoff though. They
                                   9:20:37 PM(UTC-                               didn't really talk through the decision making process with
               Matt Sowash         5)                                            us but I would bet its more aboit screwing Norm than it is
                                                                                 about a payoff or being "sold out" lol
               Direction:
               Outgoing

 1891    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:02:54 PM         8:02:54 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/19/2015          Network:          Read     That's funny. I have to call him back today.
                                   12:52:41 PM(UTC-   2/19/2015
               Matt Sowash         5)                 12:52:53
                                                      PM(UTC-5)
               Direction:
               Incoming

 1892    SMS Messages                                                     Responsive                                      3/21/2018          3/21/2018
                                                                                                                          8:02:43 PM         8:02:43 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted




                                                                                                                                                          257
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            2/19/2015
                            11:47:31 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Our old buddyPageID.561
                                                                                John Lauve just calledPage    259 Lol
                                                                                                       Todd's office. of 301
               Matt Sowash        5)
               Direction:
               Outgoing

 1893    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      8:02:34 PM        8:02:34 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Sent           To                 2/19/2015                           Sent     Yep no problem.
                                  9:00:50 AM(UTC-
               Todd Courser       5)
               Direction:
               Outgoing

 1894    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      8:02:27 PM        8:02:27 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/19/2015         Network:          Read     Also Ben I need to be able to write a rough of an email on
                                  8:55:12 AM(UTC-   2/19/2015                  that surface thing when you get in and get settled this
               Todd Courser       5)                8:55:22 AM(UTC-            morning.
                                                    5)
               Direction:
               Incoming

 1895    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      8:02:16 PM        8:02:16 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/19/2015         Network:          Read     in an hour that would help. Thanks
                                  8:54:13 AM(UTC-   2/19/2015
               Todd Courser       5)                8:54:23 AM(UTC-
                                                    5)
               Direction:
               Incoming

 1896    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      8:02:06 PM        8:02:06 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/19/2015         Network:          Read     Kbj - My phone is nearly dead so I am putting it on Cindy's
                                  8:54:08 AM(UTC-   2/19/2015                  charger in her office; I forgot to plug it in last night; if
               Todd Courser       5)                8:54:16 AM(UTC-            someone is able to bring it down to me
                                                    5)
               Direction:
               Incoming

 1897    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      7:59:50 PM        7:59:50 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Sent           To                 2/12/2015                           Sent     Yep she came out already. Shortly after you stepped out
                                  3:49:33 PM(UTC-
               Todd Courser       5)
               Direction:
               Outgoing

 1898    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      7:59:45 PM        7:59:45 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/12/2015         Network:          Read     When she comes out let me know and i will come back
                                  3:49:00 PM(UTC-   2/12/2015                  down.
               Todd Courser       5)                3:49:09 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1899    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      7:59:38 PM        7:59:38 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/12/2015         Network:          Read     Or I can wait till a little later?
                                  1:59:30 PM(UTC-   2/12/2015
               Todd Courser       5)                1:59:40 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1900    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      7:59:33 PM        7:59:33 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted

Inbox          From               2/12/2015         Network:          Read     I am pulling around that way right now...
                                  1:58:56 PM(UTC-   2/12/2015
               Todd Courser       5)                1:59:03 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1901    SMS Messages                                                   Responsive                                    3/21/2018         3/21/2018
                                                                                                                      7:59:26 PM        7:59:26 PM
Folder         Party                    Time        All timestamps    Status   Message                                                        Deleted




                                                                                                                                                     258
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           2/12/2015
                           1:58:44 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            2/12/2015
                                                             Read 12/28/18       PageID.562
                                                                    Can I get some                      Page
                                                                                   help down stairs to bring some260    of 301
                                                                                                                  stuff up?

               Todd Courser       5)                 1:58:52 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1902    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:58:57 PM         7:58:57 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 2/12/2015                            Sent     Hmmmm unfortunately I don't really. Hard to believe you
                                  9:46:12 AM(UTC-                               get a higher spam rate then Todd does. Lol
               Jeff Phillips      5)
               Direction:
               Outgoing

 1903    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:57:58 PM         7:57:58 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 2/10/2015                            Sent     Yeah I'm not pleased. They locked me out of my account
                                  10:34:13 AM(UTC-                              but have continued to run the ads through my account. I'm
               Todd Courser       5)                                            still working with them to try and get it figured out.
               Direction:
               Outgoing

 1904    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:57:46 PM         7:57:46 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               2/10/2015          Network:          Read     We are running ads and so its billing somewhere somehow
                                  9:45:13 AM(UTC-    2/10/2015                  to me; so how do we get the change made?
               Todd Courser       5)                 9:45:22 AM(UTC-
                                                     5)
               Direction:
               Incoming

 1905    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:57:46 PM         7:57:46 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               2/10/2015          Network:          Read     Ben what do we need to do to get my ads changed out
                                  9:44:37 AM(UTC-    2/10/2015                  today?
               Todd Courser       5)                 9:44:36 AM(UTC-
                                                     5)
               Direction:
               Incoming

 1906    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:57:04 PM         7:57:04 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 2/9/2015                             Sent     They never called Josh to actually book it. They requested
                                  7:50:58 AM(UTC-                               the time so Josh blocked it on the calendar. He called them
               Todd Courser       5)                                            back a few times but they never got back to him so you
                                                                                don't have to do that on. Josh is driving but he says Thank
               Direction:                                                       you for checking your calendar :)
               Outgoing

 1907    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:56:58 PM         7:56:58 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               2/9/2015           Network:          Read     I have on my schedule a radio interview for 830 but I don't
                                  7:48:10 AM(UTC-    2/9/2015                   have the calling information for it so I need some help
               Todd Courser       5)                 7:48:14 AM(UTC-
                                                     5)
               Direction:
               Incoming

 1908    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:56:31 PM         7:56:31 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Inbox          From               2/7/2015           Network:          Read     Kbj - If you haven't made any moves on the convention stuff
                                  9:11:48 PM(UTC-    2/7/2015                   please don't; we need to chat and have a plan that makes
               Todd Courser       5)                 9:11:59 PM(UTC-            sense. Thanks
                                                     5)
               Direction:
               Incoming

 1909    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:56:13 PM         7:56:13 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted

Sent           To                 2/7/2015                             Sent     Sure. We had campaign advertising going through your
                                  4:52:32 PM(UTC-                               account and we can only have one payment method per
               Todd Courser       5)                                            account so in order to keep everything legal and billing
                                                                                proper I just set it up under my account. If I can't get this
               Direction:                                                       thing figured out with my account shortly I will just switch
               Outgoing                                                         business advertising back to your account. When we want
                                                                                to do more campaign advertising we will figure that out
                                                                                then.

 1910    SMS Messages                                                    Responsive                                     3/21/2018          3/21/2018
                                                                                                                        7:56:03 PM         7:56:03 PM
Folder         Party                    Time         All timestamps    Status   Message                                                          Deleted



                                                                                                                                                        259
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           2/7/2015
                           4:40:07 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            2/7/2015
                                                             Read 12/28/18        PageID.563
                                                                    mine. I am sure                      Page
                                                                                    you said why I just can't     261 of 301
                                                                                                              remember.

               Todd Courser       5)                4:40:17 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1911    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:55:58 PM        7:55:58 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               2/7/2015          Network:          Read     Yup the medc one is up its the business stuff that isn't; also
                                  4:40:00 PM(UTC-   2/7/2015                   when you get a chance you can try to explain to me again
               Todd Courser       5)                4:40:11 PM(UTC-            why it's your business account and not
                                                    5)
               Direction:
               Incoming

 1912    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:55:52 PM        7:55:52 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 2/7/2015                            Sent     Yeah sorry my advertising account got locked again.
                                  4:35:16 PM(UTC-                              Working in trying to figure that out. Which FB graphic? The
               Todd Courser       5)                                           MEDC one? I already posted that one yesterday I think.
               Direction:
               Outgoing

 1913    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:55:38 PM        7:55:38 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               2/7/2015          Network:          Read     I am still not seeing my fb ads for bk and tax prep?
                                  4:29:16 PM(UTC-   2/7/2015
               Todd Courser       5)                4:29:28 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1914    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:55:28 PM        7:55:28 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               2/7/2015          Network:          Read     Hey if Keith wants to post that graphic on my fb page then
                                  3:15:27 PM(UTC-   2/7/2015                   let's do it.
               Todd Courser       5)                3:15:35 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1915    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:55:04 PM        7:55:04 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 2/6/2015                            Sent     Okay Josh has info he will send it over
                                  3:40:05 PM(UTC-
               Todd Courser       5)
               Direction:
               Outgoing

 1916    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:54:58 PM        7:54:58 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Inbox          From               2/6/2015          Network:          Read     Sure send me info
                                  3:17:09 PM(UTC-   2/6/2015
               Todd Courser       5)                3:17:18 PM(UTC-
                                                    5)
               Direction:
               Incoming

 1917    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:54:52 PM        7:54:52 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 2/6/2015                            Sent     Radio
                                  3:10:23 PM(UTC-
               Todd Courser       5)
               Direction:
               Outgoing

 1918    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:54:41 PM        7:54:41 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted

Sent           To                 2/6/2015                            Sent     Can you do a phone interview with Lansing Michael Kohen
                                  3:10:14 PM(UTC-                              tonight at 605?
               Todd Courser       5)
               Direction:
               Outgoing

 1919    SMS Messages                                                   Responsive                                     3/21/2018         3/21/2018
                                                                                                                       7:53:16 PM        7:53:16 PM
Folder         Party                    Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                      260
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           2/5/2015
                           3:09:53 PM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            2/5/2015
                                                             Read 12/28/18       PageID.564
                                                                    Bring your meeting
                                                                    dead. Thanks
                                                                                       stuff and Cindy'sPage    262
                                                                                                        charger her    of is301
                                                                                                                    phone

               Todd Courser        5)                3:09:59 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1920    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:53:10 PM         7:53:10 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                2/5/2015          Network:          Read     Can you guys close up shop and come over to grand
                                   3:06:46 PM(UTC-   2/5/2015                   traverse pie with us?
               Todd Courser        5)                3:06:53 PM(UTC-
                                                     5)
               Direction:
               Incoming

 1921    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:49 PM         7:52:49 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  2/5/2015                            Sent     Students first guy is here now so stay in Cindys office for
                                   2:36:26 PM(UTC-                              now
               Todd Courser        5)
               Direction:
               Outgoing

 1922    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:41 PM         7:52:41 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  2/5/2015                            Sent     Okey dokey. All taken care of.
                                   2:36:01 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1923    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:35 PM         7:52:35 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                2/5/2015          Network:          Read     Neither I am getting my stuff and eating and then meeting
                                   2:17:21 PM(UTC-   2/5/2015                   with my staff on legislative stuff and then going to
               Todd Courser        5)                2:17:29 PM(UTC-            convention. Thanks
                                                     5)
               Direction:
               Incoming

 1924    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:24 PM         7:52:24 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  2/5/2015                            Sent     Let me know ASAP which one you are going to do
                                   1:56:08 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1925    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:17 PM         7:52:17 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  2/5/2015                            Sent     If you aren't going to that you have a 245 meeting with
                                   1:55:52 PM(UTC-                              students first people.
               Todd Courser        5)
               Direction:
               Outgoing

 1926    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:52:07 PM         7:52:07 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Sent           To                  2/5/2015                            Sent     Hey your budget meeting starts in 5 min :) Capitol 426
                                   1:55:12 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1927    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:51:29 PM         7:51:29 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted

Inbox          From                2/5/2015          Network:          Read     littl wider. Thanks!
                                   7:39:42 AM(UTC-   2/5/2015
               Todd Courser        5)                7:38:50 AM(UTC-
                                                     5)
               Direction:
               Incoming

 1928    SMS Messages                                                    Responsive                                    3/21/2018          3/21/2018
                                                                                                                       7:51:19 PM         7:51:19 PM
Folder         Party                     Time        All timestamps    Status   Message                                                         Deleted




                                                                                                                                                       261
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           2/5/2015
                           7:38:41 AM(UTC-
                                           ECF    No. 17-1 filed
                                            Network:
                                            2/5/2015
                                                             Read 12/28/18         PageID.565
                                                                    that is what the ads say? Need themPage
                                                                                                         up today263       of 301
                                                                                                                    if you can
                                                                    and if we need more funds to do it better then let me know
               Todd Courser        5)                 7:38:50 AM(UTC-            and I need the reach to be the county or a
                                                      5)
               Direction:
               Incoming

 1929    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:51:11 PM         7:51:11 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/5/2015           Network:          Read     Ben I haven't gotten around to asking you to change out my
                                   7:38:40 AM(UTC-    2/5/2015                   business ads but I need the tax return ad up and the free
               Todd Courser        5)                 7:38:43 AM(UTC-            tax return with paid bankruptcy. I think
                                                      5)
               Direction:
               Incoming

 1930    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:25:27 PM         7:25:27 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/4/2015                             Sent     Caucus was just callednfor 130pm. Just after you check in
                                   11:23:45 AM(UTC-                              on the floor.
               Todd Courser        5)
               Direction:
               Outgoing

 1931    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:23:31 PM         7:23:31 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/3/2015           Network:          Read     Yes we know.
                                   10:34:00 PM(UTC-   2/3/2015
               Jeff Phillips       5)                 10:34:08
                                                      PM(UTC-5)
               Direction:
               Incoming

 1932    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:23:22 PM         7:23:22 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/3/2015                             Sent     Listen I think Josh already told Kim this but you and Kim
                                   10:32:50 PM(UTC-                              can't tell anyone we gave you data. Not only because we
               Jeff Phillips       5)                                            can't be see as supporting anyone but if people know we
                                                                                 helped at all then that may come back on Todd because we
               Direction:                                                        are his guys. I trust you but I feel like Kim is a bit of a
               Outgoing                                                          blabbermouth. She ESPECIALLY can't tell Jake although
                                                                                 she already told him at powwow and he blabbed it in front
                                                                                 of Yob. Moron...

 1933    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:22:36 PM         7:22:36 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  2/2/2015                             Sent     Lol right                                                        Yes
                                   6:41:56 PM(UTC-
               Keith Allard        5)
               Direction:
               Outgoing

 1934    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:22:30 PM         7:22:30 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                2/2/2015           Network:          Read     1.) God                                                          Yes
                                   6:41:27 PM(UTC-    2/2/2015                   2.) Todd
               Keith Allard        5)                 6:41:36 PM(UTC-            3.) Liberty
                                                      5)
               Direction:
               Incoming
                                                                                 4.) Family

 1935    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:21:04 PM         7:21:04 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Sent           To                  1/29/2015                            Sent     Did you go get your headshot done?
                                   2:19:19 PM(UTC-
               Todd Courser        5)
               Direction:
               Outgoing

 1936    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:20:40 PM         7:20:40 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

Inbox          From                1/28/2015          Network:          Read     Okay I'm by the hospital I'll be there in a few minutes thanks
                                   10:07:39 AM(UTC-   1/28/2015
               Todd Courser        5)                 10:07:49
                                                      AM(UTC-5)
               Direction:
               Incoming

 1937    SMS Messages                                                     Responsive                                    3/21/2018          3/21/2018
                                                                                                                        7:20:33 PM         7:20:33 PM
Folder         Party                     Time         All timestamps    Status   Message                                                           Deleted

                                                                                                                                                         262
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/28/2015
                            10:04:50 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   We are in the PageID.566
                                                                                 lobby      Page 264 of 301
               Todd Courser         5)
               Direction:
               Outgoing

 1938    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:20:28 PM       7:20:28 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/28/2015                            Sent     Okay we will be down in a sec
                                    10:01:18 AM(UTC-
               Todd Courser         5)
               Direction:
               Outgoing

 1939    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:20:22 PM       7:20:22 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/28/2015          Network:          Read     more difficult with the little bit I have. How about you come
                                    9:59:44 AM(UTC-    1/28/2015                  down and get the stuff and we can take it from there.
               Todd Courser         5)                 9:59:51 AM(UTC-
                                                       5)
               Direction:
               Incoming

 1940    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:20:16 PM       7:20:16 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/28/2015          Network:          Read     Does it make your life more difficult if I don't make it to my
                                    9:59:32 AM(UTC-    1/28/2015                  committee meetings today? Cause I only have so much
               Todd Courser         5)                 9:59:45 AM(UTC-            energy and I don't want to make your life
                                                       5)
               Direction:
               Incoming

 1941    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:20:08 PM       7:20:08 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/28/2015                            Sent     When do you need us to come down?
                                    9:56:59 AM(UTC-
               Todd Courser         5)
               Direction:
               Outgoing

 1942    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:20:03 PM       7:20:03 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/28/2015                            Sent     You have two committee meetings you need to be at. Ag at
                                    9:55:56 AM(UTC-                               1030 and reg reform at 12.
               Todd Courser         5)
               Direction:
               Outgoing

 1943    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:19:58 PM       7:19:58 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/28/2015          Network:          Read     brought up from down stairs in a few minutes if you can;
                                    9:53:56 AM(UTC-    1/28/2015                  thanks.
               Todd Courser         5)                 9:54:07 AM(UTC-
                                                       5)
               Direction:
               Incoming

 1944    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:19:52 PM       7:19:52 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/28/2015          Network:          Read     Guys I am almost there but if it's ok I think I am just going to
                                    9:53:51 AM(UTC-    1/28/2015                  go to session and any meetings that you had planned that
               Todd Courser         5)                 9:53:58 AM(UTC-            were joint; I have some stuff I need
                                                       5)
               Direction:
               Incoming

 1945    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:19:33 PM       7:19:33 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/27/2015          Network:          Read     Still vomiting. He won't be there today.
                                    12:10:03 PM(UTC-   1/27/2015
               Georgeanne Courser   5)                 12:10:09
                                                       PM(UTC-5)
               Direction:
               Incoming

 1946    SMS Messages                                                      Responsive                                        3/21/2018        3/21/2018
                                                                                                                             7:19:18 PM       7:19:18 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                           263
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/27/2015
                            11:05:38 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18         PageID.567
                                                                   Man thats no fun.                    Pagework
                                                                                      He almost never misses
                                                                   is sick so we figured he was pretty sick.
                                                                                                              265    of 301
                                                                                                                 because he

               Georgeanne Courser   5)
               Direction:
               Outgoing

 1947    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:19:11 PM        7:19:11 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                 1/27/2015          Network:          Read     He's been vomiting since early this morning.
                                    11:04:45 AM(UTC-   1/27/2015
               Georgeanne Courser   5)                 11:04:56
                                                       AM(UTC-5)
               Direction:
               Incoming

 1948    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:19:02 PM        7:19:02 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Sent           To                   1/27/2015                            Sent     Nope. Missed his very first committee meeting. Is he really
                                    10:59:08 AM(UTC-                              sick?
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1949    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:18:38 PM        7:18:38 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                 1/27/2015          Network:          Read     Did Todd make it in?
                                    10:27:59 AM(UTC-   1/27/2015
               Georgeanne Courser   5)                 10:28:08
                                                       AM(UTC-5)
               Direction:
               Incoming

 1950    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:17:19 PM        7:17:19 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Sent           To                   1/22/2015                            Sent     I don't think so
                                    2:11:08 PM(UTC-
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1951    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:17:14 PM        7:17:14 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                 1/22/2015          Network:          Read     I need Todd for an appt in the morning. Is he planning on
                                    2:08:43 PM(UTC-    1/22/2015                  going to that sugar thing?
               Georgeanne Courser   5)                 2:08:51 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1952    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:17:06 PM        7:17:06 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Sent           To                   1/22/2015                            Sent     Reminder. Session at 12 today
                                    11:11:37 AM(UTC-
               Todd Courser         5)
               Direction:
               Outgoing

 1953    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:16:54 PM        7:16:54 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Sent           To                   1/21/2015                            Sent     Fax number for HR
                                    12:12:27 PM(UTC-
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1954    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:16:48 PM        7:16:48 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted

Inbox          From                 1/21/2015          Network:          Read     I have Todd's payroll sheet done. How do I get that to HR?
                                    11:50:04 AM(UTC-   1/21/2015
               Georgeanne Courser   5)                 11:50:16
                                                       AM(UTC-5)
               Direction:
               Incoming

 1955    SMS Messages                                                      Responsive                                   3/21/2018         3/21/2018
                                                                                                                        7:16:39 PM        7:16:39 PM
Folder         Party                      Time         All timestamps    Status   Message                                                       Deleted




                                                                                                                                                       264
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/21/2015
                            10:28:14 AM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18
                                                                   Josh is on his PageID.568
                                                                                  way down   Page 266 of 301
               Todd Courser   5)
               Direction:
               Outgoing

 1956    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:16:35 PM         7:16:35 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Inbox          From           1/21/2015          Network:          Read     parking lot either one I'll be pulling up in about 10 minutes
                              10:20:52 AM(UTC-   1/21/2015                  thanks
               Todd Courser   5)                 10:21:07
                                                 AM(UTC-5)
               Direction:
               Incoming

 1957    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:16:29 PM         7:16:29 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Inbox          From           1/21/2015          Network:          Read     I need a little help downstairs first thing is either I need
                              10:20:45 AM(UTC-   1/21/2015                  some quarters for the meter or second thing is I need the
               Todd Courser   5)                 10:21:00                   truck bowl over in swiped into the
                                                 AM(UTC-5)
               Direction:
               Incoming

 1958    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:16:11 PM         7:16:11 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Inbox          From           1/21/2015          Network:          Read     :)
                              10:14:39 AM(UTC-   1/21/2015
               Todd Courser   5)                 10:14:49
                                                 AM(UTC-5)
               Direction:
               Incoming

 1959    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:16:06 PM         7:16:06 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Sent           To             1/21/2015                            Sent     Very funny Todd. Lol
                              10:14:04 AM(UTC-
               Todd Courser   5)                                            Session is at 130. Your IT appointment is at 1030am.
               Direction:
               Outgoing

 1960    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:15:59 PM         7:15:59 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Inbox          From           1/21/2015          Network:          Read     1030? I thought you said 130?
                              10:12:51 AM(UTC-   1/21/2015
               Todd Courser   5)                 10:13:01
                                                 AM(UTC-5)
               Direction:
               Incoming

 1961    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:15:53 PM         7:15:53 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Sent           To             1/21/2015                            Sent     Just a reminder you have your IT appointment at 1030
                              10:09:46 AM(UTC-
               Todd Courser   5)
               Direction:
               Outgoing

 1962    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:15:46 PM         7:15:46 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Sent           To             1/21/2015                            Sent     Cindy has an appropriations caucus this morning so you
                              8:35:23 AM(UTC-                               won't have anything until your 1030 IT appointment. See
               Todd Courser   5)                                            you soon!
               Direction:
               Outgoing

 1963    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:15:30 PM         7:15:30 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted

Inbox          From           1/20/2015          Network:          Read     3rd floor... House appropriations
                              8:24:22 PM(UTC-    1/20/2015
               Joey Gamrat    5)                 8:24:22 PM(UTC-
                                                 5)
               Direction:
               Incoming

 1964    SMS Messages                                                Responsive                                     3/21/2018          3/21/2018
                                                                                                                    7:15:24 PM         7:15:24 PM
Folder         Party                Time         All timestamps    Status   Message                                                          Deleted




                                                                                                                                                    265
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/20/2015
                            8:23:40 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Where is that?PageID.569 Page 267 of 301

               Joey Gamrat    5)
               Direction:
               Outgoing

 1965    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:15:19 PM         7:15:19 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     Nvm here wth me in the media room
                              8:23:04 PM(UTC-    1/20/2015
               Joey Gamrat    5)                 8:23:18 PM(UTC-
                                                 5)
               Direction:
               Incoming

 1966    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:15:13 PM         7:15:13 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Sent           To             1/20/2015                            Sent     Darn!
                              8:22:37 PM(UTC-
               Joey Gamrat    5)
               Direction:
               Outgoing

 1967    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:15:01 PM         7:15:01 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     Nope
                              8:22:25 PM(UTC-    1/20/2015
               Joey Gamrat    5)                 8:22:35 PM(UTC-
                                                 5)
               Direction:
               Incoming

 1968    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:55 PM         7:14:55 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Sent           To             1/20/2015                            Sent     Hey you know where todd and A Wayne are?
                              8:22:04 PM(UTC-
               Joey Gamrat    5)
               Direction:
               Outgoing

 1969    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:49 PM         7:14:49 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     please don't feel any pressure; Keith set it to go and I am
                              6:36:23 PM(UTC-    1/20/2015                  good with it when it's set. Thanks to all on this.
               Todd Courser   5)                 6:36:32 PM(UTC-
                                                 5)                         Gentlemen thank you...
               Direction:
               Incoming

 1970    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:41 PM         7:14:41 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     I am back up, but it sounds like Cindy is ok with sending it,
                              6:36:20 PM(UTC-    1/20/2015                  Cindy if you feel any apprehension then it can either wait or
               Todd Courser   5)                 6:36:31 PM(UTC-            it can just roll out on my lists;
                                                 5)
               Direction:
               Incoming

 1971    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:33 PM         7:14:33 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     course coke. Thanks
                              12:27:01 PM(UTC-   1/20/2015
               Todd Courser   5)                 12:26:52
                                                 PM(UTC-5)
               Direction:
               Incoming

 1972    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:27 PM         7:14:27 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted

Inbox          From           1/20/2015          Network:          Read     Qupees probably and if not then do burgers and fries hers
                              12:26:35 PM(UTC-   1/20/2015                  as a basic and mine with lots of trim; she can't have
               Todd Courser   5)                 12:26:43                   mushrooms and it cannot touch sea food. And of
                                                 PM(UTC-5)
               Direction:
               Incoming

 1973    SMS Messages                                                Responsive                                    3/21/2018          3/21/2018
                                                                                                                   7:14:16 PM         7:14:16 PM
Folder         Party                Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                   266
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/20/2015
                            12:23:56 PM(UTC-
                                             ECF No. 17-1 filed
                                                            Sent 12/28/18           PageID.570
                                                                   Okay. I'm not sure   where I'm gonna Page        268thisoftime
                                                                                                          find breakfast        301
                                                                   of day but I'll do my best. Sorry I barged in and interrupted. I
               Todd Courser        5)                                            wasn't sure if you were here or not.
               Direction:
               Outgoing

 1974    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:14:07 PM      7:14:07 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/20/2015          Network:          Read     out and then we will be ready to eat. Thanks
                                   12:17:43 PM(UTC-   1/20/2015
               Todd Courser        5)                 12:17:53
                                                      PM(UTC-5)
               Direction:
               Incoming

 1975    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:14:01 PM      7:14:01 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/20/2015          Network:          Read     yet, but Cindy would like an oat meal and orange juice and I
                                   12:17:42 PM(UTC-   1/20/2015                  would like a orange juice and a western or country
               Todd Courser        5)                 12:17:52                   omelette. Whatever the details just figure it
                                                      PM(UTC-5)
               Direction:
               Incoming

 1976    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:13:53 PM      7:13:53 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/20/2015          Network:          Read     We just heard from the gov and in a pretty hard spot
                                   12:17:33 PM(UTC-   1/20/2015                  spiritually; as we are now going thru line by line again and
               Todd Courser        5)                 12:17:44                   doing s redo; Not really at a spot to chat
                                                      PM(UTC-5)
               Direction:
               Incoming

 1977    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:13:40 PM      7:13:40 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/20/2015          Network:          Read     We are back...but we have to now do a rewrite. :) But if
                                   11:52:23 AM(UTC-   1/20/2015                  someone can please run down we need some food.
               Todd Courser        5)                 11:52:34
                                                      AM(UTC-5)
               Direction:
               Incoming

 1978    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:12:34 PM      7:12:34 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  1/18/2015                            Sent     Also check to make sure you are signed in to the app as
                                   11:34:20 AM(UTC-                              yourself. I'm not sure why you wod be signed in as Todd but
               Cindy Gamrat        5)                                            I can't think of anything else
               Direction:
               Outgoing

 1979    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:12:39 PM      7:12:39 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  1/18/2015                            Sent     Okay are you using the facebook page manager app?
                                   11:24:11 AM(UTC-
               Cindy Gamrat        5)
               Direction:
               Outgoing

 1980    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:04:51 PM      7:04:51 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/18/2015          Network:          Read     I think the rep one with the family pic.
                                   11:23:17 AM(UTC-   1/18/2015
               Cindy Gamrat        5)                 11:23:28
                                                      AM(UTC-5)
               Direction:
               Incoming

 1981    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:04:46 PM      7:04:46 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  1/18/2015                            Sent     Hmmm that's weird. Todd A. Courser or Todd Courser?
                                   11:17:32 AM(UTC-
               Cindy Gamrat        5)
               Direction:
               Outgoing

 1982    SMS Messages                                                     Responsive                                        3/21/2018       3/21/2018
                                                                                                                            7:04:41 PM      7:04:41 PM
Folder          Party                     Time        All timestamps    Status   Message                                                          Deleted




                                                                                                                                                         267
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           1/18/2015       ECF    No. 17-1 filed
                                            Network:
                           11:02:30 AM(UTC- 1/18/2015
                                                             Read 12/28/18
                                                                    change that? PageID.571 Page 269 of 301

               Cindy Gamrat         5)                 11:02:31
                                                       AM(UTC-5)
               Direction:
               Incoming

 1983    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:04:32 PM        7:04:32 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/18/2015          Network:          Read     Ben on my phone when I access Facebook and try to post
                                    11:02:24 AM(UTC-   1/18/2015                  a comment on someone's page it shows up as Todd and I
               Cindy Gamrat         5)                 11:02:30                   don't know why. How do I get out of that and
                                                       AM(UTC-5)
               Direction:
               Incoming

 1984    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:04:16 PM        7:04:16 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/15/2015                            Sent     Coming down now.                                               Yes
                                    2:59:32 PM(UTC-
               Todd Courser         5)
               Direction:
               Outgoing

 1985    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:04:09 PM        7:04:09 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/15/2015                            Sent     Yep now?                                                       Yes
                                    2:56:15 PM(UTC-
               Todd Courser         5)
               Direction:
               Outgoing

 1986    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:04:01 PM        7:04:01 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/15/2015          Network:          Read     Hey I have some stuff can you guys come downstairs to the Yes
                                    2:55:35 PM(UTC-    1/15/2015                  street I need carried up thanks
               Todd Courser         5)                 2:55:47 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1987    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:03:55 PM        7:03:55 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/14/2015          Network:          Read     :)
                                    2:44:29 PM(UTC-    1/14/2015
               Georgeanne Courser   5)                 2:44:33 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1988    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:03:49 PM        7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Sent that to Todd. Just in case he doesnt see it I wanted to
                                    2:43:46 PM(UTC-                               send it to you. :)
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1989    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:03:49 PM        7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Fwd:Cindy is bringing your keys. the meter is fed until 359.
                                    2:43:21 PM(UTC-                               Let me know if I need to feed it again. The excursion is on
               Georgeanne Courser   5)                                            the 300 block of N Washington. Let me know if you cant
                                                                                  find it and I'll come down. Thanks!
               Direction:
               Outgoing

 1990    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:03:49 PM        7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/14/2015          Network:          Read     :)
                                    2:23:19 PM(UTC-    1/14/2015
               Georgeanne Courser   5)                 2:23:27 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1991    SMS Messages                                                      Responsive                                    3/21/2018         3/21/2018
                                                                                                                         7:03:49 PM        7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                        268
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/14/2015
                            2:22:49 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18
                                                                  Out*   PageID.572 Page 270 of 301
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1992    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:49 PM         7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Yep I moved it to another spot where i can pay with my
                                    2:22:40 PM(UTC-                               card. Ran oit of quarters lol
               Georgeanne Courser   5)
               Direction:
               Outgoing

 1993    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:49 PM         7:03:49 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/14/2015          Network:          Read     Keep the quarters in the meter:)
                                    2:22:04 PM(UTC-    1/14/2015
               Georgeanne Courser   5)                 2:22:12 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1994    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:22 PM         7:03:22 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Okay let me know when you're ready and I will drive the        Yes
                                    2:15:53 PM(UTC-                               excursion over for you. you'll need to bring me back over
               Todd Courser         5)                                            here though. Bit of a long walk in the freezing cold. Lol
               Direction:
               Outgoing

 1995    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:15 PM         7:03:15 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/14/2015          Network:          Read     We are at Clara's so if you can bring the keys that would be   Yes
                                    2:09:01 PM(UTC-    1/14/2015                  great; not needed right now we are just getting settled.
               Todd Courser         5)                 2:09:10 PM(UTC-
                                                       5)
               Direction:
               Incoming

 1996    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:00 PM         7:03:00 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Heading to capitol for reception. I moved your car and have    Yes
                                    2:01:49 PM(UTC-                               keys gor you. Let me know when you're ready to leave
               Todd Courser         5)
               Direction:
               Outgoing

 1997    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:03:06 PM         7:03:06 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Heading to capitol for reception. I moved your car and have    Yes
                                    2:01:49 PM(UTC-                               keys gor you. Let me know when you'
               Todd Courser         5)                                            ;_%__!________
               Direction:
               Outgoing

 1998    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:02:42 PM         7:02:42 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Inbox          From                 1/14/2015          Network:          Read     Thanks:)
                                    12:21:54 PM(UTC-   1/14/2015
               Georgeanne Courser   5)                 12:22:03
                                                       PM(UTC-5)
               Direction:
               Incoming

 1999    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:02:42 PM         7:02:42 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted

Sent           To                   1/14/2015                            Sent     Yes he was instructed about what seat he has been given
                                    12:21:22 PM(UTC-                              during his caucus. The speaker assigns them beforehand.
               Georgeanne Courser   5)                                            This is just ceremonial.
               Direction:
               Outgoing

 2000    SMS Messages                                                      Responsive                                   3/21/2018          3/21/2018
                                                                                                                        7:02:32 PM         7:02:32 PM
Folder         Party                      Time         All timestamps    Status   Message                                                         Deleted




                                                                                                                                                        269
Inbox    CaseFrom
              1:18-cv-00874-GJQ-PJG
                           1/14/2015       ECF    No. 17-1 filed
                                            Network:
                           12:19:40 PM(UTC- 1/14/2015
                                                             Read 12/28/18      PageID.573
                                                                    Does Todd know                    Page 271 of 301
                                                                                   what seat he is selecting?

               Georgeanne Courser   5)                 12:19:50
                                                       PM(UTC-5)
               Direction:
               Incoming

 2001    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:02:32 PM           7:02:32 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/14/2015                            Sent     Yep I was just trying to figure out what to do with it when
                                    11:45:33 AM(UTC-                              you texted so thats good
               Georgeanne Courser   5)
               Direction:
               Outgoing

 2002    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:02:16 PM           7:02:16 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/14/2015          Network:          Read     Thanks:)
                                    11:40:35 AM(UTC-   1/14/2015
               Georgeanne Courser   5)                 11:40:44
                                                       AM(UTC-5)
               Direction:
               Incoming

 2003    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:02:11 PM           7:02:11 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/14/2015                            Sent     Fon has it
                                    11:35:37 AM(UTC-
               Georgeanne Courser   5)
               Direction:
               Outgoing

 2004    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:02:03 PM           7:02:03 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/14/2015          Network:          Read     Todd needs his phone that is in his coat
                                    11:31:17 AM(UTC-   1/14/2015
               Georgeanne Courser   5)                 11:31:25
                                                       AM(UTC-5)
               Direction:
               Incoming

 2005    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:01:47 PM           7:01:47 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/9/2015           Network:          Read     haha. it's cool! thanks ben. we'll see you two soon. drive       Yes
                                    3:50:52 PM(UTC-    1/9/2015                   safe!
               Keith Allard         5)                 3:51:01 PM(UTC-
                                                       5)
               Direction:
               Incoming

 2006    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:01:39 PM           7:01:39 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Sent           To                   1/9/2015                             Sent     Ummm... well... I just sent it sooo no not really. Sorry Todd    Yes
                                    3:49:34 PM(UTC-                               and Cindy approved it and I forgot you hadn't lookes at it
               Keith Allard         5)                                            yet.
               Direction:
               Outgoing

 2007    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:01:39 PM           7:01:39 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/9/2015           Network:          Read     hey Ben, can you hold off sending until I look at it? should     Yes
                                    3:47:59 PM(UTC-    1/9/2015                   be able to get back to you within 10 minutes.
               Keith Allard         5)                 3:48:08 PM(UTC-
                                                       5)
               Direction:
               Incoming

 2008    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:00:12 PM           7:00:12 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted

Inbox          From                 1/7/2015           Network:          Read     Then they can stop preaching to everyone else right now
                                    9:24:01 PM(UTC-    1/7/2015                   about principle and Todd can quit invoking Jesus
               David Forsmark       5)                 9:24:12 PM(UTC-
                                                       5)
               Direction:
               Incoming

 2009    SMS Messages                                                      Responsive                                     3/21/2018            3/21/2018
                                                                                                                          7:00:12 PM           7:00:12 PM
Folder         Party                      Time         All timestamps    Status   Message                                                            Deleted




                                                                                                                                                            270
Sent     CaseTo1:18-cv-00874-GJQ-PJG
                            1/7/2015
                            9:22:19 PM(UTC-
                                            ECF No. 17-1 filed
                                                           Sent 12/28/18        PageID.574
                                                                  Yeah my thought                       Pagethey
                                                                                    exactly... I have a feeling 272     of 301
                                                                                                                  will pass  on
                                                                  the opportunity. But we will see. Haven't been able to talk to
               David Forsmark      5)                                           them on it yet.
               Direction:
               Outgoing

 2010    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       7:00:12 PM        7:00:12 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/7/2015          Network:          Read     Big opportunity for your peeps
                                   9:20:46 PM(UTC-   1/7/2015
               David Forsmark      5)                9:20:57 PM(UTC-
                                                     5)
               Direction:
               Incoming

 2011    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:59:11 PM        6:59:11 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/6/2015          Network:          Read     ou've got a new voicemail from                   Transcript:
                                   1:24:32 PM(UTC-   1/6/2015                   Yeah, Hi Todd, Gary Lee calling don't know if you recognize
                                   5)                1:23:48 PM(UTC-            the name. I'm the guy that has a uper practically transfer.
               Direction:                            5)                         Better America and was the national P R Director for Dr
               Incoming                                                         steel interesting interesting though and I was looking at. At
                                                                                your by he way your newsletters. And your
                                                                                communications. I just terrific. And by the way,
                                                                                congratulations on your house when. That's cool. Because
                                                                                you're going n with Glen and and Cindy, and some the
                                                                                other strong Christians. That's gonna provide some
                                                                                wonderful leadership for the for state which is badly
                                                                                needed. ut anyhow I am. My Super Bowl. We've been doing
                                                                                for the last 2 years is developing a strong foundation of
                                                                                conservative donors. And we're gonna concentraten causes
                                                                                both national and Michigan that our You know, really
                                                                                important, and I wanted to discuss with you a couple of
                                                                                things in that regard, okay When youet a chance, please
                                                                                give me a call at as it would be the best number here. Just
                                                                                a minute (313) 879-1794. That's my Patriots for Better
                                                                                America. My office umber okay and I'm calling on Tuesday
                                                                                afternoon. And happy new year. By the way. Let's have a
                                                                                great 15. Actually 16 return this country around, okay. God
                                                                                less, looking forward to talking to you bye.

 2012    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:49 PM        6:57:49 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/6/2015          Network:          Read     something that we want Ben doing with his time.                 Yes
                                   7:27:20 AM(UTC-   1/6/2015
               Todd Courser        5)                7:27:28 AM(UTC-
                                                     5)
               Direction:
               Incoming

 2013    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:32 PM        6:57:32 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/6/2015          Network:          Read     Kbj please hold off on thecontractfor liberty website; we are   Yes
                                   7:27:10 AM(UTC-   1/6/2015                   deciding whether we will do this part, and whether we want
               Todd Courser        5)                7:27:20 AM(UTC-            to use nb and finally is this is
                                                     5)
               Direction:
               Incoming

 2014    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:18 PM        6:57:18 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  1/5/2015                            Sent     .......yeah.......
                                   5:16:37 PM(UTC-
               Matt Sowash         5)
               Direction:
               Outgoing

 2015    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:09 PM        6:57:09 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Inbox          From                1/5/2015          Network:          Read     I heard the design wasn't... Um... To the likening of emperor
                                   3:40:56 PM(UTC-   1/5/2015                   courser. lol too funny.
               Matt Sowash         5)                3:40:48 PM(UTC-
                                                     5)
               Direction:
               Incoming

 2016    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:09 PM        6:57:09 PM
Folder         Party                     Time        All timestamps    Status   Message                                                          Deleted

Sent           To                  1/5/2015                            Sent     Lol yes...
                                   3:39:32 PM(UTC-
               Matt Sowash         5)
               Direction:
               Outgoing

 2017    SMS Messages                                                    Responsive                                    3/21/2018         3/21/2018
                                                                                                                       6:57:09 PM        6:57:09 PM

                                                                                                                                                       271
Folder   Case Party
               1:18-cv-00874-GJQ-PJG
                                Time ECF     No. 17-1 filed
                                      All timestamps    Status 12/28/18
                                                                 Message PageID.575 Page 273 of 301 Deleted
Inbox            From           1/5/2015          Network:          Read     Is your office put back together?
                                3:37:51 PM(UTC-   1/5/2015
                 Matt Sowash    5)                3:37:58 PM(UTC-
                                                  5)
                 Direction:
                 Incoming

 2018    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:56:49 PM         6:56:49 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox            From           1/4/2015          Network:          Read     Nope.                                                           Yes
                                6:24:54 PM(UTC-   1/4/2015
                 Joshua Cline   5)                6:25:04 PM(UTC-
                                                  5)
                 Direction:
                 Incoming

 2019    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:56:28 PM         6:56:28 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Sent             To             1/4/2015                            Sent     Sounds good. Nothing from Todd or cindy this weekend...         Yes
                                5:57:07 PM(UTC-                              hmmmm
                 Joshua Cline   5)
                 Direction:
                 Outgoing

 2020    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:40 PM         6:55:40 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox            From           1/1/2015          Network:          Read     Thanks; and thanks for all your hard work; yea he is a really Yes
                                1:42:26 PM(UTC-   1/1/2015                   nice guy. :)
                 Todd Courser   5)                1:42:39 PM(UTC-
                                                  5)
                 Direction:
                 Incoming

 2021    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:40 PM         6:55:40 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Sent             To             1/1/2015                            Sent     Pretty cool to see your name on the door. Makes me really       Yes
                                1:41:16 PM(UTC-                              proud and grateful. Really nice gift from Daley as well.
                 Todd Courser   5)
                 Direction:
                 Outgoing

 2022    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:40 PM         6:55:40 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox            From           1/1/2015          Network:          Read     :)                                                              Yes
                                1:40:13 PM(UTC-   1/1/2015
                 Todd Courser   5)                1:40:26 PM(UTC-
                                                  5)
                 Direction:
                 Incoming

 2023    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:40 PM         6:55:40 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Sent             To             1/1/2015                            Sent     Nice pictures this morning btw!                                 Yes
                                1:39:47 PM(UTC-
                 Todd Courser   5)
                 Direction:
                 Outgoing

 2024    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:10 PM         6:55:10 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Sent             To             1/1/2015                            Sent     Nope. Josh and Keith said they weren't going and I didn't       Yes
                                1:39:08 PM(UTC-                              think you were going to either so I didn't feel like going by
                 Todd Courser   5)                                           myself
                 Direction:
                 Outgoing

 2025    SMS Messages                                                 Responsive                                     3/21/2018          3/21/2018
                                                                                                                     6:55:01 PM         6:55:01 PM
Folder           Party                Time        All timestamps    Status   Message                                                          Deleted

Inbox            From           1/1/2015          Network:          Read     R u here?                                                       Yes
                                1:33:41 PM(UTC-   1/1/2015
                 Todd Courser   5)                1:33:50 PM(UTC-
                                                  5)
                 Direction:
                 Incoming

 2026    Chats                                                        Responsive                                     3/22/2018          3/22/2018
                                                                                                                     9:52:39 PM         9:52:39 PM
                                                                                                                                              Deleted



                                                                                                                                                        272
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         9/11/2015 12:57:16 PageID.576
                                                                            PM(UTC-4)  Page 274 of 301
gazoo_nb                                           Last Activity: 9/11/2015 12:57:16 PM(UTC-4)
***
TG Gazoo                                           Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-1.txt

2027    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:52:29 PM   9:52:29 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 9/8/2015 5:26:43 PM(UTC-4)
cozmodiva                                          Last Activity: 9/8/2015 5:26:43 PM(UTC-4)
***
Jennifer Nguyen                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-2.txt

2028    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:52:24 PM   9:52:24 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 9/2/2015 11:32:24 PM(UTC-4)
1254090135                                         Last Activity: 9/9/2015 1:00:00 PM(UTC-4)
***
Brandon Hall                                       Number of attachments: 4
***

***
Keith Allard
***

***
Ben Graham
***
Identifier: GROUP:1688953148000143
Source: Facebook
Body file: chat-3.txt

2029    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:52:24 PM   9:52:24 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 9/1/2015 1:00:54 AM(UTC-4)
1436513033                                         Last Activity: 9/1/2015 1:16:11 AM(UTC-4)
***
Michael Banerian                                   Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1436513033:
Source: Facebook
Body file: chat-4.txt

2030    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:52:12 PM   9:52:12 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/30/2015 11:35:24 AM(UTC-4)
1728145787                                         Last Activity: 8/30/2015 11:35:24 AM(UTC-4)
***
Tom Sumner                                         Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1728145787:
Source: Facebook
Body file: chat-5.txt

2031    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:52:02 PM   9:52:02 PM
                                                                                                                    Deleted




                                                                                                                              273
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/29/2015          PageID.577 Page 275 of 301
                                                                   9:49:05 AM(UTC-4)
1002807770                                         Last Activity: 8/29/2015 10:39:43 AM(UTC-4)
***
Sarah Perks                                        Number of attachments: 0
***
208702605
***
Madeline Schaab
***

***
Keith Allard
***
569441041
***
Tina Lewis Dupont
***

***
Ben Graham
***
Identifier: GROUP:390057604517897
Source: Facebook
Body file: chat-6.txt

2032     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:51:53 PM   9:51:53 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/21/2015 1:41:32 PM(UTC-4)
141302272                                          Last Activity: 9/11/2015 12:05:06 AM(UTC-4)
***
Andrea McCarthy                                    Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:141302272:
Source: Facebook
Body file: chat-7.txt

2033     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:51:38 PM   9:51:38 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/20/2015 10:25:01 AM(UTC-4)                       Yes
                                                   Last Activity: 8/20/2015 10:31:21 AM(UTC-4)
***
Keith Allard                                       Number of attachments: 1
***
208702605
***
Madeline Schaab
***

***
Ben Graham
***
Identifier: GROUP:485304114972542
Source: Facebook
Body file: chat-8.txt

2034     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:51:26 PM   9:51:26 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/17/2015 5:19:46 PM(UTC-4)
Ben Graham                                         Last Activity: 8/17/2015 5:19:46 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***

***
Identifier: (313) 222-6001
Source: Hangouts
Body file: chat-9.txt

2035     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:51:18 PM   9:51:18 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/17/2015 3:22:36 PM(UTC-4)
Ben Graham                                         Last Activity: 11/3/2015 7:57:58 PM(UTC-5)
***
Ben Graham                                         Number of attachments: 1
***
+
***
Identifier: (201) 213-4938
Source: Hangouts
Body file: chat-10.txt

2036     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:51:18 PM   9:51:18 PM
                                                                                                                              274
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.578 Page 276 of 301 Deleted
Participants:                                   Start Time: 8/17/2015 1:21:04 PM(UTC-4)
100000485240737                                 Last Activity: 8/17/2015 1:21:04 PM(UTC-4)
***
Tamyra Lynn Murray                              Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100000485240737:
Source: Facebook
Body file: chat-11.txt

2037     Chats                                            Responsive                           3/22/2018    3/22/2018
                                                                                               9:51:18 PM   9:51:18 PM
                                                                                                                  Deleted

Participants:                                   Start Time: 8/16/2015 12:41:47 AM(UTC-4)
529515511                                       Last Activity: 8/16/2015 1:59:56 AM(UTC-4)
***
Justin Campbell                                 Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:529515511:
Source: Facebook
Body file: chat-12.txt

2038     Chats                                            Responsive                           3/22/2018    3/22/2018
                                                                                               9:08:26 PM   9:08:26 PM
                                                                                                                  Deleted

Participants:                                   Start Time: 8/15/2015 7:33:05 PM(UTC-4)
208702605                                       Last Activity: 11/27/2015 4:21:31 PM(UTC-5)
***
Madeline Schaab                                 Number of attachments: 464
***

***
Keith Allard
***

***
Ben Graham
***
Identifier: GROUP:485304114972542
Source: Facebook
Body file: chat-13.txt

2039     Chats                                            Responsive                           3/22/2018    3/22/2018
                                                                                               9:08:26 PM   9:08:26 PM
                                                                                                                  Deleted

Participants:                                   Start Time: 8/15/2015 7:11:28 AM(UTC-4)
21722538                                        Last Activity: 11/24/2015 12:34:49 PM(UTC-5)
***
Chad Livengood                                  Number of attachments: 56
***

***
Keith Allard
***

***
Ben Graham
***
Identifier: GROUP:1479202309066058
Source: Facebook
Body file: chat-14.txt

2040     Chats                                            Responsive                           3/22/2018    3/22/2018
                                                                                               9:08:26 PM   9:08:26 PM
                                                                                                                  Deleted

Participants:                                   Start Time: 8/14/2015 11:32:05 PM(UTC-4)
                                                Last Activity: 9/19/2015 10:03:07 AM(UTC-4)
***
Ben Graham                                      Number of attachments: 0
***
675642500
***
Julie Mack
***
Identifier: ONE_TO_ONE:675642500:
Source: Facebook
Body file: chat-15.txt

2041     Chats                                            Responsive                           3/22/2018    3/22/2018
                                                                                               9:05:04 PM   9:05:04 PM

                                                                                                                            275
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.579 Page 277 of 301 Deleted
Participants:                                   Start Time: 8/11/2015 5:32:59 PM(UTC-4)
chevesligon                                     Last Activity: 9/10/2015 6:41:51 PM(UTC-4)
***
Cheves Ligon                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-16.txt

2042     Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                              9:05:00 PM   9:05:00 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 8/10/2015 10:51:01 PM(UTC-4)
1270530008                                      Last Activity: 10/2/2015 6:51:24 PM(UTC-4)
***
Kelley Kosuda                                   Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1270530008:
Source: Facebook
Body file: chat-17.txt

2043     Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                              9:04:25 PM   9:04:25 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 8/10/2015 5:02:41 PM(UTC-4)
+                                               Last Activity: 11/16/2015 4:50:35 PM(UTC-5)
***
Ben Graham                                      Number of attachments: 0
***
Ben Graham
***
Identifier:
Source: Hangouts
Body file: chat-18.txt

2044     Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                              9:04:11 PM   9:04:11 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 8/10/2015 2:08:15 PM(UTC-4)
                                                Last Activity: 8/10/2015 2:08:15 PM(UTC-4)
***
Ben Graham                                      Number of attachments: 0
***
704302105
***
David Eggert
***
Identifier: ONE_TO_ONE:704302105:
Source: Facebook
Body file: chat-19.txt

2045     Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                              9:04:02 PM   9:04:02 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 8/10/2015 9:10:15 AM(UTC-4)
100000654262811                                 Last Activity: 9/9/2015 10:49:24 AM(UTC-4)
***
Catherine Ottarson                              Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100000654262811:
Source: Facebook
Body file: chat-20.txt

2046     Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                              9:04:02 PM   9:04:02 PM
                                                                                                                 Deleted




                                                                                                                           276
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/10/2015          PageID.580 Page 278 of 301
                                                                   8:46:38 AM(UTC-4)
1311448206                                         Last Activity: 8/10/2015 8:46:38 AM(UTC-4)
***
Wayne Haney                                        Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1311448206:
Source: Facebook
Body file: chat-21.txt

2047     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:04:02 PM   9:04:02 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/10/2015 8:12:26 AM(UTC-4)
576000198                                          Last Activity: 8/10/2015 4:19:49 PM(UTC-4)
***
Jared Maynard                                      Number of attachments: 3
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:467123893459670
Source: Facebook
Body file: chat-22.txt

2048     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:04:02 PM   9:04:02 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/10/2015 8:02:36 AM(UTC-4)
2359631                                            Last Activity: 8/17/2015 8:20:40 AM(UTC-4)
***
Jonathan Oosting                                   Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:2359631:
Source: Facebook
Body file: chat-23.txt

2049     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:04:02 PM   9:04:02 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/10/2015 4:30:23 AM(UTC-4)
+                                                  Last Activity: 11/23/2015 3:54:16 PM(UTC-5)
***
Brandon Hall                                       Number of attachments: 2
***
Ben Graham
***
Ben Graham
***
Identifier: Brandon Hall
Source: Hangouts
Body file: chat-24.txt

2050     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:03:53 PM   9:03:53 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/9/2015 3:44:42 PM(UTC-4)
Ben Graham                                         Last Activity: 8/9/2015 3:44:42 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
+
***
Identifier:
Source: Hangouts
Body file: chat-25.txt

2051     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:03:53 PM   9:03:53 PM
                                                                                                                    Deleted




                                                                                                                              277
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/9/2015           PageID.581 Page 279 of 301
                                                                  10:45:18 AM(UTC-4)
21722538                                           Last Activity: 8/9/2015 5:42:33 PM(UTC-4)
***
Chad Livengood                                     Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:21722538:
Source: Facebook
Body file: chat-26.txt

2052    Chats                                                Responsive                        3/22/2018    3/22/2018
                                                                                               9:03:53 PM   9:03:53 PM
                                                                                                                  Deleted

Participants:                                      Start Time: 8/8/2015 6:26:22 PM(UTC-4)
1401094294                                         Last Activity: 8/8/2015 6:26:22 PM(UTC-4)
***
Susie Flowers                                      Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1401094294:
Source: Facebook
Body file: chat-27.txt

2053    Chats                                                Responsive                        3/22/2018    3/22/2018
                                                                                               9:03:47 PM   9:03:47 PM
                                                                                                                  Deleted

Participants:                                      Start Time: 8/8/2015 12:30:02 PM(UTC-4)
100000962352609                                    Last Activity: 8/9/2015 7:27:07 AM(UTC-4)
***
Karalyn VanSlambrouck                              Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100000962352609:
Source: Facebook
Body file: chat-28.txt

2054    Chats                                                Responsive                        3/22/2018    3/22/2018
                                                                                               9:03:47 PM   9:03:47 PM
                                                                                                                  Deleted

Participants:                                      Start Time: 8/8/2015 12:14:29 PM(UTC-4)
1324877155                                         Last Activity: 8/9/2015 3:02:16 AM(UTC-4)
***
Danielle Barrette                                  Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1324877155:
Source: Facebook
Body file: chat-29.txt

2055    Chats                                                Responsive                        3/22/2018    3/22/2018
                                                                                               9:02:00 PM   9:02:00 PM
                                                                                                                  Deleted

Participants:                                      Start Time: 8/8/2015 9:42:02 AM(UTC-4)
1074253248                                         Last Activity: 8/9/2015 3:04:25 AM(UTC-4)
***
Russ Reemtsma                                      Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1074253248:
Source: Facebook
Body file: chat-30.txt

2056    Chats                                                Responsive                        3/22/2018    3/22/2018
                                                                                               9:01:52 PM   9:01:52 PM
                                                                                                                  Deleted




                                                                                                                            278
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/7/2015           PageID.582 Page 280 of 301
                                                                  10:43:13 PM(UTC-4)
615217752                                          Last Activity: 8/7/2015 11:49:49 PM(UTC-4)
***
Beth Campbell                                      Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:615217752:
Source: Facebook
Body file: chat-31.txt

2057     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:52 PM   9:01:52 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 8:55:02 PM(UTC-4)
                                                   Last Activity: 8/7/2015 8:55:02 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
640726204
***
Ray Cline
***
Identifier: ONE_TO_ONE:640726204:
Source: Facebook
Body file: chat-32.txt

2058     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:47 PM   9:01:47 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 6:33:39 PM(UTC-4)
100001017643107                                    Last Activity: 8/7/2015 9:26:05 PM(UTC-4)
***
Michael Shmina                                     Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100001017643107:
Source: Facebook
Body file: chat-33.txt

2059     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:47 PM   9:01:47 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 5:08:36 PM(UTC-4)
                                                   Last Activity: 8/7/2015 5:16:07 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***

***
Richard D. Anderson
***

***
Joshua D. Cline
***
Identifier: GROUP:533610346796728
Source: Facebook
Body file: chat-34.txt

2060     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:36 PM   9:01:36 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 4:00:15 PM(UTC-4)
40006393                                           Last Activity: 9/9/2015 10:40:18 PM(UTC-4)
***
Nicholas Wake                                      Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:40006393:
Source: Facebook
Body file: chat-35.txt

2061     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:24 PM   9:01:24 PM
                                                                                                                   Deleted




                                                                                                                             279
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/7/2015          PageID.583 Page 281 of 301
                                                                  1:05:32 PM(UTC-4)
                                                   Last Activity: 8/7/2015 1:11:58 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
645385446
***
Gary Naeyaert
***
Identifier: ONE_TO_ONE:645385446:
Source: Facebook
Body file: chat-36.txt

2062     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 12:31:43 PM(UTC-4)
1592545608                                         Last Activity: 8/7/2015 12:35:27 PM(UTC-4)
***
Tom Wassa                                          Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1592545608:
Source: Facebook
Body file: chat-37.txt

2063     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 12:04:57 PM(UTC-4)
100000748528246                                    Last Activity: 8/7/2015 12:04:57 PM(UTC-4)
***
Timothy Robert Paul Ericson                        Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100000748528246:
Source: Facebook
Body file: chat-38.txt

2064     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 11:29:51 AM(UTC-4)
1006751252                                         Last Activity: 8/7/2015 11:29:51 AM(UTC-4)
***
Zach Gorchow                                       Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1006751252:
Source: Facebook
Body file: chat-39.txt

2065     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 11:21:36 AM(UTC-4)
2308425                                            Last Activity: 8/7/2015 11:21:54 AM(UTC-4)
***
Nathan Luis Medina                                 Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:2308425:
Source: Facebook
Body file: chat-40.txt

2066     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted




                                                                                                                             280
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/7/2015           PageID.584 Page 282 of 301
                                                                  10:45:48 AM(UTC-4)
511314804                                          Last Activity: 8/10/2015 12:03:21 PM(UTC-4)
***
David Michael Doran Jr.                            Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:511314804:
Source: Facebook
Body file: chat-41.txt

2067    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:06 PM   9:01:06 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/7/2015 10:11:15 AM(UTC-4)
1249885704                                         Last Activity: 8/7/2015 10:54:18 AM(UTC-4)
***
Matthew X. Hauser                                  Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1249885704:
Source: Facebook
Body file: chat-42.txt

2068    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:06 PM   9:01:06 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/7/2015 9:41:09 AM(UTC-4)
Ben_Graham                                         Last Activity: 8/7/2015 9:51:23 AM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
jamesamurray
***
Jim Murray
***
Source: Twitter: Ben_Graham
Body file: chat-43.txt

2069    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:06 PM   9:01:06 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/7/2015 9:26:26 AM(UTC-4)
1051661039                                         Last Activity: 8/7/2015 6:04:23 PM(UTC-4)
***
Dalton Smith                                       Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1051661039:
Source: Facebook
Body file: chat-44.txt

2070    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:06 PM   9:01:06 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/7/2015 8:59:40 AM(UTC-4)
100008147280361                                    Last Activity: 8/7/2015 8:59:40 AM(UTC-4)
***
Nicolas Medina Mora                                Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100008147280361:
Source: Facebook
Body file: chat-45.txt

2071    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:06 PM   9:01:06 PM
                                                                                                                    Deleted




                                                                                                                              281
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/7/2015          PageID.585 Page 283 of 301
                                                                  8:44:33 AM(UTC-4)
100004747382853                                    Last Activity: 8/9/2015 3:08:40 AM(UTC-4)
***
Shawn Eddy                                         Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100004747382853:
Source: Facebook
Body file: chat-46.txt

2072     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 7:27:12 AM(UTC-4)
100007330812919                                    Last Activity: 8/9/2015 3:07:07 AM(UTC-4)
***
Sher Bear                                          Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:100007330812919:
Source: Facebook
Body file: chat-47.txt

2073     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 7:11:20 AM(UTC-4)
1543748215                                         Last Activity: 8/7/2015 8:48:24 AM(UTC-4)
***
Shane Hernandez                                    Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1543748215:
Source: Facebook
Body file: chat-48.txt

2074     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 2:45:47 AM(UTC-4)
                                                   Last Activity: 8/9/2015 10:11:14 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
636304125
***
Dyle David Henning
***
Identifier: ONE_TO_ONE:636304125:
Source: Facebook
Body file: chat-49.txt

2075     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:06 PM   9:01:06 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 8/7/2015 1:45:08 AM(UTC-4)
                                                   Last Activity: 8/7/2015 8:47:50 AM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
774038877
***
Clayton Earl Campbell
***
Identifier: ONE_TO_ONE:774038877:
Source: Facebook
Body file: chat-50.txt

2076     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                9:01:14 PM   9:01:14 PM
                                                                                                                   Deleted




                                                                                                                             282
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         8/7/2015          PageID.586 Page 284 of 301
                                                                  1:12:29 AM(UTC-4)
                                                   Last Activity: 9/9/2015 8:27:38 PM(UTC-4)
***
Keith Allard                                       Number of attachments: 5
***
530998716
***
Laura Cline
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:721195444674755
Source: Facebook
Body file: chat-51.txt

2077     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:01:14 PM   9:01:14 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/5/2015 11:31:46 AM(UTC-4)
208702605                                          Last Activity: 11/23/2015 6:01:00 PM(UTC-5)
***
Madeline Schaab                                    Number of attachments: 53
***

***
Keith Allard
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:716884285083388
Source: Facebook
Body file: chat-52.txt

2078     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:00:13 PM   9:00:13 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 8/3/2015 1:26:52 PM(UTC-4)
ChadLivengood                                      Last Activity: 4/19/2016 4:19:23 PM(UTC-4)
***
Chad Livengood                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-53.txt

2079     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:00:13 PM   9:00:13 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/17/2015 2:02:41 PM(UTC-4)
208702605                                          Last Activity: 7/17/2015 3:17:08 PM(UTC-4)
***
Madeline Schaab                                    Number of attachments: 7
***

***
Keith Allard
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:645386622259284
Source: Facebook
Body file: chat-54.txt

2080     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:00:13 PM   9:00:13 PM
                                                                                                                    Deleted




                                                                                                                              283
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         7/14/2015 11:25:57 PageID.587
                                                                            PM(UTC-4)  Page 285 of 301
Sal_DiCiccio                                       Last Activity: 7/14/2015 11:25:57 PM(UTC-4)
***
Sal DiCiccio                                       Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-55.txt

2081     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 9:00:13 PM   9:00:13 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/13/2015 4:21:24 PM(UTC-4)
                                                   Last Activity: 8/7/2015 8:41:50 AM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
666201354
***
Paul Burns
***
Identifier: ONE_TO_ONE:666201354:
Source: Facebook
Body file: chat-56.txt

2082     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:20 PM   8:19:20 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/13/2015 3:15:34 AM(UTC-4)
Fiona_Des                                          Last Activity: 7/22/2015 3:22:16 AM(UTC-4)
***
Fiona Desy                                         Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-57.txt

2083     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:15 PM   8:19:15 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/8/2015 12:05:51 PM(UTC-4)
Ben Graham                                         Last Activity: 5/30/2016 6:14:21 PM(UTC-4)
***
Ben Graham                                         Number of attachments: 0
***
+
***
Rich Anderson
***
Identifier: Rich Anderson
Source: Hangouts
Body file: chat-58.txt

2084     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:15 PM   8:19:15 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/8/2015 9:38:39 AM(UTC-4)
183201178                                          Last Activity: 7/8/2015 10:16:46 AM(UTC-4)
***
Jonathan Ettinger                                  Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:183201178:
Source: Facebook
Body file: chat-59.txt

2085     Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:15 PM   8:19:15 PM
                                                                                                                    Deleted




                                                                                                                              284
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         7/7/2015          PageID.588 Page 286 of 301
                                                                  9:46:37 PM(UTC-4)
1254090135                                         Last Activity: 7/7/2015 10:34:14 PM(UTC-4)
***
Brandon Hall                                       Number of attachments: 0
***

***
Keith Allard
***

***
Ben Graham
***
Identifier: GROUP:1457674444529390
Source: Facebook
Body file: chat-60.txt

2086    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:15 PM   8:19:15 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 7/7/2015 2:10:29 PM(UTC-4)
576000198                                          Last Activity: 10/27/2015 3:47:41 PM(UTC-4)
***
Jared Maynard                                      Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:576000198:
Source: Facebook
Body file: chat-61.txt

2087    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 8:19:06 PM   8:19:06 PM
                                                                                                                    Deleted

Participants:                                      Start Time: 6/16/2015 5:53:21 PM(UTC-4)
100000501317839                                    Last Activity: 7/7/2015 8:36:20 AM(UTC-4)
***
Todd A. Courser                                    Number of attachments: 0
***
100003308050017
***
Cindy A. Gamrat
***
1019274167
***
Jeff Phillips
***
1342260445
***
David A. Dudenhoefer
***
1345835548
***
Kimberly Shmina
***
1472507619
***
Lisa Marie
***
505636613
***
Wendy Lynn Day
***

***
Ben Graham
***

***
Joshua D. Cline
***
100002293962785
***
Kim Moore
***
1592545608
***
Tom Wassa
***
Identifier: GROUP:1646181052282987
Source: Facebook
Body file: chat-62.txt

2088    Chats                                                Responsive                          3/22/2018    3/22/2018
                                                                                                 8:18:01 PM   8:18:01 PM
                                                                                                                    Deleted




                                                                                                                              285
          Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                        filed
                                              Start Time:    12/28/18
                                                          6/2/2015          PageID.589 Page 287 of 301
                                                                   3:46:48 PM(UTC-4)
Keith Allard                                        Last Activity: 6/2/2015 4:51:21 PM(UTC-4)
***
Keith Allard                                        Number of attachments: 0
***
Ben Graham
***
Ben Graham
***
Identifier: Keith Allard
Source: Hangouts
Body file: chat-63.txt

2089     Chats                                                Responsive                         3/22/2018    3/22/2018
                                                                                                 8:17:57 PM   8:17:57 PM
                                                                                                                    Deleted

Participants:                                       Start Time: 5/29/2015 6:59:22 AM(UTC-4)
Theonomos                                           Last Activity: 5/29/2015 6:59:22 AM(UTC-4)
***
PLS                                                 Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-64.txt

2090     Chats                                                Responsive                         3/22/2018    3/22/2018
                                                                                                 8:17:48 PM   8:17:48 PM
                                                                                                                    Deleted

Participants:                                       Start Time: 4/16/2015 6:52:41 PM(UTC-4)
YourInnerAddict                                     Last Activity: 4/16/2015 6:52:41 PM(UTC-4)
***
Your Inner Addict                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-65.txt

2091     Chats                                                Responsive                         3/22/2018    3/22/2018
                                                                                                 8:17:48 PM   8:17:48 PM
                                                                                                                    Deleted

Participants:                                       Start Time: 4/9/2015 6:45:24 PM(UTC-4)
AFPNC                                               Last Activity: 4/9/2015 6:45:24 PM(UTC-4)
***
AFP-NC                                              Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-66.txt

2092     Chats                                                Responsive                         3/22/2018    3/22/2018
                                                                                                 8:17:48 PM   8:17:48 PM
                                                                                                                    Deleted

Participants:                                       Start Time: 4/6/2015 11:22:29 AM(UTC-4)
MISupremeCourt                                      Last Activity: 4/6/2015 11:22:29 AM(UTC-4)
***
MI Supreme Court                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-67.txt

2093     Chats                                                Responsive                         3/22/2018    3/22/2018
                                                                                                 8:17:48 PM   8:17:48 PM
                                                                                                                    Deleted

Participants:                                       Start Time: 4/5/2015 7:50:13 PM(UTC-4)
Dave4FtMyers                                        Last Activity: 4/5/2015 7:50:13 PM(UTC-4)
***
Shestokas 4 Ft Myers                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-68.txt


                                                                                                                              286
2094    Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
        Chats                                         12/28/18 PageID.590 Page
                                                    Responsive                    288 of 3/22/2018
                                                                           3/22/2018
                                                                           8:17:20 PM
                                                                                         301
                                                                                         8:17:20 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 4/5/2015 4:46:16 PM(UTC-4)
shestokas                                       Last Activity: 4/6/2015 4:25:21 AM(UTC-4)
***
David Shestokas                                 Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-69.txt

2095    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:17:20 PM   8:17:20 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 4/4/2015 10:28:21 AM(UTC-4)
fishmangroup                                    Last Activity: 4/4/2015 10:28:21 AM(UTC-4)
***
Fishman Group, P.C.                             Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-70.txt

2096    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:17:20 PM   8:17:20 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 4/1/2015 1:32:25 PM(UTC-4)
Ixthos                                          Last Activity: 4/1/2015 1:32:25 PM(UTC-4)
***
Daniel Chapman                                  Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-71.txt

2097    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:17:20 PM   8:17:20 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/31/2015 10:15:43 PM(UTC-4)
100000501317839                                 Last Activity: 3/31/2015 10:15:54 PM(UTC-4)
***
Todd A. Courser                                 Number of attachments: 0
***
1019274167
***
Jeff Phillips
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:352410251634937
Source: Facebook
Body file: chat-72.txt

2098    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:17:20 PM   8:17:20 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/28/2015 11:35:38 AM(UTC-4)
1509466589                                      Last Activity: 3/28/2015 1:13:35 PM(UTC-4)
***
Michon Periso                                   Number of attachments: 0
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1509466589:
Source: Facebook
Body file: chat-73.txt

2099    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:17:20 PM   8:17:20 PM
                                                                                                                 Deleted

                                                                                                                           287
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                      filed
                                            Start Time:    12/28/18
                                                        3/27/2015          PageID.591 Page 289 of 301
                                                                  5:01:49 PM(UTC-4)
FcoAssisFreitas                                   Last Activity: 3/27/2015 5:01:49 PM(UTC-4)
***
Francisco de Assis                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-74.txt

2100    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:17:20 PM   8:17:20 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/27/2015 4:14:24 PM(UTC-4)
RunPureMichigan                                   Last Activity: 3/27/2015 4:14:24 PM(UTC-4)
***
Patrick Mohney                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-75.txt

2101    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:57 PM   8:16:57 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/25/2015 7:32:54 AM(UTC-4)
AgedCorp                                          Last Activity: 3/25/2015 7:32:54 AM(UTC-4)
***
aged corporation                                  Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-76.txt

2102    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:57 PM   8:16:57 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/25/2015 7:28:11 AM(UTC-4)
kammalek                                          Last Activity: 3/26/2015 2:17:20 AM(UTC-4)
***
Kam                                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-77.txt

2103    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:57 PM   8:16:57 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/24/2015 7:34:05 PM(UTC-4)
WayneDupreeShow                                   Last Activity: 3/24/2015 7:34:05 PM(UTC-4)
***
Wayne Dupree™                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-78.txt

2104    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:57 PM   8:16:57 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/24/2015 10:51:55 AM(UTC-4)
milawandpolicy                                    Last Activity: 3/24/2015 10:51:55 AM(UTC-4)
***
MI Law and Policy                                 Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-79.txt

2105    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:45 PM   8:16:45 PM
                                                                                                                             288
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.592 Page 290 of 301 Deleted
Participants:                                  Start Time: 3/23/2015 1:26:49 AM(UTC-4)
Sharezi                                        Last Activity: 3/23/2015 1:26:49 AM(UTC-4)
***
Sharezi                                        Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-80.txt

2106    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:16:31 PM   8:16:31 PM
                                                                                                                Deleted

Participants:                                  Start Time: 3/22/2015 7:01:37 PM(UTC-4)
100000501317839                                Last Activity: 3/22/2015 7:01:37 PM(UTC-4)
***
Todd A. Courser                                Number of attachments: 0
***
1019274167
***
Jeff Phillips
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:846286075444633
Source: Facebook
Body file: chat-81.txt

2107    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:16:31 PM   8:16:31 PM
                                                                                                                Deleted

Participants:                                  Start Time: 3/22/2015 3:54:07 AM(UTC-4)
rightonline                                    Last Activity: 3/22/2015 3:54:07 AM(UTC-4)
***
RightOnline                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-82.txt

2108    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:16:31 PM   8:16:31 PM
                                                                                                                Deleted

Participants:                                  Start Time: 3/22/2015 2:05:52 AM(UTC-4)
PaulPannone                                    Last Activity: 3/22/2015 2:05:52 AM(UTC-4)
***
PaulPannone                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-83.txt

2109    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:16:31 PM   8:16:31 PM
                                                                                                                Deleted

Participants:                                  Start Time: 3/22/2015 12:39:48 AM(UTC-4)
the_refusers                                   Last Activity: 3/22/2015 12:39:48 AM(UTC-4)
***
The Refusers                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-84.txt

2110    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:16:31 PM   8:16:31 PM
                                                                                                                Deleted




                                                                                                                          289
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                      filed
                                            Start Time:    12/28/18
                                                        3/21/2015 10:32:47 PageID.593
                                                                           PM(UTC-4)  Page 291 of 301
SubstanceForYou                                   Last Activity: 3/21/2015 10:32:47 PM(UTC-4)
***
Substance For You                                 Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-85.txt

2111    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:31 PM   8:16:31 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/16/2015 8:33:09 PM(UTC-4)
Road4Sucess                                       Last Activity: 3/16/2015 8:33:09 PM(UTC-4)
***
Road4Success.com                                  Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-86.txt

2112    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:31 PM   8:16:31 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/16/2015 3:17:25 AM(UTC-4)
TheLibertyEagle                                   Last Activity: 3/16/2015 3:17:25 AM(UTC-4)
***
The Liberty Eagle                                 Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-87.txt

2113    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:15 PM   8:16:15 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/12/2015 9:55:10 PM(UTC-4)
LincolnAyres                                      Last Activity: 3/12/2015 9:55:10 PM(UTC-4)
***
Lincoln Ayres                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-88.txt

2114    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:15 PM   8:16:15 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/12/2015 9:03:19 PM(UTC-4)
marypatriott                                      Last Activity: 3/12/2015 9:03:19 PM(UTC-4)
***
Right On, Patriots!                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-89.txt

2115    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:15 PM   8:16:15 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 3/11/2015 10:36:25 PM(UTC-4)
RealDrGina                                        Last Activity: 3/11/2015 10:36:25 PM(UTC-4)
***
Gina Gentry Loudon                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-90.txt

2116    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:16:15 PM   8:16:15 PM
                                                                                                                             290
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.594 Page 292 of 301 Deleted
Participants:                                   Start Time: 3/11/2015 6:39:05 PM(UTC-4)
FinMktg                                         Last Activity: 3/11/2015 6:39:05 PM(UTC-4)
***
Nick Bilodeau                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-91.txt

2117    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:15:58 PM   8:15:58 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/11/2015 5:45:12 PM(UTC-4)
1019274167                                      Last Activity: 11/21/2015 1:46:06 AM(UTC-5)
***
Jeff Phillips                                   Number of attachments: 4
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:1019274167:
Source: Facebook
Body file: chat-92.txt

2118    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:03:45 PM   8:03:45 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/11/2015 4:24:52 PM(UTC-4)
Dbargen                                         Last Activity: 3/11/2015 4:24:57 PM(UTC-4)
***
Dale                                            Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-93.txt

2119    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:03:45 PM   8:03:45 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/11/2015 1:57:13 PM(UTC-4)
mundyspeaks                                     Last Activity: 3/11/2015 1:57:13 PM(UTC-4)
***
Chris Mundy                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-94.txt

2120    Chats                                             Responsive                          3/22/2018    3/22/2018
                                                                                              8:03:38 PM   8:03:38 PM
                                                                                                                 Deleted

Participants:                                   Start Time: 3/9/2015 12:03:11 AM(UTC-4)
100000501317839                                 Last Activity: 3/13/2015 11:24:42 PM(UTC-4)
***
Todd A. Courser                                 Number of attachments: 0
***
100003308050017
***
Cindy A. Gamrat
***
1019274167
***
Jeff Phillips
***

***
Keith Allard
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:359970397523487
Source: Facebook
Body file: chat-95.txt

                                                                                                                           291
2121     Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
        Chats                                          12/28/18 PageID.595 Page
                                                     Responsive                    293 of 3/22/2018
                                                                            3/22/2018
                                                                            8:01:52 PM
                                                                                          301
                                                                                          8:01:52 PM
                                                                                                                 Deleted

Participants:                                    Start Time: 3/6/2015 3:57:26 PM(UTC-5)
100000501317839                                  Last Activity: 3/6/2015 3:57:26 PM(UTC-5)
***
Todd A. Courser                                  Number of attachments: 0
***
100003308050017
***
Cindy A. Gamrat
***
1019274167
***
Jeff Phillips
***

***
Keith Allard
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:340188319510219
Source: Facebook
Body file: chat-96.txt

2122    Chats                                              Responsive                         3/22/2018    3/22/2018
                                                                                              8:01:52 PM   8:01:52 PM
                                                                                                                 Deleted

Participants:                                    Start Time: 3/5/2015 5:56:37 AM(UTC-5)
SamPeterKirk                                     Last Activity: 3/5/2015 5:56:37 AM(UTC-5)
***
Sam Kirk                                         Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-97.txt

2123    Chats                                              Responsive                         3/22/2018    3/22/2018
                                                                                              8:01:34 PM   8:01:34 PM
                                                                                                                 Deleted

Participants:                                    Start Time: 2/28/2015 7:32:21 PM(UTC-5)
SaraJen09996197                                  Last Activity: 2/28/2015 7:32:21 PM(UTC-5)
***
Sara Jensen                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-98.txt

2124    Chats                                              Responsive                         3/22/2018    3/22/2018
                                                                                              8:01:34 PM   8:01:34 PM
                                                                                                                 Deleted

Participants:                                    Start Time: 2/28/2015 6:02:11 PM(UTC-5)
WiseQuotes4u                                     Last Activity: 2/28/2015 6:02:11 PM(UTC-5)
***
Wise Quotes 4u                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-99.txt

2125    Chats                                              Responsive                         3/22/2018    3/22/2018
                                                                                              8:01:34 PM   8:01:34 PM
                                                                                                                 Deleted

Participants:                                    Start Time: 2/28/2015 5:03:39 PM(UTC-5)
TraceyPrestonC                                   Last Activity: 2/28/2015 5:03:39 PM(UTC-5)
***
Tracey Preston Cook                              Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-100.txt
                                                                                                                           292
2126     Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
        Chats                                          12/28/18 PageID.596 Page
                                                     Responsive                    294 of 3/22/2018
                                                                            3/22/2018     301
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted

Participants:                                    Start Time: 2/26/2015 2:18:45 PM(UTC-5)
1019274167                                       Last Activity: 2/26/2015 2:18:45 PM(UTC-5)
***
Jeff Phillips                                    Number of attachments: 0
***

***
Keith Allard
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:541449035998089
Source: Facebook
Body file: chat-101.txt

2127    Chats                                              Responsive                          3/22/2018    3/22/2018
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted

Participants:                                    Start Time: 2/26/2015 9:58:25 AM(UTC-5)
EricSaub                                         Last Activity: 2/26/2015 9:58:25 AM(UTC-5)
***
Eric Saub                                        Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-102.txt

2128    Chats                                              Responsive                          3/22/2018    3/22/2018
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted

Participants:                                    Start Time: 2/26/2015 5:17:19 AM(UTC-5)
Johnakzu                                         Last Activity: 2/26/2015 5:17:19 AM(UTC-5)
***
Johna Coggan                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-103.txt

2129    Chats                                              Responsive                          3/22/2018    3/22/2018
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted

Participants:                                    Start Time: 2/24/2015 9:08:17 PM(UTC-5)
Criticl_me                                       Last Activity: 2/24/2015 9:08:17 PM(UTC-5)
***
Criticl                                          Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-104.txt

2130    Chats                                              Responsive                          3/22/2018    3/22/2018
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted

Participants:                                    Start Time: 2/20/2015 11:46:26 PM(UTC-5)
Equest2Ride                                      Last Activity: 2/20/2015 11:46:26 PM(UTC-5)
***
Equest2Ride                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-105.txt

2131    Chats                                              Responsive                          3/22/2018    3/22/2018
                                                                                               8:01:34 PM   8:01:34 PM
                                                                                                                  Deleted


                                                                                                                            293
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                      filed
                                            Start Time:    12/28/18
                                                        2/20/2015 11:21:23 PageID.597
                                                                           PM(UTC-5)  Page 295 of 301
BlancaMoor                                        Last Activity: 2/20/2015 11:21:23 PM(UTC-5)
***
Blanca Moore                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-106.txt

2132    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:01:34 PM   8:01:34 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 2/20/2015 9:50:25 PM(UTC-5)
BrewerVASocial                                    Last Activity: 2/20/2015 9:50:25 PM(UTC-5)
***
Sarah Brewer                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-107.txt

2133    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:01:34 PM   8:01:34 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 2/20/2015 7:22:22 PM(UTC-5)
dOOLeshirts                                       Last Activity: 2/20/2015 7:22:22 PM(UTC-5)
***
DOOLeShirts                                       Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-108.txt

2134    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:27 PM   8:00:27 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 2/19/2015 1:04:44 PM(UTC-5)
TapTaxApp                                         Last Activity: 2/19/2015 1:04:44 PM(UTC-5)
***
TapTax                                            Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-109.txt

2135    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:27 PM   8:00:27 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 2/15/2015 7:16:33 PM(UTC-5)
MomsTeaBusiness                                   Last Activity: 2/15/2015 7:16:33 PM(UTC-5)
***
Mom's Tea Business                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-110.txt

2136    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 2/14/2015 1:45:58 AM(UTC-5)
Thatjoshuagould                                   Last Activity: 2/14/2015 1:45:58 AM(UTC-5)
***
Joshua Gould                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-111.txt

2137    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                             294
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.598 Page 296 of 301 Deleted
Participants:                                  Start Time: 2/13/2015 11:25:06 PM(UTC-5)
JeremyScrivens                                 Last Activity: 2/13/2015 11:25:06 PM(UTC-5)
***
Jeremy Scrivens                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-112.txt

2138    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                  Start Time: 2/12/2015 4:01:48 PM(UTC-5)
OnlineBizss                                    Last Activity: 2/12/2015 4:01:48 PM(UTC-5)
***
Business & Finance                             Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-113.txt

2139    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                  Start Time: 2/12/2015 3:07:54 PM(UTC-5)
DarlingDownBand                                Last Activity: 2/12/2015 3:07:54 PM(UTC-5)
***
Darling Down                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-114.txt

2140    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                  Start Time: 2/12/2015 1:06:22 PM(UTC-5)
RealityCrowdTV                                 Last Activity: 2/12/2015 1:06:22 PM(UTC-5)
***
Reality Crowd TV                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-115.txt

2141    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                  Start Time: 2/9/2015 11:03:46 PM(UTC-5)
StratThat                                      Last Activity: 2/9/2015 11:03:46 PM(UTC-5)
***
Strategize Happiness                           Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-116.txt

2142    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                  Start Time: 2/9/2015 6:20:21 PM(UTC-5)
emailiachampagn                                Last Activity: 2/9/2015 6:20:21 PM(UTC-5)
***
Emailia                                        Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-117.txt

                                                                                                                          295
2143    Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
        Chats                                         12/28/18 PageID.599 Page
                                                    Responsive                    297 of 3/22/2018
                                                                           3/22/2018
                                                                           8:00:13 PM
                                                                                         301
                                                                                         8:00:13 PM
                                                                                                                Deleted

Participants:                                   Start Time: 2/8/2015 11:45:55 AM(UTC-5)
inventoryninja                                  Last Activity: 2/8/2015 11:45:55 AM(UTC-5)
***
InventoryNinja                                  Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-118.txt

2144    Chats                                             Responsive                         3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                   Start Time: 2/8/2015 12:23:28 AM(UTC-5)
_RiciOfficial                                   Last Activity: 2/8/2015 12:23:28 AM(UTC-5)
***
Rici                                            Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-119.txt

2145    Chats                                             Responsive                         3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                   Start Time: 2/5/2015 4:13:41 PM(UTC-5)
MetaOps                                         Last Activity: 2/5/2015 4:13:41 PM(UTC-5)
***
MetaOps                                         Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-120.txt

2146    Chats                                             Responsive                         3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                   Start Time: 2/5/2015 11:51:50 AM(UTC-5)
fritzmt                                         Last Activity: 2/5/2015 11:51:50 AM(UTC-5)
***
Matthew T. Fritz                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-121.txt

2147    Chats                                             Responsive                         3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted

Participants:                                   Start Time: 2/5/2015 11:30:36 AM(UTC-5)
MarketingCory                                   Last Activity: 2/5/2015 11:30:36 AM(UTC-5)
***
Cory Torrella                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-122.txt

2148    Chats                                             Responsive                         3/22/2018    3/22/2018
                                                                                             8:00:13 PM   8:00:13 PM
                                                                                                                Deleted




                                                                                                                          296
         Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                       filed
                                             Start Time:    12/28/18
                                                         2/2/2015          PageID.600 Page 298 of 301
                                                                  9:20:35 AM(UTC-5)
                                                   Last Activity: 2/3/2015 9:20:10 PM(UTC-5)
***
Keith Allard                                       Number of attachments: 0
***

***
Ben Graham
***

***
Joshua D. Cline
***
Identifier: GROUP:387327234766530
Source: Facebook
Body file: chat-123.txt

2149     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 2/1/2015 11:40:24 PM(UTC-5)
RhondaBarket                                       Last Activity: 2/1/2015 11:40:24 PM(UTC-5)
***
I'dRatherBeMeRhonda                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-124.txt

2150     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 2/1/2015 9:22:46 PM(UTC-5)
JohnDundonNSR                                      Last Activity: 2/1/2015 9:22:46 PM(UTC-5)
***
Coach John Dundon                                  Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-125.txt

2151     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 1/31/2015 9:35:20 AM(UTC-5)
SageInkLit                                         Last Activity: 1/31/2015 9:35:20 AM(UTC-5)
***
Sage Ink Lit                                       Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-126.txt

2152     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                      Start Time: 1/31/2015 6:46:08 AM(UTC-5)
papa_dotson                                        Last Activity: 1/31/2015 6:46:08 AM(UTC-5)
***
Lamp                                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-127.txt

2153     Chats                                               Responsive                         3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted




                                                                                                                             297
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1
Participants:                                      filed
                                            Start Time:    12/28/18
                                                        1/30/2015          PageID.601 Page 299 of 301
                                                                  6:30:07 AM(UTC-5)
kennycollins88                                    Last Activity: 1/30/2015 6:30:07 AM(UTC-5)
***
Kenny Collins                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-128.txt

2154    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 1/28/2015 9:40:50 AM(UTC-5)
Recycle2Print                                     Last Activity: 1/28/2015 9:40:50 AM(UTC-5)
***
Recycle 2 Print                                   Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-129.txt

2155    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 1/28/2015 6:06:26 AM(UTC-5)
woutersbob                                        Last Activity: 1/28/2015 6:06:26 AM(UTC-5)
***
Bob Wouters                                       Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-130.txt

2156    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 1/27/2015 8:02:37 AM(UTC-5)
mskimrose                                         Last Activity: 1/27/2015 8:02:37 AM(UTC-5)
***
Kimberly Rose                                     Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-131.txt

2157    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                8:00:13 PM   8:00:13 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 1/25/2015 9:57:28 AM(UTC-5)
illdirectioner                                    Last Activity: 1/25/2015 9:57:28 AM(UTC-5)
***
Direction motivated                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-132.txt

2158    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                7:59:44 PM   7:59:44 PM
                                                                                                                   Deleted

Participants:                                     Start Time: 1/23/2015 11:51:44 AM(UTC-5)
tomdelbeccaro                                     Last Activity: 1/23/2015 11:51:44 AM(UTC-5)
***
Thomas Del Beccaro                                Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-133.txt

2159    Chats                                               Responsive                          3/22/2018    3/22/2018
                                                                                                7:59:44 PM   7:59:44 PM
                                                                                                                             298
        Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed 12/28/18 PageID.602 Page 300 of 301 Deleted
Participants:                                  Start Time: 1/20/2015 4:46:17 PM(UTC-5)
YAL_MN                                         Last Activity: 1/20/2015 4:46:17 PM(UTC-5)
***
YALiberty Minnesota                            Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-134.txt

2160    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             7:59:44 PM   7:59:44 PM
                                                                                                                Deleted

Participants:                                  Start Time: 1/17/2015 6:21:05 AM(UTC-5)
shanejjames                                    Last Activity: 1/17/2015 6:21:05 AM(UTC-5)
***
Shane Jeremy James                             Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-135.txt

2161    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             7:59:35 PM   7:59:35 PM
                                                                                                                Deleted

Participants:                                  Start Time: 1/16/2015 12:27:45 PM(UTC-5)
libertyquotes1                                 Last Activity: 1/16/2015 12:27:45 PM(UTC-5)
***
Libertarian Quotes                             Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-136.txt

2162    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             7:59:35 PM   7:59:35 PM
                                                                                                                Deleted

Participants:                                  Start Time: 1/16/2015 11:56:03 AM(UTC-5)
SportsInjWei                                   Last Activity: 1/16/2015 11:56:03 AM(UTC-5)
***
Famousdoctor.org                               Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-137.txt

2163    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             7:59:26 PM   7:59:26 PM
                                                                                                                Deleted

Participants:                                  Start Time: 1/16/2015 9:43:39 AM(UTC-5)
TonyStiles                                     Last Activity: 1/16/2015 9:43:39 AM(UTC-5)
***
Tony Stiles                                    Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-138.txt

2164    Chats                                            Responsive                          3/22/2018    3/22/2018
                                                                                             7:59:18 PM   7:59:18 PM
                                                                                                                Deleted

Participants:                                  Start Time: 1/16/2015 8:20:38 AM(UTC-5)
JonasChr88                                     Last Activity: 1/16/2015 8:20:38 AM(UTC-5)
***
Jonas Christensen                              Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-139.txt

                                                                                                                          299
 2165      Case 1:18-cv-00874-GJQ-PJG ECF No. 17-1 filed
         Chats                                           12/28/18 PageID.603 Page
                                                       Responsive                    301 of 3/22/2018
                                                                              3/22/2018
                                                                              7:58:58 PM
                                                                                            301
                                                                                            7:58:58 PM
                                                                                                                                       Deleted

Participants:                                            Start Time: 1/15/2015 8:38:16 PM(UTC-5)
                                                         Last Activity: 8/15/2015 2:23:01 AM(UTC-4)
***
Keith Allard                                             Number of attachments: 1
***

***
Ben Graham
***
Identifier: ONE_TO_ONE:
Source: Facebook
Body file: chat-140.txt

 2166    Chats                                                     Responsive                                  3/22/2018        3/22/2018
                                                                                                               7:58:02 PM       7:58:02 PM
                                                                                                                                       Deleted

Participants:                                            Start Time: 1/15/2015 4:02:21 PM(UTC-5)
LgclLibertarian                                          Last Activity: 1/15/2015 4:02:21 PM(UTC-5)
***
Logical Libertarian                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-141.txt

 2167    Chats                                                     Responsive                                  3/22/2018        3/22/2018
                                                                                                               7:57:39 PM       7:57:39 PM
                                                                                                                                       Deleted

Participants:                                            Start Time: 1/12/2015 8:46:23 PM(UTC-5)
AFPhq                                                    Last Activity: 1/12/2015 8:46:23 PM(UTC-5)
***
AFP                                                      Number of attachments: 0
***
Todd_Courser
***
Todd Courser
***
Source: Twitter: Todd_Courser
Body file: chat-142.txt

 2168    Chats                                                     Responsive                                  3/22/2018        3/22/2018
                                                                                                               7:55:21 PM       7:55:21 PM
                                                                                                                                       Deleted

Participants:                                            Start Time: 1/6/2015 1:23:54 PM(UTC-5)
+                                                        Last Activity: 1/6/2015 1:23:54 PM(UTC-5)
***
Ben Graham                                               Number of attachments: 0
***
Ben Graham
***
Identifier:
Source: Hangouts
Body file: chat-143.txt

 2169    Instant                                                   Responsive                                  3/23/2018        3/23/2018
         Messages                                                                                              2:50:39 PM       2:50:39 PM
Source App       From           To      All timestamps        Content                                                                  Deleted

Facebook                               Timestamp: 5/20/2015   Body:                                                                   Yes
                 ***                   10:24:28 AM(UTC-4)     I'm going to talk to my HR department and speakers chief of staff. What
                 Ben Graham                                   he's asked me to do may be illegal which would be a major violation of
                 ***                                          my employment with the state so I'm going to tell them and ask what I
                                                              should do. I can't stay so hopefully they find me another position or
                                                              maybe they'll give me severance.




                                                                                                                                                 300
